Exhibit 10.35

 

CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

 

 

COLLABORATION AND LICENCE AGREEMENT

 

 

DATED 15 AUGUST 2005

 

 

AMONG

 

UCB S.A.

 

AND

 

IMCLONE SYSTEMS INCORPORATED

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

Article

 

 

 

 

1.

Definitions

 

2.

Scope of Collaboration

 

3.

Collaboration Management

 

4.

Development of Antibody Products

 

5.

Regulatory Affairs

 

6. [a05-18348_1ex10d35.htm#a6_CommercialisationOfAntibodyPro_154559]

Commercialisation of Antibody Products
[a05-18348_1ex10d35.htm#a6_CommercialisationOfAntibodyPro_154559]

 

7. [a05-18348_1ex10d35.htm#a7_ManufactureAndSupply_154600]

Manufacture and Supply [a05-18348_1ex10d35.htm#a7_ManufactureAndSupply_154600]

 

8. [a05-18348_1ex10d35.htm#a8_IndependentIndications_154601]

INDEPENDENT IndicationS
[a05-18348_1ex10d35.htm#a8_IndependentIndications_154601]

 

9. [a05-18348_1ex10d35.htm#a9_GrantOfRights_154602]

Grant of Rights [a05-18348_1ex10d35.htm#a9_GrantOfRights_154602]

 

10. [a05-18348_1ex10d35.htm#a10_RightsInIntellectualProperty_154604]

Rights in Intellectual Property
[a05-18348_1ex10d35.htm#a10_RightsInIntellectualProperty_154604]

 

11. [a05-18348_1ex10d35.htm#a11_ConfidentialityAndNonuse_154606]

Confidentiality and Non-Use
[a05-18348_1ex10d35.htm#a11_ConfidentialityAndNonuse_154606]

 

12. [a05-18348_1ex10d35.htm#a12_TermAndTermination_154607]

Term and Termination [a05-18348_1ex10d35.htm#a12_TermAndTermination_154607]

 

13. [a05-18348_1ex10d35.htm#a13_RepresentationsWarrantiesAndC_154609]

Representations, Warranties and Covenants
[a05-18348_1ex10d35.htm#a13_RepresentationsWarrantiesAndC_154609]

 

14. [a05-18348_1ex10d35.htm#a14_IndemnificationAndInsurance_154610]

Indemnification and Insurance
[a05-18348_1ex10d35.htm#a14_IndemnificationAndInsurance_154610]

 

15. [a05-18348_1ex10d35.htm#a15_DisputeResolution_154612]

Dispute Resolution [a05-18348_1ex10d35.htm#a15_DisputeResolution_154612]

 

16. [a05-18348_1ex10d35.htm#a16_ImcloneOptionCompetingProduct_154613]

Imclone Option; Competing Products
[a05-18348_1ex10d35.htm#a16_ImcloneOptionCompetingProduct_154613]

 

17. [a05-18348_1ex10d35.htm#a17_Miscellaneous_154615]

Miscellaneous [a05-18348_1ex10d35.htm#a17_Miscellaneous_154615]

 

Schedule 1: [a05-18348_1ex10d35.htm#Schedule1_154628]

Patent Rights And Trademarks [a05-18348_1ex10d35.htm#Schedule1_154628]

 

Schedule 2: [a05-18348_1ex10d35.htm#Schedule2_154631]

Financial Planning, Accounting and Reporting
[a05-18348_1ex10d35.htm#Schedule2_154631]

 

Schedule 3: [a05-18348_1ex10d35.htm#Schedule3_154633]

Development Plan [a05-18348_1ex10d35.htm#Schedule3_154633]

 

Schedule 4: [a05-18348_1ex10d35.htm#Schedule4_154634]

Existing Supply Agreements [a05-18348_1ex10d35.htm#Schedule4_154634]

 

 

--------------------------------------------------------------------------------


 

COLLABORATION AND LICENCE AGREEMENT

 

THIS COLLABORATION AND LICENCE AGREEMENT (this Agreement) is entered into on 15
August 2005 (the Effective Date)

 

BETWEEN:

 

(1)                                  UCB, S.A., a Belgian company (Company No.
0403 053 608) of Allée de la Recherche, 60, 1070 Brussels, Belgium, 1070 (UCB);
and

 

(2)                                  IMCLONE SYSTEMS INCORPORATED, a Delaware
corporation, of 180 Varick Street, 6th Floor, New York, NY 10014, USA (ImClone).

 

RECITALS:

 

(A)                              UCB and ImClone have identified antibodies that
bind to, and are directed against, KDR as having potential value in oncology and
each of them has experience and expertise in the development of antibody-based
pharmaceuticals.

 

(B)                                The Parties believe that entering into this
Agreement is in their mutual interest and in the interest of the public, and
that collaboration under the terms of this Agreement will improve the prospects
of success of the approval and delivery of Antibody Products, will lead to
effective and efficient Development, Manufacturing and Commercialisation of
Antibody Products and will be an efficient and cost effective way of promoting
Antibody Products to the benefit of consumers.

 

(C)                                UCB and ImClone each wishes to grant to the
other certain licences under each Party’s respective intellectual property
rights to permit the other Party to participate in mutually beneficial
collaborative Development, Manufacturing and Commercialisation of Antibody
Products.

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, UCB and ImClone, intending to be legally bound, do hereby agree as
follows:

 


1.                                      DEFINITIONS


 


1.1                               WHEN USED IN THIS AGREEMENT, EACH OF THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET OUT IN THIS ARTICLE 1.1:


 

1121B means an Antibody as disclosed in PCT Application PCT\US03\06459.

 

Adversarial Prosecution Action means (i) with respect to any Patent Rights, any
patent interferences, re-examinations, reissues, revocations, observations or
oppositions lodged against such Patent Rights; and (ii) with respect to any
Trademark, any trademark interferences, observations, oppositions,
rectifications, revocations or invalidations lodged against such Trademark.

 

Affiliate means any corporation, company, partnership, joint venture or other
entity which controls, is controlled by, or is under common control with a
Party.  For

 

3

--------------------------------------------------------------------------------


 

purposes of this definition and the definition of “Change of Control” only,
control shall be presumed to exist if one of the following conditions is met:
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty per cent. (50%) of the stock or shares having the right to vote for the
election of directors, and (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty per cent. (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities. 
The Parties acknowledge that in the case of certain entities organised under the
laws of certain countries, the maximum percentage ownership permitted by law for
a foreign investor may be less than fifty per cent. (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such foreign investor has the power to direct the management and policies
of such entity.

 

Agreed Indications means the oncology Indications set forth in the outline for
the Development Plan and thereafter the Development Plan and such other oncology
Indications as are recommended by the Parties pursuant to Article 4.7 and
approved by the Collaboration Committee pursuant to Article 3.3(a).  Agreed
Indications shall include any Converted Agreed Indication.

 

Antibody means any antibody [***]   [Confidential Treatment Required]

 

Antibody Product means (i) a pharmaceutical product that includes CDP-791 as the
sole active ingredient, and (ii) any other pharmaceutical product containing
CDP-791 or another Antibody that binds to, and is directed against, KDR
(including a Competing Product) that is agreed between the Parties in accordance
with Article 2.1(b) or 16.5.

 

Applicable Law means the applicable laws, rules and regulations (including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities, including GMP, GLP and GCP) that may be in effect from time to time
in the Territory, to the extent applicable.

 

Business Day means a day other than a Saturday or Sunday on which banking
institutions in both New York, New York USA and London, England are open for
business.

 

Calendar Quarter means each of the three (3) month periods beginning 1st
January, 1st April, 1st July and 1st October, provided that the first Calendar
Quarter during the Term shall commence on the Effective Date and end on 30th
September, 2005 and Quarterly shall have a corresponding meaning.

 

CDP-791 means the Antibody as disclosed in the IMPD EudraCT number 2005-00173130
filed by Celltech R&D Limited.

 

Change of Control means, with respect to a Party, a change of the entity that
has control (directly or indirectly) of that Party.  For the purposes of this
definition, control shall have the meaning given to it in the definition of
“Affiliate”.

 

Clinical Study means (i) a human clinical study in any country that is intended
to initially evaluate the safety or pharmacological effect of an Antibody
Product in subjects or that would otherwise satisfy requirements of 21 C.F.R.
312.21(a), or its

 

4

--------------------------------------------------------------------------------


 

equivalent outside the United States (a Phase I Clinical Study), (ii) a human
clinical study in any country that is intended to initially evaluate the
effectiveness of an Antibody Product for a particular indication or indications
in patients with the disease or indication under study or that would otherwise
satisfy requirements of 21 C.F.R. 312.21(b), or its equivalent outside the
United States (a Phase II Clinical Study), (iii) a pivotal human clinical study,
the principal purpose of which is to establish safety and efficacy in patients
with the disease target being studied as required in 21 C.F.R. 312, or similar
clinical studies prescribed by the Regulatory Authorities in a country other
than the United States whether or not such study is a traditional Phase III
study (a Phase III Clinical Study) or (iv) a human clinical study that is
required or requested by a Regulatory Authority as a condition of or in
connection with obtaining or maintaining a Regulatory Approval (whether
commenced prior to or after receipt of such Regulatory Approval) (a Phase IV
Clinical Study).  A Clinical Study shall be deemed to be complete on the date
specified by the JDT in accordance with Article 4.6(b)(v).

 

Clinical Supplies means supplies of ICH and GMP compliant Antibody Products in
suitable form for use in Development or Post-Approval Studies.

 

Collaboration Committee means the committee formed pursuant to Article 3.1.

 

Commercial Supplies means supplies of Antibody Products in suitable final
packaged form, in accordance with a specification agreed by the Parties,
Manufactured in compliance with GMP, and ready to be offered for commercial sale
for use in the Field in the Territory by ImClone, UCB, their Affiliates,
sublicensees and Distributors (or any of them).

 

Commercialisation or Commercialise means any and all activities (whether before
or after Regulatory Approval) directed to marketing, Detailing and Promotion (or
any of those activities) of an Antibody Product for commercial sale, and shall
include Post-Approval Studies, pre-launch and post-launch marketing, Promoting,
Detailing, distributing, offering to sell and selling an Antibody Product,
importing, exporting or transporting an Antibody Product for sale, and
interacting with Regulatory Authorities regarding the foregoing, but shall
exclude Manufacturing.  When used as a verb, Commercialising means to engage in
Commercialisation and Commercialised shall have a corresponding meaning.

 

Commercialisation Plan means the comprehensive plan and overall strategy for the
Commercialisation of Antibody Products, to be prepared, updated and amended
pursuant to Article 6.5.

 

Commercially Reasonable and Diligent Efforts means efforts and resources
commonly associated with good business practice and standards in the
research-based pharmaceutical industry to research, develop, manufacture or
commercialise (as appropriate) a product or compound of similar market potential
at a similar stage in its product life, taking into account safety, efficacy,
the competitiveness of alternative products and product candidates in the
marketplace, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval given the regulatory structure involved, the
profitability of the product including the royalties payable to licensors of
Patent Rights, alternative products and product candidates and other reasonably
relevant factors.  Commercially Reasonable and Diligent Efforts where

 

5

--------------------------------------------------------------------------------


 

appropriate shall be determined on a market-by-market basis for a particular
product, and the level of effort may change over time, reflecting changes in the
status of the product and the market involved.

 

Committee means any of the Collaboration Committee, JDT, JCT, JMT, JPC or any
sub-team or sub-committee thereof established pursuant to this Agreement, as the
case may be.

 

Compendia Listing means a listing for an indication in the United States for a
Product that is supported by a citation in at least one of the following
authoritative drug reference books: (a) the American Society of Health-System
Pharmacists’ American Hospital Formulary Service (AHFS), or (b) the U.S.
Pharmacopoeia Drug Information, or in another similar authoritative drug
reference book that is relied on by Third Party payors in authorizing
reimbursement for such Product for such indication.

 

Competing Product [***]   [Confidential Treatment Required]

 

Confidential Information means all Information and all Materials provided by a
Party or its Affiliates to the other Party or its Affiliates either in
connection with the discussions or negotiations pertaining to, or in the course
of performing, this Agreement, including all Information and Materials developed
during the course of Development, Commercialisation or Manufacture of Antibody
Products under this Agreement and all Information of a Party disclosed at any
meeting of any Committee or disclosed through a report to or from any such
Committee.  The terms of this Agreement and the Joint Know-How shall be
considered Confidential Information of each Party.

 

Contract Year means: (a) with respect to the first Contract Year, the period
beginning on the Effective Date and ending on 31st December, 2005 (the First
Contract Year); and (b) with respect to each subsequent Contract Year, the
twelve (12) month period beginning on the day following the end of the First
Contract Year and each succeeding twelve (12) month period.

 

Control or Controlled means, with respect to any (a) Materials or Information,
or (b) intellectual property or proprietary right, in each case the possession
(whether by ownership, licence or other right, other than pursuant to this
Agreement) by a Party or its Affiliates of the ability to grant to the other
Party access and/or a licence (or sublicence) as provided in this Agreement
under such right or to such Material or Information [***]   [Confidential
Treatment Required].

 

Co-Promotion and Co-Promote mean, with respect to an Antibody Product, those
activities and obligations including Detailing undertaken by a Third Party in
collaboration with a Party to encourage sales of such Antibody Product by that
Party, but not including Promotion or other activities conducted by Affiliates
or sublicensees in connection with sales on their own account or Distributors or
Third Parties (including contract sales organisations and advertising agencies)
appointed on a subcontract basis to perform services for the Party.

 

Core Patent Rights means the ImClone Core Patent Rights or the UCB Core Patent
Rights.

 

6

--------------------------------------------------------------------------------


 

Corporate Marks means the ImClone Company Marks and UCB Company Marks.

 

Data Package means, with respect to an Antibody Product for an Independent
Indication or a Competing Product (a) for which a Drug Approval Application has
not been approved by the Regulatory Authorities in the United States, including
the FDA, or Europe, including the EMEA, (i) a summary of all the relevant
clinical data with respect to the Independent Indication for the Antibody
Product or to the Competing Product, as applicable, including any Clinical Study
results and resultant data analyses, (ii) any regulatory submissions made to the
FDA or any other Regulatory Authority by or on behalf of the Continuing Party
with respect to such Independent Indication for such Antibody Product or to such
Competing Product, (iii) protocols for any ongoing Clinical Studies and proposed
designs for any anticipated Clinical Studies with respect to such Independent
Indication for such Antibody Product or to such Competing Product, (iv) a budget
for the costs and expenses expected to be incurred in connection with any
ongoing Development of such Independent Indication for such Antibody Product or
Competing Product and, (v) such other material Information and Materials
relating to such Independent Indication for such Antibody Product or to such
Competing Product in the control of the Continuing Party that were not
previously disclosed to the Non-Continuing Party and that were relied on by the
Continuing Party’s senior management in determining to proceed with the current
phase of Development of such Independent Indication for such Antibody Product or
of such Competing Product, and (b) for which a Drug Approval Application has
been approved by the Regulatory Authorities in the United States, including the
FDA, or Europe, including the EMEA, a copy of such Drug Approval Application and
any other filings made with the Regulatory Authorities with respect to the
Antibody Product for such Independent Indication or the Competing Product.

 

Detail means an interactive face-to-face contact (including a live video
presentation) of a sales representative, who is adequately equipped with, and
knowledgeable of, applicable Promotional Materials and Product Labelling, with a
physician or other medical professional licensed to prescribe drugs or other
healthcare professional that has a significant impact or influence on
prescribing decisions including: (a) a medical professional with prescribing
authority; or (b) to the extent permitted by Applicable Law, an office nurse
with influence over the pharmaceutical treatment of a patient, in which relevant
characteristics of the applicable Antibody Product are described by the sales
representative in a fair and balanced manner consistent with the requirements of
this Agreement and Applicable Law, and in a manner that is customary in the
industry for the purpose of promoting a prescription pharmaceutical product. 
When used as a verb, Detail means to engage in a Detail.  A sample drop does not
constitute a Detail.

 

Development or Develop means all activities related to research, preclinical and
other non-clinical testing, test method development and stability testing,
toxicology, Clinical Studies other than Post-Approval Studies, regulatory
affairs, statistical analysis and report writing, market research and
development, the preparation and submission of Drug Approval Applications and
all other activities [***]   [Confidential Treatment Required] or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval for an Antibody Product for a
specified Indication, but excluding Manufacturing.

 

7

--------------------------------------------------------------------------------


 

Development Plan means the plan for the Development of Antibody Products for
Agreed Indications.  An outline for the Development Plan is attached as Schedule
3 and the Development Plan shall be adopted and subsequently updated and amended
pursuant to Article 4.7.  For clarity, the outline for the Development Plan
attached as Schedule 3 shall not constitute the Development Plan for the
purposes of this Agreement.

 

Distributor means a person or entity, other than a sublicensee, in a country
that (a) purchases an Antibody Product from the Territorial Lead, its Affiliate
or a permitted sublicensee for that country; (b) assumes responsibility from the
Territorial Lead for all or a portion of the Promotion, marketing, sales and
customer service effort related to such Antibody Product in such country; and
(c) sells Antibody Product in such country.

 

Dollar means a United States dollar, and $ shall be interpreted accordingly.

 

Drug Approval Application means an application for any Regulatory Approval
required before commercial sale or marketing of a pharmaceutical or
biopharmaceutical product as a drug or to treat a particular Indication,
including: (a) (i) a Biologics Licence Application (BLA) submitted to the FDA
and (ii) any counterpart of a U.S. BLA in any other country in the Territory;
and (b) all supplements and amendments that may be filed with respect to the
foregoing.

 

EMEA means the European Medicines Agency or a successor agency.

 

Enforcement Action means (a) the enforcement of a Patent Right or Trademark, (b)
the defence of a validity or enforceability challenge to a Patent Right or
Trademark, including the defence of an action for a declaratory judgment of, or
counterclaim asserting, non-infringement, invalidity, unenforceability of a
Patent Right or
non-infringement, invalidity, unenforceability or dilution of a Trademark, as
applicable, or (c) a dispute pertaining to the inventorship of a Patent Right or
ownership of a Trademark.

 

EU means the economic, scientific and political organization of member states,
as it may be expanded from time to time.

 

Europe means the countries comprising the EU and also includes Norway, Iceland,
Lichtenstein and Switzerland.

 

FDA means the United States Food and Drug Administration or a successor agency.

 

FFDCA means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time.

 

Field means the [***]   [Confidential Treatment Required].

 

First Commercial Sale means the first shipment of any Antibody Product sold to a
Third Party by a Party or its Affiliates or their respective Distributors or
sublicensees in a country in the Territory.  First Commercial Sale shall be
determined on a country by country basis.

 

8

--------------------------------------------------------------------------------


 

Force Majeure means any occurrence beyond the reasonable control of a Party that
prevents or substantially interferes with the performance by a Party of any of
its obligations under this Agreement, including fires, floods, earthquakes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotion, acts
of God or unforeseen acts, omissions or delays in acting by any governmental
authority.  For clarity, any failure to perform by a sublicensee, Distributor or
sub-contractor of a Party shall not be deemed a Force Majeure for such Party
unless the reason for such failure is an occurrence beyond the reasonable
control of such sublicensee, Distributor or sub-contractor (as appropriate) that
prevents or substantially interferes with the performance of the tasks that have
been delegated to such sublicensee, Distributor or sub-contractor by that Party
pursuant to this Agreement.

 

HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time, and the rules and regulations promulgated thereunder.

 

HSR Filing means any filing by UCB or ImClone with the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.

 

GAAP means United States generally accepted accounting principles consistently
applied.

 

GCP or Good Clinical Practice means the then-current standards for clinical
trials for pharmaceuticals as are required by the Regulatory Authorities in
Europe, the United States and Japan and other organisations and governmental
agencies in countries in which any Antibody Product is intended to be sold or
tested, to the extent such standards are not less stringent than standards of
good clinical practice in Europe, the United States and Japan, provided that a
Party shall not be held to any standards of good clinical practice that are more
onerous than those standards required by Applicable Law and the Regulatory
Authorities in the countries in which it is the Territorial Lead and, to the
extent not included in such countries, Europe, the United States and Japan,
unless such standards have been specifically identified and approved for
implementation by the JDT.

 

GLP means the then-current standards for laboratory activities for
pharmaceuticals, as are required by the Regulatory Authorities of Europe, the
United States and Japan, including 21 C.F.R. part 58 and EC Directives
87/18/EEC, 88/320/EEC and 1999/11/EC, in each case, as amended from time to
time.

 

GMP or cGMP means the then-current standards for good Manufacturing practices as
are required by the Regulatory Authorities in Europe, the United States and
Japan and other organisations and governmental agencies in countries in which
any Antibody Product is intended to be Manufactured or sold, to the extent such
standards are not less stringent than standards of good Manufacturing practice
in Europe, the United States and Japan.

 

ICH means the International Conference on Harmonisation.

 

9

--------------------------------------------------------------------------------


 

ImClone Company Marks means the Trademarks Controlled by ImClone or its
Affiliates, whether on the Effective Date or during the Term, that are
designated by ImClone pursuant to Article 6.12(b) for use on or in connection
with the Development and Commercialisation of an Antibody Product under the
Agreement.

 

ImClone Core Patent Rights means those ImClone Patent Rights identified as such
in Part 4 of Schedule 1.

 

ImClone In-Licences means the licences listed in Part 2 of Schedule 1, as may be
amended from time to time, each one an ImClone In-Licence.

 

ImClone Know-How means any and all Information and Materials that are Controlled
by ImClone or any of its Affiliates at any time [***]   [Confidential Treatment
Required]; provided, however, that any Information and Materials acquired by
ImClone or any of its Affiliates after the Effective Date, whether by licence,
merger, acquisition or otherwise, [***]   [Confidential Treatment Required]. 
ImClone Know-How excludes (i) any Information and Materials included in the
Joint Know-How; (ii) any Information and Materials expressly excluded from this
definition pursuant to Article 10.8(b);  (iii) the ImClone Patent Rights; and
(iv) Joint Patent Rights.

 

ImClone Patent Rights means any and all Patent Rights that are Controlled by
ImClone or any of its Affiliates, in each case which if not licensed in this
Agreement would be infringed by Developing, Commercialising, making, having
made, using, selling, having sold, offering to sell or resell, importing,
exporting, distributing or otherwise transferring physical possession of or
otherwise transferring title in or to an Antibody Product in the Field,
including any Patent Rights which claim ImClone Know-How; provided, however,
that any Patent Rights that are acquired by ImClone or any of its Affiliates
after the Effective Date, whether by licence, merger, acquisition or otherwise,
[***]   [Confidential Treatment Required].  ImClone Patent Rights excludes the
Joint Patent Rights and those Patent Rights expressly excluded from this
definition pursuant to Article 10.8(b).  As of the Effective Date, ImClone
Patent Rights include those Patent Rights set out in Part 4 of Schedule 1.

 

ImClone Territory means the United States, Canada and Mexico, and each of their
respective territories and possessions.

 

IND means (a) (i) an Investigational New Drug Application (as defined in the
FFDCA and the regulations promulgated thereunder, including 21 C.F.R. part 312)
that is required to be filed with the FDA before beginning clinical testing of
an Antibody Product in human subjects, or any successor application or
procedure; and (ii) any counterpart of a U.S. Investigational New Drug
Application in any other country in the Territory; and (b) all supplements and
amendments that may be filed with respect to the foregoing.

 

Indication means a specific line of therapy (i.e. first, second, third or other)
for the cancer sub-type(s) as set forth in a protocol of a particular Phase II
Clinical Study, Phase III Clinical Study or Phase IV Clinical Study (or, where
no cancer sub-type is referenced in such protocol, a specific line of therapy
for the cancer type set forth in such protocol).

 

10

--------------------------------------------------------------------------------


 

Information means tangible or intangible know-how, trade secrets, inventions
(that are conceived and reduced to practice, constructively or actually),
methods, knowledge, conclusions, skill, experience, test data and results
(including chemical, biological, biochemical, pharmaceutical, pharmacological,
toxicological and research, pre-clinical and other non-clinical data, clinical
data, assay, control and manufacturing processes, test data and results),
analytical and quality control methods and data, results or descriptions,
software and algorithms or other information (in each case, whether or not
patentable) regarding technology, techniques, practices, products, protocols,
procedures, business information or objectives.

 

In-Licences means the ImClone In-Licences and the UCB In-Licences collectively.

 

Joint Commercialisation Team or JCT means the team formed pursuant to Article
6.3.

 

Joint Development Team or JDT means the team formed pursuant to Article 4.6.

 

Joint Know-How means all Information conceived, developed, discovered, generated
or otherwise made and all Materials characterised, conceived, developed,
derived, generated or otherwise made, in either case (a) jointly by employees or
consultants of UCB or its Affiliates or, to the extent UCB or its Affiliates has
rights thereto, their respective sublicensees and Distributors, on the one hand,
and ImClone or its Affiliates, or, to the extent ImClone or its Affiliates has
rights thereto, their respective sublicensees and Distributors, on the other
hand (rather than independently by the employees or consultants of one or the
other Party or its Affiliates, sublicensees or Distributors) in the course of
Development, Commercialisation or Manufacturing of an Antibody Product under or
in connection with, and during the Term of, this Agreement or (b) [***]  
[Confidential Treatment Required].

 

Joint Manufacturing Team or JMT means the committee formed pursuant to Article
7.1.

 

Joint Patent Committee or JPC means the committee formed pursuant to Article
3.4.

 

Joint Patent Rights means Patent Rights in any country within the Territory
which claim Joint Know-How.

 

KDR means kinase domain receptor, also known in the literature as VEGFR2 or
kinase insert domain receptor.

 

Knowledge means, with respect to a Party, the good faith understanding of the
facts and information in the possession of an officer of such Party or any of
its Affiliates, or any in-house legal counsel of, or in-house patent agents
employed by, such Party or any of its Affiliates, without any duty to conduct
any additional investigation with respect to such facts and information by
reason of the execution of this Agreement.  For purposes of this definition, an
“officer” shall mean any person in the position of vice president, senior vice
president, president or chief executive officer, or any person having similar
responsibilities, of a Party or any of its Affiliates.

 

11

--------------------------------------------------------------------------------


 

Manufacturing or Manufacture means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labelling, shipping, and
storage of Antibody Products, including process development, process
qualification and process validation, manufacturing scale-up, pre-clinical,
clinical and commercial manufacture and analytical development, product
characterisation, quality assurance and quality control.

 

Materials means biological and chemical materials, including Antibodies (other
than Antibody Products), screens, animal models, cell lines, cells, vectors,
nucleic acids, and reagents, and any progeny or derivatives thereof.

 

Non-Remaining Party means, on termination of this Agreement, the Party
designated as the Non-Remaining Party under Article 12.2, 12.3(a), 12.4(d),
12.5(b) or 12.6 (as appropriate).

 

Party means UCB or ImClone; Parties means UCB and ImClone.

 

Patent Rights means, in any country, all: (a) existing issued, unexpired patents
(with the term patent being deemed to encompass an inventor’s certificate,
utility model, petty patent and design patent), including any reissue,
re-examination, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, in such country; (b)
existing patent applications and patent applications filed after the date of
this Agreement, including any request for continued examination (RCE),
continuations, continuations-in-part, divisionals, provisionals, converted
provisional, continued prosecution application, or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
re-examination, renewal or extension (including any supplementary protection
certificate) of any such patent and any confirmation patent or registration
patent or patent of addition based on any such patent in such country; and (c)
all foreign counterparts of any of the foregoing.

 

Post-Approval Study means any human clinical study, or other test or study,
other than a Clinical Study, with respect to an Antibody Product for an Agreed
Indication or an Independent Indication that (a) is conducted solely in support
of pricing or reimbursement for a product in a country or (b) is not required to
obtain or maintain Regulatory Approval for such Antibody Product for such Agreed
Indication or Independent Indication and is conducted (i) within the scope of
the Product Labelling for such Antibody Product or (ii) outside the scope of
such Product Labelling in support of a Compendia Listing (for clarity, any human
clinical study that is intended to expand the Product Labelling for an Antibody
Product (except as provided in paragraph (ii) above) shall be a Clinical Study
and shall be governed by the procedures set forth in Article 4.9 with respect to
new Indications).  Subject to the foregoing, Post-Approval Studies may include
epidemiological studies, modeling and pharmacoeconomic studies, post-marketing
surveillance studies, investigator sponsored studies, and health economics
studies.

 

[***]   [Confidential Treatment Required]

 

Product Labelling means, with respect to an Antibody Product, for any country of
the Territory (a) the Regulatory Authority-approved full prescribing information
for

 

12

--------------------------------------------------------------------------------


 

such Antibody Product for that country, including any required patient
information; and (b) all labels and other written, printed or graphic matter
upon a container, wrapper or any package insert utilised with or for such
Antibody Product.

 

Product Trademark means any Trademark that is identified by the Parties and
approved by the Collaboration Committee pursuant to Article 3.2(d) for use in
Commercialising the Antibody Products in the Territory, but not including any
Corporate Marks.

 

Promote, Promotion, Promoting or Promotional means, with respect to an Antibody
Product, those activities and obligations other than Detailing undertaken by a
Party, its Affiliates, sublicensees or Distributors to encourage sales of such
Antibody Product, including journal advertising, direct mail programmes,
direct-to-consumer advertising, Internet advertising, broadcast advertising,
distributing sales reminders (e.g., scratch pads, pens and other such items),
convention exhibits, and other forms of advertising and promotion.

 

Promotional Materials means all sales representative training materials with
respect to an Antibody Product and all written, printed, graphic, electronic,
audio or video matter, including journal advertisements, sales visual aids,
direct mail, direct-to-consumer advertising, Internet postings, broadcast
advertisements, and sales reminder aids (e.g., scratch pads, pens and other such
items) intended for use or used by a Party, its Affiliates, sublicensees and
Distributors in connection with any Promotion or Detailing of an Antibody
Product, except Product Labelling.

 

Regulatory Approval means any and all approvals (including any applicable
supplements, amendments, pre- and post-approvals, governmental price and
reimbursement approvals and approvals of applications for regulatory
exclusivity), licences, registrations, or authorisations of any federal,
national, multinational, international, state, provincial or local regulatory
agency, department, bureau, commission, council or other governmental entity
necessary for the Manufacture, distribution or other transfer of possession,
use, holding, storage, import, export, transport, Promotion, marketing or sale
of an Antibody Product in a country or jurisdiction in the Territory.  For
clarity, a Compendia Listing shall not be deemed to be a Regulatory Approval.

 

Regulatory Authority means any governmental or regulatory authority involved in
granting Regulatory Approvals.

 

Remaining Party means, on termination of this Agreement, the Party designated as
the Remaining Party under Article 12.1, 12.2, 12.3, 12.4(d), 12.5(b) or 12.6 (as
appropriate).

 

Royalties means any or all of (i) the ImClone Royalties; (ii) the royalties
payable by either Party pursuant to Article 8.2(b) on the sale of Antibody
Products for Independent Indications; and (iii) [***]   [Confidential Treatment
Required].

 

Royalty-Bearing Patent Rights means the ImClone Core Patent Rights identified as
“Royalty-Bearing” in Part 4 of Schedule 1.

 

Term means the term of this Agreement as set out in Article 12.1.

 

13

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

Territorial Lead means ImClone in the ImClone Territory; and UCB in the UCB
Territory.

 

Territory means all the countries of the world.

 

Third Party means any person, partnership, joint venture, corporation, trust,
estate, unincorporated organisation, government or any department or agency of
any of them, or any other entity other than a Party or any of its Affiliates.

 

Trademark means any corporate name, trade name, service mark, service name,
house mark, trade dress, trade mark or logo, in each case whether or not
registered, and all applications for, and registrations of, and all renewals,
extensions or modifications to, and any goodwill associated with, any of them in
the Territory.

 

UCB Core Patent Rights means those UCB Patent Rights identified as such in Part
3 of Schedule 1.

 

UCB Company Marks means the Trademarks Controlled by UCB or its Affiliates,
whether on the Effective Date or during the Term, that are designated by UCB
pursuant to Article 6.12(b) for use in connection with the Development and
Commercialisation of an Antibody Product under the Agreement.

 

UCB In-Licences means the licences listed in Part 1 of Schedule 1, as may be
amended from time to time, each one a UCB In-Licence.

 

UCB Know-How means any and all Information and Materials that are Controlled by
UCB or any of its Affiliates at any time during the Term that [***]  
[Confidential Treatment Required]; provided, however, that any Information and
Materials acquired by UCB or any of its Affiliates after the Effective Date,
whether by licence, merger, acquisition or otherwise, [***]   [Confidential
Treatment Required].  UCB Know-How excludes (i) any Information and Materials
included in the Joint Know-How; (ii) any Information and Materials expressly
excluded from this definition pursuant to Article 10.8(b); (iii) the UCB Patent
Rights; and (iv) Joint Patent Rights.

 

UCB Patent Rights means any and all Patent Rights that are Controlled by UCB or
any of its Affiliates, in each case which if not licensed in this Agreement
would be infringed by Developing, Commercialising, making, having made, using,
selling, having sold, offering to sell or resell, importing, exporting,
distributing or otherwise transferring physical possession of or otherwise
transferring title in or to an Antibody Product in the Field, including any
Patent Rights which claim UCB Know-How; provided, however, that any Patent
Rights that are acquired by UCB or any of its Affiliates after the Effective
Date, whether by licence, merger, acquisition or otherwise, [***]  
[Confidential Treatment Required].  UCB Patent Rights excludes the Joint Patent
Rights and those Patent Rights expressly excluded from this definition pursuant
to Article 10.8(b).  As of the Effective Date, UCB Patent Rights include those
Patent Rights set out in Part 3 of Schedule 1.

 

UCB Territory means the Territory excluding the ImClone Territory.

 

14

--------------------------------------------------------------------------------


 

Valid Claim means, with respect to a particular country, any claim of a [***]  
[Confidential Treatment Required] Patent Right in such country that (i) has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, which decision is
unappealable or unappealed within the time allowed for appeal, and (ii) has not
been abandoned, disclaimed, denied or admitted to be invalid or unenforceable
through reissue, re-examination, disclaimer or otherwise.

 


1.2                               EACH OF THE FOLLOWING DEFINITIONS IS FOUND IN
THIS AGREEMENT AS INDICATED.

 

Defined Terms

 

Page/Article/Schedule

 

 

 

 

 

Acquired Party

 

Article 17.14

 

 

 

 

 

Acquiring Party

 

Article 10.8(b)

 

 

 

 

 

Additional Manufacturing Amount

 

Article 7.13(b)

 

 

 

 

 

Agreement

 

Pg. 3, first paragraph

 

 

 

 

 

Antibody Product Specifications

 

Article 7.2(g)

 

 

 

 

 

Antibody Product Standards

 

Article 7.8(d)

 

 

 

 

 

BLA

 

Article 1.1, def. Drug Approval Application

 

 

 

 

 

CEDR

 

Article 15.4

 

 

 

 

 

CEO Period

 

Article 15.3

 

 

 

 

 

Challenging Party

 

Article 12.6

 

 

 

 

 

COGM

 

Schedule 2

 

 

 

 

 

Commercialisation Budget

 

Article 6.8(a)

 

 

 

 

 

Commercialisation Team Leader

 

Article 6.3(a)

 

 

 

 

 

Competing Activity

 

Article 12.3(a)

 

 

 

 

 

Continuing Indications

 

Article 12.8(a)(i)

 

 

 

 

 

Continuing Party

 

Article 8.1

 

 

 

 

 

Controlling Party

 

Article 10.4(c)

 

 

 

 

 

Conversion

 

Article 8.9(a)

 

 

 

 

 

Convert

 

Article 8.9(a)

 

 

 

 

 

Converted Agreed Indication

 

Article 8.9(f)

 

 

15

--------------------------------------------------------------------------------


 

Country Plan

 

Article 6.6(a)

 

 

 

 

 

CP Conversion

 

Article 16.5(a)

 

 

 

 

 

CP Conversion Notice

 

Article 16.5(a)

 

 

 

 

 

Cure Period

 

Article 12.4(a)

 

 

 

 

 

Default

 

Article 12.4(a)

 

 

 

 

 

Default Conversion

 

Article 8.9(a)(ii)

 

 

 

 

 

Defaulting Party

 

Article 12.4(a)

 

 

 

 

 

Development Budget

 

Article 4.5(a)

 

 

 

 

 

Development Costs

 

Schedule 2

 

 

 

 

 

Development Team Leader

 

Article 4.6(a)

 

 

 

 

 

Dispute

 

Article 15.1

 

 

 

 

 

Distribution Costs

 

Schedule 2

 

 

 

 

 

Effective Date

 

Pg. 3, first paragraph

 

 

 

 

 

Excluded Party

 

Article 12.3(a)

 

 

 

 

 

Filing Party

 

Article 5.1(b)

 

 

 

 

 

First Contract Year

 

Article 1.1, def. Contract Year

 

 

 

 

 

FTE

 

Schedule 2

 

 

 

 

 

FTE Cost

 

Schedule 2

 

 

 

 

 

Gross Receipts

 

Schedule 2

 

 

 

 

 

ImClone

 

Pg. 3, paragraph (2)

 

 

 

 

 

ImClone Royalties

 

Article 6.15(b)

 

 

 

 

 

Indemnitees

 

Article 14.1(a)

 

 

 

 

 

Independent Indication

 

Article 8.1

 

 

 

 

 

Information Request

 

Article 8.9(a)(i)

 

 

 

 

 

Initial Payment Period

 

Article 8.2(a)

 

 

 

 

 

Insolvency Event

 

Article 12.5(b)(iii)

 

 

 

 

 

Joint Activities

 

Article 6.4(a)(ii)

 

 

16

--------------------------------------------------------------------------------


 

LCIA

 

Article 15.3

 

 

 

 

 

Losses

 

Article 14.1(a)

 

 

 

 

 

Managing Party

 

Article 10.5(e)

 

 

 

 

 

Manufacturer

 

Article 7.2(c)

 

 

 

 

 

Manufacturing Agreement

 

Article 7.2(d)

 

 

 

 

 

Manufacturing Coordinator

 

Article 7.2(b)

 

 

 

 

 

Manufacturing Know How

 

Article 7.8(b)

 

 

 

 

 

Manufacturing Patents

 

Article 7.8(b)

 

 

 

 

 

Manufacturing Plan

 

Article 7.2(a)

 

 

 

 

 

Manufacturing Team Leader

 

Article 7.1

 

 

 

 

 

Marketing Costs

 

Schedule 2

 

 

 

 

 

Markings

 

Article 6.12(b)

 

 

 

 

 

Merging Party

 

Articles 16.4

 

 

 

 

 

Net Receipts

 

Schedule 2

 

 

 

 

 

Net Sales

 

Schedule 2

 

 

 

 

 

Non-Acquired Party

 

Article 17.14

 

 

 

 

 

Non-Challenging Party

 

Article 12.6

 

 

 

 

 

Non-Continuing Party

 

Article 8.1

 

 

 

 

 

Non-Defaulting Party

 

Article 12.4(a)

 

 

 

 

 

Non-Remaining Party Indemnitees

 

Article 14.1(b)

 

 

 

 

 

Notice of Default

 

Article 12.4(a)

 

 

 

 

 

Operating Profits and Losses

 

Schedule 2

 

 

 

 

 

Operating Statement

 

Schedule 2

 

 

 

 

 

Option Exercise Notice

 

Article 8.9(a)

 

 

 

 

 

Opt-Out Date

 

Article 16.2

 

 

 

 

 

Other Out of Pocket Costs

 

Schedule 2

 

 

 

 

 

Patent Costs

 

Schedule 2

 

 

17

--------------------------------------------------------------------------------


 

Phase I Clinical Study

 

Article 1.1, def. Clinical Study

 

 

 

 

 

Phase II Clinical Study

 

Article 1.1, def. Clinical Study

 

 

 

 

 

Phase III Clinical Study

 

Article 1.1, def. Clinical Study

 

 

 

 

 

Phase IV Clinical Study

 

Article 1.1, def. Clinical Study

 

 

 

 

 

Post-Approval Study Expenses

 

Schedule 2

 

 

 

 

 

Pre-Marketing Costs

 

Schedule 2

 

 

 

 

 

Product Trademark Owner

 

Article 10.1(b)

 

 

 

 

 

Recall

 

Article 5.5(a)

 

 

 

 

 

Reimbursable Costs

 

Article 8.9(b)

 

 

 

 

 

Reimbursable Commercial Costs

 

Schedule 2

 

 

 

 

 

Reimbursement Amount

 

Article 8.9(c)

 

 

 

 

 

Relevant Net Sales

 

Article 8.2(b)

 

 

 

 

 

Relevant Supply

 

Article 7.13(a)

 

 

 

 

 

Representatives

 

Article 14.1(b)(i)

 

 

 

 

 

Responsible Party

 

Article 10.7(b)(v)

 

 

 

 

 

Royalty Term

 

Article 6.15(c)

 

 

 

 

 

Sales Costs

 

Schedule 2

 

 

 

 

 

Sales Returns and Allowances

 

Schedule 2

 

 

 

 

 

SOPs

 

Article 5.5(a)

 

 

 

 

 

Terminating Party

 

Article 12.2

 

 

 

 

 

[***]   [Confidential Treatment Required]

 

[***]   [Confidential Treatment Required]

 

 

 

 

 

Third Party Claims

 

Article 14.1(a)

 

 

 

 

 

Third Party Licence Fees

 

Schedule 2

 

 

 

 

 

Transfer Price

 

Schedule 2

 

 

 

 

 

Transition Period

 

Article 12.8(a)(i)

 

 

 

 

 

Transition Plan

 

Article 12.8(a)(i)

 

 

 

 

 

UCB

 

Pg. 3, paragraph (1)

 

 

18

--------------------------------------------------------------------------------


 


2.                                      SCOPE OF COLLABORATION


 


2.1                               COLLABORATION GOALS


 


(A)                                  PURSUANT AND SUBJECT TO THE TERMS OF THIS
AGREEMENT:


 

(I)                                     EACH PARTY SHALL USE [***]  
[CONFIDENTIAL TREATMENT REQUIRED] TO CARRY OUT THE DEVELOPMENT ACTIVITIES
ASSIGNED TO IT PURSUANT TO, AND IN ACCORDANCE WITH, THE DEVELOPMENT PLAN, AS
AMENDED FROM TIME TO TIME;

 

(II)                                  IMCLONE SHALL USE [***]   [CONFIDENTIAL
TREATMENT REQUIRED] TO OBTAIN ALL NECESSARY REGULATORY APPROVALS AS SOON AS
REASONABLY PRACTICABLE IN [***]   [CONFIDENTIAL TREATMENT REQUIRED] FOR EACH
ANTIBODY PRODUCT FOR EACH AGREED INDICATION;

 

(III)                               UCB SHALL USE [***]   [CONFIDENTIAL
TREATMENT REQUIRED] TO OBTAIN ALL NECESSARY REGULATORY APPROVALS AS SOON AS
REASONABLY PRACTICABLE IN [***]   [CONFIDENTIAL TREATMENT REQUIRED], FOR EACH
ANTIBODY PRODUCT FOR EACH AGREED INDICATION;

 

(IV)                              EACH PARTY SHALL USE [***]   [CONFIDENTIAL
TREATMENT REQUIRED] TO COMMERCIALISE EACH ANTIBODY PRODUCT FOR EACH AGREED
INDICATION FOR WHICH REGULATORY APPROVAL HAS BEEN OBTAINED; AND

 

(V)                                 THE PARTIES SHALL SHARE OPERATING PROFITS
AND LOSSES OF ANTIBODY PRODUCTS IN THE MANNER SET FORTH IN ARTICLES 2.3(B), 8.9,
12.10 AND 16.5(C) AND UCB SHALL PAY IMCLONE THE IMCLONE ROYALTIES AS SET FORTH
IN ARTICLE 6.15.

 


(B)                                 SUBJECT TO ARTICLE 4.7(F), THE PARTIES
ACKNOWLEDGE THAT THE SOLE INITIAL FOCUS OF THE DEVELOPMENT SHALL BE OF CDP-791
IN THE FIELD AS SET FORTH IN THE OUTLINE FOR THE DEVELOPMENT PLAN SET FORTH IN
SCHEDULE 3.  EITHER PARTY MAY, FROM TIME TO TIME, NOTIFY THE OTHER PARTY IN
WRITING THAT IT WISHES TO EXTEND THE FOCUS OF THE DEVELOPMENT TO INCLUDE OTHER
ANTIBODIES IN THE FIELD, PROVIDED THAT THERE SHALL BE NO AMENDMENT TO THE FOCUS
OF THE DEVELOPMENT UNLESS AND UNTIL THE OTHER PARTY, IN ITS SOLE DISCRETION,
CONSENTS IN WRITING TO SUCH EXTENSION OF THE FOCUS.


 


(C)                                  EACH PARTY SHALL CO-OPERATE WITH AND
PROVIDE REASONABLE SUPPORT TO THE OTHER PARTY IN PERFORMING ITS ACTIVITIES WITH
RESPECT TO THE DEVELOPMENT AND COMMERCIALISATION WORK CONTEMPLATED UNDER THIS
AGREEMENT.


 


(D)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, BUT WITHOUT EXPANDING EACH PARTY’S DILIGENCE OBLIGATION UNDER
ARTICLE 2.1(A), NEITHER PARTY (OR ANY OF ITS AFFILIATES) SHALL TAKE ANY ACTION
OR, WITH RESPECT TO THE IMPLEMENTATION OF THE RESPONSIBILITIES ASSIGNED TO IT
UNDER THE DEVELOPMENT PLAN, COMMERCIALISATION PLAN, MANUFACTURING PLAN OR
OTHERWISE UNDER THIS AGREEMENT, FAIL TO TAKE ANY ACTION WITH RESPECT TO THE
DEVELOPMENT,

 

19

--------------------------------------------------------------------------------


 


MANUFACTURING OR COMMERCIALISATION OF AN ANTIBODY PRODUCT, WHETHER FOR AN AGREED
INDICATION OR AN INDEPENDENT INDICATION, THAT IT KNOWS, OR SHOULD KNOW, IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE AFFECT ON THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALISATION OF AN ANTIBODY PRODUCT IN [***]   [CONFIDENTIAL
TREATMENT REQUIRED], UNLESS IT HAS FIRST CONSULTED WITH, AND OBTAINED PRIOR
WRITTEN CONSENT TO TAKE OR REFRAIN FROM TAKING SUCH ACTION FROM, THE JDT (WHERE
THE ADVERSE AFFECT WOULD BE ON DEVELOPMENT), THE JMT (WHERE THE ADVERSE EFFECT
WOULD BE ON MANUFACTURING), AND/OR THE JCT (WHERE THE ADVERSE AFFECT WOULD BE ON
COMMERCIALISATION) [***]   [CONFIDENTIAL TREATMENT REQUIRED], PROVIDED THAT ANY
DISPUTE AS TO ANY PROPOSED ACT OR OMISSION SHALL BE RESOLVED IN ACCORDANCE WITH
ARTICLE 15 [***]   [CONFIDENTIAL TREATMENT REQUIRED].


 


2.2                               EXCLUSIVE COLLABORATION


 

Except as provided in Article 16.4, the Parties agree that for the duration of
this Agreement [***]   [Confidential Treatment Required] they and their
Affiliates will Develop, Commercialise and Manufacture Antibody Products in the
Field in the Territory exclusively within the scope of this collaboration and
subject to the terms of this Agreement and, other than as explicitly permitted
under this Agreement (including with respect to permitted sublicensees or
Distributors), will not undertake or enable any Third Party to Develop,
Commercialise or Manufacture any Antibody Products in the Field without the
other Party’s prior written consent.

 


2.3                               FINANCIALS AND AUDIT RIGHTS


 


(A)                                  UCB SHALL PAY IMCLONE THE ROYALTIES AS
DESCRIBED IN ARTICLE 6.15.


 


(B)                                 SUBJECT TO ARTICLES 8.9, 12.10 AND 16.5,
DURING THE TERM THE PARTIES SHALL SHARE OPERATING PROFITS AND LOSSES AS FOLLOWS:


 

(I)                                     EXCEPT AS PROVIDED IN ARTICLE
2.3(B)(II), FOR EACH ANTIBODY PRODUCT, EACH PARTY IS ENTITLED TO AND RESPONSIBLE
FOR FIFTY PER CENT. (50%) OF OPERATING PROFITS AND LOSSES; AND

 

(II)                                  FOR AN ANTIBODY PRODUCT FOR AN INDEPENDENT
INDICATION (A) IF IMCLONE IS THE CONTINUING PARTY FOR SUCH INDEPENDENT
INDICATION, THEN, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
[***]   [CONFIDENTIAL TREATMENT REQUIRED] ENTITLED TO AND RESPONSIBLE FOR [***]
  [CONFIDENTIAL TREATMENT REQUIRED] OF OPERATING PROFITS AND LOSSES FOR SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE [***]   [CONFIDENTIAL
TREATMENT REQUIRED], AND IN ACCORDANCE WITH ARTICLES 4.7(D), 8.1 AND 8.2, [***]
  [CONFIDENTIAL TREATMENT REQUIRED] FOR SUCH ANTIBODY PRODUCT FOR SUCH
INDEPENDENT INDICATION IN THE [***]   [CONFIDENTIAL TREATMENT REQUIRED], AND (B)
IF UCB IS THE CONTINUING PARTY FOR SUCH INDEPENDENT INDICATION, THEN, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, [***]   [CONFIDENTIAL TREATMENT
REQUIRED] IS ENTITLED TO AND RESPONSIBLE FOR [***]   [CONFIDENTIAL TREATMENT
REQUIRED] OF OPERATING PROFITS AND LOSSES FOR SUCH ANTIBODY PRODUCT FOR SUCH
INDEPENDENT INDICATION IN THE [***]   [CONFIDENTIAL TREATMENT REQUIRED], AND IN
ACCORDANCE WITH

 

20

--------------------------------------------------------------------------------


 

ARTICLES 4.7(D), 8.1 AND 8.2, [***]   [CONFIDENTIAL TREATMENT REQUIRED] FOR SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE [***]   [CONFIDENTIAL
TREATMENT REQUIRED].

 


(C)                                  WITHIN [***]   [CONFIDENTIAL TREATMENT
REQUIRED] FROM THE END OF EACH CALENDAR MONTH, EACH PARTY SHALL SUBMIT TO THE
OTHER PARTY A WRITTEN REPORT SETTING OUT, ON AN ACTIVITY-BY-ACTIVITY BASIS, THE
DEVELOPMENT COSTS IT HAS INCURRED IN THAT CALENDAR MONTH (OR, WHERE SUCH
INFORMATION IS NOT AVAILABLE, A REASONABLE ESTIMATE OF SUCH DEVELOPMENT COSTS)
AS AGAINST THE AMOUNT BUDGETED FOR THAT ACTIVITY IN THE DEVELOPMENT BUDGET.


 


(D)                                 FROM THE DATE OF THE FIRST COMMERCIAL SALE
OF AN ANTIBODY PRODUCT EACH PARTY DURING THE TERM AND THEREAFTER THE REMAINING
PARTY SHALL WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER THE END OF
EACH CALENDAR QUARTER DELIVER TO THE OTHER PARTY A DETAILED REPORT SHOWING:


 

(I)                                     THE NET SALES AND THE UNITS OF EACH
ANTIBODY PRODUCT SOLD BY SUCH FIRST PARTY OR THE REMAINING PARTY, ITS AFFILIATES
AND THEIR RESPECTIVE DISTRIBUTORS AND SUBLICENSEES IN THE COUNTRIES FOR WHICH
SUCH PARTY IS THE TERRITORIAL LEAD DURING THE APPLICABLE CALENDAR QUARTER ON A
COUNTRY BY COUNTRY BASIS;

 

(II)                                  DURING THE TERM IF SUCH FIRST PARTY IS A
CONTINUING PARTY, THE NET SALES AND UNITS OF EACH ANTIBODY PRODUCT SOLD BY SUCH
FIRST PARTY, ITS AFFILIATES AND THEIR RESPECTIVE DISTRIBUTORS AND SUBLICENSEES
IN A COUNTRY FOR WHICH SUCH PARTY IS THE TERRITORIAL LEAD FOR USE IN AN
INDEPENDENT INDICATION FOR WHICH SUCH PARTY IS THE CONTINUING PARTY DURING THE
APPLICABLE CALENDAR QUARTER ON A COUNTRY BY COUNTRY BASIS USING THE ALLOCATION
METHODOLOGY AGREED TO BY THE PARTIES PURSUANT TO ARTICLE 8.3 TOGETHER WITH SUCH
SUPPORT FOR SUCH SALES AS THE OTHER PARTY MAY REASONABLY REQUEST; AND

 

(III)                               THE AMOUNT OF ROYALTIES PAYABLE AND IF
APPLICABLE THE BREAKDOWN OF THE CALCULATION OF THE NET SALES UNDER PARAGRAPHS
(I) AND (II) ABOVE DURING THE APPLICABLE CALENDAR QUARTER.

 


(E)                                  ON RECEIPT OF EACH REPORT FOR A CALENDAR
QUARTER DELIVERED BY ONE PARTY PURSUANT TO ARTICLE 2.3(D), THE OTHER PARTY WILL
ISSUE AN INVOICE FOR THE ROYALTIES PAYABLE AS SPECIFIED IN ARTICLE 2.3(D)(III). 
ROYALTIES SHALL BE PAYABLE, WITH RESPECT TO EACH CALENDAR QUARTER, WITHIN [***]
  [CONFIDENTIAL TREATMENT REQUIRED] AFTER RECEIPT OF SUCH INVOICE.  ROYALTIES
SHALL BE CALCULATED IN ACCORDANCE WITH GAAP AND WITH THE TERMS OF THIS ARTICLE
2.3 AND AS APPLICABLE ARTICLE 6.15, ARTICLE 8.2 AND ARTICLE 12.9(A) OR ARTICLE
0.


 


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, OTHER PAYMENT, ACCOUNTING AND FINANCIAL RIGHTS AND OBLIGATIONS OF THE
PARTIES ARE SET FORTH IN SCHEDULE 2.  SUBJECT TO ARTICLE 2.3(L), ALL DISPUTES
RELATED TO PAYMENT, ACCOUNTING AND FINANCIAL RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL BE REFERRED TO THE COLLABORATION COMMITTEE, AND IF THE
COLLABORATION COMMITTEE IS UNABLE TO RESOLVE SUCH DISPUTE, THE DISPUTE SHALL BE
DECIDED UNDER THE PROVISIONS OF ARTICLE 15 [***]   [CONFIDENTIAL TREATMENT
REQUIRED].


 

21

--------------------------------------------------------------------------------


 


(G)                                 ALL AMOUNTS DUE FROM ONE PARTY TO THE OTHER
PARTY UNDER THIS AGREEMENT SHALL BE PAID IN DOLLARS BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE RECEIVING PARTY.
 ANY PAYMENTS OR PORTIONS DUE HEREUNDER THAT ARE NOT PAID ON THE DATE SUCH
PAYMENTS ARE DUE UNDER THIS AGREEMENT SHALL BEAR INTEREST AT A RATE EQUAL TO THE
LESSER OF LIBOR [***]   [CONFIDENTIAL TREATMENT REQUIRED], AND THE MAXIMUM RATE
PERMITTED BY LAW, CALCULATED ON THE NUMBER OF DAYS SUCH PAYMENT IS DELINQUENT,
COMPOUNDED MONTHLY.  FOR THE PURPOSE OF THIS ARTICLE 2.3(G) LIBOR MEANS THE
BRITISH BANKERS’ ASSOCIATION INTEREST SETTLEMENT RATE FOR THE RELEVANT CURRENCY
AND PERIOD AS DISPLAYED ON THE APPROPRIATE PAGE OF THE TELERATE SCREEN.  IF THE
TELERATE SCREEN IS REPLACED OR THE SERVICE CEASES TO BE AVAILABLE, THE PARTIES
SHALL AGREE A REASONABLE ALTERNATIVE PAGE OR SERVICE DISPLAYING THE APPROPRIATE
RATE.


 


(H)                                 IF ANY CURRENCY CONVERSION SHALL BE REQUIRED
IN CONNECTION WITH ANY PAYMENT DUE UNDER THIS AGREEMENT, SUCH CONVERSION SHALL
BE MADE BY USING THE EXCHANGE RATE FOR THE PURCHASE OF DOLLARS AS PUBLISHED IN
THE WALL STREET JOURNAL, EASTERN EDITION, ON THE LAST BUSINESS DAY OF THE
CALENDAR QUARTER OR THE CALENDAR MONTH (AS THE CASE MAY BE) TO WHICH SUCH
PAYMENTS RELATE.


 


(I)                                     THE PARTIES SHALL MAINTAIN (AND SHALL
ENSURE THAT THEIR AFFILIATES AND RESPECTIVE SUBLICENSEES AND DISTRIBUTORS
MAINTAIN) COMPLETE AND ACCURATE BOOKS, RECORDS, ACCOUNTS AND SUPPORTING DATA
THAT FAIRLY AND ACCURATELY REFLECT THEIR RESPECTIVE NET SALES, GROSS RECEIPTS,
SALES RETURNS AND ALLOWANCES, THE TRANSFER PRICE, DISTRIBUTION COSTS,
DEVELOPMENT COSTS, PATENT COSTS, PRE-MARKETING EXPENSES, MARKETING COSTS, SALES
COSTS, POST-APPROVAL STUDY EXPENSES AND OTHER OUT OF POCKET COSTS AND COGM IN
SUFFICIENT DETAIL TO CONFIRM THE ACCURACY OF ANY PAYMENTS REQUIRED UNDER THIS
AGREEMENT AND IN ACCORDANCE WITH GAAP, WHICH BOOKS, RECORDS, ACCOUNTS AND
SUPPORTING DATA SHALL BE RETAINED BY SUCH PARTY UNTIL THE LATER OF (I) [***]  
[CONFIDENTIAL TREATMENT REQUIRED] AFTER THE END OF THE PERIOD TO WHICH SUCH
BOOKS, RECORDS, ACCOUNTS AND SUPPORTING DATA PERTAIN; AND (II) THE EXPIRATION OF
THE APPLICABLE TAX STATUTE OF LIMITATIONS (OR ANY EXTENSIONS THEREOF), OR FOR
SUCH LONGER PERIOD AS MAY BE REQUIRED BY APPLICABLE LAW.


 


(J)                                     EACH PARTY SHALL HAVE THE RIGHT FOR A
PERIOD OF [***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER RECEIVING OR MAKING
ANY PAYMENT UNDER THIS AGREEMENT FROM OR TO THE OTHER PARTY TO HAVE AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF INTERNATIONALLY RECOGNISED
STANDING, REASONABLY ACCEPTABLE TO SUCH OTHER PARTY, HAVE ACCESS DURING NORMAL
BUSINESS HOURS, AND UPON REASONABLE PRIOR WRITTEN NOTICE, TO SUCH OF THE BOOKS,
RECORDS, ACCOUNTS AND SUPPORTING DATA OF SUCH OTHER PARTY (AND ITS AFFILIATES
AND THEIR RESPECTIVE SUBLICENSEES AND DISTRIBUTORS) AS MAY BE REASONABLY
NECESSARY TO VERIFY THE ACCURACY OF THAT PAYMENT.  THE AUDITING PARTY SHALL NOT
HAVE THE RIGHT TO CONDUCT MORE THAN [***]   [CONFIDENTIAL TREATMENT REQUIRED]
SUCH AUDIT IN ANY [***]   [CONFIDENTIAL TREATMENT REQUIRED] PERIOD DURING THE
TERM, UNLESS AN EARLIER AUDIT IN SUCH PERIOD REVEALED A MATERIAL INACCURACY IN
THE PAYMENT OR SUCH AUDIT IS REQUIRED BY APPLICABLE LAW.  THE ACCOUNTING FIRM
SHALL DISCLOSE IN WRITING TO EACH PARTY WHETHER SUCH PAYMENTS ARE CORRECT OR
INCORRECT AND THE SPECIFIC DETAILS CONCERNING ANY DISCREPANCIES.  THE AUDITING
PARTY SHALL BEAR

 

22

--------------------------------------------------------------------------------


 


THE COST OF SUCH AUDIT UNLESS THE AUDIT REVEALS A VARIANCE IN THE AMOUNT THAT
SHOULD HAVE BEEN PAID OF MORE THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] FOR
THE PERIOD FROM THE EFFECTIVE DATE OR THE DATE OF THE PREVIOUS AUDIT (WHICHEVER
IS LATER) UNTIL THE DATE OF THE AUDIT, IN WHICH CASE THE AUDITED PARTY SHALL
BEAR THE COST OF THE AUDIT.  THE RESULTS OF SUCH AUDIT SHALL BE FINAL, ABSENT
MANIFEST ERROR.  IF, BASED ON THE RESULTS OF ANY SUCH AUDIT, ADDITIONAL PAYMENTS
OR REFUNDS ARE OWED BY A PARTY UNDER THIS AGREEMENT, THAT PARTY SHALL MAKE SUCH
ADDITIONAL PAYMENTS OR REFUNDS, WITH INTEREST FROM THE DATE ORIGINALLY DUE, AS
APPLICABLE, [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER THE DATE ON WHICH SUCH
ACCOUNTING FIRM’S WRITTEN REPORT IS DELIVERED TO THE PARTIES.


 


(K)                                  NO ROYALTIES SHALL BE TAKEN INTO ACCOUNT IN
THE CALCULATION OF OPERATING PROFITS OR LOSSES.


 


(L)                                     ANY DISPUTE PERTAINING TO WHETHER ANY
ROYALTIES, OTHER THAN THE [***] [CONFIDENTIAL TREATMENT REQUIRED], ARE PAYABLE
IN RESPECT OF ANY SALE OF AN ANTIBODY PRODUCT SHALL BE DETERMINED BY THE JCT. 
IF THE JCT CANNOT RESOLVE ANY SUCH DISPUTE IT SHALL BE REFERRED TO THE
COLLABORATION COMMITTEE FOR RESOLUTION AND IF THE COLLABORATION COMMITTEE IS
UNABLE TO RESOLVE SUCH DISPUTE, THE DISPUTE SHALL BE DECIDED UNDER THE
PROVISIONS OF ARTICLE 15 [***] [CONFIDENTIAL TREATMENT REQUIRED].


 


2.4                               EMPLOYEE OBLIGATIONS


 

Prior to beginning work relating to any aspect of the subject matter of this
Agreement or being given access to UCB Know-How or ImClone Know-How, each
employee, consultant or agent of ImClone and UCB, respectively, and their
respective Affiliates, sublicensees and Distributors, shall be bound by an
agreement pursuant to which:

 


(A)                                  EACH SUCH PERSON (OTHER THAN ADMINISTRATIVE
OR NON-TECHNICAL PERSONNEL) SHALL (BUT IN THE CASE OF A PARTY’S OWN INFORMATION
AND MATERIALS, ONLY TO THE EXTENT SUCH PARTY’S EMPLOYEES, CONSULTANTS OR AGENTS
ARE CONDUCTING ACTIVITIES PURSUANT TO THIS AGREEMENT) BE OBLIGED TO:


 

(I)                                     FOLLOW SUCH PARTY’S POLICIES AND
PROCEDURES REGARDING REPORTING ANY INVENTION, DISCOVERY, PROCESS, SOFTWARE
PROGRAM, INFORMATION OR MATERIAL CHARACTERISED, CONCEIVED, DEVELOPED, DERIVED,
DISCOVERED, GENERATED, IDENTIFIED OR OTHERWISE MADE BY SUCH PERSON IN THE COURSE
OF HIS OR HER EMPLOYMENT OR RETAINER WITH SUCH PARTY, INCLUDING ANY INTELLECTUAL
PROPERTY OR PROPRIETARY RIGHT THERETO, THAT FALLS WITHIN JOINT KNOW-HOW, UCB
KNOW-HOW OR IMCLONE KNOW-HOW;

 

(II)                                  ASSIGN TO SUCH PARTY ALL OF HIS OR HER
RIGHT, TITLE AND INTEREST IN AND TO ANY SUCH INVENTION, DISCOVERY, PROCESS,
SOFTWARE PROGRAM, INFORMATION OR MATERIAL CHARACTERISED, CONCEIVED, DEVELOPED,
DERIVED, DISCOVERED, GENERATED, IDENTIFIED OR OTHERWISE MADE BY SUCH PERSON IN
THE COURSE OF HIS OR HER EMPLOYMENT OR RETAINER WITH SUCH PARTY, INCLUDING ANY
INTELLECTUAL PROPERTY OR PROPRIETARY RIGHT THERETO;

 

(III)                               CO-OPERATE IN THE PREPARATION, FILING,
PROSECUTION, MAINTENANCE, DEFENCE AND ENFORCEMENT OF ANY PATENT RIGHTS CLAIMING
THE SAME; AND

 

23

--------------------------------------------------------------------------------


 

(IV)                              PERFORM ALL ACTS AND SIGN, EXECUTE,
ACKNOWLEDGE AND DELIVER ANY AND ALL PAPERS, DOCUMENTS AND INSTRUMENTS REQUIRED
FOR EFFECTING THE OBLIGATIONS AND PURPOSES OF THAT AGREEMENT; AND

 


(B)                                 EACH PERSON SHALL BE BOUND BY OBLIGATIONS OF
CONFIDENTIALITY AND NON-USE CONSISTENT WITH THE TERMS OF THIS AGREEMENT.  IT IS
UNDERSTOOD AND AGREED THAT ANY SUCH AGREEMENT NEED NOT BE SPECIFIC TO THIS
AGREEMENT.


 


2.5                               1121B


 

Each Party acknowledges and agrees that any activities conducted by or on behalf
of ImClone or its Affiliates with respect to 1121B prior to (and including) the
date (if any) ImClone provides UCB with its written confirmation and undertaking
pursuant to Article 16.3, do not constitute activities conducted under or in
connection with this Agreement.  Notwithstanding any other provision in this
Agreement, ImClone has no obligation to transfer any Materials relating to 1121B
prior to that date and thereafter any transfer of such Materials shall be
subject to Article 4.10.

 


3.                                      COLLABORATION MANAGEMENT


 


3.1                               ESTABLISHMENT OF THE COLLABORATION COMMITTEE


 

Within [***] [Confidential Treatment Required] after the Effective Date, the
Parties shall form a Collaboration Committee.  The Collaboration Committee shall
be composed of an equal number of representatives of each Party (up to a maximum
of [***] [Confidential Treatment Required] representatives per Party) appointed
(and may be replaced at any time) by such Party on written notice to the other
Party.  At least [***] [Confidential Treatment Required] such representative
from each of UCB and ImClone, respectively, shall, prior to establishment of the
JCT, be a Vice President and, after establishment of the JCT, be a Senior or
Executive Vice President or equivalent of their respective company, and all such
representatives shall be individuals of suitable authority and seniority with
significant experience or expertise in biopharmaceutical drug development,
commercialisation or marketing.  Any member of the Collaboration Committee may
designate a substitute of equal experience and seniority to attend and perform
the functions of that member at any meeting of the Collaboration Committee. 
Each Party may invite (at its discretion and with the consent of the other
Party) additional employees, or consultants to attend Collaboration Committee
meetings.

 


3.2                               COLLABORATION COMMITTEE RESPONSIBILITIES


 

The Collaboration Committee shall have the general responsibility of overseeing
the Development of Antibody Products for Agreed Indications according to the
Development Plan, overseeing the Commercialisation of Antibody Products in the
Field in the Territory according to the Commercialisation Plan, establishing and
managing the annual Development Budget and Commercialisation Budget, overseeing
the Manufacturing of the Antibody Products in accordance with the Manufacturing
Plan, coordinating a regular flow of information between the Parties, managing
the relationship between the Parties, and more generally, making all necessary
strategic decisions relating to the collaboration under this Agreement.  In
addition, the Collaboration Committee shall, subject to the terms of this
Agreement:

 

24

--------------------------------------------------------------------------------


 


(A)                                  APPROVE THE INITIAL DEVELOPMENT PLAN,
DEVELOPMENT BUDGET, COMMERCIALISATION PLAN, COMMERCIALISATION BUDGET AND
MANUFACTURING PLAN AND APPROVE ANY UPDATES AND AMENDMENTS THERETO;


 


(B)                                 DETERMINE FROM TIME TO TIME WHETHER OR NOT
THE PARTIES SHOULD CONTINUE DEVELOPMENT, MANUFACTURING AND COMMERCIALISATION OF
AN ANTIBODY PRODUCT FOR AN AGREED INDICATION;


 


(C)                                  SERVE AS THE FIRST FORUM FOR ATTEMPTED
SETTLEMENT OF DISPUTES OR DISAGREEMENTS ARISING IN OTHER COMMITTEES OR ANY OTHER
DISPUTES AS SET FORTH IN ARTICLE 15.1;


 


(D)                                 APPROVE ALL PRODUCT TRADEMARKS AND GENERIC
NAMES PROPOSED BY THE JCT FOR USE WITH RESPECT TO AN ANTIBODY PRODUCT IN
CONSULTATION WITH THE JPC;


 


(E)                                  APPROVE ALL PROTOCOLS, AND CHANGES TO
PROTOCOLS, FOR CLINICAL STUDIES FOR ALL ANTIBODY PRODUCTS FOR AGREED INDICATIONS
PROPOSED BY THE JDT;


 


(F)                                    REVIEW ALL PROTOCOLS, AND CHANGES TO
PROTOCOLS, FOR CLINICAL STUDIES FOR ALL ANTIBODY PRODUCTS FOR INDEPENDENT
INDICATIONS REFERRED BY THE JDT;


 


(G)                                 REVIEW ALL PROTOCOLS FOR POST-APPROVAL
STUDIES IN SUPPORT OF COMPENDIA LISTINGS REFERRED BY THE JDT;


 


(H)                                 APPROVE ALL RECOMMENDATIONS OF THE JCT WITH
RESPECT TO THE PRODUCT POSITIONING, PRICING AND REIMBURSEMENT ISSUES FOR ALL
ANTIBODY PRODUCTS;


 


(I)                                     APPROVE ALL RECOMMENDATIONS OF THE JDT
WITH RESPECT TO THE PACKAGING, LABELLING AND LANGUAGE TO BE INCLUDED IN THE
PRODUCT LABELLING OF ALL ANTIBODY PRODUCTS; AND


 


(J)                                     PERFORM SUCH OTHER FUNCTIONS AS ARE
ALLOCATED TO IT UNDER THE OTHER PROVISIONS OF THIS AGREEMENT OR AS APPROPRIATE
TO FURTHER THE PURPOSES OF THIS AGREEMENT AS DETERMINED BY THE PARTIES.


 


3.3                               DECISION MAKING; ADMINISTRATIVE MATTERS


 


(A)                                  COLLABORATION COMMITTEE DECISION-MAKING


 

All decisions of the Collaboration Committee shall be made by the [***]
[Confidential Treatment Required], with the representatives of each Party who
are members of the Collaboration Committee[***] [Confidential Treatment
Required] in any matter requiring the approval of the Collaboration Committee. 
The Parties agree that all decisions by the Collaboration Committee regarding
the Development, Commercialisation or Manufacture of an Antibody Product shall
be made in the interests of maximising the long-term value of the Antibody
Product on a global basis.  If the Collaboration Committee is unable to resolve
a dispute regarding any issue, the matter shall be resolved pursuant to the
dispute resolution process set forth in Article 15.

 

25

--------------------------------------------------------------------------------


 


(B)                                 PROCEDURAL RULES


 

The Collaboration Committee shall establish its own procedural rules for its
operation consistent with the terms of this Article 3.  A chairperson for the
Collaboration Committee shall be appointed from among its members.  The
chairperson shall be appointed on an annual basis and shall alternate each
Contract Year between a UCB representative and an ImClone representative, UCB
being responsible for designating the chairperson for the first Contract Year. 
The chairperson shall be responsible for calling meetings of the Collaboration
Committee in accordance with Article 3.3(c) and for leading the meetings.  One
member representing the Party that did not appoint the chairperson shall serve
as secretary of that meeting.  The secretary of the meeting shall prepare and
distribute ([***] [Confidential Treatment Required] following each meeting) to
all members of the Collaboration Committee the minutes of the meeting.  Such
minutes shall provide a description in reasonable detail of the discussions held
at the meeting and a list of any actions, decisions or determinations approved
by the Collaboration Committee at such meeting.  The minutes of each
Collaboration Committee meeting shall be approved or disapproved by each Party’s
Collaboration Committee representatives, and revised as necessary, at the next
meeting of the Collaboration Committee.  Final minutes of each meeting shall be
distributed promptly thereafter to the members of the Collaboration Committee by
the chairperson.

 


(C)                                  MEETINGS


 

The Collaboration Committee shall meet at least every [***] [Confidential
Treatment Required] and in addition within [***] [Confidential Treatment
Required] of a request by any Collaboration Committee member to have such a
meeting.  Such meetings shall be held at such times as are mutually agreed upon
by the Collaboration Committee.  Meetings may take place by video conference or
telephone conference or such other means as the Collaboration Committee shall
decide, provided, however, that all members of the Collaboration Committee shall
meet in person at least once per Contract Year, unless otherwise agreed by the
Parties.  Meetings held in person shall alternate between ImClone and UCB
designated locations.  The first meeting shall be held at UCB’s facilities.

 


(D)                                 APPOINTMENT OF SUB-TEAMS AND SUBCOMMITTEES


 

The Collaboration Committee is empowered to create such sub-teams or
subcommittees of itself as it may deem appropriate or necessary.  Each such
sub-team or subcommittee shall report to the Collaboration Committee, who shall
have authority to approve or reject recommendations or actions proposed subject
to the terms of this Agreement.  No sub-team or subcommittee shall have
authority to make any decision binding upon the Collaboration Committee or the
Parties.  For the avoidance of doubt, a Party may appoint an individual as its
representative on more than one Committee.

 


3.4                               ESTABLISHMENT OF THE JOINT PATENT COMMITTEE OR
JPC


 

[***] [Confidential Treatment Required] after the Effective Date, the Parties
shall establish a JPC.  The JPC shall be comprised of one (1) senior patent
attorney from each Party as appointed by such Party.  A Party may replace its
representative from time to time upon written notice to the other Party.  The
JPC shall exist until the expiration or termination of this Agreement.  All
decisions of the JPC shall be

 

26

--------------------------------------------------------------------------------


 

unanimous.  In the event that a decision cannot be reached by the JPC, the
dispute shall be resolved pursuant to the dispute resolution process set forth
in Article 15.  Unless the Parties otherwise agree, the JPC shall continue after
termination of this Agreement for the purpose of co-ordinating the Parties
activities in relation to Joint Patent Rights but for no other purpose.

 


3.5                               JOINT PATENT COMMITTEE RESPONSIBILITIES


 


THE JPC SHALL BE RESPONSIBLE FOR:


 


(A)                                  REVIEWING AND, SO FAR AS PERMITTED IN
ARTICLE 10, APPROVING PATENT, TRADEMARK AND OTHER INTELLECTUAL PROPERTY STRATEGY
AND, TO THE EXTENT APPLICABLE, PATENT, TRADEMARK AND OTHER INTELLECTUAL PROPERTY
LITIGATION STRATEGY;


 


(B)                                 COORDINATING PATENT, TRADEMARK AND OTHER
INTELLECTUAL PROPERTY RELATED ACTIVITIES AS ALLOCATED TO IT PURSUANT TO THIS
AGREEMENT;


 


(C)                                  CONSULTING WITH THE COLLABORATION COMMITTEE
WITH REGARD TO PROPOSALS BY THE JCT FOR PRODUCT TRADEMARKS AND GENERIC NAMES FOR
USE WITH RESPECT TO AN ANTIBODY PRODUCT;


 


(D)                                 FOLLOWING APPROVAL OF PRODUCT TRADEMARKS FOR
ANTIBODY PRODUCTS BY THE COLLABORATION COMMITTEE, OBTAINING AND MAINTAINING THE
PRODUCT TRADEMARKS AND DOMAIN NAMES INCORPORATING ANY OF THE SAME OR OTHERWISE
REFERENCING ANTIBODY PRODUCTS;


 


(E)                                  PERIODICALLY REPORTING TO THE COLLABORATION
COMMITTEE ON THE STATUS OF INTELLECTUAL PROPERTY MATTERS AFFECTING THE
DEVELOPMENT, COMMERCIALISATION AND MANUFACTURE OF ANTIBODY PRODUCTS AS REQUESTED
BY THE COLLABORATION COMMITTEE; AND


 


(F)                                    IN ACCORDANCE WITH ARTICLE 10.1(E) AND
SUBJECT TO ARTICLES 15.1 AND 15.6, MAKING DECISIONS RELATING TO THE
CHARACTERISATION OF ANY INFORMATION, MATERIALS OR PATENT RIGHTS AS IMCLONE CORE
PATENT RIGHTS, UCB CORE PATENT RIGHTS, JOINT KNOW-HOW AND JOINT PATENT RIGHTS,
INCLUDING DURING ANY TRANSFER PLAN OR TRANSITION PLAN ESTABLISHED UNDER ARTICLES
8.6 AND 12.8.


 


3.6                               LIMITATIONS ON THE AUTHORITY OF COMMITTEES AND
TEAMS


 

Notwithstanding the Committee structure established pursuant to this Agreement,
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in a Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly so agree in
writing.  For clarity, amendments to this Agreement may only be made in
accordance with Article 17.1.

 


3.7                               OPERATIONAL AND DAY-TO-DAY DECISIONS


 

Subject to Article 2.1(d), all operational and day-to-day decisions with respect
to matters and functions allocated or delegated to a Party in the Development
Plan, the Manufacturing Plan or the Commercialisation Plan, or, with respect to
Independent Indications, assigned to the Continuing Party under this Agreement,
unless

 

27

--------------------------------------------------------------------------------


 

specifically reserved for approval by a Committee hereunder, shall be deemed to
be within the decision-making authority of such Party; provided that all such
decisions shall be consistent with the Development Plan, Commercialisation Plan
and Manufacturing Plan, as applicable, the scope of such allocation or
delegation and the terms and conditions of this Agreement.

 


4.                                      DEVELOPMENT OF ANTIBODY PRODUCTS


 


4.1                               ACTIVITIES


 

Without limiting the obligations under Article 2.1 or the Development Plan, each
Party shall undertake the following activities:

 


(A)                                  SUBJECT TO ARTICLE 4.10 IN RELATION TO
MATERIALS, FROM TIME TO TIME TRANSFER TO THE OTHER PARTY IMCLONE KNOW-HOW AND
UCB KNOW-HOW IN SUCH PARTY’S CONTROL [***] [CONFIDENTIAL TREATMENT REQUIRED] TO
CONDUCT ITS DEVELOPMENT ACTIVITIES UNDER THE DEVELOPMENT PLAN IN RESPECT OF
ANTIBODY PRODUCTS FOR AGREED INDICATIONS OR TO CONDUCT ITS DEVELOPMENT
ACTIVITIES IN RESPECT OF ANTIBODY PRODUCTS FOR INDEPENDENT INDICATIONS FOR WHICH
THE OTHER PARTY IS THE CONTINUING PARTY;


 


(B)                                 CONDUCT, OR, AS APPLICABLE, ASSIST THE OTHER
PARTY IN CONDUCTING, ALL RELEVANT STUDIES, INCLUDING CLINICAL STUDIES, FOR
ANTIBODY PRODUCTS FOR AGREED INDICATIONS AND, [***] [CONFIDENTIAL TREATMENT
REQUIRED], ASSIST SUCH OTHER PARTY IN CONDUCTING SUCH STUDIES FOR ANTIBODY
PRODUCTS FOR INDEPENDENT INDICATIONS FOR WHICH SUCH OTHER PARTY IS THE
CONTINUING PARTY; AND


 


(C)                                  IN A MANNER CONSISTENT WITH ARTICLE 5 AND
THE OTHER TERMS OF THIS AGREEMENT, MAKE, OR, AS APPLICABLE, ASSIST THE OTHER
PARTY IN MAKING, ALL FILINGS WITH AND SUPPORTING ALL COMMUNICATIONS WITH THE
RELEVANT REGULATORY AUTHORITIES OR OTHER GOVERNMENTAL OR REGULATORY ENTITIES
NECESSARY TO CONDUCT SUCH STUDIES OR TO SEEK REGULATORY APPROVALS FOR ANTIBODY
PRODUCTS FOR AGREED INDICATIONS AND, IF APPLICABLE, INDEPENDENT INDICATIONS FOR
WHICH THE OTHER PARTY IS THE CONTINUING PARTY.


 


4.2                               COLLABORATION DEVELOPMENT


 

Each Antibody Product shall be Developed by the Parties for each Agreed
Indication for such Antibody Product in accordance with the Development Plan
unless and until such Agreed Indication becomes an Independent Indication
pursuant to Article 8.

 


4.3                               COSTS


 

Subject to Articles 4.5, 8.9 and the other terms of this Agreement, ImClone and
UCB shall bear Development Costs as follows:

 


(A)                                  DEVELOPMENT COSTS IN AGREED INDICATIONS


 

The Parties shall share equally in all Development Costs related to the
Development of an Antibody Product for Agreed Indications incurred in the
conduct of the Development Plan and, subject to Article 4.5, in accordance

 

28

--------------------------------------------------------------------------------


 

with the Development Budget, regardless of whether such expenses are incurred
before, on or after the Effective Date.

 


(B)                                 DEVELOPMENT COSTS IN INDEPENDENT INDICATIONS


 

The Development Costs related to the Development of an Antibody Product for an
Independent Indication shall be borne solely by the Continuing Party [***]
[Confidential Treatment Required].

 


4.4                               QUARTERLY RECONCILIATION OF DEVELOPMENT COSTS


 

The Parties shall use the procedure set out in Schedule 2 for any applicable
reconciliation of Development Costs.

 


4.5                               DEVELOPMENT BUDGET


 


(A)                                  EACH PARTY SHALL PREPARE AND SUBMIT TO THE
OTHER PARTY (VIA THE JDT) FOR EACH CONTRACT YEAR A PROPOSED BUDGET FOR ITS
ACTIVITIES FOR SUCH CONTRACT YEAR, IN ACCORDANCE WITH THE DEVELOPMENT PLAN, IN
SUPPORT OF THE DEVELOPMENT OF ANTIBODY PRODUCTS FOR AGREED INDICATIONS IN A
FORMAT TO BE AGREED BY THE PARTIES, BUT WHICH BUDGET MUST INCLUDE (I) LINE ITEM
ESTIMATES OF DEVELOPMENT COSTS FOR EACH AGREED INDICATION BY FUNCTION FOR THAT
CONTRACT YEAR; AND (II) IN RESPECT OF ANY DEVELOPMENT ACTIVITIES WHICH WILL NOT
BE COMPLETED WITHIN THAT CONTRACT YEAR LINE ITEM ESTIMATES OF THE TOTAL
DEVELOPMENT COSTS REQUIRED TO COMPLETE SUCH DEVELOPMENT ACTIVITIES ON AN
ACTIVITY-BY-ACTIVITY BASIS (REGARDLESS OF WHETHER SUCH DEVELOPMENT COSTS WILL BE
INCURRED IN THAT CONTRACT YEAR OR SUBSEQUENT CONTRACT YEARS).  UNLESS OTHERWISE
AGREED BY THE PARTIES, FOR THE FIRST CONTRACT YEAR THESE BUDGETS SHALL BE
SUBMITTED WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER THE DATE ON WHICH
THE COLLABORATION COMMITTEE APPROVES THE INITIAL DEVELOPMENT PLAN PURSUANT TO
ARTICLE 4.7(A) AND, THEREAFTER, NO LATER THAN [***] [CONFIDENTIAL TREATMENT
REQUIRED] PRIOR TO THE START OF EACH SUBSEQUENT CONTRACT YEAR.  UNLESS OTHERWISE
AGREED BY THE PARTIES, THE COLLABORATION COMMITTEE SHALL REVIEW, REVISE AND
APPROVE THESE BUDGETS WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER THE
DATE ON WHICH THE COLLABORATION COMMITTEE APPROVES THE INITIAL DEVELOPMENT PLAN
PURSUANT TO ARTICLE 4.7(A) AND, THEREAFTER, NO LATER THAN [***] [CONFIDENTIAL
TREATMENT REQUIRED] PRIOR TO THE COMMENCEMENT OF EACH CONTRACT YEAR (EACH SUCH
APPROVED BUDGET, A DEVELOPMENT BUDGET).  ONCE APPROVED, THE COLLABORATION
COMMITTEE SHALL MODIFY THE DEVELOPMENT BUDGET FROM TIME TO TIME BASED UPON THE
RESULTS OF CLINICAL STUDIES AND OTHER UNANTICIPATED EVENTS, PROVIDED THAT SAVE
AS SET OUT IN ARTICLE 4.5(B), IN NO EVENT SHALL THE DEVELOPMENT BUDGET FOR A
CONTRACT YEAR, OR, ANY LINE ITEM ESTIMATE WITHIN THE DEVELOPMENT BUDGET FOR THE
TOTAL DEVELOPMENT COSTS REQUIRED TO COMPLETE ANY DEVELOPMENT ACTIVITY WHICH WILL
NOT BE COMPLETED WITHIN THAT CONTRACT YEAR, BE VARIED BY MORE THAN [***]
[CONFIDENTIAL TREATMENT REQUIRED], WITHOUT THE CONSENT OF THE JDT (OR THE
COLLABORATION COMMITTEE IF THE JDT CANNOT AGREE), [***] [CONFIDENTIAL TREATMENT
REQUIRED].  IF THE DEVELOPMENT PLAN IS UPDATED OR AMENDED BY THE COLLABORATION
COMMITTEE PURSUANT TO ARTICLE 4.7 OR ARTICLE 8.6 WITH RESPECT TO THE
THEN-CURRENT CONTRACT YEAR, THE PARTIES SHALL PREPARE AND SUBMIT PROPOSALS FOR
ANY


 

29

--------------------------------------------------------------------------------


 


NECESSARY AMENDMENTS TO THE DEVELOPMENT BUDGET FOR SUCH CONTRACT YEAR WITHIN
[***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH UPDATE OR AMENDMENT TO THE
DEVELOPMENT PLAN AND THE COLLABORATION COMMITTEE SHALL REVIEW, REVISE AND
APPROVE ANY NECESSARY AMENDMENTS TO THE DEVELOPMENT BUDGET FOR SUCH CONTRACT
YEAR [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH UPDATE OR AMENDMENT OF
THE DEVELOPMENT PLAN.


 


(B)                                 IN ANY CONTRACT YEAR, EACH PARTY SHALL
PROMPTLY INFORM THE OTHER PARTY UPON SUCH PARTY DETERMINING THAT IT IS LIKELY TO
OVERSPEND OR UNDERSPEND BY MORE THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] ITS
RESPECTIVE TOTAL DEVELOPMENT COSTS FOR AN ACTIVITY SET FORTH IN THE DEVELOPMENT
BUDGET FOR THAT CONTRACT YEAR.  IF IN ANY SUCH CONTRACT YEAR A PARTY EXCEEDS ITS
BUDGETED COSTS AND EXPENSES BY MORE THAN [***] [CONFIDENTIAL TREATMENT REQUIRED]
FOR AN ACTIVITY, THE PARTY THAT HAS SO EXCEEDED ITS BUDGET SHALL PROVIDE TO THE
JDT AND TO THE COLLABORATION COMMITTEE (IF THE MATTER IS ESCALATED TO THE
COLLABORATION COMMITTEE BECAUSE IT CANNOT BE RESOLVED BY THE JDT) A FULL
EXPLANATION FOR EXCEEDING THE DEVELOPMENT BUDGET FOR SUCH ACTIVITY.  [***]
[CONFIDENTIAL TREATMENT REQUIRED], THE JDT OR COLLABORATION COMMITTEE (AS
APPLICABLE) MAY, BY UNANIMOUS AGREEMENT AND NOT SUBJECT TO A [***] [CONFIDENTIAL
TREATMENT REQUIRED], ALLOW SOME OR ALL OF ANY OTHER OVERSPEND TO BE INCLUDED IN
THE DEVELOPMENT COSTS AS IT CONSIDERS EQUITABLE UNDER THE CIRCUMSTANCES.  WHERE
ANY DEVELOPMENT BUDGET SETS OUT A LINE ITEM ESTIMATE FOR THE TOTAL DEVELOPMENT
COSTS REQUIRED TO COMPLETE ANY ACTIVITY WHICH WILL NOT BE COMPLETED WITHIN THAT
CONTRACT YEAR:  [***] [CONFIDENTIAL TREATMENT REQUIRED].  TO THE EXTENT THAT ANY
OVERSPEND IS NOT INCLUDED IN DEVELOPMENT COSTS AS PROVIDED IN THIS ARTICLE 4.5,
THE PARTY WHO HAS EXCEEDED ITS BUDGET BY MORE THAN [***] [CONFIDENTIAL TREATMENT
REQUIRED] WILL BE SOLELY RESPONSIBLE FOR THE OVERSPEND.


 


4.6                               ESTABLISHMENT OF JOINT DEVELOPMENT TEAM


 

Within [***] [Confidential Treatment Required] after the Effective Date, the
Parties shall form a Joint Development Team (JDT).

 


(A)                                  THE JDT SHALL CONSIST OF UP TO [***]
[CONFIDENTIAL TREATMENT REQUIRED] REPRESENTATIVES OF EACH PARTY.  EACH MEMBER OF
THE JDT SHALL HAVE APPROPRIATE EXPERIENCE IN THE DEVELOPMENT OF ANTIBODY
PRODUCTS.  ONE SUCH REPRESENTATIVE FROM EACH PARTY SHALL BE DESIGNATED AS THAT
PARTY’S DEVELOPMENT TEAM LEADER TO ACT AS THE PRIMARY JDT CONTACT FOR THAT
PARTY.  TOGETHER, THE DEVELOPMENT TEAM LEADERS WILL BE JOINTLY RESPONSIBLE FOR
MANAGING THE JDT.  EACH PARTY’S DEVELOPMENT TEAM LEADER SHALL BE RESPONSIBLE FOR
ENSURING THAT HIS/HER PARTY CARRIES OUT THE ACTIVITIES ASSIGNED TO SUCH PARTY
UNDER THE DEVELOPMENT PLAN.  EITHER PARTY MAY REPLACE ANY OR ALL OF ITS
REPRESENTATIVES ON THE JDT AT ANY TIME UPON WRITTEN NOTICE TO THE OTHER PARTY. 
ANY MEMBER OF THE JDT MAY DESIGNATE A SUBSTITUTE TO ATTEND AND PERFORM THE
FUNCTIONS OF THAT MEMBER AT ANY MEETING OF THE JDT.  EACH PARTY MAY INVITE [***]
[CONFIDENTIAL TREATMENT REQUIRED] ADDITIONAL EMPLOYEES OR CONSULTANTS TO ATTEND
THE JDT MEETINGS.  THE JDT SHALL BE EMPOWERED TO CREATE SUCH SUB-TEAMS OR
SUBCOMMITTEES AS IT MAY DEEM APPROPRIATE OR NECESSARY.  EACH SUCH SUB-TEAM OR
SUBCOMMITTEE SHALL REPORT TO THE JDT, WHICH SHALL HAVE AUTHORITY TO APPROVE OR
REJECT RECOMMENDATIONS OR ACTIONS PROPOSED, SUBJECT TO THE TERMS OF THIS


 

30

--------------------------------------------------------------------------------


 


AGREEMENT.  NO SUB-TEAM OR SUBCOMMITTEE SHALL HAVE AUTHORITY TO MAKE ANY
DECISION BINDING UPON THE JDT OR THE PARTIES.  THE JDT SHALL MEET, AT LEAST ONCE
EACH CALENDAR QUARTER, OR MORE FREQUENTLY AS AGREED BY THE JDT.  TO THE EXTENT
THAT MEETINGS ARE HELD IN PERSON, THE LOCATION OF REGULARLY SCHEDULED JDT
MEETINGS SHALL ALTERNATE BETWEEN THE OFFICES OF THE PARTIES UNLESS OTHERWISE
AGREED.  MEETINGS MAY BE HELD BY VIDEOCONFERENCE OR TELEPHONICALLY.  MEETINGS
SHALL BE CHAIRED BY A SINGLE JDT REPRESENTATIVE OF ONE OF THE PARTIES, WITH THE
PARTY RESPONSIBLE FOR DESIGNATING THE CHAIRPERSON ALTERNATING EACH CONTRACT YEAR
AND WITH IMCLONE BEING RESPONSIBLE FOR DESIGNATING THE CHAIRPERSON FOR THE FIRST
CONTRACT YEAR.  THE PARTY THAT DOES NOT PROVIDE THE CHAIRPERSON SHALL DESIGNATE
A MEMBER OF THE JDT TO RECORD, IN SUFFICIENT DETAIL, MINUTES OF THE DISCUSSIONS
AND DECISIONS OF THE JDT.  SUCH MINUTES SHALL BE CIRCULATED TO THE PARTIES
PROMPTLY FOLLOWING THE MEETING FOR REVIEW, COMMENT AND, AFTER APPROVAL FROM
[***] [CONFIDENTIAL TREATMENT REQUIRED], DISTRIBUTION.  THE PARTIES SHALL
ENDEAVOUR TO MANAGE THE BUSINESS AND MEETINGS OF THE JDT IN THE MOST
COST-EFFECTIVE WAY POSSIBLE.


 


(B)                                 JDT RESPONSIBILITIES


 

With respect to the Development of Antibody Products, the JDT shall have the
responsibility, except as otherwise set forth in this Agreement, of:

 

(I)                                     OVERSEEING AND COORDINATING THE
DAY-TO-DAY IMPLEMENTATION OF THE DEVELOPMENT PLAN BY THE PARTIES;

 

(II)                                  REVIEWING THE OUTLINE FOR THE DEVELOPMENT
PLAN AND MAKING RECOMMENDATIONS TO THE COLLABORATION COMMITTEE WITH RESPECT TO
THE CONVERSION OF THE OUTLINE FOR THE DEVELOPMENT PLAN INTO THE INITIAL
DEVELOPMENT PLAN IN ACCORDANCE WITH ARTICLE 4.7 AND, FOLLOWING APPROVAL OF THE
INITIAL DEVELOPMENT PLAN BY THE COLLABORATION COMMITTEE, RECOMMENDING UPDATES
AND AMENDMENTS TO THE DEVELOPMENT PLAN TO THE COLLABORATION COMMITTEE IN
ACCORDANCE WITH ARTICLE 4.7;

 

(III)                               ALLOCATING TO THE PARTIES RESPONSIBILITIES
FOR DEVELOPMENT ACTIVITIES THAT ARE NOT OTHERWISE ASSIGNED TO A PARTY IN THE
DEVELOPMENT PLAN, PROVIDED THAT NO SUCH ALLOCATION SHALL BE MADE (OTHER THAN AS
PROVIDED IN THE DEVELOPMENT PLAN AGREED BY THE PARTIES) TO A PARTY WITHOUT SUCH
PARTY’S CONSENT[***] [CONFIDENTIAL TREATMENT REQUIRED];

 

(IV)                              MAKING DECISIONS REGARDING THE DESIGN AND
STRATEGIC IMPLEMENTATION OF ALL DEVELOPMENT PROGRAMMES FOR AGREED INDICATIONS
AND SELECTING AND APPOINTING CONTRACT RESEARCH ORGANISATIONS;

 

(V)                                 SELECTING AND DESIGNING CLINICAL STUDIES FOR
AGREED INDICATIONS, AND PRIOR TO THE COMMENCEMENT OF EACH CLINICAL STUDY FOR
AGREED INDICATIONS, SPECIFYING WHEN THAT CLINICAL STUDY WILL BE DEEMED TO BE
COMPLETE FOR THE PURPOSES OF THIS AGREEMENT;

 

31

--------------------------------------------------------------------------------


 

(VI)                              PROPOSING PROTOCOLS, AND CHANGES TO PROTOCOLS,
FOR CLINICAL STUDIES FOR ALL ANTIBODY PRODUCTS FOR AGREED INDICATIONS TO THE
COLLABORATION COMMITTEE FOR APPROVAL;

 

(VII)                           REVIEWING ALL DESIGNS AND PROTOCOLS FOR CLINICAL
STUDIES FOR ALL ANTIBODY PRODUCTS FOR INDEPENDENT INDICATIONS THAT HAVE BEEN
SUBMITTED BY THE CONTINUING PARTY PURSUANT TO ARTICLE 8.3 AND REFERRING SUCH
PROTOCOLS TO THE COLLABORATION COMMITTEE;

 

(VIII)                        IDENTIFYING MANUFACTURING NEEDS AND REQUIREMENTS
OF CLINICAL SUPPLIES OF ANTIBODY PRODUCTS, PLACEBOS AND COMPARATORS AND
IMPLEMENTING AN APPROPRIATE FORECASTING MECHANISM TO PROVIDE THE MANUFACTURING
COORDINATOR WITH SUFFICIENT LEAD-TIME TO MANUFACTURE OR HAVE MANUFACTURED AND
SUPPLY THE PARTIES’ REQUIREMENTS OF CLINICAL SUPPLIES OF ANTIBODY PRODUCTS,
PLACEBOS AND COMPARATORS;

 

(IX)                                DEVISING THE CONTENT OF AND FILING STRATEGY
FOR DRUG APPROVAL APPLICATIONS FOR AGREED INDICATIONS;

 

(X)                                   REVIEWING AND APPROVING ANY DOCUMENTS OR
REPORTS TO BE FILED BY A FILING PARTY WITH THE FDA OR ANY OTHER REGULATORY
AUTHORITY WITH RESPECT TO AGREED INDICATIONS;

 

(XI)                                THROUGH THE REPRESENTATIVES ON THE JDT WITH
REGULATORY EXPERTISE AND IN CONSULTATION WITH THE JCT, COORDINATING INTERACTIONS
WITH REGULATORY AUTHORITIES AND DEVELOPING AND IMPLEMENTING STANDARD OPERATING
PROCEDURES FOR ADVERSE EVENT REPORTING BETWEEN THE PARTIES AND COMPLIANCE WITH
OTHER REGULATORY REQUIREMENTS IN THE TERRITORY CONSISTENT WITH AND SUBJECT TO
ARTICLE 5;

 

(XII)                             CONSULTING WITH THE CONTINUING PARTY FOR AN
ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION WITH RESPECT TO THE DEVELOPMENT
OF SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION;

 

(XIII)                          CONSULTING WITH THE JCT AS TO THE DESIGN AND
CONDUCT OF POST-APPROVAL STUDIES;

 

(XIV)                         IN CONSULTATION WITH THE JCT, MAKING
RECOMMENDATIONS TO THE COLLABORATION COMMITTEE WITH RESPECT TO THE PACKAGING,
LABELLING AND LANGUAGE TO BE INCLUDED IN THE PRODUCT LABELLING OF ALL ANTIBODY
PRODUCTS;

 

(XV)                            REVIEWING ALL DESIGNS AND PROTOCOLS FOR
POST-APPROVAL STUDIES IN SUPPORT OF COMPENDIA LISTINGS THAT HAVE BEEN SUBMITTED
BY EITHER PARTY PURSUANT TO ARTICLE 4.7(E) AND REFERRING SUCH PROTOCOLS TO THE
COLLABORATION COMMITTEE;

 

(XVI)                         EXCHANGING INFORMATION AND FACILITATING
COOPERATION AND COORDINATION BETWEEN THE PARTIES AS THEY EXERCISE THEIR
RESPECTIVE RIGHTS AND MEET THEIR RESPECTIVE OBLIGATIONS WITH RESPECT TO
DEVELOPMENT UNDER THIS AGREEMENT; AND

 

32

--------------------------------------------------------------------------------


 

(XVII)                      RESOLVING ANY COMPLAINT BY A PARTY THAT THE
DEVELOPMENT, COMMERCIALISATION OR MANUFACTURING ACTIVITIES OF THE OTHER PARTY
ARE ADVERSELY AFFECTING, OR MAY ADVERSELY AFFECT, THE DEVELOPMENT OF ANTIBODY
PRODUCTS IN THE TERRITORY OF THE PARTY MAKING THE COMPLAINT.

 

The JDT will be responsible for all other activities assigned to it by the
Collaboration Committee with respect to Agreed Indications and shall provide the
Collaboration Committee with Quarterly reports of its activities.

 


(C)                                  JDT DECISION-MAKING


 

Decisions of the JDT shall be made by [***] [Confidential Treatment Required]. 
If the JDT is unable to resolve a dispute regarding any issue, the matter shall
be resolved pursuant to the dispute resolution process set forth in Article 15.

 


(D)                                 CEASING OF JDT OPERATIONS


 

The JDT will cease operations and have no further function under this Agreement
on the date on which the Parties are no longer engaging in Development of any
Antibody Product for an Agreed Indication, provided that the JDT shall
recommence operations if the Parties recommence Development of an Antibody
Product for an Agreed Indication Converted pursuant to Article 8.9.

 


(E)                                  ANNUAL DEVELOPMENT REPORTS


 

The JDT shall submit annual reports with respect to the Development of Antibody
Products for Agreed Indications to the Collaboration Committee as part of each
annual recommended update to the Development Plan with respect to Agreed
Indications.  The Continuing Party with respect to an Independent Indication
shall submit annual reports with respect to the Development of Antibody Products
for such Independent Indication to the Collaboration Committee.  Each such
report shall include non-binding forecasts of the Parties’ requirements of
Clinical Supplies of Antibody Products, placebo and comparators for Agreed
Indications and Independent Indications (which forecasts shall be provided by
the applicable Continuing Party) for the Territory for the then current year and
the following [***] [Confidential Treatment Required] and any other related
information that the JDT determines, or is requested by the Collaboration
Committee, to include.

 


4.7                               DEVELOPMENT PLANS AND ADDITIONAL INDICATIONS


 


(A)                                  THE JDT SHALL REVIEW THE OUTLINE FOR THE
DEVELOPMENT PLAN, ATTACHED HERETO AS SCHEDULE 3, AND SHALL MAKE RECOMMENDATIONS
TO THE COLLABORATION COMMITTEE WITH RESPECT TO THE CONVERSION OF THE OUTLINE FOR
THE DEVELOPMENT PLAN INTO THE INITIAL DEVELOPMENT PLAN WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED] AFTER THE EFFECTIVE DATE.  THE COLLABORATION
COMMITTEE SHALL USE ALL [***] [CONFIDENTIAL TREATMENT REQUIRED] TO APPROVE THE
INITIAL DEVELOPMENT PLAN AS SOON AS REASONABLY PRACTICABLE FOLLOWING RECEIPT OF
SUCH RECOMMENDATIONS FROM THE JDT AND IN ANY EVENT (UNLESS OTHERWISE AGREED BY
THE PARTIES) NO

 

33

--------------------------------------------------------------------------------


 


LATER THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER THE EFFECTIVE DATE. 
FOLLOWING AGREEMENT OF THE DEVELOPMENT PLAN BY THE COLLABORATION COMMITTEE, THE
JDT SHALL REVIEW THE DEVELOPMENT PLAN AT LEAST QUARTERLY, AND SHALL MAKE
RECOMMENDATIONS TO THE COLLABORATION COMMITTEE WITH RESPECT TO THE INITIAL
DEVELOPMENT PLAN AND SUBSEQUENTLY ANY UPDATES OR AMENDMENTS THERETO WITH RESPECT
TO ANY EXISTING AGREED INDICATIONS OR ANY PROPOSED NEW INDICATIONS FOR AN
ANTIBODY PRODUCT, INCLUDING FOR AN EARLIER LINE OF THERAPY FOR AN EXISTING
AGREED INDICATION.  ANY SUCH RECOMMENDATIONS SHALL INCLUDE A GOOD FAITH ESTIMATE
OF THE BUDGET FOR ANY SUCH UPDATE OR AMENDMENT, INCLUDING ANY CHANGES IN THE
EXISTING DEVELOPMENT BUDGET.  EACH PARTY SHALL COOPERATE WITH THE JDT IN
PREPARING SUCH ESTIMATED BUDGET.


 


(B)                                 NEITHER THE INITIAL DEVELOPMENT PLAN NOR ANY
UPDATE OR AMENDMENT TO THE DEVELOPMENT PLAN SHALL BECOME EFFECTIVE UNTIL IT IS
APPROVED BY THE COLLABORATION COMMITTEE OR, IF THE COLLABORATION COMMITTEE
CANNOT REACH AGREEMENT ON AN UPDATE OR AMENDMENT, UNTIL SUCH TIME AS MAY BE
AGREED IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCESS SET FORTH IN ARTICLE
15.1(B).  EXCEPT AS PROVIDED IN ARTICLE 8, ANY UPDATE OR AMENDMENT SHALL PROVIDE
FOR THE JOINT DEVELOPMENT BY THE PARTIES OF ANTIBODY PRODUCTS FOR THE AGREED
INDICATIONS AND SHALL, SUBJECT TO THE PROVISO IN ARTICLE 4.6(B)(III), ASSIGN
RESPONSIBILITY FOR DEVELOPMENT ACTIVITIES BETWEEN THE PARTIES CONSIDERING:  (I)
THE ALLOCATION OF RESPONSIBILITY SET OUT IN THE INITIAL DEVELOPMENT PLAN, (II)
THE RESPECTIVE TERRITORIAL LEAD, (III) EXPERTISE AND AVAILABLE RESOURCES, AND
(IV) THE ABILITY TO USE THE PARTIES’ RESPECTIVE EXISTING FACILITIES AND
INFRASTRUCTURE.


 


(C)                                  WITH RESPECT TO ADDITIONAL INDICATIONS FOR
AN ANTIBODY PRODUCT PROPOSED BY THE JDT OR ONE OR BOTH OF THE PARTIES PURSUANT
TO ARTICLE 4.7(A), THE COLLABORATION COMMITTEE SHALL HAVE THE RIGHT WITH THE
MUTUAL AGREEMENT OF THE PARTIES, IN THEIR SOLE AND ABSOLUTE DISCRETION, TO
DESIGNATE SUCH INDICATION AS AN AGREED INDICATION, IN WHICH CASE THE
COLLABORATION COMMITTEE SHALL (I) APPROVE ANY UPDATES OR AMENDMENTS TO THE
DEVELOPMENT PLAN AND DEVELOPMENT BUDGET WITH RESPECT THERETO, WITH ANY DISPUTES
WITH RESPECT TO SUCH UPDATES AND AMENDMENTS TO BE RESOLVED PURSUANT TO ARTICLE
15, BUT, FOR CLARITY, NOT THE [***] [CONFIDENTIAL TREATMENT REQUIRED] PROCESS IN
ARTICLE 15.2, AND (II) DEVELOP AND COMMERCIALISE SUCH ANTIBODY PRODUCT FOR SUCH
AGREED INDICATION AS PROVIDED IN THIS AGREEMENT.  [***] [CONFIDENTIAL TREATMENT
REQUIRED].


 


(D)                                 IF THE PARTIES DO NOT AGREE TO DESIGNATE AN
INDICATION AS AN AGREED INDICATION FOR AN ANTIBODY PRODUCT AND THE DEVELOPMENT
AND COMMERCIALISATION OF SUCH ANTIBODY PRODUCT FOR SUCH INDICATION IS NOT, AT
THAT TIME, REASONABLY LIKELY TO HAVE AN ADVERSE EFFECT ON THE DEVELOPMENT AND
COMMERCIALISATION OF THE ANTIBODY PRODUCT FOR AGREED INDICATIONS IN THE
TERRITORY, THEN THE PARTY THAT DID NOT OBJECT TO SUCH DESIGNATION SHALL HAVE THE
RIGHT, ON WRITTEN NOTICE TO THE OTHER PARTY PROVIDED WITHIN [***] [CONFIDENTIAL
TREATMENT REQUIRED] AFTER THE MEETING OF THE COLLABORATION COMMITTEE IN WHICH
THE INDICATION WAS REJECTED PURSUANT TO ARTICLE 4.7(C), TO DEVELOP AND CONDUCT
POST-APPROVAL STUDIES FOR SUCH ANTIBODY PRODUCT FOR SUCH INDICATION IN THE
TERRITORY AND TO SEEK, OBTAIN AND MAINTAIN REGULATORY APPROVAL FOR AND
COMMERCIALISE SUCH ANTIBODY PRODUCT FOR SUCH INDICATION IN ANY COUNTRY IN WHICH
SUCH PARTY IS THE


 

34

--------------------------------------------------------------------------------


 

Territorial Lead, in each case as an Independent Indication pursuant to Article
8 and the other Party shall have no right to Develop or to seek, obtain or
maintain Regulatory Approval for such Indication in the countries for which such
other Party is Territorial Lead except as permitted in Article 8.9.  Any Dispute
as to whether the Development or Commercialisation of a new Indication for an
Antibody Product is reasonably likely to have an adverse effect on the
Development and Commercialisation of an Antibody Product for Agreed Indications
in the Territory shall be subject to the dispute resolution provisions of
Article 15[***] [Confidential Treatment Required].


 


(E)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER PARTY SHALL HAVE THE RIGHT TO DEVELOP AN ANTIBODY
PRODUCT FOR AN INDICATION OTHER THAN AN AGREED INDICATION OR AN INDEPENDENT
INDICATION, INCLUDING FOR ANOTHER LINE OF THERAPY FOR AN EXISTING AGREED
INDICATION OR INDEPENDENT INDICATION, INSIDE OR OUTSIDE OF THE SCOPE OF THIS
AGREEMENT WITHOUT THE CONSENT OF THE OTHER PARTY.  FOR CLARITY, EACH PARTY SHALL
HAVE THE RIGHT TO CONDUCT POST-APPROVAL STUDIES IN SUPPORT OF COMPENDIA LISTINGS
FOR ANTIBODY PRODUCTS FOR NEW INDICATIONS IN ACCORDANCE WITH THE APPLICABLE
COMMERCIALISATION PLAN AND APPLICABLE LAW, PROVIDED THAT ALL DESIGNS AND
PROTOCOLS FOR SUCH POST-APPROVAL STUDIES IN SUPPORT OF COMPENDIA LISTINGS HAVE
BEEN SUBMITTED TO THE JDT FOR REVIEW AND, IN THE CASE OF THE PROTOCOLS, REVIEWED
BY THE COLLABORATION COMMITTEE, PRIOR TO COMMENCEMENT OF THAT POST-APPROVAL
STUDY.


 


(F)                                    [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


4.8                               COMPLIANCE WITH APPLICABLE LAW


 

In performing Development activities, each Party shall comply with all
Applicable Law.

 


4.9                               CLINICAL STUDIES


 


(A)                                  AGREED INDICATIONS


 

The Parties shall conduct Clinical Studies for Antibody Products for Agreed
Indications in accordance with the Development Plan.  All clinical data and
reports related to Clinical Studies for Antibody Products for Agreed Indications
shall be [***] [Confidential Treatment Required].  Each Party shall have full
use, for any purpose consistent with this Agreement, of all such data and
reports related to Clinical Studies in Agreed Indications for an Antibody
Product.  Once finalised, all data, database information and reports from all
Clinical Studies for Antibody Products for Agreed Indications shall be
centralised and held at a location to be chosen by the Collaboration Committee,
with a duplicate set available to each Party for deposit at a site of its own
selection.

 


(B)                                 INDEPENDENT INDICATIONS


 

All clinical data and reports related to Clinical Studies for Independent
Indications for an Antibody Product shall [***] [Confidential Treatment

 

35

--------------------------------------------------------------------------------


 

Required] and that Continuing Party shall have the right to control all such
data, database information and reports from Clinical Studies for such
Independent Indication, including maintaining the foregoing at a separate
location.  The Non-Continuing Party with respect to an Independent Indication
for an Antibody Product shall not have the right to use, access or reference
such data, information or reports, provided that, subject to the restrictions on
Development and marketing set forth in Article 8.1, the Non-Continuing Party
shall have the right to reference such data and reports with respect to such
Independent Indication as are necessary to obtain and maintain Regulatory
Approvals for Agreed Indications for such Antibody Product or for other
Independent Indications for which such Non-Continuing Party is the Continuing
Party, in each case, in the countries in which the Non-Continuing Party is the
Territorial Lead.

 


4.10                        DEVELOPMENT MATERIALS


 

The Parties agree that (i) to the extent that a Party would otherwise be
required to transfer to the other Party Materials that are [***] [Confidential
Treatment Required]for the other Party to conduct its Development activities
under this Agreement, the transfer of such Materials shall be at the discretion
of the transferring Party; (ii) any Materials provided by one Party to the other
Party pursuant to this Agreement and any Material produced against or with, or
otherwise derived from, such Materials shall be used solely for the Development
activities as provided in the Development Plan or the plan for Independent
Indications referred to in Article 8.3(a), and in material compliance with all
Applicable Law and, except as agreed by the Parties, Materials provided to one
Party by the other shall not be made available to any Third Party by the
receiving Party without the prior written consent of the providing Party [***]
[Confidential Treatment Required]; (iii) any Materials provided by one Party to
the other Party pursuant to this Agreement are provided without any warranties,
express or implied; and (iv) all right, title and interest in and to any
Materials provided by one Party to the other Party pursuant to this Agreement,
including any replication, copy or progeny thereof, shall be, and remain, vested
in such providing Party.  Any Dispute in relation to this Article 4.10 shall be
resolved by the Collaboration Committee and if the Collaboration Committee is
unable to resolve such Dispute, the Dispute shall be decided under the
provisions of Article 15 ([***] [Confidential Treatment Required]).

 


5.                                      REGULATORY AFFAIRS


 


5.1                               RIGHTS AND RESPONSIBILITIES WITH RESPECT TO
ANTIBODY PRODUCTS


 


(A)                                  THE PARTIES SHALL CONSULT AND COOPERATE
WITH EACH OTHER ON ALL MATTERS RELATING TO, AND IN COMMUNICATIONS WITH,
REGULATORY AUTHORITIES.  THE PARTIES WILL COORDINATE ALL COMMUNICATIONS WITH
REGULATORY AUTHORITIES IN [***] [CONFIDENTIAL TREATMENT REQUIRED] TO ENSURE
CONSISTENT AND CLEAR COMMUNICATION WITH THOSE REGULATORY AUTHORITIES.  IN
ADDITION, EACH PARTY WILL DISCUSS IN ADVANCE WITH THE OTHER PARTY ANY PLANNED
COMMUNICATION WITH ANY REGULATORY AUTHORITY IN [***] [CONFIDENTIAL TREATMENT
REQUIRED].


 


(B)                                 UNLESS OTHERWISE AGREED BY THE PARTIES OR
OTHERWISE PROVIDED IN THIS AGREEMENT, THE TERRITORIAL LEAD SHALL, AS BETWEEN THE
PARTIES, BE RESPONSIBLE

 

36

--------------------------------------------------------------------------------


 

for filing and procuring the submission of the INDs and Drug Approval
Applications and seeking, obtaining and maintaining Regulatory Approvals for
Antibody Products for Agreed Indications in each country for which it is the
Territorial Lead (the Party conducting such filing and procuring in a country,
the Filing Party with respect to such country), provided that if a Party is a
Manufacturer of an Antibody Product, then such party shall be the Filing Party
with respect to submissions and communications governed by this Article 5 with
respect to such Manufacture and in any event the Manufacturing Coordinator and
the Manufacturer, as applicable, shall provide the other Party or Parties (as
the case may be) all such chemistry, manufacturing and controls material and
such other data (or a drug master file or equivalent outside the United States
containing the same) and grant each Party such rights of reference as are in
each case necessary to obtain and maintain such INDs, Drug Approval Applications
and Regulatory Approvals as set forth in Article 7.5.  Notwithstanding the
foregoing, each Party’s obligation to obtain Regulatory Approvals shall be
limited as set out in Articles 2.1(a)(ii) and 2.1(a)(iii) (as applicable) unless
otherwise agreed in writing by the Parties.  For clarity, as set forth in
Article 8.2 and 8.4(a), the Continuing Party shall, except where the
Manufacturer is the Filing Party as set out above, be the Filing Party with
respect to an Antibody Product for an Independent Indication for which it is the
Continuing Party (i) for an IND throughout the Territory, and (ii) for a Drug
Approval Application in the Territory for which it is the Territorial Lead.


 

(c)                                   The Filing Party shall comply with all
Applicable Law relevant to its responsibilities pursuant to Articles 5.1(a) and
(b).  The Filing Party shall use [***] [Confidential Treatment Required] to
perform the activities contemplated under this Agreement, with the oversight of
the JDT and in accordance with the Development Plan for the Agreed Indications. 
Prior to submitting an IND, Drug Approval Application or other document in
support of a Regulatory Approval for an Antibody Product for an Agreed
Indication, the Parties, through the JDT, shall consult and cooperate in
preparing such filings.  Each Party shall have the right to review and comment
on all INDs, Drug Approval Applications and other documents in support of a
Regulatory Approval for an Antibody Product for an Agreed Indication in
accordance with specific timelines or other arrangements agreed upon by the JDT,
and no such filing for an Antibody Product for an Agreed Indication shall be
made unless the JDT has approved the form and content of such filing.  With
respect to an Antibody Product for an Independent Indication, the Continuing
Party for such Independent Indication shall, subject to Article 2.1(d), control
the scope, content and timing of filing of INDs, Drug Approval Applications and
other documents in support of Regulatory Approvals with respect to Antibody
Products in such Independent Indication in accordance with Article 8. Unless
otherwise required by relevant Regulatory Authorities, this Agreement or
Applicable Law, all regulatory documents shall be held by the Filing Party at a
site of its selection and the Filing Party shall provide the other Party with a
duplicate set of such regulatory documents to be held by the other Party at a
site of the other Party’s own selection.  Unless otherwise agreed by the JDT and
subject to the terms of this Agreement, the Filing Party shall own all
regulatory submissions, including all INDs, Drug Approval

 

37

--------------------------------------------------------------------------------


 

Applications, Regulatory Approvals and other government licences, approvals and
certificates for Antibody Products in the applicable jurisdiction.  For an
Antibody Product for an Independent Indication, where the Filing Party is
operating in a country where it is not the Territorial Lead, the Territorial
Lead shall provide all reasonable cooperation and assistance to the Filing Party
with respect to such regulatory submissions.

 


(D)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COLLABORATION
COMMITTEE, THE FILING PARTY SHALL NOT TRANSFER TITLE OR OTHERWISE DISPOSE OF OR
GRANT ANY RIGHTS OR INTERESTS, INCLUDING ANY RIGHTS OF REFERENCE, IN OR TO, ANY
INDS, DRUG APPROVAL APPLICATIONS, REGULATORY APPROVALS OR OTHER GOVERNMENT
LICENCES, APPROVALS OR CERTIFICATES FOR AN ANTIBODY PRODUCT IN THE TERRITORY, OR
OTHERWISE IMPAIR THE OTHER PARTY’S RIGHTS IN SUCH INDS, DRUG APPROVAL
APPLICATIONS, REGULATORY APPROVALS OR OTHER GOVERNMENT LICENCES, APPROVALS OR
CERTIFICATES.


 


(E)                                  WITHIN A REASONABLE TIME PRIOR TO FILING,
THE FILING PARTY SHALL PROVIDE THE OTHER PARTY WITH A COPY OF ALL DOCUMENTS OR
REPORTS TO BE FILED WITH THE FDA OR ANY OTHER REGULATORY AUTHORITY UNDER THIS
AGREEMENT (OR, IF NOT FEASIBLE, THE FILING PARTY SHALL PROVIDE THE OTHER PARTY
WITH ON-SITE OR ELECTRONIC ACCESS TO SUCH DOCUMENTS OR REPORTS, WITH REASONABLE
ADVANCE WRITTEN NOTICE OF THE AVAILABILITY OF EACH SUCH DOCUMENT OR REPORT),
INCLUDING WITH RESPECT TO ANY IND, DRUG APPROVAL APPLICATION, REGULATORY
APPROVAL OR OTHER GOVERNMENT LICENCE, APPROVAL OR CERTIFICATE FOR AN ANTIBODY
PRODUCT, AND ANY DATA PACKAGES IN SUPPORT THEREOF.  THE JDT FOR AGREED
INDICATIONS, AND THE CONTINUING PARTY FOR AN INDEPENDENT INDICATION, SHALL
APPROVE THE FORM AND CONTENT OF ALL SUCH DOCUMENTS OR REPORTS PRIOR TO FILING. 
OTHER COMMUNICATIONS AND INTERACTIONS OF EITHER PARTY WITH REGULATORY
AUTHORITIES RELATED TO ANTIBODY PRODUCTS SHALL BE SUBJECT TO THE TERMS OF
ARTICLE 5.4.


 


(F)                                    THE CONTENT AND LANGUAGE OF THE PROPOSED
PRODUCT LABELLING, AND ALL CHANGES TO IT, INCLUDING ALL SAFETY-RELATED PACKAGE
INSERT CHANGES FOR ANTIBODY PRODUCTS SHALL BE PREPARED BY THE JDT FOR AGREED
INDICATIONS AND BY THE CONTINUING PARTY, IN CONSULTATION WITH THE JDT, FOR ANY
INDEPENDENT INDICATION, AND SHALL BE APPROVED BY THE COLLABORATION COMMITTEE
PRIOR TO SUBMISSION TO THE APPLICABLE REGULATORY AUTHORITY.


 


(G)                                 NOTHING IN THIS ARTICLE 5.1 IS INTENDED OR
SHALL BE CONSTRUED TO PREVENT OR DELAY A PARTY OR ITS AFFILIATES FROM MAKING ANY
FILING WITH OR SUBMISSION TO, OR RESPONDING TO REQUESTS FROM, OR COMPLYING WITH
ANY REQUIREMENTS OF, THE REGULATORY AUTHORITIES IN THE TERRITORY AS REQUIRED BY
APPLICABLE LAW, PROVIDED THAT SUCH PARTY OR ITS AFFILIATES USED [***]
[CONFIDENTIAL TREATMENT REQUIRED], AS APPROPRIATE IN SUCH CIRCUMSTANCES, TO
COMPLY WITH THE FOREGOING PROVISIONS OF THIS ARTICLE 5.1.


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, AND SUBJECT TO THE TERMS OF ARTICLE 11, THE FILING PARTY SHALL
HAVE THE RIGHT TO RECEIVE FROM THE OTHER PARTY (AND THE OTHER PARTY SHALL
PROVIDE TO THE FILING PARTY) ANY REGULATORY DATA OR INFORMATION CONTROLLED BY
THE OTHER PARTY RELATED TO AN ANTIBODY PRODUCT, WHICH THE FILING PARTY, AS THE
HOLDER OF ANY IND, DRUG APPROVAL APPLICATION, REGULATORY APPROVAL OR OTHER
GOVERNMENT LICENCES,

 

38

--------------------------------------------------------------------------------


 

approvals or certificates in the applicable jurisdiction, is required to have by
Applicable Law, or to which a Regulatory Authority having jurisdiction wishes to
have access, or which the Filing Party reasonably requires in order to carry out
its responsibilities pursuant to this Agreement.


 


5.2                               ACCESS TO INDS AND DRUG APPROVAL APPLICATIONS


 

To the extent that it is reasonably possible to do so, each Filing Party shall
(a) in relation to Agreed Indications, grant the other Party, and (b) in
relation to Independent Indications, grant to the Continuing Party, a right of
access and reference to (and if permitted, name it a party of record on) all
INDs, Drug Approval Applications, Regulatory Approvals and other government
licences, approvals or certificates and shall promptly notify Regulatory
Authorities of (and as soon as is reasonably practicable after such notification
take all actions reasonably necessary to effect or evidence) the other Party’s
right of access and reference to (and if permitted, naming the other Party as a
party of record on) such INDs, Drug Approval Applications, Regulatory Approvals
and other government licences, approvals or certificates.

 


5.3                               ADVERSE EVENT REPORTING; CUSTOMER COMPLAINTS


 


(A)                                  EACH PARTY SHALL MAINTAIN A RECORD OF, AND
WHERE REQUIRED BY APPLICABLE LAW FOLLOW-UP ON, ALL NON-MEDICAL AND MEDICAL
PRODUCT-RELATED COMPLAINTS AND REPORTS OF ADVERSE EVENTS THAT IT RECEIVES WITH
RESPECT TO ANY ANTIBODY PRODUCT.  EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER
PARTY OF ANY COMPLAINT OR ADVERSE EVENT REPORT RECEIVED BY IT AND SHALL PROVIDE
THE OTHER PARTY WITH A COPY OF SUCH COMPLAINT OR ADVERSE EVENT REPORT AS SOON AS
REASONABLY POSSIBLE FOLLOWING INITIAL RECEIPT (AND IN ANY EVENT NO LATER THAN
(I) WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] OF INITIAL RECEIPT FOR ANY
COMPLAINT OR ADVERSE EVENT REPORT RELATING TO DEATH OR LIFE THREATENING ILLNESS,
OR (II) WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] OF INITIAL RECEIPT FOR
ANY OTHER COMPLAINT OR ADVERSE EVENT REPORT, OR, IN EACH CASE, SUCH SHORTER
PERIOD AS MAY BE REQUIRED TO COMPLY WITH APPLICABLE LAW).


 


(B)                                 THE FILING PARTY SHALL BE RESPONSIBLE FOR
REPORTING TO REGULATORY AUTHORITIES ANY ADVERSE EVENTS AND SAFETY ISSUES FOR
SUCH ANTIBODY PRODUCT, IN COMPLIANCE WITH THE REQUIREMENTS OF APPLICABLE LAW,
AND SHALL SIMULTANEOUSLY PROVIDE THE OTHER PARTY WITH A COPY OF SUCH REPORT.  IF
THERE IS REASONABLY SUFFICIENT TIME AVAILABLE TO DO SO, THE FILING PARTY SHALL
GIVE THE OTHER PARTY AN OPPORTUNITY TO REVIEW, AND THE PARTIES SHALL CONSULT
WITH EACH OTHER, PRIOR TO SUBMISSION OF ANY SUCH REPORT.


 


(C)                                  AS SOON AS REASONABLY PRACTICABLE, THE
PARTIES SHALL, THROUGH THEIR PHARMACOVIGILANCE DEPARTMENTS, MEET, DETERMINE AND
ADOPT DETAILED PROCEDURES FOR THE COLLECTION, REVIEW, ASSESSMENT, TRACKING AND
FILING OF INFORMATION RELATED TO COMPLAINTS AND ADVERSE EVENTS ASSOCIATED WITH
ANTIBODY PRODUCTS AND SHALL MEET PERIODICALLY TO UPDATE THE PROCEDURES.


 


5.4                               COMMUNICATIONS


 


(A)                                  IN ADDITION TO THE RESPONSIBILITIES IN
ARTICLE 5.1, EACH FILING PARTY SHALL HAVE PRIMARY AND, EXCEPT AS MAY BE REQUIRED
BY APPLICABLE LAW OR REQUESTED BY


 

39

--------------------------------------------------------------------------------


 

any Regulatory Authority, exclusive responsibility for all correspondence and
for any official communications with Regulatory Authorities in the jurisdictions
and for the Indications for which it is the Filing Party.  Each Party shall
reasonably cooperate with the other Party regarding any direct communications
with the Regulatory Authorities.


 


(B)                                 EACH OF THE PARTIES SHALL HAVE THE RIGHT TO
(I) BE PRESENT AT ALL SCHEDULED MEETINGS WITH REGULATORY AUTHORITIES HAVING
JURISDICTION IN ANY PART OF THE TERRITORY, AND (II) BE PRESENT ON ALL TELEPHONE
CALLS WITH REGULATORY AUTHORITIES HAVING JURISDICTION IN ANY PART OF THE
TERRITORY WHERE ANY MATTER WHICH MAY AFFECT ITS ACTIVITIES OR STUDIES IS TO BE
DISCUSSED.


 


(C)                                  EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW
OR REQUESTED BY THE FILING PARTY OR ANY REGULATORY AUTHORITY HAVING JURISDICTION
WITH RESPECT TO A COUNTRY OR MATTER, THE OTHER PARTY SHALL NOT INDEPENDENTLY
COMMUNICATE REGARDING AN ANTIBODY PRODUCT WITH ANY REGULATORY AUTHORITY HAVING
JURISDICTION WITH RESPECT TO SUCH COUNTRY OR MATTER.  THE OTHER PARTY SHALL KEEP
THE FILING PARTY INFORMED OF ANY SUCH REQUIRED COMMUNICATIONS.


 


(D)                                 REGARDING THE MANUFACTURE OF AN ANTIBODY
PRODUCT, EACH OF THE PARTIES SHALL HAVE THE RIGHT (AND THE MANUFACTURING
COORDINATOR SHALL PROCURE THAT THE MANUFACTURER SHALL, AT THE REQUEST OF THE
FILING PARTY, HAVE THE OBLIGATION), TO BE PRESENT AT ALL MEETINGS AND ON ALL
TELEPHONE CALLS WITH, AND AT ALL INSPECTIONS BY, REGULATORY AUTHORITIES WHERE
ISSUES REGARDING THE MANUFACTURING OF SUCH ANTIBODY PRODUCT ARE TO BE DISCUSSED
OR WHERE REQUIRED BY APPLICABLE LAW.


 


(E)                                  EACH PARTY SHALL PROMPTLY NOTIFY AND
PROVIDE THE OTHER PARTY WITH A COPY OF ANY CORRESPONDENCE OR OTHER REPORTS OR
COMPLAINTS SUBMITTED TO OR RECEIVED BY THE FIRST PARTY FROM ANY REGULATORY
AUTHORITY, OTHER GOVERNMENTAL AUTHORITY, INDUSTRY ASSOCIATION OR OTHER THIRD
PARTY (I) CLAIMING THAT ANY PROMOTIONAL MATERIALS OR PROMOTIONAL OR DETAILING
ACTIVITIES ARE INCONSISTENT WITH THE PRODUCT LABELLING OR ARE OTHERWISE IN
VIOLATION OF ANY APPLICABLE LAW, OR (II) MAKING ANY OTHER CLAIM OR ASSERTION
WITH REGARD TO AN ANTIBODY PRODUCT THAT COULD BE REASONABLY EXPECTED TO HAVE AN
ADVERSE EFFECT ON THE DEVELOPMENT, COMMERCIALISATION OR MANUFACTURE OF SUCH
ANTIBODY PRODUCT IN THE TERRITORY, INCLUDING ANY COMMUNICATION WITH RESPECT TO
SAFETY.


 


5.5                               RECALLS


 


(A)                                  THE PARTIES SHALL EXCHANGE THEIR INTERNAL
STANDARD OPERATING PROCEDURES AS TO PRODUCT RECALLS AND MARKET WITHDRAWALS
(SOPS) REASONABLY PROMPTLY AFTER THE FIRST FILING OF A DRUG APPROVAL APPLICATION
FOR AN ANTIBODY PRODUCT AND THEREAFTER REASONABLY PROMPTLY AFTER ANY TIME SUCH
SOPS ARE APPROVED OR MODIFIED.  IN THE EVENT THAT, IN A COUNTRY, A PARTY
DETERMINES THAT AN EVENT, INCIDENT OR CIRCUMSTANCE HAS OCCURRED WHICH MAY RESULT
IN THE NEED FOR A RECALL OR MARKET WITHDRAWAL OR STOCK RECOVERY (COLLECTIVELY
REFERRED TO AS A RECALL), OF ANTIBODY PRODUCT OR ANY LOT(S) OF ANTIBODY PRODUCT,
SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING.


 


(B)                                 THE TERRITORIAL LEAD IN A COUNTRY SHALL HAVE
THE RIGHT TO DETERMINE WHETHER AND UPON WHAT TERMS AND CONDITIONS TO RECALL AN
ANTIBODY PRODUCT IN SUCH

 

40

--------------------------------------------------------------------------------


 

country.  Prior to making any Recall decision, each Party shall consult with the
other Party.  The Filing Party shall be responsible for discussions with
Regulatory Authorities within the applicable country regarding all aspects of
the Recall decision and the execution of any Recall.  Any costs or expenses of
any Recall shall be a Commercialisation Expense for the applicable country for
an Agreed Indication and shall be borne by the Continuing Party with respect to
an Independent Indication, provided that, to the extent that such Recall with
respect to an Agreed Indication or an Independent Indication is caused by or
results from the negligence or wilful misconduct of a Party, its Affiliates or
permitted sublicensees or Distributors, or their respective directors, officers,
employees or agents, [***] [Confidential Treatment Required].  UCB and ImClone
shall each maintain complete and accurate records of any Recall it has the right
to control pursuant to this Article 5.5 for such periods as may be required by
legal requirements, but in any event for no less than [***] [Confidential
Treatment Required].


 


5.6                               APPLICATIONS FOR REGULATORY EXCLUSIVITY


 

The Parties recognise that exclusivity rights granted or provided for under
Applicable Law may be commercially significant to Antibody Products.  To the
extent permitted by such Applicable Law, as between the Parties, the Territorial
Lead for a country with respect to Agreed Indications and the Continuing Party
for an Independent Indication shall have the exclusive right to file for,
request and maintain any regulatory exclusivity rights for Antibody Product in
such country (including data and marketing exclusivity rights, regulatory
exclusivity rights based upon an orphan drug designation of an Antibody Product
for an Agreed Indication or Independent Indication and exclusivity following
submission of pediatric study data) and to conduct and prosecute any proceedings
or actions to enforce such regulatory exclusivity rights in countries for which
it is the Territorial Lead.  For the avoidance of doubt, any costs incurred by
the Parties in obtaining, maintaining or enforcing such exclusivity rights shall
be treated as Development Costs, except to the extent that such costs relate
solely to an Independent Indication (with respect to Development or
Post-Approval Studies, in the Territory and with respect to Commercialisation
(except Post-Approval Studies), in the countries for which the Continuing Party
is the Territorial Lead) [***] [Confidential Treatment Required].

 


6.                                      COMMERCIALISATION OF ANTIBODY PRODUCTS


 


6.1                               TERRITORIAL LEAD


 


(A)                                  THE TERRITORIAL LEAD SHALL USE [***]
[CONFIDENTIAL TREATMENT REQUIRED]TO MAXIMISE THE OPERATING PROFIT OF EACH
ANTIBODY PRODUCT FOR AGREED INDICATIONS IN THE COUNTRIES FOR WHICH IT IS THE
TERRITORIAL LEAD.


 


(B)                                 THE TERRITORIAL LEAD SHALL BE RESPONSIBLE
FOR THE SELECTION, APPOINTMENT AND MANAGEMENT OF THE SUBLICENSEES AND
DISTRIBUTORS IN THE COUNTRIES FOR WHICH IT IS THE TERRITORIAL LEAD IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE 6.2.

 

41

--------------------------------------------------------------------------------


 


6.2                               DISTRIBUTORS AND CO-PROMOTION


 


(A)                                  SUBJECT TO ARTICLES 6.2(B) AND ARTICLE 9.5,
A TERRITORIAL LEAD MAY APPOINT DISTRIBUTORS OR CO-PROMOTION PARTNERS IN ANY
COUNTRY FOR WHICH IT IS THE TERRITORIAL LEAD, SUBJECT TO FIRST OBTAINING THE
AGREEMENT OF THE OTHER PARTY, [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


(B)                                 PRIOR TO APPOINTING ANY THIRD PARTY AS A
DISTRIBUTOR OR TO CO-PROMOTE AN ANTIBODY PRODUCT IN ANY COUNTRY FOR WHICH IT IS
THE TERRITORIAL LEAD, THE TERRITORIAL LEAD SHALL GIVE THE OTHER PARTY WRITTEN
NOTICE OF ITS INTENTION TO DO SO (SUCH NOTICE TO INCLUDE A DESCRIPTION, IN
REASONABLE DETAIL, OF THE NATURE AND SCOPE OF THE RELEVANT DISTRIBUTOR OR
CO-PROMOTION ACTIVITY) AND SHALL GIVE THE OTHER PARTY THE RIGHT OF FIRST REFUSAL
TO UNDERTAKE THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY ITSELF.  WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED] OF RECEIPT OF SUCH NOTICE, THE OTHER PARTY
SHALL, BY NOTICE IN WRITING TO THE TERRITORIAL LEAD, EITHER:  (I) ELECT NOT TO
UNDERTAKE THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY, IN WHICH CASE THE
TERRITORIAL LEAD MAY PROCEED WITH THE APPOINTMENT OF THE THIRD PARTY TO
UNDERTAKE THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY PURSUANT TO ARTICLE 6.2(A),
PROVIDED THAT THE TERRITORIAL LEAD SHALL NOT PERMIT THE APPOINTED THIRD PARTY TO
UNDERTAKE ANY DISTRIBUTOR OR CO-PROMOTION ACTIVITY THAT FALLS OUTSIDE THE
DESCRIPTION OF THE NATURE AND SCOPE OF THE DISTRIBUTOR OR CO-PROMOTION ACTIVITY
THAT WAS INCLUDED WITH SUCH NOTICE; OR (II) ELECT TO UNDERTAKE THAT DISTRIBUTOR
OR CO-PROMOTION ACTIVITY, IN WHICH CASE THE OTHER PARTY SHALL BE ENTITLED TO
UNDERTAKE THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY UNDER THE DIRECTION OF THE
TERRITORIAL LEAD AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITH ALL
[***] [CONFIDENTIAL TREATMENT REQUIRED] COSTS AND EXPENSES INCURRED BY THE OTHER
PARTY IN UNDERTAKING THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY BEING TREATED AS
[***] [CONFIDENTIAL TREATMENT REQUIRED] AND LOSS EXCEPT TO THE EXTENT THAT SUCH
COSTS AND EXPENSES RELATE SOLELY TO AN INDEPENDENT INDICATION IN WHICH CASE SUCH
COSTS SHALL BE BORNE BY THE APPLICABLE CONTINUING PARTY UNLESS AND UNTIL SUCH
INDEPENDENT INDICATION IS CONVERTED INTO A CONVERTED AGREED INDICATION,
WHEREUPON THE NON-CONTINUING PARTY SHALL REIMBURSE THE CONTINUING PARTY FOR SUCH
COSTS AS PROVIDED IN ARTICLE 8.9.  IF THE OTHER PARTY FAILS TO RESPOND TO ANY
WRITTEN NOTICE OF THE TERRITORIAL LEAD’S INTENTION TO APPOINT A THIRD PARTY TO
UNDERTAKE ANY DISTRIBUTOR OR CO-PROMOTION ARRANGEMENT WITHIN THE REQUIRED [***]
[CONFIDENTIAL TREATMENT REQUIRED] PERIOD, THE OTHER PARTY WILL BE DEEMED TO HAVE
ELECTED NOT TO UNDERTAKE THAT DISTRIBUTOR OR CO-PROMOTION ACTIVITY.


 


6.3                               ESTABLISHMENT OF JOINT COMMERCIALISATION TEAM


 

No later than [***] [Confidential Treatment Required] before the anticipated
date of the first Regulatory Approval, or earlier if agreed by the Collaboration
Committee, the Parties shall establish a Joint Commercialisation Team (JCT) to
facilitate the Commercialisation of Antibody Products on a global basis.

 


(A)                                  JCT MEMBERS


 

The JCT shall consist of up to [***] [Confidential Treatment Required]
representatives of each Party.  Each member of the JCT shall be an individual
with operational experience in the Commercialisation and marketing of

 

42

--------------------------------------------------------------------------------


 

pharmaceutical products.  The Development Team Leader for each Party may also be
one of the representatives for such Party on the JCT.  One representative from
each Party on the JCT shall be designated as that Party’s Commercialisation Team
Leader to act as the primary JCT contact for that Party.  Together, the
Commercialisation Team Leaders will be jointly responsible for managing the
JCT.  Each Party’s Commercialisation Team Leader shall be responsible for
ensuring that his/her Party carries out the activities assigned to such Party
under the Commercialisation Plan.  Either Party may replace any or all of its
representatives on the JCT at any time upon written notice to the other Party. 
Any member of the JCT may designate a substitute with suitable experience to
attend and perform the functions of that member at any meeting of the JCT.  Each
Party may invite (at its discretion and with the consent of the other Party,
[***] [Confidential Treatment Required] additional employees or consultants to
attend JCT meetings.  The JCT shall meet at least [***] [Confidential Treatment
Required], or more frequently as agreed by the JCT.  The location of regularly
scheduled JCT meetings shall alternate between the offices of the Parties unless
otherwise agreed.  Meetings may be held by videoconference or telephonically. 
Meetings shall be chaired by a single JCT representative of one of the Parties,
with the Party responsible for designating the chairperson alternating each
Contract Year.  The Collaboration Committee shall decide which Party will be
responsible for designating the chairperson for the Contract Year in which the
JCT is established.  The Party that does not provide the chairperson shall
designate a member of the JCT to record, in sufficient detail, minutes of the
discussions and decisions of the JCT.  Such minutes shall be circulated to the
Parties promptly following the meeting for review, comment and, after approval
from [***] [Confidential Treatment Required], distribution.  The Parties shall
endeavour to manage the business and meetings of the JCT in the most
cost-effective way possible.

 


(B)                                 RESPONSIBILITIES OF THE JCT


 

The JCT shall, during the Development of an Antibody Product, coordinate with
the JDT and the JMT those activities deemed necessary for successful
Commercialisation of Antibody Product for Agreed Indications in the Territory
upon Regulatory Approval.  The JCT shall be responsible for preparing the
Commercialisation Plan and the Commercialisation Budget (and recommending
updates and amendments to the Commercialisation Plan and Commercialisation
Budget as necessary) as further set forth in Articles 6.5 and 6.8, and for
overseeing and implementing the activities contemplated under the
Commercialisation Plan and under the other relevant portions of this Article 6.
The JCT shall also coordinate with the JDT in developing and implementing
standard operating procedures for adverse event reporting and compliance with
regulatory requirements in the Territory, consistent with Article 5.  The JCT
shall provide Quarterly reports to the Collaboration Committee of its
activities.

 


(C)                                  JCT DECISION-MAKING


 

Decisions of the JCT shall be made by [***] [Confidential Treatment Required]. 
If the JCT is unable to resolve a dispute regarding any issue, the

 

43

--------------------------------------------------------------------------------


 

matter shall be resolved pursuant to the dispute resolution process set forth in
Article 15.

 


(D)                                 ANNUAL PRODUCTION REQUIREMENTS


 

The JCT shall be responsible for preparing and submitting to the Collaboration
Committee annual commercial production requirement reports with respect to each
Antibody Product as part of each annual recommended update to the
Commercialisation Plan.  Such report shall include a non-binding forecast of
requirements for Commercial Supplies of Antibody Products for the Territory for
the then current year and the following [***] [Confidential Treatment Required]
and any other related information that the JCT determines to include.

 


6.4                               JCT AND TERRITORIAL LEAD RESPONSIBILITIES


 


(A)                                  EACH TERRITORIAL LEAD HAS THE RIGHT AND
RESPONSIBILITY TO COMMERCIALISE ANTIBODY PRODUCTS IN THE MANNER IT DEEMS
APPROPRIATE, BUT SUBJECT ALWAYS TO ITS OBLIGATIONS UNDER THIS AGREEMENT
INCLUDING THOSE SET OUT IN ARTICLES 2.1 AND 8 AND THIS ARTICLE 6.  THE
TERRITORIAL LEAD SHALL BOOK ALL SALES OF ANTIBODY PRODUCTS IN THE COUNTRIES FOR
WHICH IT IS THE TERRITORIAL LEAD.  IF THE JCT DETERMINES THAT ANY
COMMERCIALISATION ACTIVITIES FOR ANTIBODY PRODUCTS SHOULD BE CONDUCTED JOINTLY
OR ON A COORDINATED BASIS BETWEEN THE PARTIES, SUCH ACTIVITIES SHALL BE
COORDINATED THROUGH THE JCT.  THE PARTIES NOW AGREE THAT, IN ADDITION TO THOSE
MATTERS SET FORTH IN ARTICLE 6.3(B), IT IS LIKELY THEY WILL WISH TO COORDINATE
THE FOLLOWING MATTERS, AND THAT UNLESS AND UNTIL THE PARTIES DETERMINE
OTHERWISE, AND SUBJECT ALWAYS TO ARTICLES 6.3(C) AND 3.7, THE JCT SHALL BE
RESPONSIBLE FOR:


 

(I)                                     ADDRESSING STRATEGIC ISSUES WITH
RELEVANCE TO ANTIBODY PRODUCTS FOR AGREED INDICATIONS THROUGHOUT THE TERRITORY
(E.G., BRANDING, PRICING, REIMBURSEMENT ISSUES, REGULATORY ISSUES, PRODUCT
POSITIONING) AND CONSULTING WITH THE CONTINUING PARTY WITH RESPECT TO SUCH
ISSUES FOR ITS INDEPENDENT INDICATIONS, AND MAKING RECOMMENDATIONS TO THE
COLLABORATION COMMITTEE FOR APPROVAL WITH RESPECT TO PRODUCT POSITIONING,
PRICING AND REIMBURSEMENT ISSUES FOR ALL ANTIBODY PRODUCTS;

 

(II)                                  DECIDING ANY ACTIVITIES THAT THE PARTIES
SHALL UNDERTAKE JOINTLY IN ORDER TO COMMERCIALISE ANTIBODY PRODUCTS FOR AGREED
INDICATIONS ON A WORLD-WIDE BASIS (E.G., PRE-LAUNCH ACTIVITIES, MARKET RESEARCH,
LAUNCH, POST—LAUNCH MARKETING, PROMOTION, EDUCATION, DEVELOPING PROMOTIONAL
MATERIALS, PARTICIPATION IN CONGRESSES AND PUBLICATIONS) (COLLECTIVELY, THE
JOINT ACTIVITIES);

 

(III)                               COORDINATING, REVIEWING AND COMMENTING ON
POST-APPROVAL STUDIES FOR ANTIBODY PRODUCTS, PROVIDED THAT, SUBJECT TO ARTICLE
4.7(E), EACH PARTY SHALL HAVE THE RIGHT TO PURSUE POST-APPROVAL STUDIES IN THE
TERRITORY IN SUPPORT OF COMPENDIA LISTINGS IN THE COUNTRIES FOR WHICH IT IS THE
TERRITORIAL LEAD;

 

44

--------------------------------------------------------------------------------


 

(IV)                              ASSISTING THE JDT WITH THE PREPARATION OF
RECOMMENDATIONS TO THE COLLABORATION COMMITTEE WITH RESPECT TO THE PACKAGING,
LABELLING AND LANGUAGE TO BE INCLUDED IN THE PRODUCT LABELLING OF ALL ANTIBODY
PRODUCTS;

 

(V)                                 COORDINATING COMMERCIAL MANUFACTURING
PRODUCTION REQUIREMENTS OF ANTIBODY PRODUCTS;

 

(VI)                              IN CONSULTATION WITH THE JPC, SELECTING, AND
RECOMMENDING TO THE COLLABORATION COMMITTEE FOR APPROVAL, PRODUCT TRADEMARKS AND
GENERIC NAMES FOR ANTIBODY PRODUCTS;

 

(VII)                           DEVELOPING AND UPDATING A COMMERCIALISATION PLAN
FOR EACH ANTIBODY PRODUCT PURSUANT TO ARTICLE 6.5;

 

(VIII)                        DEVELOPING AND APPROVING A PUBLICATION AND
SCIENTIFIC SYMPOSIA STRATEGY AND A CALENDAR OF KEY SCIENTIFIC AND CLINICAL
MEETINGS AT WHICH THE PARTIES WILL SEEK TO PRESENT THE RESULTS OF CLINICAL
STUDIES FOR THE ANTIBODY PRODUCT FOR AGREED INDICATIONS; AND

 

(IX)                                RESOLVING ANY COMPLAINT BY A PARTY THAT THE
DEVELOPMENT, COMMERCIALISATION OR MANUFACTURING ACTIVITIES OF THE OTHER PARTY
ARE ADVERSELY AFFECTING THE COMMERCIALISATION OF ANTIBODY PRODUCTS IN THE
COUNTRIES FOR WHICH THE PARTY MAKING THE COMPLAINT IS THE TERRITORIAL LEAD.

 


(B)                                 SUBJECT TO ARTICLES 2.1, 3.7, 6.4(A), 6.7
AND 8, THE TERRITORIAL LEAD SHALL BE RESPONSIBLE FOR THE COMMERCIALISATION OF
ANTIBODY PRODUCTS IN THE COUNTRIES FOR WHICH IT IS THE TERRITORIAL LEAD IN A
MANNER CONSISTENT WITH THE COMMERCIALISATION PLAN, INCLUDING:


 

(I)                                     TACTICAL ISSUES, FOR EXAMPLE, SALES
FORCE ALLOCATION AND DISPOSITION;

 

(II)                                  DETERMINING PROMOTIONAL MATERIALS SUITABLE
FOR EACH SUCH COUNTRY IN ACCORDANCE WITH ARTICLE 6.12;

 

(III)                               PREPARING AND IMPLEMENTING THE COUNTRY PLAN
AND MONITORING THE COMMERCIALISATION BUDGETS AND FORECASTS FOR EACH SUCH
COUNTRY; AND

 

(IV)                              BOOKING SALES, TAKING ORDERS, DISTRIBUTING,
HANDLING RETURNS, AND CONTRACTING AND ADMINISTERING ACCOUNTS.

 


6.5                               COMMERCIALISATION PLAN


 


(A)                                  THE JCT SHALL DEVELOP, FOR APPROVAL BY THE
COLLABORATION COMMITTEE, A COMMERCIALISATION PLAN FOR ANTIBODY PRODUCTS, WHICH
COMMERCIALISATION PLAN SHALL:


 

(I)                                     OUTLINE THE OVERALL STRATEGY FOR THE
COMMERCIALISATION OF ANTIBODY PRODUCTS THROUGHOUT THE TERRITORY, INCLUDING THE
STRATEGY FOR POSITIONING OF THE ANTIBODY PRODUCTS;

 

45

--------------------------------------------------------------------------------


 

(II)                                  IDENTIFY MANUFACTURING NEEDS AND
REQUIREMENTS OF COMMERCIAL SUPPLIES OF ANTIBODY PRODUCTS AND IDENTIFY AN
APPROPRIATE FORECASTING MECHANISM TO PROVIDE THE MANUFACTURER WITH SUFFICIENT
LEAD-TIME TO MANUFACTURE AND TO SUPPLY THE PARTIES’ REQUIREMENTS OF COMMERCIAL
SUPPLIES OF ANTIBODY PRODUCTS;

 

(III)                               IDENTIFY JOINT ACTIVITIES; AND

 

(IV)                              ADDRESS ANY OTHER ISSUE WHERE THE PARTIES WISH
TO ADOPT A COORDINATED APPROACH THROUGHOUT THE TERRITORY.

 


(B)                                 A PROPOSED INITIAL COMMERCIALISATION PLAN
FOR ANTIBODY PRODUCTS SHALL BE DEVELOPED AND FORWARDED BY THE JCT TO THE
COLLABORATION COMMITTEE, AND THE COLLABORATION COMMITTEE SHALL APPROVE AN
INITIAL COMMERCIALISATION PLAN FOR ANTIBODY PRODUCTS NO LATER THAN [***]
[CONFIDENTIAL TREATMENT REQUIRED] BEFORE A PARTY IS EXPECTED TO FILE THE FIRST
DRUG APPROVAL APPLICATION FOR AN ANTIBODY PRODUCT.  THEREAFTER, THE JCT SHALL
REVIEW THE COMMERCIALISATION PLAN AT LEAST QUARTERLY, AND SHALL MAKE
RECOMMENDATIONS WITH RESPECT TO ANY UPDATES OR AMENDMENTS THERETO TO THE
COLLABORATION COMMITTEE.  EITHER PARTY MAY AT ANY TIME PROPOSE AN AMENDMENT TO
THE COMMERCIALISATION PLAN.  ANY SUCH RECOMMENDATIONS WITH RESPECT TO AGREED
INDICATIONS SHALL INCLUDE A GOOD FAITH ESTIMATE OF THE BUDGET FOR ANY SUCH
UPDATE OR AMENDMENT, INCLUDING ANY CHANGES IN THE EXISTING COMMERCIALISATION
BUDGET.  EACH PARTY SHALL COOPERATE WITH THE JCT IN PREPARING SUCH ESTIMATED
BUDGET.  SUBJECT TO ARTICLE 6.7(B), ALL UPDATES OR AMENDMENTS TO THE
COMMERCIALISATION PLAN MUST BE APPROVED BY THE COLLABORATION COMMITTEE OR, IF
THE COLLABORATION COMMITTEE CANNOT REACH AGREEMENT ON AN UPDATE OR AMENDMENT,
THE DISPUTE RESOLUTION PROCESS SET FORTH IN ARTICLE 15.


 


6.6                               COUNTRY PLAN


 


(A)                                  FROM AND AFTER THE DATE ON WHICH THE FIRST
COMMERCIALISATION PLAN IS AGREED, THE TERRITORIAL LEAD FOR EACH OF THE UNITED
STATES, EUROPE AND JAPAN AND ANY OTHER COUNTRIES IN RESPECT OF WHICH MARKETING
APPROVAL FOR ANY ANTIBODY PRODUCT IS BEING SOUGHT, SHALL DEVELOP AND SUBMIT TO
THE JCT NO LESS THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] PRIOR TO THE
COMMENCEMENT OF EACH CONTRACT YEAR, A COMMERCIALISATION PLAN AND BUDGET (COUNTRY
PLAN) FOR EACH ANTIBODY PRODUCT IN SUCH COUNTRY FOR THE IMMEDIATELY FOLLOWING
CONTRACT YEAR.  EACH COUNTRY PLAN SHALL SET OUT THE WORK ACTIVITIES, INCLUDING
THE NUMBER AND POSITION OF DETAILS FOR SUCH ANTIBODY PRODUCT TO BE CARRIED OUT
IN SUCH COUNTRY IN SUCH CONTRACT YEAR, IN A MANNER CONSISTENT WITH THE
COMMERCIALISATION PLAN AND COMMERCIALISATION BUDGET, BUT TAKING INTO ACCOUNT THE
SPECIFIC CIRCUMSTANCES APPROPRIATE TO THE COMMERCIALISATION OF ANTIBODY PRODUCTS
IN SUCH COUNTRY.  THE COUNTRY PLAN SHALL BE DEVELOPED TO A STANDARD AND TIMING
CONSISTENT WITH OTHER PRODUCTS MARKETED BY THE TERRITORIAL LEAD IN THAT COUNTRY.


 


(B)                                 IF THE COMMERCIALISATION PLAN IS AMENDED IN
ACCORDANCE WITH ARTICLE 6.5(B) OR THE COMMERCIALISATION BUDGET IS AMENDED IN
ACCORDANCE WITH ARTICLE 6.8(B), EACH TERRITORIAL LEAD SHALL PROMPTLY AMEND THE
COUNTRY PLANS RELATING TO THE COUNTRIES FOR WHICH IT IS TERRITORIAL LEAD TO
CONFORM WITH SUCH AMENDED

 

46

--------------------------------------------------------------------------------


 

Commercialisation Plan and/or Commercialisation Budget and resubmit any such
amended Country Plans to the JCT.


 


(C)                                  EACH TERRITORIAL LEAD MAY AMEND ANY SUCH
COUNTRY PLAN AT ANY TIME ON NO LESS THAN [***] [CONFIDENTIAL TREATMENT REQUIRED]
ADVANCE WRITTEN NOTICE TO THE JCT, PROVIDED THAT SUCH COUNTRY PLAN, AS AMENDED,
IS CONSISTENT WITH THE COMMERCIALISATION PLAN AND THE COMMERCIALISATION BUDGET.


 


(D)                                 ANY DISPUTE REGARDING WHETHER OR NOT A
COUNTRY PLAN IS CONSISTENT WITH THE COMMERCIALISATION PLAN OR THE
COMMERCIALISATION BUDGET SHALL, AT THE REQUEST OF EITHER PARTY, BE DETERMINED BY
THE JCT AND THEREAFTER IN ACCORDANCE WITH ARTICLE 15.


 


6.7                               IMPLEMENTATION OF COUNTRY PLAN; DEVIATIONS


 


(A)                                  THE TERRITORIAL LEAD SHALL COMMERCIALISE
ANTIBODY PRODUCTS IN EACH COUNTRY FOR WHICH IT IS THE TERRITORIAL LEAD, IN
ACCORDANCE WITH THE COUNTRY PLAN FOR SUCH COUNTRY; PROVIDED, HOWEVER, THAT
NEITHER PARTY SHALL UNDERTAKE ANY ACTIVITY THAT IS INCONSISTENT WITH THE
COMMERCIALISATION PLAN (EXCEPT AS PROVIDED IN ARTICLE 6.7(B)) OR WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT INCLUDING ITS OBLIGATION TO USE [***]
[CONFIDENTIAL TREATMENT REQUIRED]TO COMMERCIALISE ANTIBODY PRODUCT FOR AGREED
INDICATIONS IN THE COUNTRIES FOR WHICH IT IS THE TERRITORIAL LEAD.


 


(B)                                 WHERE TIME DOES NOT PERMIT AMENDMENT AS
PROVIDED IN THIS ARTICLE 6, A PARTY MAY DEVIATE FROM AN AGREED COMMERCIALISATION
PLAN OR COUNTRY PLAN WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY’S
COMMERCIALISATION TEAM LEADER [***] [CONFIDENTIAL TREATMENT REQUIRED]. WHERE ONE
PARTY CONSENTS TO A DEVIATION FROM AN AGREED COMMERCIALISATION PLAN OR COUNTRY
PLAN IN ACCORDANCE WITH THIS ARTICLE 6.7(B), THE OTHER PARTY SHALL PROMPTLY
BRIEF THE JCT ON THE REASONS FOR THE DEVIATION AND ON THE COURSE OF ACTION
PURSUED.


 


6.8                               COMMERCIALISATION BUDGET


 


(A)                                  IN CONJUNCTION WITH THE APPROVAL OF THE
FIRST COMMERCIALISATION PLAN OR, IN ANY EVENT, NO LATER THAN [***] [CONFIDENTIAL
TREATMENT REQUIRED] AFTER THE FIRST COMMERCIALISATION PLAN IS AGREED, AND
THEREAFTER, NO LATER THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] PRIOR TO THE
START OF EACH SUBSEQUENT CONTRACT YEAR, EACH PARTY SHALL PREPARE AND SUBMIT TO
THE OTHER PARTY (VIA THE JCT) A PROPOSED BUDGET FOR ITS ACTIVITIES FOR THE
ENSUING CONTRACT YEAR, AS SET FORTH IN THE COMMERCIALISATION PLAN, IN SUPPORT OF
THE COMMERCIALISATION OF ANTIBODY PRODUCTS (OTHER THAN FOR INDEPENDENT
INDICATIONS FOR WHICH IT IS THE CONTINUING PARTY) IN A FORMAT TO BE AGREED BY
THE PARTIES, BUT WHICH BUDGET MUST INCLUDE (I) LINE ITEM ESTIMATES OF EXPECTED
REIMBURSABLE COMMERCIAL COSTS AND FORECASTED NET RECEIPTS (CALCULATED AS SET OUT
IN SCHEDULE 2) FOR THE ENSUING CONTRACT YEAR FOR THE COUNTRIES FOR WHICH THAT
PARTY IS TERRITORIAL LEAD; AND (II) IN RESPECT OF ANY COMMERCIALISATION
ACTIVITIES WHICH WILL NOT BE COMPLETED IN THAT CONTRACT YEAR, LINE ITEM
ESTIMATES OF THE TOTAL REIMBURSABLE COMMERCIAL COSTS REQUIRED TO COMPLETE SUCH
COMMERCIALISATION ACTIVITIES IN COUNTRIES FOR WHICH THAT PARTY IS TERRITORIAL
LEAD ON AN ACTIVITY-BY-ACTIVITY BASIS (REGARDLESS OF WHETHER SUCH REIMBURSABLE
COMMERCIAL COSTS WILL BE

 

47

--------------------------------------------------------------------------------


 

incurred in that Contract Year or subsequent Contract Years).  The Collaboration
Committee shall review, revise and approve these budgets in relation to the
first such budget within [***] [Confidential Treatment Required] after receipt
thereof and thereafter no later than [***] [Confidential Treatment Required]
prior to the commencement of each Contract Year (each such approved budget, a
Commercialisation Budget).  Once approved, the Collaboration Committee, upon
recommendation of the JCT, shall modify the Commercialisation Budget from time
to time based upon changes in patent status, new product launches by
competitors, adverse drug reactions, the results of clinical studies, changes in
pricing and reimbursement regimes and other unanticipated events.  If the
Commercialisation Plan is updated or amended by the Collaboration Committee
pursuant to Article 6.5(b) with respect to the then-current Contract Year, the
Parties shall prepare and submit proposals for any necessary amendments to the
Commercialisation Budget for such Contract Year within [***] [Confidential
Treatment Required] after such update or amendment to the Commercialisation Plan
and the Collaboration Committee shall approve any necessary amendments to
Commercialisation Budget for such Contract Year within [***] [Confidential
Treatment Required] after such update or amendment of the Commercialisation
Plan.


 


(B)                                 THE JCT SHALL REVIEW THE COMMERCIALISATION
BUDGET AT LEAST QUARTERLY, AND SHALL MAKE RECOMMENDATIONS WITH RESPECT TO ANY
UPDATES OR AMENDMENTS THERETO TO THE COLLABORATION COMMITTEE.  EITHER PARTY MAY
AT ANY TIME PROPOSE AN AMENDMENT TO THE COMMERCIALISATION BUDGET.  NO UPDATE OR
AMENDMENT TO THE COMMERCIALISATION BUDGET SHALL BECOME EFFECTIVE UNLESS IT IS
APPROVED BY THE COLLABORATION COMMITTEE OR, IF THE COLLABORATION COMMITTEE
CANNOT REACH AGREEMENT ON AN UPDATE OR AMENDMENT, THE DISPUTE RESOLUTION PROCESS
SET FORTH IN ARTICLE 15.


 


(C)                                  IN ANY CONTRACT YEAR, EACH PARTY SHALL
PROMPTLY INFORM THE OTHER PARTY UPON SUCH PARTY DETERMINING THAT IT IS LIKELY TO
OVERSPEND OR UNDERSPEND BY MORE THAN [***] [CONFIDENTIAL TREATMENT REQUIRED] ITS
RESPECTIVE TOTAL REIMBURSABLE COMMERCIAL COSTS FOR AN ACTIVITY SET FORTH IN THE
COMMERCIALISATION BUDGET FOR THAT CONTRACT YEAR.  IF IN ANY SUCH CONTRACT YEAR A
PARTY EXCEEDS ITS BUDGETED COSTS AND EXPENSES BY MORE THAN [***] [CONFIDENTIAL
TREATMENT REQUIRED] FOR AN ACTIVITY, THE PARTY THAT HAS SO EXCEEDED ITS BUDGET
SHALL PROVIDE TO THE JCT AND TO THE COLLABORATION COMMITTEE (IF THE MATTER IS
ESCALATED TO THE COLLABORATION COMMITTEE BECAUSE IT CANNOT BE RESOLVED BY THE
JCT) A FULL EXPLANATION FOR EXCEEDING THE COMMERCIALISATION BUDGET FOR SUCH
ACTIVITY.  IF AND TO THE EXTENT THAT ANY SUCH OVERSPEND WAS [***] [CONFIDENTIAL
TREATMENT REQUIRED] OF THE APPLICABLE PARTY, THEN, PROVIDED THE APPLICABLE PARTY
HAS PROMPTLY NOTIFIED THE OTHER PARTY OF SUCH OVERSPEND AND USED [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO MITIGATE THE SIZE OF SUCH OVERSPEND, SUCH
OVERSPEND SHALL BE INCLUDED IN REIMBURSABLE COMMERCIAL COSTS AND USED TO
CALCULATE OPERATING PROFITS AND LOSSES, WHICH SHALL BE SHARED BY THE PARTIES AS
PROVIDED IN ARTICLE 2.3(B).  IN ADDITION, THE JCT OR COLLABORATION COMMITTEE (AS
APPLICABLE) MAY, BY UNANIMOUS AGREEMENT AND [***] [CONFIDENTIAL TREATMENT
REQUIRED], ALLOW SOME OR ALL OF ANY OTHER OVERSPEND TO BE INCLUDED IN THE
REIMBURSABLE COMMERCIAL COSTS AS IT CONSIDERS EQUITABLE UNDER THE
CIRCUMSTANCES.  WHERE

 

48

--------------------------------------------------------------------------------


 

any Commercialisation Budget sets out a line item estimate for the total
Reimbursable Commercial Costs required to complete any activity which will not
be completed in that Contract Year:  (i) the budgeted costs and expenses for
that activity shall [***] [Confidential Treatment Required] and (ii) any [***]
[Confidential Treatment Required] against such line item estimate shall be [***]
[Confidential Treatment Required] to the Commercialisation Budgets for [***]
[Confidential Treatment Required] in each case as necessary to reflect any
reasonable acceleration or delay in such activity.  To the extent that the
overspend is not included in Reimbursable Commercial Costs as provided in this
Article 6.8, the Party who has exceeded its budget by more than [***]
[Confidential Treatment Required] will be solely responsible for the overspend.


 


6.9                               PUBLIC STATEMENTS REGARDING ANTIBODY PRODUCT


 

Each Party shall be responsible for disseminating accurate information regarding
Antibody Products to its sales representatives based on Product Labelling and
Promotional Materials (and for causing its Affiliates, sublicensees and
Distributors to so disseminate such accurate information).  In exercising their
rights pursuant to this Article 6, UCB and ImClone shall seek to prevent claims
or representations in respect of Antibody Products or the characteristics of
Antibody Products (e.g., safety or efficacy) being made by or on behalf of it or
its Affiliates, sublicensees or Distributors (by members of its or their sales
force or otherwise) which do not represent an accurate or fairly balanced
summary or explanation of the Product Labelling of the Antibody Products in the
country in question.

 


6.10                        MEDICAL AND OTHER INQUIRIES


 

Each Party shall be responsible for responding to all medical questions or
inquiries relating to Antibody Products sold in countries for which it is the
Territorial Lead.  The Territorial Lead shall keep such records and make such
reports as are reasonably necessary to document such communications in
compliance with all Applicable Law.

 


6.11                        COMPLIANCE WITH LAWS


 


(A)                                  EACH PARTY SHALL, AND SHALL PROCURE THAT
ITS AFFILIATES SHALL, COMPLY WITH ALL APPLICABLE LAW WITH RESPECT TO THE
COMMERCIALISATION OF ANTIBODY PRODUCTS.  EACH PARTY SHALL, AND SHALL PROCURE
THAT ITS AFFILIATES SHALL, USE [***] [CONFIDENTIAL TREATMENT REQUIRED] TO, AND
SHALL USE [***] [CONFIDENTIAL TREATMENT REQUIRED] TO CAUSE EACH OF THEIR
RESPECTIVE EMPLOYEES, REPRESENTATIVES, SUBLICENSEES, DISTRIBUTORS AND AGENTS TO,
DO NOTHING WHICH IT KNOWS OR REASONABLY SHOULD KNOW WOULD JEOPARDISE THE
GOODWILL OR REPUTATION OF THE OTHER PARTY OR ANY ANTIBODY PRODUCT.


 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER PARTY SHALL BE REQUIRED TO UNDERTAKE ANY ACTIVITY
RELATING TO THE COMMERCIALISATION OF ANTIBODY PRODUCTS THAT IT BELIEVES, IN GOOD
FAITH, MAY VIOLATE APPLICABLE LAW.


 


(C)                                  EACH PARTY SHALL IN ALL MATERIAL RESPECTS
CONFORM ITS PRACTICES AND PROCEDURES RELATING TO EDUCATING THE MEDICAL COMMUNITY
IN THE COUNTRIES FOR WHICH IT IS THE TERRITORIAL LEAD WITH RESPECT TO ANTIBODY
PRODUCTS TO ANY APPLICABLE

 

49

--------------------------------------------------------------------------------


 

industry association regulations, policies and guidelines, as the same may be
amended from time to time, and shall comply with Applicable Law with respect
thereto.


 


6.12                        PROMOTIONAL MATERIALS AND ACTIVITY


 


(A)                                  EXCEPT WITH RESPECT TO PROMOTIONAL
MATERIALS THAT ARE JOINTLY DEVELOPED BY THE PARTIES PURSUANT TO ARTICLE
6.4(A)(II), EACH PARTY SHALL BE RESPONSIBLE FOR PREPARING ALL PROMOTIONAL
MATERIALS USED TO SUPPORT AN ANTIBODY PRODUCT FOR AN AGREED INDICATION FOR USE
IN ITS TERRITORY IN CONSULTATION WITH THE JCT.  ALL SUCH PROMOTIONAL MATERIALS
SHALL BE SUBMITTED TO THE JCT PRIOR TO USE BY EITHER PARTY AND PRIOR TO
SUBMISSION TO ANY REGULATORY AUTHORITY FOR REGULATORY APPROVAL (IF SUCH APPROVAL
IS REQUIRED); PROVIDED THAT THE CONTENT OF PROMOTIONAL MATERIALS, ONCE
SUBMITTED, NEED NOT BE SUBMITTED AGAIN PRIOR TO RE-USE UNLESS THE PRODUCT
LABELLING FOR SUCH ANTIBODY PRODUCT IN SUCH AGREED INDICATION APPLICABLE TO SUCH
PROMOTIONAL MATERIALS HAS BEEN CHANGED SINCE SUCH PRIOR SUBMISSION DATE.  THE
PARTIES SHALL[***] [CONFIDENTIAL TREATMENT REQUIRED]PROMOTIONAL MATERIALS
PREPARED FOR USE TO SUPPORT AN ANTIBODY PRODUCT FOR AN AGREED INDICATION AND THE
PARTIES SHALL MAKE SUCH[***] [CONFIDENTIAL TREATMENT REQUIRED].  A CONTINUING
PARTY WITH RESPECT TO AN ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION SHALL BE
RESPONSIBLE FOR PREPARING ALL PROMOTIONAL MATERIALS USED TO SUPPORT SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION, IN CONSULTATION WITH THE JCT. 
THE DEVELOPMENT OF ALL PROMOTIONAL MATERIALS SHALL BE CONSISTENT WITH THE
COMMERCIALISATION PLAN AND APPLICABLE LAW, AND WITH THE APPROVED PRODUCT
LABELLING.  SUBJECT TO ARTICLE 5, THE FILING PARTY FOR AN ANTIBODY PRODUCT FOR
AN INDICATION IN A COUNTRY SHALL TAKE THE LEAD IN OBTAINING ANY APPROVALS FROM
THE REGULATORY AUTHORITIES IN SUCH COUNTRY REQUIRED FOR THE USE OF ANY
PROMOTIONAL MATERIALS FOR SUCH INDICATION IN SUCH COUNTRY, AND SHALL SUBMIT ALL
APPLICABLE PROMOTIONAL MATERIALS FOR SUCH INDICATION TO THE REGULATORY
AUTHORITIES IN SUCH COUNTRY AS REQUIRED BY APPLICABLE LAW.  FOR THE AVOIDANCE OF
DOUBT, A PARTY SHALL NOT BE REQUIRED TO RE-SUBMIT ANY PROMOTIONAL MATERIALS TO
THE JCT PRIOR TO USE IF THE ONLY CHANGES MADE TO SUCH PROMOTIONAL MATERIALS
SINCE THE ORIGINAL SUBMISSION TO THE JCT ARE CHANGES REQUIRED BY ANY REGULATORY
AUTHORITY.  THE CONTINUING PARTY WITH RESPECT TO AN ANTIBODY PRODUCT FOR AN
INDEPENDENT INDICATION SHALL [***] [CONFIDENTIAL TREATMENT REQUIRED] IN ANY
PROMOTIONAL MATERIALS PREPARED BY IT OR ON ITS BEHALF FOR USE TO SUPPORT SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION.


 


(B)                                 ALL PROMOTIONAL MATERIALS, PACKAGING AND
PRODUCT LABELLING USED BY EITHER PARTY IN CONNECTION WITH ANTIBODY PRODUCTS IN
ANY COUNTRY OF THE TERRITORY SHALL CONTAIN (I) THE RELEVANT PRODUCT TRADEMARKS,
(II) A UCB COMPANY MARK (OR A TRADEMARK OF A UCB AFFILIATE IF DIRECTED BY UCB)
DESIGNATED BY UCB IN THE UCB TERRITORY OR AN IMCLONE COMPANY MARK (OR A
TRADEMARK OF AN IMCLONE AFFILIATE IF DIRECTED BY IMCLONE) DESIGNATED BY IMCLONE
IN THE IMCLONE TERRITORY, AND (III) IF REQUIRED BY APPLICABLE LAW, THE LOGO AND
CORPORATE NAME OF THE MANUFACTURER ((I) TO (III) COLLECTIVELY, THE MARKINGS). 
TO THE EXTENT POSSIBLE, AND SUBJECT TO ANY APPLICABLE LAW, THE UCB COMPANY MARK
AND THE IMCLONE COMPANY MARK (OR ANY TRADEMARK OF THEIR RESPECTIVE AFFILIATES,
AS APPLICABLE) SHALL HAVE EQUIVALENT PROMINENCE ON ALL PROMOTIONAL

 

50

--------------------------------------------------------------------------------


 

Materials, packaging and Product Labelling used by either Party in connection
with Antibody Products for Agreed Indications.  The manner in which the Markings
are to be presented on Promotional Materials, packaging and Product Labelling
for Antibody Products shall be subject to prior review and approval by (A) UCB
with respect to a UCB Company Mark under paragraphs (ii) and, if applicable,
(iii) above and ImClone with respect to an ImClone Company Mark under paragraphs
(ii) and, if applicable, (iii) above, and (B) the JCT with respect to the
Markings under paragraph (i) above.


 


(C)                                  PRIOR TO THE USE OF ANY OF THEM, EACH
TERRITORIAL LEAD SHALL PROVIDE TO THE OTHER PARTY, THROUGH THE JCT, A PROTOTYPE
OF ANY PROMOTIONAL MATERIALS, PACKAGING OR PRODUCT LABELLING FOR ANTIBODY
PRODUCTS FOR THE PURPOSES OF THE OTHER PARTY’S REVIEW OF THE MANNER IN WHICH ITS
CORPORATE MARK AND ANY PRODUCT TRADEMARK IS USED ON ANY OF THE SAME.  THE
REVIEWING PARTY SHALL NOTIFY THE OTHER PARTY WITHIN [***] [CONFIDENTIAL
TREATMENT REQUIRED] AFTER DELIVERY OF SUCH PROTOTYPE, WHETHER THE REVIEWING
PARTY APPROVES OR DISAPPROVES OF THE MANNER OF SUCH USE AND, IN THE CASE OF
DISAPPROVAL, THE SPECIFIC REASONS FOR SUCH DISAPPROVAL AND AN ACCEPTABLE
ALTERNATIVE.  IN THE EVENT THE REVIEWING PARTY FAILS TO SO NOTIFY THE OTHER
PARTY WITHIN SUCH [***] [CONFIDENTIAL TREATMENT REQUIRED] PERIOD, THE REVIEWING
PARTY SHALL BE DEEMED TO HAVE APPROVED OF THE MANNER OF SUCH USE.  IN THE EVENT
THE REVIEWING PARTY DISAPPROVES OF THE MANNER OF SUCH USE AND THE PARTIES ARE
UNABLE TO REACH AGREEMENT REGARDING THE MANNER OF SUCH USE, SUCH DISPUTE SHALL
BE RESOLVED BY THE PARTIES IN ACCORDANCE WITH ARTICLE 15, PROVIDED [***]
[CONFIDENTIAL TREATMENT REQUIRED].


 


(D)                                 EACH PARTY SHALL PERMIT ONE OR MORE
AUTHORISED REPRESENTATIVES OF THE OTHER PARTY, ON REASONABLE PRIOR NOTICE, AT
REASONABLE INTERVALS, DURING NORMAL BUSINESS HOURS TO INSPECT AND EXAMINE FROM
TIME TO TIME PROMOTIONAL MATERIALS, PACKAGING AND PRODUCT LABELLING FOR ANTIBODY
PRODUCTS AND THE USE OF SUCH PROMOTIONAL MATERIALS, PACKAGING OR PRODUCT
LABELLING.


 


(E)                                  EACH PARTY SHALL INSTRUCT ITS SALES
REPRESENTATIVES TO AND SHALL USE [***] [CONFIDENTIAL TREATMENT REQUIRED] TO
TRAIN AND MONITOR ITS SALES REPRESENTATIVES FOR ANTIBODY PRODUCTS SO THAT SUCH
SALES REPRESENTATIVES, (I) USE ONLY PROMOTIONAL MATERIALS (WITHOUT ANY ADDITION,
DELETION OR OTHER MODIFICATION) APPROVED FOR USE UNDER THIS ARTICLE 6.12 FOR THE
PROMOTION OF SUCH ANTIBODY PRODUCTS, (II) LIMIT CLAIMS OF EFFICACY AND SAFETY
FOR ANY SUCH ANTIBODY PRODUCTS TO THOSE THAT ARE CONSISTENT WITH APPLICABLE LAW
AND WITH APPROVED (BY THE APPROPRIATE REGULATORY AUTHORITY) PROMOTIONAL CLAIMS
IN PRODUCT LABELLING AND SUCH PROMOTIONAL MATERIALS, AND NOT ADD, DELETE OR
OTHERWISE MODIFY CLAIMS OF EFFICACY AND SAFETY IN THE PROMOTION OF SUCH ANTIBODY
PRODUCTS IN ANY RESPECT FROM THOSE CLAIMS OF EFFICACY AND SAFETY THAT ARE
CONTAINED IN SUCH APPROVED PRODUCT LABELLING AND PROMOTIONAL MATERIALS, AND
(III) COMMERCIALISE SUCH ANTIBODY PRODUCTS IN ADHERENCE WITH APPLICABLE LAW.


 


6.13                        POST-REGULATORY APPROVAL ACTIVITIES


 

Subject to Articles 2.1, 3.7 and 6.11, each Party shall have the right to
conduct Post-Approval Studies, including studies in support of Compendia
Listings, for Antibody

 

51

--------------------------------------------------------------------------------


 

Products anywhere in the Territory.  The JCT shall coordinate all Post-Approval
Studies for Antibody Products and shall have the opportunity to review and
comment on any proposed Post-Approval Study for Antibody Products before its
implementation.  In addition, before the implementation of the relevant
Post-Approval Study, the JDT shall have the opportunity to review all designs
and protocols for Post-Approval Studies in support of Compendia Listings for
Antibody Products that have been submitted by either Party pursuant to Article
4.7(e) and shall refer such protocols to the Collaboration Committee (which
shall also have the opportunity to review such protocols before the
implementation of the relevant Post-Approval Study).

 


6.14                        PRODUCT TRADEMARKS


 

Subject to Article 6.12, each Party shall Commercialise Antibody Products solely
under the applicable Product Trademarks.

 


6.15                        IMCLONE ROYALTIES


 


(A)                                  IN PARTIAL CONSIDERATION OF THE LICENCE
RIGHTS GRANTED BY IMCLONE TO UCB HEREUNDER, UCB SHALL PAY TO IMCLONE ROYALTIES
ON THE TERMS AND CONDITIONS SET FORTH IN THIS ARTICLE 6.15 AND ARTICLE 2.3,
WHICH PAYMENTS SHALL NOT BE USED TO CALCULATE OPERATING PROFITS OR LOSSES.


 


(B)                                 SUBJECT TO ARTICLE 6.15(C), UCB SHALL PAY TO
IMCLONE ROYALTIES ON ALL NET SALES OF ANTIBODY PRODUCTS (EXCEPT SALES OF
ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION DURING THE APPLICABLE ROYALTY
TERM BY THE CONTINUING PARTY OR ITS AFFILIATES OR THEIR RESPECTIVE DISTRIBUTORS
OR SUBLICENSEES IN THOSE COUNTRIES FOR WHICH SUCH CONTINUING PARTY IS THE
TERRITORIAL LEAD) SOLD BY EITHER PARTY, THEIR AFFILIATES OR THEIR RESPECTIVE
DISTRIBUTORS OR SUBLICENSEES IN THE TERRITORY AT A ROYALTY RATE EQUAL TO [***]
[CONFIDENTIAL TREATMENT REQUIRED] (THE IMCLONE ROYALTIES).


 


(C)                                  IMCLONE’S RIGHT TO RECEIVE IMCLONE
ROYALTIES UNDER THIS ARTICLE 6.15 SHALL COMMENCE IN EACH COUNTRY IN THE
TERRITORY ON THE DATE OF [***] [CONFIDENTIAL TREATMENT REQUIRED](THE ROYALTY
TERM).


 


(D)                                 ANY IMCLONE ROYALTIES PAYABLE BY UCB UNDER
THIS ARTICLE 6.15, TOGETHER WITH ANY PRIOR IMCLONE ROYALTIES DEFERRED BY
OPERATION OF THIS SENTENCE, THAT [***] [CONFIDENTIAL TREATMENT REQUIRED] 
NOTHING IN THIS ARTICLE 6.15(D) IS INTENDED OR SHALL BE CONSTRUED TO RELIEVE UCB
OF ITS OBLIGATIONS TO PAY IMCLONE ROYALTIES UNDER THIS ARTICLE 6.15.


 


(E)                                  FOR CLARITY, ANY ROYALTIES PAYABLE UNDER
THE IMCLONE IN-LICENCES (INCLUDING THE [***] [CONFIDENTIAL TREATMENT REQUIRED])
SHALL [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


7.                                      MANUFACTURE AND SUPPLY


 


7.1                               ESTABLISHMENT OF JOINT MANUFACTURING TEAM


 

Within [***] [Confidential Treatment Required] after the Effective Date, the
Parties shall form a Joint Manufacturing Team (JMT).  Each member of the JMT
shall have operational experience in the Manufacture of Antibodies.  The JMT
shall consist of up

 

52

--------------------------------------------------------------------------------


 

to [***] [Confidential Treatment Required] representatives of each Party.  One
such representative from each Party shall be designated as that Party’s
Manufacturing Team Leader to act as the primary JMT contact for that Party. 
Together, the Manufacturing Team Leaders will be jointly responsible for
managing the JMT.  Either Party may replace any or all of its representatives at
any time upon written notice to the other Party.  Any member of the JMT may
designate a substitute to attend and perform the functions of that member at any
meeting of the JMT.  Each Party may invite (at its discretion with the consent
of the other Party[***] [Confidential Treatment Required]) additional employees
or consultants to attend the JMT meetings.  The JMT shall be empowered to create
such sub-teams or subcommittees as it may deem appropriate or necessary.  Each
such sub-team or subcommittee shall report to the JMT, which shall have
authority to approve or reject recommendations or actions proposed, subject to
the terms of this Agreement.  No sub-team or subcommittee shall have authority
to make any decision binding upon the JMT or the Parties.  The JMT shall meet,
at least once each Calendar Quarter, or more frequently, as agreed by the JMT. 
To the extent that meetings are held in person, the location of JMT meetings
shall alternate between the offices of the Parties unless otherwise agreed. 
Meetings shall be chaired by a single JMT representative of one of the Parties,
with the Party responsible for designating the chairperson alternating each
Contract Year and with UCB responsible for designating the chairperson for the
First Contract Year.  Meetings may be held by videoconference or
telephonically.  The Party that does not provide the chairperson shall designate
a member of the JMT to record, in sufficient detail, minutes of the discussions
and decisions of the JMT.  Such minutes shall be circulated to the Parties
promptly following the meeting for review, comment and, after approval from
[***] [Confidential Treatment Required], distribution.  The Parties shall
endeavour to manage the business and meetings of the JMT in the most
cost-effective way possible.

 


7.2                               JMT RESPONSIBILITIES


 

The JMT shall have the following responsibilities:

 


(A)                                  FOR EACH ANTIBODY PRODUCT, DEVELOPING, FOR
APPROVAL BY THE COLLABORATION COMMITTEE, A DETAILED PLAN AND BUDGET FOR THE
MANUFACTURE AND SUPPLY OF THAT ANTIBODY PRODUCT (THE MANUFACTURING PLAN),
INCLUDING TARGETS FOR COST OF GOODS, FORECAST MECHANISMS, SCALE-UP STRATEGIES,
MANUFACTURING TECHNOLOGIES TO BE EMPLOYED AND STRATEGIES FOR SUPPLY CHAIN
CONTINUITY INCLUDING, WHERE APPLICABLE, BACK-UP MANUFACTURING FACILITIES;


 


(B)                                 FOR EACH ANTIBODY PRODUCT, SELECTING THE
PARTY THAT WILL COORDINATE THE MANUFACTURE AND SUPPLY OF THAT ANTIBODY PRODUCT
(THE MANUFACTURING COORDINATOR);


 


(C)                                  FOR EACH ANTIBODY PRODUCT, SELECTING THE
PARTY(IES) OR THIRD PARTY(IES) THAT WILL BE RESPONSIBLE FOR MANUFACTURING AND
SUPPLYING SUCH ANTIBODY PRODUCT OR ANY INTERMEDIATE THEREOF (EACH PARTY OR THIRD
PARTY SO SELECTED BEING A MANUFACTURER, WHICH TERM SHALL ALSO INCLUDE ANY THIRD
PARTY SUPPLIER UNDER THE SUPPLY AGREEMENTS LISTED IN SCHEDULE 4).  IN CHOOSING
THE MANUFACTURER(S), THE JMT SHALL SELECT THE PARTY(IES) OR THIRD PARTY(IES)
THAT ARE LIKELY TO BE BEST ABLE TO MEET CLINICAL SUPPLY AND/OR COMMERCIAL SUPPLY
REQUIREMENTS FOR ANTIBODY

 

53

--------------------------------------------------------------------------------


 

Products and offer a competitive manufacturing solution based on the following
criteria:


 

[***] [Confidential Treatment Required]

 

Unless otherwise agreed by the Parties, potential Manufacturers (including
either of the Parties if they wish to be appointed Manufacturer) shall be
required to prepare detailed submissions (either as part of a competitive tender
or such other procedure as may be agreed by the JMT) addressing these
requirements for review by the JMT.  Any member of the JMT may require any of
the potential Manufacturers to answer additional due diligence questions.  Such
submissions and due diligence shall be reviewed and discussed by the JMT before
any decision as to the identity of any Manufacturer is taken by the JMT;

 


(D)                                 [***] [CONFIDENTIAL TREATMENT REQUIRED],
APPROVING (I) THE TERMS ON WHICH ANY MANUFACTURER (WHETHER A PARTY OR A THIRD
PARTY) IS APPOINTED TO PROVIDE CLINICAL SUPPLIES AND/OR COMMERCIAL SUPPLIES AND
(II) ANY AGREEMENTS WITH RESPECT THERETO (EACH A MANUFACTURING AGREEMENT);


 


(E)                                  APPROVING ANY AMENDMENT OR MODIFICATION TO,
OR WAIVER UNDER (I) ANY MANUFACTURING AGREEMENT OR (II) ANY OF THE SUPPLY
AGREEMENTS LISTED IN SCHEDULE 4 IN EXISTENCE ON THE EFFECTIVE DATE TO THE EXTENT
THAT SUCH AMENDMENT, MODIFICATION OR WAIVER RELATES TO ANTIBODY PRODUCTS;


 


(F)                                    APPROVING THE USE OF ANY NEW
MANUFACTURING KNOW-HOW THAT WILL BE USED IN THE MANUFACTURE OF ANTIBODY
PRODUCTS;


 


(G)                                 AGREEING ON THE FORMULATION OF ANTIBODY
PRODUCTS AND THE SPECIFICATIONS FOR THE MANUFACTURE OF ANTIBODY PRODUCTS
INCLUDING THE PROCESSES FOR PRODUCTION, PURIFICATION AND TESTING (INCLUDING
QUALITY CONTROL AND ASSURANCE TESTING PROCEDURES) FOR SUCH ANTIBODY PRODUCTS
(COLLECTIVELY, THE ANTIBODY PRODUCT SPECIFICATIONS);


 


(H)                                 CONSULTING WITH THE JCT AND WITH THE JDT, AS
APPLICABLE, TO ASSIST THE JCT AND JDT IN IDENTIFYING MANUFACTURING NEEDS AND
REQUIREMENTS OF CLINICAL SUPPLIES (INCLUDING PLACEBO AND COMPARATORS) AND
COMMERCIAL SUPPLIES OF ANTIBODY PRODUCTS AND, TOGETHER WITH THE JDT AND JCT,
DEVELOPING AND IMPLEMENTING AN APPROPRIATE FORECASTING MECHANISM TO PROVIDE ANY
MANUFACTURER(S) WITH SUFFICIENT LEAD-TIME TO MANUFACTURE OR HAVE MANUFACTURED
THE PARTIES’ REQUIREMENTS OF CLINICAL SUPPLIES (INCLUDING PLACEBO AND
COMPARATORS) AND COMMERCIAL SUPPLIES OF ANTIBODY PRODUCTS;


 


(I)                                     COORDINATING WITH THE JDT AND JCT TO
APPROVE RATIONING PLANS FOR ANTIBODY PRODUCT IN THE EVENT OF SCARCITY OF SUPPLY
IN ACCORDANCE WITH ARTICLE 7.10;


 

54

--------------------------------------------------------------------------------


 


(J)                                     IN CONSULTATION WITH THE JCT AND JDT, AS
APPLICABLE, PERIODICALLY REVIEW AND, AS NECESSARY, REVISE THE FORECASTING AND
ORDER MECHANISMS TO ENSURE THE CONTINUITY AND ADEQUACY OF CLINICAL SUPPLIES AND
COMMERCIAL SUPPLIES OF ANTIBODY PRODUCTS;


 


(K)                                  DETERMINING WHETHER OR NOT THE PARTIES, OR
IF APPLICABLE THE MANUFACTURING COORDINATOR, SHOULD TAKE ACTION TO ENFORCE THEIR
OR ITS RIGHTS AGAINST A THIRD PARTY SUPPLIER OF ANTIBODY PRODUCTS AND IF SO,
MAKING ALL DECISIONS RELATING TO THE CONDUCT OF SUCH ACTION;


 


(L)                                     PERIODICALLY, BUT, UNLESS OTHERWISE
AGREED BY THE PARTIES, NO LESS FREQUENTLY THAN EVERY [***] [CONFIDENTIAL
TREATMENT REQUIRED], REASSESSING USING THE PROCESS SET FORTH IN ARTICLE 7.2(C)
ABOVE WHETHER THE EXISTING MANUFACTURER(S) OF ANTIBODY PRODUCTS CONTINUE TO
OFFER A COMPETITIVE MANUFACTURING SOLUTION AND, IF NOT, SELECTING NEW OR
ADDITIONAL MANUFACTURERS OR AMEND THE MANUFACTURING AGREEMENT(S) WITH THE
EXISTING MANUFACTURER(S) TO INCLUDE SUCH COMPETITIVE TERMS, AS PROVIDED IN
ARTICLE 7.2(A) THROUGH (E) ABOVE; AND


 


(M)                               AGREEING WHETHER ANY OF THE THIRD PARTY
SUPPLIERS UNDER THE SUPPLY AGREEMENTS LISTED IN SCHEDULE 4 SHALL BE REQUESTED TO
MANUFACTURE ANTIBODY [***] [CONFIDENTIAL TREATMENT REQUIRED]


 

The JMT shall also be responsible for all other activities assigned to it by the
Collaboration Committee and shall provide the Collaboration Committee with
Quarterly reports of its activities.

 


7.3                               JOINT MANUFACTURING TEAM DECISION-MAKING


 

Decisions of the JMT shall be made by unanimous vote of the Manufacturing Team
Leaders.  If the JMT is unable to resolve a dispute regarding any issue, the
matter shall be resolved pursuant to the dispute resolution process set forth in
Article 15, provided that if (i) any dispute relating to the selection of a
Manufacturer or the terms of any Manufacturing Agreement has not been resolved
following referral to the Parties’ respective Chief Executive Officers in
accordance with the dispute resolution process, or (ii) there is a material
issue with respect to the quality or sufficiency of supplies of Antibody Product
pursuant to any Manufacturing Agreement and the Parties are unable to agree how
to resolve such issue within [***] [Confidential Treatment Required] from the
date one Party notifies the other that a material issue has arisen,
notwithstanding any other provision in this Agreement to the contrary, each
Party shall be immediately entitled to make its own arrangements for the
relevant supply of Antibody Products for Phase III Clinical Studies or in
respect of Commercialisation of Antibody Products in the countries for which it
is the Territorial Lead in which event Article 7.12 shall apply.

 


7.4                               ROLE OF THE MANUFACTURING COORDINATOR


 


(A)                                  THE MANUFACTURING COORDINATOR SHALL:


 

(I)                                     BE RESPONSIBLE FOR THE DAY TO DAY
IMPLEMENTATION OF THE MANUFACTURING PLAN AND ADMINISTRATION OF
MANUFACTURING-RELATED ACTIVITIES;

 

55

--------------------------------------------------------------------------------


 

(II)                                  PROVIDE ADVICE TO THE JDT AND JCT ON
PROVISIONS IN THE DEVELOPMENT PLAN AND COMMERCIALISATION PLAN, RESPECTIVELY,
THAT RELATE TO THE SUPPLY OF ANTIBODY PRODUCTS TO THE PARTIES;

 

(III)                               CONSULT WITH THE JCT AND JDT, AS APPLICABLE,
AND ASSIST THE JCT AND JDT IN IDENTIFYING MANUFACTURING NEEDS AND REQUIREMENTS
OF CLINICAL SUPPLIES (INCLUDING PLACEBO AND COMPARATORS) AND COMMERCIAL SUPPLIES
OF ANTIBODY PRODUCTS;

 

(IV)                              PROVIDE ASSISTANCE TO THE JMT IN CONNECTION
WITH THE DEVELOPMENT AND IMPLEMENTATION OF AN APPROPRIATE FORECASTING MECHANISM
TO PROVIDE ANY MANUFACTURER(S) WITH SUFFICIENT LEAD-TIME TO MANUFACTURE OR HAVE
MANUFACTURED THE PARTIES’ REQUIREMENTS OF CLINICAL SUPPLIES (INCLUDING PLACEBO
AND COMPARATORS) AND COMMERCIAL SUPPLIES OF ANTIBODY PRODUCTS;

 

(V)                                 BASED ON THE CRITERIA SET OUT IN ARTICLE
7.2(C) AND WHEN AND IN THE FORM REQUESTED BY THE JMT, PROVIDE THE JMT WITH
DETAILS OF THIRD PARTIES CAPABLE OF MANUFACTURING EACH ANTIBODY PRODUCT AND
PROVIDE SUCH ADDITIONAL ASSISTANCE AS THE JMT MAY REQUIRE IN CONNECTION WITH
VERIFYING SUCH CAPABILITY AND OTHERWISE ASSESSING PROPOSALS SUBMITTED BY SUCH
THIRD PARTIES;

 

(VI)                              AT THE JMT’S REQUEST AND IN ACCORDANCE WITH
THE JMT’S INSTRUCTIONS, NEGOTIATE ON BEHALF OF THE PARTIES THE TERMS OF A DRAFT
MANUFACTURING AGREEMENT WITH SUCH THIRD PARTY TO BE SUBMITTED AND REVIEWED BY
THE JMT, PROVIDED THAT THE PARTY THAT IS NOT THE MANUFACTURING COORDINATOR SHALL
HAVE THE RIGHT TO PARTICIPATE AND HAVE AN EQUAL VOICE IN ANY SUCH NEGOTIATION,
AND PROVIDED, FURTHER, THAT IF THE JMT SELECTS THE MANUFACTURING COORDINATOR TO
ACT AS MANUFACTURER FOR ANY ANTIBODY PRODUCT THE OTHER PARTY SHALL NEGOTIATE THE
TERMS OF SUCH MANUFACTURING AGREEMENT WITH THE MANUFACTURING COORDINATOR;

 

(VII)                           USE [***] [CONFIDENTIAL TREATMENT REQUIRED] TO
ENSURE THAT ANY DRAFT MANUFACTURING AGREEMENT SUBMITTED TO THE JMT FOR APPROVAL
COMPLIES WITH ARTICLE 7.8 AND DRAW TO THE JMT’S ATTENTION ANY ASPECT OF ANY
DRAFT MANUFACTURING AGREEMENT THAT DOES NOT COMPLY WITH ARTICLE 7.8;

 

(VIII)                        SUPERVISE THE PERFORMANCE OF ANY THIRD PARTY
MANUFACTURER AND REPORT ANY BREACHES OF THE MANUFACTURING AGREEMENT TO THE JMT;

 

(IX)                                PROVIDE ANY ADMINISTRATIVE ASSISTANCE
REQUIRED BY THE JMT IN CONNECTION WITH THE PERFORMANCE OF THE MANUFACTURING
AGREEMENT, INCLUDING COMPILATION OF FORECASTS AND SUBMISSION OF ORDERS;

 

(X)                                   TAKE SUCH ACTION AS THE JMT DIRECTS TO
ENFORCE THE PARTIES’ RIGHTS, FOR THE BENEFIT OF BOTH PARTIES, AGAINST THIRD
PARTY MANUFACTURERS.  COSTS AND RECOVERIES OF ANY SUCH ENFORCEMENT ACTION BY THE
MANUFACTURING COORDINATOR SHALL BE TREATED IN ACCORDANCE WITH ARTICLE 7.9;

 

(XI)                                HAVE THE RESPONSIBILITIES SET OUT IN ARTICLE
7.5(B); AND

 

56

--------------------------------------------------------------------------------


 

(XII)                             PROVIDE SUCH OTHER ASSISTANCE AS THE JMT MAY
REASONABLY REQUEST.

 


(B)                                 THE MANUFACTURING COORDINATOR SHALL ENSURE
THAT THE MANUFACTURE OF ANTIBODY PRODUCTS DOES NOT DEVIATE FROM THE AGREED
MANUFACTURING PLAN IN ANY MATERIAL RESPECT, UNLESS IT HAS OBTAINED THE JMT’S
PRIOR WRITTEN CONSENT TO SUCH MATERIAL DEVIATION [***] [CONFIDENTIAL TREATMENT
REQUIRED]; PROVIDED, HOWEVER THAT, WHERE TIME DOES NOT PERMIT, THE MANUFACTURING
COORDINATOR MAY DEVIATE FROM THE AGREED MANUFACTURING PLAN WITH THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY’S MANUFACTURING TEAM LEADER [***]
[CONFIDENTIAL TREATMENT REQUIRED]. WHERE THE PARTY THAT IS NOT THE MANUFACTURING
COORDINATOR’S MANUFACTURING TEAM LEADER CONSENTS TO A DEVIATION FROM THE AGREED
MANUFACTURING PLAN IN ACCORDANCE WITH THIS ARTICLE 7.4(B), THE MANUFACTURING
COORDINATOR SHALL PROMPTLY BRIEF THE JMT ON THE REASONS FOR THE DEVIATION AND ON
THE COURSE OF ACTION PURSUED.


 


(C)                                  THE MANUFACTURING COORDINATOR SHALL HAVE
THE RESPONSIBILITIES SET OUT OR REFERRED TO IN THIS ARTICLE 7.4 BUT SHALL NOT BE
RESPONSIBLE FOR ANY OTHER ACTIVITIES UNLESS ASSIGNED TO IT BY THE JMT AND SHALL
PROVIDE THE JMT WITH DETAILED REPORTS OF ITS ACTIVITIES MONTHLY WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED] OF THE END OF THE RELEVANT CALENDAR MONTH OR
AT SUCH INTERVALS AS THE JMT MAY AGREE.


 


7.5                               REGULATORY APPROVALS


 


(A)                                  WITHOUT PREJUDICE TO ARTICLE 5, IF A PARTY
IS THE MANUFACTURER, SUCH PARTY SHALL BE RESPONSIBLE FOR OBTAINING ALL NECESSARY
REGULATORY APPROVALS TO PERFORM ITS OBLIGATIONS UNDER THIS ARTICLE 7 AND THE
MANUFACTURING AGREEMENT AND SHALL (I) PROVIDE THE OTHER PARTY WITH ALL
CHEMISTRY, MANUFACTURING AND CONTROLS DATA AND SUCH OTHER DATA AND INFORMATION
WITH RESPECT TO THE MANUFACTURE, HOLDING, SHIPMENT AND TESTING OF SUCH ANTIBODY
PRODUCT (OR A DRUG MASTER FILE OR EQUIVALENT OUTSIDE THE UNITED STATES
CONTAINING THE SAME) AS ARE REQUIRED BY CGMP AND OTHER APPLICABLE LAW OR THAT
ARE OTHERWISE NECESSARY FOR EACH TERRITORIAL LEAD TO OBTAIN AND MAINTAIN ALL
INDS, DRUG APPROVAL APPLICATIONS AND REGULATORY APPROVALS FOR THE SALE AND USE
OF SUCH ANTIBODY PRODUCT IN EACH COUNTRY IN RESPECT OF WHICH IT IS THE
TERRITORIAL LEAD; AND (II) GRANT TO THE OTHER PARTY A RIGHT OF ACCESS AND
REFERENCE TO ALL REGULATORY APPROVALS OR OTHER GOVERNMENT LICENCES, APPROVALS OR
CERTIFICATES RELATING TO THE MANUFACTURE OF AN ANTIBODY PRODUCT AND ANY DRUG
MASTER FILE RELATING TO AN ANTIBODY PRODUCT.


 


(B)                                 WITHOUT PREJUDICE TO ARTICLE 5, IF A THIRD
PARTY IS THE MANUFACTURER, THE MANUFACTURING COORDINATOR SHALL BE RESPONSIBLE
FOR ENSURING THAT THE MANUFACTURER:


 

(I)                                     OBTAINS ALL NECESSARY REGULATORY
APPROVALS TO PERFORM ITS OBLIGATIONS UNDER THE MANUFACTURING AGREEMENT OR ANY OF
THE AGREEMENTS LISTED IN SCHEDULE 4;

 

(II)                                  PROVIDES EACH PARTY WITH ALL CHEMISTRY,
MANUFACTURING AND CONTROLS DATA AND SUCH OTHER DATA AND INFORMATION WITH RESPECT
TO THE MANUFACTURE, HOLDING, SHIPMENT AND TESTING OF SUCH ANTIBODY PRODUCT (OR A
DRUG MASTER FILE OR EQUIVALENT OUTSIDE THE UNITED STATES CONTAINING THE SAME) AS
ARE REQUIRED BY CGMP AND OTHER APPLICABLE LAW OR ARE OTHERWISE NECESSARY

 

57

--------------------------------------------------------------------------------


 

for each Territorial Lead to obtain and maintain all INDs, Drug Approval
Applications and Regulatory Approvals for the sale and use of such Antibody
Product in each country in respect of which it is the Territorial Lead; and

 

(III)                               GRANTS TO EACH PARTY A RIGHT OF ACCESS AND
REFERENCE TO ALL REGULATORY APPROVALS OR OTHER GOVERNMENT LICENCES, APPROVALS OR
CERTIFICATES RELATING TO THE MANUFACTURE OF AN ANTIBODY PRODUCT AND ANY DRUG
MASTER FILE RELATING TO AN ANTIBODY PRODUCT.

 


7.6                               TRANSFER PRICE


 

The Transfer Price for Antibody Product shall be calculated as defined in
Schedule 2.

 


7.7                               MANUFACTURING


 


(A)                                  THE PARTIES AGREE THAT CLINICAL SUPPLIES OF
CDP-791 REQUIRED FOR DEVELOPMENT THROUGH [***] [CONFIDENTIAL TREATMENT
REQUIRED].  IF AT ANY TIME UCB BECOMES AWARE THAT THESE[***] [CONFIDENTIAL
TREATMENT REQUIRED] WILL NOT BE SUFFICIENT TO MEET SUCH DEVELOPMENT SUPPLY
NEEDS, IT SHALL PROMPTLY NOTIFY THE JMT.  FOR THE AVOIDANCE OF DOUBT, THE
PARTIES EXPRESSLY ACKNOWLEDGE THAT THESE [***] [CONFIDENTIAL TREATMENT
REQUIRED].


 


(B)                                 UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
MANUFACTURING AGREEMENT (WITH A PARTY OR A THIRD PARTY), SHALL INCLUDE THE TERMS
SET OUT IN ARTICLE 7.8 AND SUCH OTHER TERMS AS THE JMT CONSIDERS NECESSARY OR
APPROPRIATE IN THE CIRCUMSTANCES.


 


(C)                                  IF THE JMT SELECTS A THIRD PARTY TO BE THE
MANUFACTURER OF ANTIBODY PRODUCT, THAT THIRD PARTY AND BOTH IMCLONE AND UCB
SHALL BE PARTIES TO THE MANUFACTURING AGREEMENT UNLESS THAT WOULD BE
IMPRACTICABLE OR UCB OR IMCLONE, AS THE CASE MAY BE, ELECTS NOT TO BE A PARTY.


 


(D)                                 EACH PARTY SHALL COMPLY AND OPERATE IN
ACCORDANCE WITH THE TERMS OF ANY MANUFACTURING AGREEMENT AND [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO WHICH IT IS A PARTY IF AND TO THE EXTENT THAT SUCH
AGREEMENTS RELATE TO THE SUPPLY OF ANTIBODY PRODUCT UP TO AND INCLUDING [***]
[CONFIDENTIAL TREATMENT REQUIRED]; PROVIDED, HOWEVER, THAT NOTHING SHALL REQUIRE
EITHER PARTY TO TAKE ANY ACTION IN VIOLATION OF APPLICABLE LAW OR REFRAIN FROM
TAKING ANY ACTION IF TO DO SO WOULD PUT IT IN VIOLATION OF APPLICABLE LAW.


 


(E)                                  WITHOUT PREJUDICE TO UCB’S OBLIGATIONS
PURSUANT TO ARTICLE 4.1(A), UCB SHALL AS SOON AS PRACTICABLE FOLLOWING THE
EFFECTIVE DATE AND IN ANY EVENT WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED]
FOLLOWING THE EFFECTIVE DATE, TRANSFER IN AGGREGATE [***] [CONFIDENTIAL
TREATMENT REQUIRED] OF MASTER CELL BANK FOR CDP-791 TO ONE OR MORE ESCROW
AGENT(S).  IMCLONE SHALL SELECT THE PROPOSED ESCROW AGENT(S) AND, SUBJECT TO
UCB’S PRIOR APPROVAL OF THE ESCROW AGENT SO SELECTED [***] [CONFIDENTIAL
TREATMENT REQUIRED] IMCLONE SHALL APPOINT THE ESCROW AGENT(S).  SUBJECT TO
ARTICLE 7.7(F), PENDING RELEASE OF ALL THE VIALS TO UCB OR IMCLONE AS SET OUT IN
THIS ARTICLE 7.7(E), UCB SHALL PROCURE THAT THERE ARE IN AGGREGATE [***]
[CONFIDENTIAL TREATMENT REQUIRED] OF MASTER CELL BANK FOR CDP-791 IN ESCROW WITH
THE APPOINTED ESCROW AGENT(S) AT ALL TIMES.  THE COSTS

 

58

--------------------------------------------------------------------------------


 

incurred by the Parties in connection with the appointment and services of the
first escrow agent and any replacement(s) to the first escrow agent agreed by
the Parties shall be Other Out of Pocket Expenses.  If, at ImClone’s discretion,
more than one escrow agent is appointed at any one time, the costs incurred in
connection with the appointment and services of any such additional escrow
agent(s) shall be borne by ImClone.  The escrow agent(s) shall hold such vials
on terms requiring that such vials shall be released to ImClone (or as it may
direct) at ImClone’s request provided that, subject to Article 7.7(f), ImClone
may only request such release if:


 

(I)                                     THE PARTIES ARE ENTITLED TO MAKE THEIR
OWN ARRANGEMENTS FOR MANUFACTURE OF ANTIBODY PRODUCT IN ACCORDANCE WITH ARTICLE
7.3; OR

 

(II)                                  THIS AGREEMENT IS TERMINATED IN ACCORDANCE
WITH ARTICLE 12 AND IMCLONE IS OR WILL BE THE REMAINING PARTY, SUCH TRANSFER TO
BE EFFECTED PROMPTLY FOLLOWING NOTICE OF TERMINATION.

 

On termination of this Agreement in accordance with Article 12 where UCB is the
Remaining Party, ImClone shall instruct all escrow agent(s) holding any vials of
master cell bank for CDP-791 to return such vials to UCB.

 


(F)                                    AT ANY TIME DURING THE TERM WHILE VIALS
OF MASTER CELL BANK FOR CDP-791 ARE HELD IN ESCROW, IMCLONE SHALL, AT UCB’S
REQUEST, INSTRUCT THE ESCROW AGENT(S) TO RELEASE UP TO AN AGGREGATE OF [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO UCB.  FOLLOWING ANY SUCH RELEASE, UCB SHALL
TRANSFER THE SAME NUMBER OF VIALS OF MASTER CELL BANK FOR CDP-791 BACK TO THE
RELEASING ESCROW AGENT(S) AS SOON AS REASONABLY PRACTICABLE.


 


(G)                                 AT ANY TIME AFTER RELEASE OF THE VIALS FROM
ESCROW TO IMCLONE IN ACCORDANCE WITH ARTICLE 7.7(E), UCB SHALL, AT IMCLONE’S
REQUEST, TRANSFER TO IMCLONE UP TO [***] [CONFIDENTIAL TREATMENT REQUIRED]OF
MASTER CELL BANK FOR CDP-791.  FOLLOWING ANY SUCH TRANSFER, IMCLONE SHALL
TRANSFER THE SAME NUMBER OF VIALS OF MASTER CELL BANK FOR CDP-791 BACK TO UCB AS
SOON AS REASONABLY PRACTICABLE.


 

7.8                               Manufacturing Terms


 


(A)                                  THE MANUFACTURING AGREEMENT SHALL PROVIDE
SUFFICIENT TIME FOR RENEWAL OR TERMINATION TO ENABLE THE PARTIES TO IDENTIFY AND
QUALIFY A SUITABLE SUBSTITUTE MANUFACTURER THAT IS ABLE TO MEET THE PARTIES’
CLINICAL SUPPLY AND COMMERCIAL SUPPLY REQUIREMENTS, AS APPLICABLE.  THE
MANUFACTURING AGREEMENT SHALL PROVIDE FOR APPROPRIATE STRATEGIES TO ENSURE THE
CONTINUITY OF SUPPLY, INCLUDING INVENTORY MANAGEMENT PLANS AND, WHERE [***]
[CONFIDENTIAL TREATMENT REQUIRED], QUALIFIED BACK-UP MANUFACTURING FACILITIES. 
THE MANUFACTURER SHALL (I) TRANSFER ALL INFORMATION AND MATERIALS, INCLUDING ANY
PROPRIETARY KNOW-HOW AND ANY RESEARCH AND MASTER CELL BANKS, AND PROVIDE SUCH
TECHNICAL ASSISTANCE, AND (II) PROVIDE ANY RIGHTS AND LICENCES, INCLUDING ANY
RIGHTS OF REFERENCE TO ANY REGULATORY APPROVALS AND LICENCES TO ANY PATENT
RIGHTS CONTROLLED BY THE MANUFACTURER, IN EACH CASE ((I) AND (II)) TO ANY
SUBSTITUTE AND BACK-UP MANUFACTURERS DESIGNATED BY THE JMT OR, IN THE CASE OF A
BREACH OF A MANUFACTURING AGREEMENT BY A PARTY MANUFACTURER, THE OTHER PARTY, AS
[***]

 

59

--------------------------------------------------------------------------------


 

[Confidential Treatment Required] for such substitute or back-up Manufacturer to
Manufacture the applicable Antibody Products.


 


(B)                                 EACH PARTY SHALL HAVE A LICENCE AND RIGHT TO
USE AND REFERENCE ANY MANUFACTURING-RELATED INFORMATION, INVENTIONS OR MATERIALS
CHARACTERISED, CONCEIVED, DEVELOPED, DERIVED, DISCOVERED, GENERATED, IDENTIFIED
OR OTHERWISE MADE BY ANY EMPLOYEE, CONSULTANT OR AGENT OF THE MANUFACTURER IN
CONNECTION WITH ANY MANUFACTURING ACTIVITIES CONDUCTED UNDER A MANUFACTURING
AGREEMENT OR THE EXISTING SUPPLY AGREEMENTS LISTED IN SCHEDULE 4 (MANUFACTURING
KNOW HOW) AND ANY PATENT RIGHTS WITH RESPECT THERETO (MANUFACTURING PATENTS) TO
DEVELOP, COMMERCIALISE, MANUFACTURE, MAKE, HAVE MADE, USE, SELL, HAVE SOLD,
OFFER TO SELL OR RESELL, IMPORT, EXPORT, DISTRIBUTE OR OTHERWISE TRANSFER
PHYSICAL POSSESSION OF OR OTHERWISE TRANSFER TITLE IN OR TO ANTIBODY PRODUCTS.


 


(C)                                  THE MANUFACTURER SHALL BE REQUIRED TO
OBTAIN AND MAINTAIN ALL REGULATORY APPROVALS RELATING TO THE MANUFACTURE OF
ANTIBODY PRODUCT AND GRANT ACCESS AND RIGHTS OF REFERENCE TO ALL SUCH REGULATORY
APPROVALS AND DRUG MASTER FILES AND OTHER DATA AS SET FORTH IN ARTICLE 7.5.


 


(D)                                 THE MANUFACTURER SHALL MANUFACTURE ANTIBODY
PRODUCTS IN FACILITIES DESCRIBED IN THE APPLICABLE REGULATORY APPROVALS IN
ACCORDANCE WITH (I) THE ANTIBODY PRODUCT SPECIFICATIONS, (II) GMP AND ALL OTHER
APPLICABLE LAW, AND (III) THE TERMS OF THE APPLICABLE MANUFACTURING AGREEMENT
((I)-(III) COLLECTIVELY, THE ANTIBODY PRODUCT STANDARDS).


 


(E)                                  THE TERMS OF THE MANUFACTURING AGREEMENT
SHALL BE CONSISTENT WITH AND PROVIDE FOR THE MANUFACTURE OF ANTIBODY PRODUCTS AS
REQUIRED AND ANTICIPATED BY THIS AGREEMENT.


 


(F)                                    THE MANUFACTURER SHALL NOT MANUFACTURE
FOR, OR SELL, LICENCE, OR DISTRIBUTE ANTIBODY PRODUCTS TO, ANY PERSON OR ENTITY
OTHER THAN THE PARTIES, THEIR AFFILIATES OR, IF IT HAS RECEIVED THE RELEVANT
PARTY’S CONSENT, A PARTY’S PERMITTED SUBLICENSEES OR DISTRIBUTORS.


 


(G)                                 THE MANUFACTURING AGREEMENT SHALL INCLUDE A
FORECASTING AND ORDER MECHANISM CONSISTENT WITH THE PROCEDURES ADOPTED BY THE
JDT, JCT AND JMT PURSUANT TO ARTICLES 4.6(B)(VIII), 6.5(A)(II) AND 7.2(A) THAT
IS DESIGNED TO ENSURE THAT THE MANUFACTURER IS ABLE TO MEET THE PARTIES’
CLINICAL AND COMMERCIAL REQUIREMENTS ON A TIMELY BASIS, WHICH SHALL PROVIDE
ADEQUATE FLEXIBILITY TO MEET UNEXPECTED DEMAND, OR THE LACK THEREOF,
PARTICULARLY AROUND LAUNCH.


 


(H)                                 MANUFACTURER SHALL GUARANTEE, AT THE TIME OF
DELIVERY, THAT ANTIBODY PRODUCTS SUPPLIED BY IT (I) HAVE BEEN MANUFACTURED,
PACKAGED, HELD AND SHIPPED IN ACCORDANCE WITH THE ANTIBODY PRODUCT STANDARDS AND
ALL OTHER APPLICABLE LAW; (II) ARE NOT ADULTERATED OR MISBRANDED UNDER THE
FFDCA, OR UNDER ANY OTHER APPLICABLE LAW; (III) MAY BE INTRODUCED INTO
INTERSTATE COMMERCE PURSUANT TO THE FFDCA; AND (IV) THAT THE PROCESSES,
PROCEDURES AND MATERIALS USED IN THE MANUFACTURE OF SUCH ANTIBODY PRODUCTS DO
NOT AND WILL NOT INFRINGE THE INTELLECTUAL PROPERTY OR OTHER PROPRIETARY RIGHTS
OF A THIRD PARTY.  MANUFACTURER SHALL ALSO WARRANT AND COVENANT THAT
MANUFACTURER HAS NOT BEEN DEBARRED AND IS NOT SUBJECT TO DEBARMENT AND WILL NOT
USE IN ANY CAPACITY, IN CONNECTION WITH THE

 

60

--------------------------------------------------------------------------------


 

services to be performed under the Manufacturing Agreement, any person who has
been debarred pursuant to section 306 of the FFDCA, 21 U.S.C. § 335a, or who is
the subject of a conviction described in such section (or under any analogous
provisions of Applicable Law outside the United States).


 


(I)                                     MANUFACTURER SHALL DEFEND, INDEMNIFY AND
HOLD THE PARTIES, THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND DESIGNEES HARMLESS FROM ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING [***] [CONFIDENTIAL TREATMENT
REQUIRED] ATTORNEYS FEES AND OTHER COSTS OF DEFENCE), IN CONNECTION WITH ANY AND
ALL ACTIONS, SUITS, CLAIMS, DEMANDS OR JUDGMENTS THAT MAY BE BROUGHT OR
INSTITUTED AGAINST ANY OF THEM BY ANY THIRD PARTY TO THE EXTENT THAT ANY SUCH
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES ARISE OUT OF, OR RESULT FROM,
ANY [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


(J)                                     THE PARTIES SHALL HAVE THE RIGHT (UPON
REASONABLE NOTICE AND DURING REASONABLE BUSINESS HOURS) TO OBSERVE, AUDIT AND
INSPECT THE FACILITY OR THE MANUFACTURING PROCESS USED IN THE MANUFACTURE OF
EACH ANTIBODY PRODUCT, AND MANUFACTURER WILL ALLOW A REPRESENTATIVE OF THE
PARTIES (OR, WITH RESPECT TO A PARTY MANUFACTURER, A REPRESENTATIVE OF THE OTHER
PARTY) REASONABLE ACCESS TO ALL MANUFACTURING RECORDS FOR EACH SUCH ANTIBODY
PRODUCT, SO AS TO VERIFY THAT MANUFACTURER IS IN COMPLIANCE WITH THE ANTIBODY
PRODUCT STANDARDS AND ALL OTHER APPLICABLE LAW.  MANUFACTURER SHALL USE [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO CORRECT ANY MATERIAL NON-COMPLIANCE WITH
THE ANTIBODY PRODUCT STANDARDS OR OTHER APPLICABLE LAWS THAT IS DISCOVERED AND
BROUGHT TO ITS ATTENTION AS A RESULT OF SUCH INSPECTIONS. IF ONLY ONE PARTY
CONDUCTS SUCH AUDIT, THE RESULTS SHALL BE PROVIDED TO THE OTHER PARTY.


 


(K)                                  IF A PARTY IS THE MANUFACTURER, THE OTHER
PARTY SHALL HAVE THE RIGHT TO AUDIT MANUFACTURER’S RECORDS RELATING TO THE
CALCULATION OF THE COGM AND THE TRANSFER PRICE IN ACCORDANCE WITH ARTICLE
2.3(J).


 


7.9                               COSTS


 

To the extent relating to Antibody Product, except relating to a Party in its
capacity as Manufacturer (which shall be governed by Schedule 2 and the
applicable Manufacturing Agreement), all [***] [Confidential Treatment Required]
including: [***] [Confidential Treatment Required] shall be Development Costs if
incurred for Development and Other Out of Pocket Costs if incurred for
Commercialisation, and all amounts recovered from any Third Party supplier shall
be deemed to be Gross Receipts, provided, however, that if the [***]
[Confidential Treatment Required] and provided further that any such[***]
[Confidential Treatment Required].

 


7.10                        SCARCITY OF SUPPLY


 

If, at any time during the Term, there is an insufficient supply of Antibody
Products to meet both Parties’ needs for Clinical Supplies and/or Commercial
Supplies of that Antibody Product, the JMT shall, in coordination with the JDT
and/or JCT (as appropriate), allocate the available Clinical Supplies and/or
Commercial Supplies (as appropriate) of that Antibody Product to the Parties
[***] [Confidential Treatment Required] and (ii) the goal of maximising the long
term value of that Antibody Product for both Parties.

 

61

--------------------------------------------------------------------------------


 


7.11                        SHARED RISK OF THIRD PARTY SUPPLIERS


 

Each Party acknowledges that, save with respect to any Third Party supplier with
whom a Party has made its own arrangements for the supply of Antibody Products
pursuant to Article 7.3, the risk of non performance by a Third Party supplier
that Manufactures any Antibody Product is a risk equally shared by them and that
neither Party is responsible or liable for any act or omission of any such Third
Party supplier (other than an act or omission to the extent caused by [***]
[Confidential Treatment Required].

 


7.12                        INDEPENDENT MANUFACTURE


 

If the Parties elect to make their own arrangements for the Manufacture of
Antibody in accordance with Article 7.3:

 


(A)                                  EACH PARTY SHALL PROVIDE [***]
[CONFIDENTIAL TREATMENT REQUIRED] SUCH ASSISTANCE (INCLUDING PROVIDING PROMPT
ACCESS TO ALL IMCLONE KNOW HOW (IN THE CASE OF IMCLONE), UCB KNOW HOW (IN THE
CASE OF UCB) AND MANUFACTURING KNOW HOW AND RIGHTS OF REFERENCE TO ANY
REGULATORY APPROVALS) AS MAY BE REASONABLY REQUIRED BY THE OTHER PARTY TO
MANUFACTURE OR HAVE MANUFACTURED ANTIBODY PRODUCT;


 


(B)                                 THE PROVISIONS OF THIS ARTICLE 7 SHALL
CONTINUE TO APPLY IN RELATION TO MANUFACTURING ACTIVITIES RELATING TO SUPPLIES
OF ANTIBODY PRODUCT FOR PHASE I CLINICAL STUDIES AND PHASE II CLINICAL STUDIES;


 


(C)                                  SUBJECT TO ARTICLE 7.12(B), THE
RESPONSIBILITIES OF THE JMT SHALL BE RESTRICTED TO THOSE SET OUT IN ARTICLE
7.2(F) AND (G) AND UNLESS THE PARTIES OTHERWISE AGREE THERE SHALL BE NO
MANUFACTURING COORDINATOR;


 


(D)                                 EACH PARTY SHALL USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO SECURE A COMPETITIVE MANUFACTURING SOLUTION BASED ON THE
CRITERIA SET OUT IN ARTICLE 7.2(C) AND SHALL CONSIDER SUCH CRITERIA IN GOOD
FAITH WHEN DECIDING WHETHER TO MANUFACTURE ANTIBODY PRODUCT ITSELF AND WHEN
SELECTING ANY THIRD PARTY TO MANUFACTURE ANTIBODY PRODUCT;


 


(E)                                  EACH PARTY SHALL USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO ENSURE THAT ANTIBODY PRODUCT IS MANUFACTURED IN
ACCORDANCE WITH ARTICLE 7 AS MODIFIED BY THIS ARTICLE 7.12 AND THE TERMS OF ANY
AGREEMENT IT ENTERS INTO WITH A THIRD PARTY FOR THE MANUFACTURE OF ANTIBODY
PRODUCT SHALL COMPLY WITH ARTICLE 7.8 (TO THE EXTENT APPLICABLE WHEN ONLY ONE
PARTY IS A PARTY TO ANY SUCH AGREEMENT) AND SHALL ALSO USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO ENSURE THAT ANY SUCH AGREEMENT ALLOWS THE ASSIGNMENT OF
SUCH AGREEMENT TO THE REMAINING PARTY ON TERMINATION OF THIS AGREEMENT;


 


(F)                                    ARTICLE 7.5 SHALL CONTINUE TO APPLY
EXCEPT THAT FOR THE PURPOSES OF ARTICLE 7.5(B) EACH PARTY SHALL ASSUME THE
RESPONSIBILITIES OF THE MANUFACTURING COORDINATOR WITH RESPECT TO ANY THIRD
PARTY MANUFACTURER APPOINTED BY IT;


 


(G)                                 EACH PARTY SHALL BE RESPONSIBLE FOR THE
TRANSFER PRICE OF ANTIBODY PRODUCT MANUFACTURED BY OR ON BEHALF OF THAT PARTY
PURSUANT TO THIS ARTICLE 7.12 AND

 

62

--------------------------------------------------------------------------------


 

such costs shall not be included in the calculation of Operating Profits and
Losses; and


 


(H)                                 SUBJECT TO ARTICLE 7.12(B), ARTICLE 7.10
SHALL NOT APPLY.


 


7.13                        MANUFACTURING COST ALLOCATION


 


(A)                                  IF, AS A RESULT OF ANY PROVISION IN ANY OF
THE EXISTING SUPPLY AGREEMENTS LISTED IN SCHEDULE 4, UCB OR ANY OF ITS
AFFILIATES IS CONTRACTUALLY OBLIGED TO USE ONE OF THE THIRD PARTY SUPPLIERS
PURSUANT TO THAT SUPPLY AGREEMENT FOR THE SUPPLY OF ANTIBODY PRODUCTS FOR ANY
PHASE III CLINICAL STUDY OR IN RESPECT OF THE COMMERCIALISATION OF ANTIBODY
PRODUCTS (THE RELEVANT SUPPLY), UCB AGREES THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, UCB SHALL BE SOLELY RESPONSIBLE FOR THE ADDITIONAL
MANUFACTURING AMOUNT AND UCB SHALL REIMBURSE IMCLONE WITH RESPECT TO THE
ADDITIONAL MANUFACTURING AMOUNT THROUGH ADJUSTMENTS TO THE OPERATING STATEMENT.


 


(B)                                 FOR THE PURPOSES OF ARTICLE 7.13(A) AND
SCHEDULE 2, ADDITIONAL MANUFACTURING AMOUNT SHALL MEAN THE AMOUNT, IF ANY, BY
WHICH:


 

(I)                                     [***] [CONFIDENTIAL TREATMENT REQUIRED]

 

(II)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]

 


8.                                      INDEPENDENT INDICATIONS


 


8.1                               DESIGNATION OF INDEPENDENT INDICATIONS


 

Each Party shall have the right at any time, on written notice to the other
Party, with respect to each Agreed Indication for an Antibody Product to
terminate its rights and obligations to continue to Develop and Commercialise
such Antibody Product for such Agreed Indication (which Indication shall become
an Independent Indication, unless and until it is Converted pursuant to Article
8.9), whereupon, except as otherwise provided in this Article 8, such Party
(which Party shall be referred to herein as the Non-Continuing Party, and the
other Party, the Continuing Party, with respect to such Independent Indication
for such Antibody Product):

 


(A)                                  SHALL CEASE TO HAVE ANY RIGHT OR, EXCEPT AS
PROVIDED IN ARTICLE 4.3(B), OBLIGATION TO FUND OR PARTICIPATE IN THE DEVELOPMENT
OF SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE TERRITORY;


 


(B)                                 SHALL NOT HAVE THE RIGHT TO SEEK (INCLUDING
BY FILING A DRUG APPROVAL APPLICATION), OBTAIN OR MAINTAIN ANY REGULATORY
APPROVALS FOR SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE
TERRITORY; AND


 


(C)                                  SHALL HAVE NO RIGHT OR OBLIGATION TO SHARE
IN ANY OPERATING PROFITS AND LOSSES OF THE CONTINUING PARTY WITH RESPECT TO SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE COUNTRIES FOR WHICH THE
CONTINUING PARTY IS THE TERRITORIAL LEAD EXCEPT AS PROVIDED IN ARTICLE 8.2(B)
AND 8.9 AND, IF THE NON-CONTINUING PARTY IS THE MANUFACTURER OF SUCH ANTIBODY
PRODUCT, PURSUANT TO THE APPLICABLE MANUFACTURING AGREEMENT.

 

63

--------------------------------------------------------------------------------


 

If, at any time, both Parties have exercised their rights under this Article 8.1
with respect to an Agreed Indication, the Parties shall cease all Development
activities with respect to that Agreed Indication as expeditiously and as cost
effectively as possible with due regard for patient safety and the rights of any
subjects that are participants in Clinical Studies or Post-Approval Studies and
in compliance with Applicable Law.  All disputes regarding Independent
Indications shall be resolved pursuant to Article 15.

 


8.2                               CONTINUING PARTY’S RIGHTS AND OBLIGATIONS WITH
RESPECT TO AN INDEPENDENT INDICATION


 


(A)                                  SUBJECT TO ARTICLE 8.3, THE CONTINUING
PARTY WITH RESPECT TO AN ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION SHALL
HAVE THE RIGHT TO (I) CONDUCT DEVELOPMENT AND POST-APPROVAL STUDIES OF SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION THROUGHOUT THE TERRITORY, AND
THE NON-CONTINUING PARTY SHALL ASSIST THE CONTINUING PARTY WITH RESPECT THERETO
PURSUANT TO ARTICLE 8.8, AND (II) PREPARE AND FILE ANY DRUG APPROVAL
APPLICATION, AND OBTAIN AND MAINTAIN ANY REGULATORY APPROVALS, FOR SUCH ANTIBODY
PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE COUNTRIES FOR WHICH IT IS THE
TERRITORIAL LEAD AND (III) COMMERCIALISE SUCH ANTIBODY PRODUCT FOR SUCH
INDEPENDENT INDICATION IN THE COUNTRIES FOR WHICH IT IS THE TERRITORIAL LEAD. 
FOR CLARITY, THE FOREGOING DOES NOT PERMIT THE CONTINUING PARTY WITH RESPECT TO
AN ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION TO COMMERCIALISE (OTHER THAN
TO CONDUCT POST-APPROVAL STUDIES FOR) SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT
INDICATION IN THE COUNTRIES FOR WHICH THE NON-CONTINUING PARTY IS THE
TERRITORIAL LEAD.


 


(B)                                 THE CONTINUING PARTY WITH RESPECT TO AN
ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION SHALL PAY TO THE NON-CONTINUING
PARTY ROYALTIES ON THE NET SALES OF SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT
INDICATION, SOLD BY THE CONTINUING PARTY, ITS AFFILIATES OR THEIR RESPECTIVE
SUBLICENSEES OR DISTRIBUTORS IN THE COUNTRIES FOR WHICH THE CONTINUING PARTY IS
THE TERRITORIAL LEAD (THE RELEVANT NET SALES) AS FOLLOWS:


 

[***] [Confidential Treatment Required]

 


(C)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


(D)                                 ARTICLE 2.3 SHALL APPLY TO ALL ROYALTIES DUE
AND OWING UNDER THE PROVISIONS OF THIS ARTICLE 8.2.


 


8.3                               CONSULTATION WITH THE JDT AND COLLABORATION
COMMITTEE


 

The Continuing Party, with respect to an Antibody Product for an Independent
Indication, shall consult regularly with the JDT and consider in good faith the
input of

 

64

--------------------------------------------------------------------------------


 

the JDT with respect to any decision or action related to the Development of
such Antibody Product for such Independent Indication to the extent such
decision or action could [***] [Confidential Treatment Required] affect the
Development of an Antibody Product for an Agreed Indication or either Party’s
ability to obtain and maintain Regulatory Approval for an Antibody Product for
an Agreed Indication or could give rise to material safety concerns or other
issues that might materially and adversely affect the Development or
Commercialisation of an Antibody Product for an Agreed Indication.  In
particular, the Continuing Party shall submit all designs and protocols for
Clinical Studies for an Antibody Product for an Independent Indication to the
JDT for review and the Continuing Party shall not, unless otherwise agreed by
the Collaboration Committee, commence any such Clinical Study less than [***]
[Confidential Treatment Required] after such submission.  Further, the
Continuing Party with respect to an Antibody Product for an Independent
Indication, shall provide to the Collaboration Committee, for its review and
comment, but not approval:

 


(A)                                  WITHIN [***] [CONFIDENTIAL TREATMENT
REQUIRED]OF ANY CONVERSION OF AN AGREED INDICATION FOR AN ANTIBODY PRODUCT TO AN
INDEPENDENT INDICATION IN ACCORDANCE WITH ARTICLE 8.1 OR ADOPTION OF A NEW
INDICATION AS AN INDEPENDENT INDICATION IN ACCORDANCE WITH ARTICLE 4.7(D) AND
THEREAFTER AT LEAST [***] [CONFIDENTIAL TREATMENT REQUIRED] PRIOR TO THE START
OF EACH SUBSEQUENT CONTRACT YEAR, A PLAN SETTING OUT IN REASONABLE DETAIL ITS
PROPOSED DEVELOPMENT ACTIVITIES WITH RESPECT TO THAT ANTIBODY PRODUCT FOR THE
REMAINDER OF THE CONTRACT YEAR IN WHICH THE CONVERSION OR ADOPTION OCCURS OR THE
FORTHCOMING CONTRACT YEAR (AS APPROPRIATE) SUCH PLAN TO BE ATTACHED TO, BUT NOT
FORM PART OF, THE DEVELOPMENT PLAN;


 


(B)                                 UPON THE COMPLETION OF A CLINICAL STUDY, A
SUMMARY OF THE CLINICAL STUDY RESULTS AND ANY RESULTANT DATA ANALYSES;


 


(C)                                  THE ANNUAL REPORTS WITH RESPECT TO THE
DEVELOPMENT OF SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION REQUIRED
PURSUANT TO ARTICLE 4.6(E);


 


(D)                                 AT LEAST [***] [CONFIDENTIAL TREATMENT
REQUIRED] IN ADVANCE OF THE EXPECTED FILING DATE OF A DRUG APPROVAL APPLICATION
FOR SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION, A COPY OF SUCH DRUG
APPROVAL APPLICATION; AND


 


(E)                                  PROMPTLY UPON BECOMING AWARE OF SUCH
INFORMATION, ANY OTHER INFORMATION RELATING TO SUCH INDEPENDENT INDICATION OF
WHICH THE CONTINUING PARTY IS AWARE THAT IS OF MATERIAL COMMERCIAL SIGNIFICANCE
AND WHICH WOULD BE REASONABLY REQUIRED BY THE NON-CONTINUING PARTY IN ORDER TO
ENABLE THE NON-CONTINUING PARTY TO MAKE AN INFORMED DECISION AS TO WHETHER TO
EXERCISE ITS OPTION TO CONVERT SUCH INDEPENDENT INDICATION PURSUANT TO ARTICLE
8.9.


 

In any case where any Antibody Product receives Regulatory Approval for an
Independent Indication, the Parties shall adopt a mutually agreeable sales
allocation methodology to distinguish sales of such Antibody Product for such
Independent Indication.

 

65

--------------------------------------------------------------------------------


 


8.4                               REGULATORY MATTERS


 


(A)                                  SUBJECT TO ARTICLE 8.4(B), THE CONTINUING
PARTY WITH RESPECT TO AN ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION SHALL BE
THE FILING PARTY WITH RESPECT TO SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT
INDICATION AND SHALL BE RESPONSIBLE FOR PREPARING AND FILING ANY DRUG APPROVAL
APPLICATION, AND OBTAINING AND MAINTAINING ANY REGULATORY APPROVALS, FOR SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION IN THE COUNTRIES FOR WHICH IT
IS THE TERRITORIAL LEAD.


 


(B)                                 THE NON-CONTINUING PARTY WITH RESPECT TO AN
INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT SHALL USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO ASSIGN AND TRANSFER TO THE CONTINUING PARTY ALL INTEREST
IN AND TO ALL INDS AND REGULATORY APPROVALS TO SUCH ANTIBODY PRODUCT FOR SUCH
INDEPENDENT INDICATION, AND SHALL COOPERATE WITH THE CONTINUING PARTY [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO EFFECT SUCH ASSIGNMENTS AND TRANSFERS IN AN
ORDERLY FASHION AND SHALL PROVIDE TO THE CONTINUING PARTY ANY COPIES OF RELEVANT
DOCUMENTS AND RIGHTS OF REFERENCE AND ACCESS, INCLUDING WITH RESPECT TO AGREED
INDICATIONS, NECESSARY TO ALLOW THE CONTINUING PARTY TO EXERCISE ITS RIGHTS
UNDER THIS ARTICLE 8, PROVIDED THAT, IF (I) HAVING USED SUCH [***] [CONFIDENTIAL
TREATMENT REQUIRED], THE NON-CONTINUING PARTY IS UNABLE TO EFFECT SUCH
ASSIGNMENTS OR (II) THE CONTINUING PARTY IS UNABLE TO ASSUME, OR IT IS
IMPRACTICAL FOR THE CONTINUING PARTY TO ASSUME, THE RESPONSIBILITY OF THE FILING
PARTY FOR THAT ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION, THE
NON-CONTINUING PARTY SHALL CONTINUE TO BE THE FILING PARTY IN RESPECT OF THAT
ANTIBODY PRODUCT AND THE CONTINUING PARTY SHALL REIMBURSE THE NON-CONTINUING
PARTY IN RESPECT OF ALL [***] [CONFIDENTIAL TREATMENT REQUIRED] INCURRED BY THE
NON-CONTINUING PARTY IN ACTING AS FILING PARTY.


 


8.5                               INFORMATION AND MATERIALS


 

With respect to an Independent Indication for an Antibody Product, the
Non-Continuing Party shall promptly transfer to the Continuing Party relevant
Information and Materials as provided in Article 4.1(a).

 


8.6                               TRANSITION FOR AN INDEPENDENT INDICATION


 

With respect to an Antibody Product for an Independent Indication, the
Non-Continuing Party shall [***] [Confidential Treatment Required] transfer to
the Continuing Party all Development and Commercialisation and (to the extent
applicable) Manufacturing activities in the Independent Indication and the
Collaboration Committee shall promptly meet to devise a transfer plan providing
for such transfer in a prompt, smooth, orderly and cost-effective manner and
both Parties shall effect such transfer in accordance with such plan.  The
Development Plan, Development Budget, Commercialisation Plan and
Commercialisation Budget shall be amended to reflect any conversion of an Agreed
Indication to an Independent Indication.

 

66

--------------------------------------------------------------------------------


 


8.7                               SUPPLY OF ANTIBODY PRODUCT


 

In relation to any Antibody Product for an Independent Indication, the
Continuing Party shall continue to be supplied with Clinical Supplies and
Commercial Supplies of such Antibody Product and, if applicable, supplies of any
comparator or placebo, [***] [Confidential Treatment Required] to Develop and
Commercialise such Antibody Product for such Independent Indication under this
Agreement as it would were such supplies for an Agreed Indication and if the
Continuing Party is not the Manufacturing Coordinator, the Manufacturing
Coordinator shall, subject to Article 7.10, continue to coordinate the supply of
Clinical Supplies and Commercial Supplies of that Antibody Product to the
Continuing Party as it would for an Antibody Product for an Agreed Indication
pursuant to Article 7.

 


8.8                               ASSISTANCE FROM NON-CONTINUING PARTY


 

In addition to its obligations with respect to Independent Indications for which
it is the Non-Continuing Party expressly set out elsewhere in this Agreement,
and as necessary in order to comply with relevant Third Party obligations,
including In-Licences and Manufacturing Agreements, the Continuing Party may
request that the Non-Continuing Party takes such other actions in its own name
in relation to the Development, Manufacture and Commercialisation of an Antibody
Product for an Independent Indication and the Non-Continuing Party shall not
[***] [Confidential Treatment Required] refuse to take any such action requested
by the Continuing Party.  Save as expressly provided to the contrary elsewhere
in this Agreement, the Non-Continuing Party shall be entitled to [***]
[Confidential Treatment Required] in connection with providing assistance,
taking actions or supplying Materials with respect to Antibody Products for
Independent Indications (but only to the extent that (i) this Agreement obliges
them to provide such assistance, take such actions or supply such Materials or
(ii) the Continuing Party has requested the provision of such assistance, taking
of such actions or supply of such Materials).

 


8.9                               CONVERSION OF INDEPENDENT INDICATION TO AGREED
INDICATION


 


(A)                                  AT ANY TIME DURING THE TERM UNTIL [***]
[CONFIDENTIAL TREATMENT REQUIRED]AFTER AN ANTIBODY PRODUCT FOR AN INDEPENDENT
INDICATION HAS OBTAINED REGULATORY APPROVAL FOR COMMERCIAL SALE IN ANY OF THE
[***] [CONFIDENTIAL TREATMENT REQUIRED], THE NON-CONTINUING PARTY WITH RESPECT
TO AN INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT SHALL HAVE THE RIGHT, ON
WRITTEN NOTICE TO THE CONTINUING PARTY (AN OPTION EXERCISE NOTICE), TO CONVERT
SUCH INDEPENDENT INDICATION FOR SUCH ANTIBODY PRODUCT INTO AN AGREED INDICATION
FOR SUCH ANTIBODY PRODUCT (SUCH CONVERSION FROM AN INDEPENDENT INDICATION TO AN
AGREED INDICATION, A CONVERSION, WITH CONVERT BEING GIVEN A CORRESPONDING
MEANING).


 

(I)                                     IN CONNECTION WITH THE POTENTIAL
EXERCISE OF ANY SUCH CONVERSION, THE NON-CONTINUING PARTY SHALL HAVE THE RIGHT,
ON WRITTEN NOTICE TO THE CONTINUING PARTY, TO REQUEST ADDITIONAL INFORMATION
WITH RESPECT TO THE APPLICABLE INDEPENDENT INDICATION FOR THE APPLICABLE
ANTIBODY PRODUCT (AN INFORMATION REQUEST), PROVIDED THAT EXCEPT AS PROVIDED IN
ARTICLE 8.9(A)(II), THE NON-CONTINUING PARTY SHALL ONLY HAVE THE RIGHT TO MAKE
SUCH A REQUEST [***] [CONFIDENTIAL TREATMENT REQUIRED] WITH RESPECT TO

 

67

--------------------------------------------------------------------------------


 

EACH INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT.  WITHIN [***] [CONFIDENTIAL
TREATMENT REQUIRED] OF RECEIPT OF AN INFORMATION REQUEST WITH RESPECT TO A
PARTICULAR INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT, THE CONTINUING PARTY
SHALL PROVIDE THE NON-CONTINUING PARTY WITH (X) A STATEMENT OF THE DEVELOPMENT
COSTS AND REIMBURSABLE COMMERCIAL COSTS INCURRED BY THE CONTINUING PARTY AND ITS
AFFILIATES IN, AND THAT ARE SPECIFICALLY IDENTIFIABLE OR [***] [CONFIDENTIAL
TREATMENT REQUIRED] ALLOCABLE TO, THE DEVELOPMENT AND COMMERCIALISATION OF SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION FROM AND AFTER THE DATE THAT
SUCH INDICATION FIRST BECAME AN INDEPENDENT INDICATION PURSUANT TO ARTICLE 8.1
OR ARTICLE 4.7(D) [***] [CONFIDENTIAL TREATMENT REQUIRED] AND (Y) A DATA PACKAGE
FOR SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION (TO THE EXTENT SUCH
INFORMATION IS AVAILABLE OR [***] [CONFIDENTIAL TREATMENT REQUIRED] BY THE
CONTINUING PARTY), IN EACH CASE TO THE END OF THE CALENDAR QUARTER OCCURRING
IMMEDIATELY BEFORE THE DATE OF THE INFORMATION REQUEST.

 

(II)                                  THE NON-CONTINUING PARTY SHALL HAVE THE
RIGHT TO MAKE AN INFORMATION REQUEST OR, IF APPLICABLE, AN ADDITIONAL
INFORMATION REQUEST, WITH RESPECT TO EACH INDEPENDENT INDICATION FOR AN ANTIBODY
PRODUCT, IF THE CONTINUING PARTY WITH RESPECT TO SUCH INDEPENDENT INDICATION
FAILS, AND UPON WRITTEN NOTICE FROM THE NON-CONTINUING PARTY CONTINUES TO FAIL
FOR A PERIOD OF NOT LESS THAN [***] [CONFIDENTIAL TREATMENT REQUIRED], TO USE
[***] [CONFIDENTIAL TREATMENT REQUIRED] TO DEVELOP OR COMMERCIALISE, AS
APPLICABLE, SUCH ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION (WITH ANY
DISPUTES WITH RESPECT THERETO RESOLVED PURSUANT TO THE PROCEDURES SET FORTH IN
ARTICLE 15, [***] [CONFIDENTIAL TREATMENT REQUIRED]) AND THEREAFTER THE
NON-CONTINUING PARTY SHALL HAVE THE RIGHT TO CONVERT SUCH INDEPENDENT INDICATION
FOR SUCH ANTIBODY PRODUCT INTO AN AGREED INDICATION (SUCH CONVERSION, A DEFAULT
CONVERSION) BY DELIVERING TO THE CONTINUING PARTY AN OPTION EXERCISE NOTICE IN
ACCORDANCE WITH ARTICLE 8.9(A) ABOVE (SUCH OPTION EXERCISE NOTICE TO SPECIFY
THAT IT IS WITH RESPECT TO A DEFAULT CONVERSION). [***] [CONFIDENTIAL TREATMENT
REQUIRED].

 

(III)                               IF AT ANY TIME (REGARDLESS OF WHETHER ANY
INFORMATION REQUEST HAS BEEN MADE BY THE NON-CONTINUING PARTY) THE
NON-CONTINUING PARTY DELIVERS AN OPTION EXERCISE NOTICE WITH RESPECT TO AN
INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT PURSUANT TO ARTICLE 8.9(A) THE
REMAINING PROVISIONS OF THIS ARTICLE 8.9 SHALL APPLY.

 


(B)                                 THE CONTINUING PARTY SHALL WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED] OF RECEIPT OF THE OPTION EXERCISE NOTICE WITH
RESPECT TO AN INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT, PROVIDE THE
NON-CONTINUING PARTY WITH AN UPDATED STATEMENT OF ALL OF THE DEVELOPMENT COSTS
AND REIMBURSABLE COMMERCIAL COSTS INCURRED BY THE CONTINUING PARTY AND ITS
AFFILIATES IN, AND THAT ARE SPECIFICALLY IDENTIFIABLE OR [***] [CONFIDENTIAL
TREATMENT REQUIRED] ALLOCABLE TO, THE DEVELOPMENT AND COMMERCIALISATION OF SUCH
ANTIBODY PRODUCT FOR SUCH INDEPENDENT INDICATION FROM AND AFTER THE DATE THAT
SUCH INDICATION FIRST BECAME AN INDEPENDENT INDICATION PURSUANT TO ARTICLE
4.7(D) OR

 

68

--------------------------------------------------------------------------------


 

Article 8.1, as applicable, through the effective date of the Option Exercise
Notice with respect thereto, [***] [Confidential Treatment Required], subject to
audit in accordance with the Article 8.9(e) (the Reimbursable Costs).


 


(C)                                  SUBJECT TO ARTICLE 8.9(E), FOLLOWING
RECEIPT OF THE UPDATED STATEMENT DESCRIBED IN ARTICLE 8.9(B) WITH RESPECT TO THE
CONVERSION OF AN INDEPENDENT INDICATION FOR AN ANTIBODY PRODUCT, THE
NON-CONTINUING PARTY SHALL PAY TO THE CONTINUING PARTY, IN ACCORDANCE WITH
ARTICLE 8.9(D), AN AMOUNT (THE REIMBURSEMENT AMOUNT) EQUAL TO:


 

[***] [Confidential Treatment Required]

 


(D)                                 SUBJECT TO ARTICLE 8.9(E), WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED]OF RECEIPT OF THE UPDATED STATEMENT DESCRIBED
IN ARTICLE 8.9(B) WITH RESPECT TO THE CONVERSION OF AN INDEPENDENT INDICATION
FOR AN ANTIBODY PRODUCT (THE INITIAL PAYMENT PERIOD), THE NON-CONTINUING PARTY
SHALL PAY TO THE CONTINUING PARTY A MINIMUM OF [***] [CONFIDENTIAL TREATMENT
REQUIRED]OF THE REIMBURSEMENT AMOUNT.  IF THE NON-CONTINUING PARTY ELECTS NOT TO
PAY THE FULL REIMBURSEMENT AMOUNT WITHIN THE INITIAL PAYMENT PERIOD, THE
REMAINDER OF THE REIMBURSEMENT AMOUNT SHALL BE PAYABLE AS FOLLOWS:


 

[***] [Confidential Treatment Required]

 

Interest calculated in accordance with Article 2.3(g) shall accrue on any unpaid
portion of the Reimbursement Amount from the [***] [Confidential Treatment
Required] of the Initial Payment Period until payment of the Reimbursement
Amount in full.  If the Non-Continuing Party elects not to pay such interest
monthly it will compound in accordance with Article 2.3(g).

 


(E)                                  THE NON-CONTINUING PARTY SHALL HAVE THE
RIGHT, ON WRITTEN NOTICE TO THE CONTINUING PARTY (SUCH NOTICE TO BE PROVIDED
WITHIN THE [***] [CONFIDENTIAL TREATMENT REQUIRED] PERIOD REFERRED TO IN ARTICLE
8.9(D)), TO HAVE THE REIMBURSABLE COSTS AUDITED IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN ARTICLE 2.3, AND ANY ADJUSTING PAYMENTS SHALL BE
CALCULATED AND PAID IN ACCORDANCE WITH THAT ARTICLE.  FOR CLARITY, THE
NON-CONTINUING PARTY MAY NOT SERVE NOTICE TO HAVE THE REIMBURSABLE COSTS AUDITED
AFTER SUCH [***] [CONFIDENTIAL TREATMENT REQUIRED] PERIOD.


 


(F)                                    UPON PAYMENT BY THE NON-CONTINUING PARTY
TO THE CONTINUING PARTY OF AT LEAST [***] [CONFIDENTIAL TREATMENT REQUIRED] OF
THE REIMBURSEMENT AMOUNT IN ACCORDANCE WITH ARTICLE 8.9(D), SUCH INDEPENDENT
INDICATION FOR SUCH ANTIBODY PRODUCT SHALL BE DEEMED TO BE CONVERTED TO AN
AGREED INDICATION (A CONVERTED AGREED INDICATION) FOR SUCH ANTIBODY PRODUCT FOR
ALL PURPOSES UNDER THIS AGREEMENT, INCLUDING WITH RESPECT TO DEVELOPMENT COSTS
AND

 

69

--------------------------------------------------------------------------------


 

Operating Profits and Losses, from and after the effective date of the
applicable Option Exercise Notice.


 

For clarity, the Non-Continuing Party shall not have any right or obligation
(other than to pay the Reimbursement Amount) to share any Operating Profits and
Losses attributable to a Converted Agreed Indication for an Antibody Product
[***] [Confidential Treatment Required].

 


9.                                      GRANT OF RIGHTS


 


9.1                               PATENT AND KNOW-HOW LICENCES


 


(A)                                  SUBJECT TO ARTICLE 9.1(C), UCB (ON BEHALF
OF ITSELF AND ITS AFFILIATES) GRANTS TO IMCLONE A LICENCE AND, SUBJECT IN
ADDITION TO ARTICLE 9.2, A SUBLICENCE (WITH RESPECT TO THIRD PARTY RIGHTS
CONTROLLED BY UCB) UNDER THE UCB PATENT RIGHTS, UCB KNOW-HOW, JOINT PATENT
RIGHTS (TO THE EXTENT CONTROLLED BY UCB), THE MANUFACTURING KNOW-HOW (TO THE
EXTENT CONTROLLED BY UCB), THE MANUFACTURING PATENTS (TO THE EXTENT CONTROLLED
BY UCB) AND THE JOINT KNOW-HOW (TO THE EXTENT CONTROLLED BY UCB) TO: (I) DEVELOP
ANTIBODY PRODUCTS FOR AGREED INDICATIONS IN THE FIELD IN THE TERRITORY; (II)
COMMERCIALISE, USE, SELL, HAVE SOLD, OFFER TO SELL, RESELL, IMPORT, EXPORT,
DISTRIBUTE OR OTHERWISE TRANSFER PHYSICAL POSSESSION OF OR OTHERWISE TRANSFER
TITLE IN ANTIBODY PRODUCTS IN THE FIELD IN THE IMCLONE TERRITORY, PROVIDED THAT
IMCLONE AND ITS PERMITTED SUBLICENSEES SHALL HAVE THE RIGHT TO CONDUCT
POST-APPROVAL STUDIES THROUGHOUT THE TERRITORY; (III) DEVELOP ANTIBODY PRODUCTS
FOR INDEPENDENT INDICATIONS FOR WHICH IMCLONE IS THE CONTINUING PARTY IN THE
FIELD IN THE TERRITORY, PROVIDED THAT IMCLONE SHALL ONLY HAVE THE RIGHT TO FILE
DRUG APPROVAL APPLICATIONS FOR SUCH INDEPENDENT INDICATIONS IN THE IMCLONE
TERRITORY; (IV) SUBJECT TO ARTICLE 16.5, [***] [CONFIDENTIAL TREATMENT
REQUIRED]; AND (V) MANUFACTURE ANTIBODY PRODUCTS IN THE TERRITORY AS NECESSARY
OR USEFUL TO: (A) EXERCISE IMCLONE’S RIGHTS UNDER ARTICLE 9.1(A)(I) THROUGH
(IV), AND (B) IF IMCLONE IS A MANUFACTURER, AS NECESSARY TO SATISFY IMCLONE’S
OBLIGATIONS UNDER THIS AGREEMENT AND ANY MANUFACTURING AGREEMENT TO WHICH IT IS
A PARTY; IN EACH CASE ONLY IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS
AGREEMENT.


 


(B)                                 SUBJECT TO ARTICLE 9.1(D), IMCLONE (ON
BEHALF OF ITSELF AND ITS AFFILIATES) GRANTS TO UCB A LICENCE AND, SUBJECT IN
ADDITION TO ARTICLE 9.2, A SUBLICENCE (WITH RESPECT TO THIRD PARTY RIGHTS
CONTROLLED BY IMCLONE) UNDER THE IMCLONE PATENT RIGHTS, IMCLONE KNOW-HOW, JOINT
PATENT RIGHTS (TO THE EXTENT CONTROLLED BY IMCLONE), THE MANUFACTURING KNOW-HOW
(TO THE EXTENT CONTROLLED BY IMCLONE), THE MANUFACTURING PATENTS (TO THE EXTENT
CONTROLLED BY IMCLONE) AND THE JOINT KNOW-HOW (TO THE EXTENT CONTROLLED BY
IMCLONE) TO: (I) DEVELOP ANTIBODY PRODUCTS FOR AGREED INDICATIONS IN THE FIELD
IN THE TERRITORY; (II) COMMERCIALISE, USE, SELL, HAVE SOLD, OFFER TO SELL,
RESELL, IMPORT, EXPORT, DISTRIBUTE OR OTHERWISE TRANSFER PHYSICAL POSSESSION OF
OR OTHERWISE TRANSFER TITLE IN ANTIBODY PRODUCTS IN THE FIELD IN THE UCB
TERRITORY, PROVIDED THAT UCB AND ITS PERMITTED SUBLICENSEES SHALL HAVE THE RIGHT
TO CONDUCT POST-APPROVAL STUDIES THROUGHOUT THE TERRITORY; (III) DEVELOP
ANTIBODY PRODUCTS FOR INDEPENDENT INDICATIONS FOR WHICH UCB IS THE CONTINUING
PARTY IN THE FIELD IN THE TERRITORY, PROVIDED THAT UCB SHALL ONLY HAVE THE RIGHT
TO FILE DRUG APPROVAL APPLICATIONS FOR SUCH INDEPENDENT INDICATIONS IN THE UCB
TERRITORY;

 

70

--------------------------------------------------------------------------------


 

(iv) subject to Article 16.5, [***] [Confidential Treatment Required]; and (v)
Manufacture Antibody Products in the Territory as necessary or useful to: (A)
exercise UCB’s rights under Article 9.1(b)(i) through (iv), and (B) if UCB is a
Manufacturer, as necessary to satisfy UCB’s obligations under this Agreement and
any Manufacturing Agreement to which it is a party; in each case only in
accordance with and subject to the terms of this Agreement.


 


(C)                                  THE LICENCES AND SUBLICENCES GRANTED BY UCB
PURSUANT TO ARTICLE 9.1(A) SHALL, TO THE EXTENT POSSIBLE:  (I) BE [***]
[CONFIDENTIAL TREATMENT REQUIRED] WITH RESPECT TO:  (A) DEVELOPMENT ACTIVITIES
RELATING TO ANTIBODY PRODUCTS FOR AGREED INDICATIONS IN THE FIELD IN THE
TERRITORY; (B) POST-APPROVAL STUDIES FOR ANTIBODY PRODUCT IN THE FIELD IN THE
TERRITORY; AND (C) MANUFACTURING ACTIVITIES RELATING TO ANTIBODY PRODUCTS IN THE
FIELD IN THE TERRITORY; AND (II) BE [***] [CONFIDENTIAL TREATMENT REQUIRED] TO
IMCLONE AND ITS AFFILIATES WITH RESPECT TO:  (A) DEVELOPMENT ACTIVITIES RELATING
TO ANTIBODY PRODUCTS FOR INDEPENDENT INDICATIONS FOR WHICH IMCLONE IS THE
CONTINUING PARTY IN THE FIELD IN THE TERRITORY AND (B) COMMERCIALISATION
ACTIVITIES (OTHER THAN POST-APPROVAL STUDIES) RELATED TO ANTIBODY PRODUCTS IN
THE FIELD IN THE IMCLONE TERRITORY.  IN SO FAR AS UCB DOES NOT[***]
[CONFIDENTIAL TREATMENT REQUIRED].


 


(D)                                 THE LICENCES AND SUBLICENCES GRANTED BY
IMCLONE PURSUANT TO ARTICLE 9.1(B) SHALL, TO THE EXTENT POSSIBLE: (I) BE [***]
[CONFIDENTIAL TREATMENT REQUIRED] WITH RESPECT TO:  (A) DEVELOPMENT ACTIVITIES
RELATING TO ANTIBODY PRODUCTS FOR AGREED INDICATIONS IN THE FIELD IN THE
TERRITORY; (B) POST-APPROVAL STUDIES FOR ANTIBODY PRODUCT IN THE FIELD IN THE
TERRITORY; AND (C) MANUFACTURING ACTIVITIES RELATING TO ANTIBODY PRODUCTS IN THE
FIELD IN THE TERRITORY; AND (II) BE [***] [CONFIDENTIAL TREATMENT REQUIRED] WITH
RESPECT TO:  (A) DEVELOPMENT ACTIVITIES RELATING TO ANTIBODY PRODUCTS FOR
INDEPENDENT INDICATIONS FOR WHICH UCB IS THE CONTINUING PARTY IN THE FIELD IN
THE TERRITORY AND (B) COMMERCIALISATION ACTIVITIES (OTHER THAN POST-APPROVAL
STUDIES) RELATED TO ANTIBODY PRODUCTS IN THE FIELD IN THE UCB TERRITORY. IN SO
FAR AS IMCLONE DOES NOT [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


(E)                                  FROM AND AFTER THE EFFECTIVE DATE DURING
THE TERM NEITHER PARTY SHALL, AND EACH PARTY SHALL PROCURE THAT ITS AFFILIATES
AND SUBLICENSEES SHALL, NOT USE OR EXERCISE ANY RIGHTS GRANTED TO IT PURSUANT TO
THIS AGREEMENT SAVE FOR THE PURPOSES OF DEVELOPMENT, MANUFACTURING AND
COMMERCIALISING ANTIBODY PRODUCTS IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF
THIS AGREEMENT.


 


(F)                                    FOR PURPOSES OF THIS ARTICLE 9.1,
CO-EXCLUSIVE SHALL MEAN THAT THE PARTY GRANTING THE CO-EXCLUSIVE LICENCE SHALL
NOT HAVE THE RIGHT TO GRANT FURTHER LICENCES TO THIRD PARTIES UNDER ITS RELEVANT
INTELLECTUAL PROPERTY RIGHTS IF AND TO THE EXTENT SUCH FURTHER LICENCES WOULD BE
INCONSISTENT WITH AN EXCLUSIVE GRANT OF SUCH RIGHTS TO THE OTHER PARTY, EXCEPT
TO THE EXTENT THAT IT WOULD BE PERMITTED TO GRANT SUBLICENCES TO SUCH
INTELLECTUAL PROPERTY RIGHTS UNDER ARTICLE 9.5 WERE SUCH INTELLECTUAL PROPERTY
RIGHTS LICENSED TO IT BY THE OTHER PARTY.


 


(G)                                 WITHOUT LIMITING ANY OTHER GRANT MADE
PURSUANT TO THIS AGREEMENT, UCB (ON BEHALF OF ITSELF AND ITS AFFILIATES) GRANTS
TO IMCLONE A [***] [CONFIDENTIAL TREATMENT REQUIRED].

 

71

--------------------------------------------------------------------------------


 


9.2                               THIRD PARTY LICENCES


 

Certain licence rights granted to a Party under this Article 9 may include a
sublicence of Patent Rights, Information and/or Materials of Third Parties under
In-Licences.  Notwithstanding anything to the contrary in this Agreement the
sublicence rights granted pursuant to Article 9.1 shall not be interpreted to
exceed the scope of rights granted under the In-Licences in relation to the
rights covered by such In-Licences, in each case as disclosed to the sublicensee
Party.  Each Party shall promptly provide to the other Party a copy of any
notice of breach received by it in respect of any In-Licence, and shall use
[***] [Confidential Treatment Required] to promptly cure any such breach.

 


9.3                               OBLIGATION TO MAINTAIN IN-LICENCES


 

Neither Party shall terminate or amend an In-Licence in any manner that affects
[***] [Confidential Treatment Required].  Each Party shall promptly notify to
the other Party any notice of termination received by it in respect of any
In-Licence.

 


9.4                               TRADEMARK LICENCES/PROMOTIONAL MATERIALS


 


(A)                                  EACH PARTY HEREBY GRANTS TO THE OTHER PARTY
[***] [CONFIDENTIAL TREATMENT REQUIRED] WITH THE RIGHT TO GRANT SUBLICENCES, TO
USE EACH PRODUCT TRADEMARK FOR EACH ANTIBODY PRODUCT IN RESPECT OF WHICH IT IS
THE PRODUCT TRADEMARK OWNER, IN EACH CASE SOLELY IN FURTHERANCE OF THE OTHER
PARTY’S DEVELOPMENT ACTIVITIES FOR SUCH ANTIBODY PRODUCTS IN THE COUNTRIES FOR
WHICH SUCH FIRST PARTY IS THE PRODUCT TRADEMARK OWNER PURSUANT TO THIS
AGREEMENT.


 


(B)                                 EACH PARTY, ON BEHALF OF ITSELF AND ITS
AFFILIATES, HEREBY GRANTS TO THE OTHER PARTY, A [***] [CONFIDENTIAL TREATMENT
REQUIRED] WITH THE RIGHT TO GRANT SUBLICENCES, TO USE SUCH GRANTING PARTY’S
CORPORATE MARK SOLELY IN CONNECTION WITH PROMOTIONAL MATERIALS, PACKAGING AND
PRODUCT LABELLING FOR ANTIBODY PRODUCTS, LIMITED IN SCOPE TO THE USES SPECIFIED
IN ARTICLE 6.12.


 


(C)                                  EACH PARTY GRANTS TO THE OTHER PARTY A
[***] [CONFIDENTIAL TREATMENT REQUIRED], TO REPRODUCE, DISTRIBUTE COPIES OF,
PREPARE DERIVATIVE WORKS OF, AND PUBLICLY PERFORM AND DISPLAY PROMOTIONAL
MATERIALS OR ADDITIONAL ANTIBODY PRODUCT-SPECIFIC MATERIALS SOLELY IN CONNECTION
WITH ANTIBODY PRODUCTS IN THE FIELD IN THE IMCLONE TERRITORY OR UCB TERRITORY
(AS APPROPRIATE) AND IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS
AGREEMENT.


 


9.5                               SUBLICENCES


 


(A)                                  EACH PARTY SHALL HAVE THE RIGHT TO GRANT
SUBLICENCES TO ITS AFFILIATES UNDER THE LICENCES GRANTED TO IT IN ARTICLES
9.1(A), 9.1(B), 9.1(G) AND 9.4, AS THE CASE MAY BE, [***] [CONFIDENTIAL
TREATMENT REQUIRED], BUT SUBJECT TO ANY APPROVALS REQUIRED THEREFOR FROM ANY
APPLICABLE THIRD PARTY LICENSOR.


 


(B)                                 IMCLONE AND ITS AFFILIATES SHALL HAVE THE
RIGHT TO GRANT SUBLICENCES TO THIRD PARTIES THROUGH MULTIPLE TIERS UNDER THE
LICENCES GRANTED TO IT IN ARTICLES 9.1(A) AND 9.4, AS THE CASE MAY BE:

 

72

--------------------------------------------------------------------------------


 

(I)                                     WITH THE CONSENT OF UCB, IF AND TO THE
EXTENT THAT THE SUBLICENCE PERMITS THE SUBLICENSEE TO USE OR EXPLOIT THE
RELEVANT SUBLICENSED RIGHTS [***] [CONFIDENTIAL TREATMENT REQUIRED]; AND

 

(II)                                  WITH THE CONSENT OF UCB [***]
[CONFIDENTIAL TREATMENT REQUIRED], IF AND TO THE EXTENT THAT THE SUBLICENCE
PERMITS THE SUBLICENSEE TO USE OR EXPLOIT THE RELEVANT SUBLICENSED RIGHTS [***]
[CONFIDENTIAL TREATMENT REQUIRED],

 

but subject, in each case, to any approvals required therefor from any
applicable Third Party licensor.

 


(C)                                  UCB AND ITS AFFILIATES SHALL HAVE THE RIGHT
TO GRANT SUBLICENCES TO THIRD PARTIES THROUGH MULTIPLE TIERS UNDER THE LICENCES
GRANTED TO IT IN ARTICLES 9.1(B) AND 9.4, AS THE CASE MAY BE:


 

(I)                                     WITH THE CONSENT OF IMCLONE, IF AND TO
THE EXTENT THAT THE SUBLICENCE PERMITS THE SUBLICENSEE TO USE OR EXPLOIT THE
RELEVANT SUBLICENSED RIGHTS [***] [CONFIDENTIAL TREATMENT REQUIRED]

 

(II)                                  WITH THE CONSENT OF IMCLONE [***]
[CONFIDENTIAL TREATMENT REQUIRED], IF AND TO THE EXTENT THAT THE SUBLICENCE
PERMITS THE SUBLICENSEE TO USE OR EXPLOIT THE RELEVANT SUBLICENSED RIGHTS [***]
[CONFIDENTIAL TREATMENT REQUIRED]; AND

 

(III)                               WITHOUT THE CONSENT OF, BUT FOLLOWING
REASONABLE CONSULTATION WITH, IMCLONE IF AND TO THE EXTENT THAT THE SUBLICENCE
PERMITS THE SUBLICENSEE TO USE OR EXPLOIT THE RELEVANT SUBLICENSED RIGHTS [***]
[CONFIDENTIAL TREATMENT REQUIRED],

 

but subject, in each case, to any approvals required therefor from any
applicable Third Party licensor.

 


(D)                                 SUBJECT TO ARTICLES 9.5(A), (B) AND (C),
NEITHER PARTY SHALL HAVE THE RIGHT TO GRANT SUBLICENCES UNDER THE LICENCES
GRANTED TO IT IN ARTICLES 9.1(A), 9.1(B) AND/OR 9.4, AS THE CASE MAY BE, [***]
[CONFIDENTIAL TREATMENT REQUIRED].


 


(E)                                  EACH PARTY HEREBY GUARANTEES THE
PERFORMANCE OF ITS AFFILIATES AND PERMITTED SUBLICENSEES THAT ARE SUBLICENSED AS
PERMITTED IN THIS ARTICLE 9.5 AND THE GRANT OF ANY SUCH SUBLICENCE SHALL NOT
RELIEVE THE SUBLICENSING PARTY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT
TO THE EXTENT THEY ARE SATISFACTORILY PERFORMED BY SUCH SUBLICENSEE.  ANY SUCH
PERMITTED SUBLICENCES SHALL BE SUBORDINATE TO, CONSISTENT WITH AND SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ANY APPLICABLE IN-LICENCES.  A
COPY OF ANY SUBLICENCE AGREEMENT EXECUTED BY ONE PARTY SHALL BE PROVIDED TO THE
OTHER PARTY WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] AFTER ITS EXECUTION;
PROVIDED THAT THE FINANCIAL TERMS OF ANY SUCH SUBLICENCE AGREEMENT MAY BE
REDACTED TO THE EXTENT NOT PERTINENT TO AN UNDERSTANDING OF A PARTY’S
OBLIGATIONS OR BENEFITS UNDER THIS AGREEMENT.  ANY SUBLICENCE AGREEMENT WITH A
THIRD PARTY UNDERTAKING COMMERCIALISATION ACTIVITY WITH RESPECT TO AN ANTIBODY
PRODUCT

 

73

--------------------------------------------------------------------------------


 

for an Agreed Indication shall be in writing and shall contain the following
provisions:


 

(I)                                     [***] [CONFIDENTIAL TREATMENT REQUIRED]

 

(II)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]

 

(III)                               [***] [CONFIDENTIAL TREATMENT REQUIRED]

 


(F)                                    EACH PARTY SHALL USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO ENSURE THAT ANY SUBLICENCE AGREEMENT IT ENTERS INTO WITH
A THIRD PARTY PROVIDES THAT ON TERMINATION OF THE LICENCES GRANTED TO THE
RELEVANT PARTY PURSUANT TO THIS AGREEMENT (OR THOSE WHICH ARE SUBJECT TO THE
SUBLICENCE), THE REMAINING PARTY MAY ELECT TO REPLACE THE NON-REMAINING PARTY AS
LICENSOR UNDER SUCH SUBLICENCE AGREEMENT.


 


(G)                                 IMCLONE AND ITS AFFILIATES SHALL HAVE THE
RIGHT TO GRANT SUBLICENCES TO THIRD PARTIES THROUGH MULTIPLE TIERS UNDER THE
LICENCES GRANTED TO IT IN ARTICLE 9.1(G) WITHOUT THE CONSENT OF UCB.


 


10.                               RIGHTS IN INTELLECTUAL PROPERTY


 


10.1                        OWNERSHIP


 


(A)                                  INDEPENDENT OWNERSHIP


 

Subject to the licence grants under Article 9 and except as otherwise provided
in Article 4.10 and Article 9.1(c), as between the Parties, each Party shall own
and retain all right, title and interest in and to any and all: (a) Information,
Materials and inventions that are characterised, conceived, developed, derived,
discovered, generated, identified or otherwise made, by or on behalf of such
Party (or its Affiliates or its licensees or sublicensees (other than the other
Party and its Affiliates)) as determined in accordance with Article 10.1(e)
under or in connection with this Agreement, whether or not patented or
patentable, and any and all Patent Rights, copyrights, trademark rights, trade
secret rights and other intellectual property or other proprietary rights with
respect thereto, except to the extent that any such Information, Materials or
inventions, or any Patent Rights or such other intellectual property or other
proprietary rights with respect thereto, are Joint Know-How or Joint Patents,
and (b) other Information, Materials or inventions, and Patent Rights and such
other intellectual property rights (including the Corporate Marks but excluding
Joint Patent Rights and Joint Know-How) that are owned or otherwise Controlled
by such Party, its Affiliates or its licensees or sublicensees (other than the
other Party and its Affiliates).

 


(B)                                 PRODUCT TRADEMARK


 

As between the Parties, each Party shall own all right, title and interest in
and to the Product Trademark [***] [Confidential Treatment Required] (each Party
being the Product Trademark Owner [***] [Confidential Treatment Required]).

 

74

--------------------------------------------------------------------------------


 


(C)                                  MANUFACTURING PATENTS AND KNOW HOW


 

As between the Parties, ownership of Manufacturing Know-How and Manufacturing
Patents generated by or on behalf of a Party as a result of its activities as a
Manufacturer shall be governed by the terms of the applicable Manufacturing
Agreement or existing supply agreement listed in Schedule 4.

 


(D)                                 JOINT OWNERSHIP


 

Each Party shall own an undivided one-half interest in and to the Joint Patent
Rights and the Joint Know-How with full ownership rights in and to any field and
each Party shall have the right, subject to the rights and licences granted
under, and the other provisions of, this Agreement, to freely exploit, transfer,
license or encumber its rights in any such jointly owned subject matter
(together with all Patent Rights and other intellectual property and proprietary
rights in that subject matter) without the consent of, or payment or accounting
to, the other Party, and each Party waives any right it may have under any
Applicable Law to require such payment, accounting or consent.  This Article
shall survive termination of this Agreement howsoever caused.  During the Term,
each Party shall promptly disclose to the other Party in writing, and shall
cause its Affiliates and sublicensees to so disclose, the characterisation,
conception, development, derivation, discovery, generation, identification or
making of any Information, Materials or inventions (but, for clarification,
excluding any Manufacturing Know-How) in the course of work conducted under or
in connection with this Agreement.  Each Party shall, and does hereby, assign,
and shall cause its Affiliates and sublicensees to so assign, to the other
Party, without additional compensation, such right, title and interest in and to
any Joint Patent Rights or Joint Know-How as well as any intellectual property
or other proprietary rights with respect thereto, as is necessary to fully
effect the joint ownership provided for in this Article 10.1(d).

 


(E)                                  INVENTORSHIP DETERMINATION; IDENTIFICATION
OF COLLABORATION INVENTIONS


 

The JPC shall, within a reasonable time after the Effective Date, establish and
oversee a mutually agreeable procedure for identifying and determining
inventorship of inventions made pursuant to the Development, Commercialisation
and Manufacturing (but excluding Manufacturing Know-How) or other activities
conducted under or in connection with this Agreement.  All such determinations
and designations shall be documented to ensure that any applications for Patent
Rights reflect appropriate inventorship and that inventions and Patent Rights
are assigned to or held by the appropriate Party.  The determination of whether
any Information, Material or invention is characterized, conceived, developed,
derived, discovered, generated, identified or otherwise made by a Party or any
of its Affiliates, sublicensees or Distributors shall be made in accordance with
Applicable Law in the United States.

 


(F)                                    NO OBLIGATION TO LICENCE


 

Other than as expressly set out in this Agreement, neither Party shall have any
right in and to intellectual property owned or Controlled by the other Party and
neither Party shall have an obligation to grant the other Party any rights in or
to any such intellectual property.

 

75

--------------------------------------------------------------------------------


 


(G)                                 RESERVATION OF PROSECUTION RIGHT


 

Other than as expressly set out in this Article 10, neither Party shall have the
right to prepare, file, apply for, register, prosecute, maintain, defend,
litigate, settle and/or enforce Patent Rights or Trademarks Controlled by the
other Party, such activity being the exclusive right (but not the obligation) of
the Party Controlling the same.

 


10.2                        COVENANTS RELATED TO PRODUCT TRADEMARKS AND
CORPORATE MARKS


 


(A)                                  DURING THE PERIOD COMMENCING ON THE
EFFECTIVE DATE AND ENDING ON THE DATE (IF ANY) ON WHICH THE PRODUCT TRADEMARK
OWNER ASSIGNS (OR IS OBLIGED TO ASSIGN) TO THE OTHER PARTY PURSUANT TO ARTICLE
12.8(C), THE PRODUCT TRADEMARK OWNER’S RIGHT, TITLE AND INTEREST IN AND TO THE
PRODUCT TRADEMARKS, SUCH OTHER PARTY ACKNOWLEDGES AND AGREES THAT (I) [***]
[CONFIDENTIAL TREATMENT REQUIRED] AND (II) ALL USE OF SUCH PRODUCT TRADEMARKS IN
THE COUNTRIES FOR WHICH THE PRODUCT TRADEMARK OWNER IS THE TERRITORIAL LEAD
WHETHER IN COMBINATION WITH OR APART FROM THE PRODUCT TRADEMARK OWNER’S
CORPORATE MARKS, INCLUDING ANY GOODWILL GENERATED IN CONNECTION THEREWITH,
INURES TO THE BENEFIT OF THE PRODUCT TRADEMARK OWNER, AND THE PRODUCT TRADEMARK
OWNER MAY CALL FOR A CONFIRMATORY ASSIGNMENT THEREOF.  EACH PARTY SHALL USE
[***] [CONFIDENTIAL TREATMENT REQUIRED] NOT TO DO ANY ACT WHICH ENDANGERS,
DESTROYS OR SIMILARLY AFFECTS, IN ANY MATERIAL RESPECT, THE VALUE OF THE
GOODWILL PERTAINING TO THE PRODUCT TRADEMARKS.


 


(B)                                 EACH PARTY AGREES THAT IT SHALL NOT ATTACK,
DISPUTE OR CONTEST THE VALIDITY OF OR OWNERSHIP OF THE OTHER PARTY’S CORPORATE
MARK, OR ANY REGISTRATION ISSUED OR ISSUING WITH RESPECT THERETO.  EACH PARTY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT NO OWNERSHIP RIGHTS ARE VESTED OR CREATED
IN THE OTHER PARTY’S CORPORATE MARKS BY THE LIMITED RIGHTS OF USE GRANTED
PURSUANT TO ARTICLE 9.4(B), AND THAT ALL USE OF SUCH CORPORATE MARKS IN
ACCORDANCE THEREWITH, INCLUDING ANY GOODWILL GENERATED IN CONNECTION THEREWITH,
INURES TO THE BENEFIT OF THE OWNER OF SUCH CORPORATE MARKS AND THE OWNER OF SUCH
CORPORATE MARKS MAY CALL FOR A CONFIRMATORY ASSIGNMENT THEREOF.  WITH RESPECT TO
ANY CORPORATE MARKS LICENSED TO A PARTY UNDER ARTICLE 9.4(B), SUCH PARTY AGREES
TO CONFORM TO THE CUSTOMARY GUIDELINES AND QUALITY STANDARDS OF THE GRANTING
PARTY WITH RESPECT TO MANNER OF USE (AS PROVIDED IN WRITING BY THE OWNER OF THE
CORPORATE MARKS).  EACH PARTY SHALL USE [***] [CONFIDENTIAL TREATMENT REQUIRED]
NOT TO DO ANY ACT WHICH ENDANGERS, DESTROYS OR OTHERWISE ADVERSELY AFFECTS THE
VALUE OF THE GOODWILL PERTAINING TO THE OTHER PARTY’S CORPORATE MARKS.  NEITHER
PARTY SHALL USE, OR ALLOW ANY OF THEIR AFFILIATES, SUBLICENSEES OR DISTRIBUTORS
TO USE, IN CONNECTION WITH ANY ANTIBODY PRODUCT ANY OTHER TRADEMARK THAT IS
SIMILAR TO OR SUBSTANTIALLY SIMILAR TO OR SO NEARLY RESEMBLES ANY OF THE OTHER
PARTY’S CORPORATE MARKS AS TO BE LIKELY TO CAUSE DECEPTION OR CONFUSION.


 


10.3                        DISCLOSURE OF PATENTABLE INVENTIONS AND PATENT DUE
DILIGENCE


 


(A)                                  EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER
PARTY OF ANY PATENTABLE INVENTION MADE BY IT OR ITS AFFILIATES OR, TO THE EXTENT
IT HAS RIGHTS THERETO, SUBLICENSEES OR DISTRIBUTORS PURSUANT TO THE DEVELOPMENT,
COMMERCIALISATION, MANUFACTURING OR OTHER ACTIVITIES PERFORMED BY IT OR THEM
UNDER THIS AGREEMENT (BUT EXCLUDING ANY PATENTABLE INVENTION WITH RESPECT TO
MANUFACTURING KNOW-HOW CONTROLLED BY A THIRD PARTY MANUFACTURER), AND SHALL
PROVIDE TO THE OTHER

 

76

--------------------------------------------------------------------------------


 

Party any invention disclosure submitted in the normal course of its business
which discloses any such invention.


 


(B)                                 EACH PARTY AGREES TO USE [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO BRING TO THE ATTENTION OF THE JOINT PATENT COMMITTEE IN A
TIMELY MANNER ANY THIRD PARTY PATENT OR THIRD PARTY PATENT APPLICATION IT
DISCOVERS, OR HAS DISCOVERED, AND WHICH SUCH PARTY REASONABLY BELIEVES RELATES
TO, THE DEVELOPMENT, COMMERCIALISATION OR MANUFACTURE OF ANY ANTIBODY PRODUCT.


 


10.4                        PATENT AND TRADEMARK FILING, PROSECUTION AND
MAINTENANCE


 


(A)                                  IMCLONE PATENT RIGHTS AND IMCLONE COMPANY
MARKS


 

(I)                                     IMCLONE CORE PATENT RIGHTS

 

Decisions regarding the preparation, filing, prosecution and maintenance of
ImClone Core Patent Rights shall be made by ImClone following reasonable
consultation with the JPC.  Prior to implementing any decision regarding the
preparation, filing, prosecution and maintenance of such ImClone Core Patent
Rights, ImClone shall give due consideration to any representation made by the
JPC with respect to such preparation, filing, prosecution and maintenance. 
ImClone shall provide the JPC with an opportunity to review and comment upon the
text of the applications relating to such ImClone Core Patent Rights before
filing.  ImClone shall provide the JPC with a copy of each patent application
within such ImClone Core Patent Rights as filed, together with notice of its
filing date and serial number.  ImClone shall keep the JPC advised of the status
of all communications, actual and prospective filings or submissions regarding
such ImClone Core Patent Rights, and shall give the JPC an opportunity to review
and comment on any such communications, filing and submissions proposed to be
sent to any patent office.  Notwithstanding the foregoing, ImClone shall not
cease the prosecution and/or maintenance of, or elect not to file a patent
application in respect of any ImClone Core Patent Rights, unless otherwise
approved by the JPC [***] [Confidential Treatment Required].  All out of pocket
costs incurred by the Parties in connection with the preparation, filing,
prosecution and maintenance of ImClone Core Patent Rights shall be [***]
[Confidential Treatment Required]

 

(II)                                  OTHER IMCLONE PATENT RIGHTS AND IMCLONE
COMPANY MARKS

 

Decisions regarding the preparation, filing, prosecution and maintenance of
ImClone Company Marks and ImClone Patent Rights, other than ImClone Core Patent
Rights, shall be made by ImClone.

 


(B)                                 UCB PATENT RIGHTS AND UCB COMPANY MARKS


 

(I)                                     UCB CORE PATENT RIGHTS

 

Decisions regarding the preparation, filing, prosecution and maintenance of UCB
Core Patent Rights shall be made by UCB following reasonable consultation with
the JPC.  Prior to implementing any decision regarding the

 

77

--------------------------------------------------------------------------------


 

preparation, filing, prosecution and maintenance of such UCB Core Patent Rights,
UCB shall give due consideration to any representations made by the JPC with
respect to such preparation, filing, prosecution and maintenance.  UCB shall
provide the JPC with an opportunity to review and comment upon the text of the
applications relating to such UCB Core Patent Rights before filing.  UCB shall
provide the JPC with a copy of each patent application within such UCB Core
Patent Rights as filed, together with notice of its filing date and serial
number.  UCB shall keep the JPC advised of the status of all communications,
actual and prospective filings or submissions regarding such UCB Core Patent
Rights, and shall give the JPC an opportunity to review and comment on any such
communications, filing and submissions proposed to be sent to any patent
office.  Notwithstanding the foregoing, UCB shall not cease the prosecution
and/or maintenance of, or elect not to file a patent application in respect of
any UCB Core Patent Rights, unless otherwise approved by the JPC [***]
[Confidential Treatment Required].  All out of pocket costs incurred by the
Parties in connection with the preparation, filing, prosecution and maintenance
of UCB Core Patent Rights shall be [***] [Confidential Treatment Required].

 

(II)                                  OTHER UCB PATENT RIGHTS AND UCB COMPANY
MARKS.

 

Decisions regarding the preparation, filing, prosecution and maintenance of UCB
Company Marks and UCB Patent Rights, other than UCB Core Patent Rights, shall be
made by UCB.

 


(C)                                  JOINT PATENT RIGHTS


 

Decisions regarding the preparation, filing, prosecution and maintenance of the
Joint Patent Rights shall be made by the JPC.  Upon the identification of Joint
Know-How, the JPC shall: (i) promptly discuss such Joint Know-How; (ii) promptly
discuss the desirability of filing patent application(s) covering such Joint
Know-How, and the relevant countries for filing; (iii) make the final decision
with respect to any such filings as soon as practicable; and (iv) designate the
Party (the Controlling Party) to be responsible for the preparation, filing,
prosecution and maintenance of such Joint Patent Rights, with the expectation
being that each Party shall be the Controlling Party with respect to Joint
Patent Rights in countries for which it is the Territorial Lead, provided that
no Party shall be designated as a Controlling Party without its written
consent.  All out of pocket costs incurred by the Parties in connection with the
preparation, filing, prosecution and maintenance of Joint Patent Rights [***]
[Confidential Treatment Required].  The Controlling Party shall be responsible,
using in-house counsel or outside counsel reasonably acceptable to both Parties,
to implement the decisions of the JPC regarding the preparation, filing,
prosecution and maintenance of such Joint Patent Rights.  The Controlling Party
shall (A) provide the JPC an opportunity to review and comment upon the text of
the applications relating to; (B)  provide the JPC with a copy of each patent
application filed, together with notice of the filing date and serial number of;
(C) keep the JPC advised of the status of all communications, actual and
prospective filings or submissions regarding; (D) provide the JPC an opportunity
to review and comment on any communications, filings and submissions proposed to
be sent to any patent office relating to; (E) notify the JPC of the grant of;
(F) not, unless otherwise approved by the JPC [***] [Confidential Treatment
Required], cease the prosecution or maintenance of, or

 

78

--------------------------------------------------------------------------------


 

modify the claims of, or elect not to file a patent application in respect of;
any Joint Patent Rights.  If one Party [***] [Confidential Treatment Required]. 
If the other Party fails to notify the first Party within [***] [Confidential
Treatment Required], and the first Party is the Controlling Party, the
Controlling Party [***] [Confidential Treatment Required] such Joint Patent
Rights during that [***] [Confidential Treatment Required]).

 


(D)                                 PRODUCT TRADEMARKS


 

Decisions regarding the preparation, filing, prosecution and maintenance of
registrations for the Product Trademarks in a country shall be made by, and
registrations for the Product Trademarks in a country shall be filed and
prosecuted by, the Product Trademark Owner in such country, and any expenses
related to such preparation (including clearance of marks), filing, prosecution
or maintenance [***] [Confidential Treatment Required], provided the other Party
shall have a reasonable opportunity to review and comment upon drafts of any new
application to register a Product Trademark and all correspondence, amendments
and submissions of any kind to any and all trademark offices concerning the
Product Trademark registrations, prior to filing that application,
correspondence, amendment or submission.  Notwithstanding the foregoing, if a
Product Trademark Owner declines to prepare, file or prosecute any Trademark
registration, or maintain any such Trademark, comprising Product Trademarks for
which it is the Product Trademark Owner as required by this Article 10.4(d), it
shall give the other Party reasonable notice to this effect and, the other Party
may, upon written notice to the Product Trademark Owner, prepare, file,
prosecute and maintain such Product Trademarks in the name of the Product
Trademark Owner and any expenses related to such filing, prosecution or
maintenance shall be [***] [Confidential Treatment Required].

 


(E)                                  PATENT TERM EXTENSIONS


 

The JPC shall make determinations as to whether to seek patent term extensions,
including supplementary protection certificates and any other extensions that
are now or become available in the future regarding the ImClone Core Patent
Rights, UCB Core Patent Rights or Joint Patent Rights with respect to the
Antibody Products in each country in the Territory so as to secure optimal
protection for each such Antibody Product under Applicable Law, provided that no
such extensions shall be sought with respect to the UCB Core Patent Rights
without UCB’s prior consent or the ImClone Core Patent Rights without ImClone’s
prior consent.  ImClone shall be responsible for implementing any patent term
extensions, including supplementary protection certificates and any other
extensions that are now or become available in the future, for the ImClone Core
Patents and UCB shall be responsible for implementing patent term extensions,
including supplementary protection certificates and any other extensions that
are now or become available in the future, for the UCB Core Patents.  The
Controlling Party shall be responsible wherever applicable, for implementing any
patent term extensions, including supplementary protection certificates and any
other extensions that are now or become available in the future, for Joint
Patent Rights.  Each Party shall [***] [Confidential Treatment Required]
cooperate, as requested by the other Party, to implement such decisions of the
Joint Patent Committee.  Any costs incurred in connection with seeking patent
term extensions shall be [***] [Confidential Treatment Required].

 

79

--------------------------------------------------------------------------------


 


10.5                        INTERFERENCES, REEXAMINATIONS, REISSUES, REVOCATIONS
AND OPPOSITIONS WITH THIRD PARTIES


 


(A)                                  IMCLONE CORE PATENT RIGHTS AND PRODUCT
TRADEMARKS FOR WHICH IMCLONE IS THE PRODUCT TRADEMARK OWNER


 

All decisions relating to Adversarial Prosecution Actions with respect to
ImClone Core Patent Rights or Product Trademarks for which ImClone is the
Product Trademark Owner, including whether to initiate or settle such
Adversarial Prosecution Actions, shall be made by ImClone having consulted with,
and with the advice of, the JPC.  ImClone shall be responsible for the conduct
of any such Adversarial Prosecution Action.  UCB shall [***] [Confidential
Treatment Required] cooperate, as requested by ImClone, with respect to such
Adversarial Prosecution Action.  ImClone shall keep the JPC informed of the
progress of any such Adversarial Prosecution Action.  ImClone shall keep the JPC
advised of all communications, actual and prospective filings or submissions
regarding such Adversarial Prosecution Action, and shall provide the JPC with an
opportunity to review and comment on any such communications, filings and
submissions, provided that ImClone shall have the first right to conduct
(including to initiate, defend and control, including the right to settle or
compromise and to grant licences under the ImClone Core Patent Rights or Product
Trademarks for which ImClone is the Product Trademark owner in connection
therewith) any such Adversarial Prosecution Action.   If ImClone fails to
institute an Adversarial Prosecution Action with respect to ImClone Core Patent
Rights or a Product Trademark in a country where ImClone is the Product
Trademark Owner within [***] [Confidential Treatment Required] after a written
request by UCB to do so, or otherwise conduct or defend any such Adversarial
Prosecution Action, within [***] [Confidential Treatment Required] after a
written request by UCB to do so, then UCB, on written notice to ImClone, shall
have the right, during or after the Term, [***] [Confidential Treatment
Required] to initiate, conduct or defend, as applicable, and control, such
Adversarial Prosecution Action provided that UCB shall not settle or consent to
a judgment in any such Adversarial Prosecution Action if such settlement or
judgment would have a material adverse effect on ImClone unless approved by
ImClone [***] [Confidential Treatment Required].  All out-of-pocket expenses
incurred in relation to any Adversarial Prosecution Action under this Article
10.5(a) shall be [***] [Confidential Treatment Required].

 


(B)                                 OTHER IMCLONE PATENT RIGHTS AND IMCLONE
COMPANY MARKS


 

All decisions relating to Adversarial Prosecution Actions with respect to
ImClone Company Marks and ImClone Patent Rights, other than ImClone Core Patent
Rights, including whether to initiate or settle such Adversarial Prosecution
Actions, shall be made by ImClone.  All expenses incurred and recoveries
obtained in relation to any such Adversarial Prosecution Action shall be [***]
[Confidential Treatment Required].

 


(C)                                  UCB CORE PATENT RIGHTS AND PRODUCT
TRADEMARKS FOR WHICH UCB IS THE PRODUCT TRADEMARK OWNER


 

All decisions relating to Adversarial Prosecution Actions with respect to UCB
Core Patent Rights or Product Trademarks for which UCB is the Product Trademark
Owner, including whether to initiate or settle such Adversarial Prosecution
Actions,

 

80

--------------------------------------------------------------------------------


 

shall be made by UCB having consulted with, and with the advice of, the JPC. 
UCB shall be responsible for the conduct of any such Adversarial Prosecution
Action.  ImClone shall [***] [Confidential Treatment Required] cooperate, as
requested by UCB, with respect to such Adversarial Prosecution Action.  UCB
shall keep the JPC informed of the progress of any such Adversarial Prosecution
Action.  UCB shall keep the JPC advised of all communications, actual and
prospective filings or submissions regarding such Adversarial Prosecution
Action, and shall provide the JPC with an opportunity to review and comment on
any such communications, filings and submissions, provided that UCB shall have
the first right to conduct (including to initiate, defend and control, including
the right to settle or compromise and to grant licences under the UCB Core
Patent Rights or Product Trademarks for which UCB is the Product Trademark Owner
in connection therewith) any such Adversarial Prosecution Action.  If UCB fails
to institute an Adversarial Prosecution Action with respect to UCB Core Patent
Rights or a Product Trademark in a country where UCB is the Product Trademark
Owner within [***] [Confidential Treatment Required] after a written request by
ImClone to do so, or otherwise conduct or defend any such Adversarial
Prosecution Action, within [***] [Confidential Treatment Required] after a
written request by ImClone to do so, then ImClone, on written notice to UCB,
shall have the right, during or after the Term, at its sole discretion to
initiate, conduct or defend, as applicable, and control, such Adversarial
Prosecution Action provided that ImClone shall not settle or consent to a
judgment in any such Adversarial Prosecution Action if such settlement or
judgment would have a material adverse effect on UCB unless approved by UCB
[***] [Confidential Treatment Required].  All out-of-pocket expenses incurred in
relation to any Adversarial Prosecution Action under this Article 10.5(c) shall
be [***] [Confidential Treatment Required].

 


(D)                                 OTHER UCB PATENT RIGHTS AND UCB COMPANY
MARKS


 

All decisions relating to Adversarial Prosecution Actions with respect to UCB
Company Marks and UCB Patent Rights, other than UCB Core Patent Rights,
including whether to initiate or settle such Adversarial Prosecution Actions,
shall be made by UCB.  All expenses incurred and recoveries obtained in relation
to any such Adversarial Prosecution Action shall be borne or retained, as
applicable, by UCB.

 


(E)                                  JOINT PATENT RIGHTS, THIRD PARTY PATENT
RIGHTS AND THIRD PARTY TRADEMARKS


 

Decisions relating to Adversarial Prosecution Actions with respect to Joint
Patent Rights and decisions relating to Adversarial Prosecution Actions against
Third Party Patent Rights or Third Party Trademarks relevant to an Antibody
Product, including in each case decisions whether to initiate or settle such
Adversarial Prosecution Actions, shall be made by the JPC.  Upon the
identification of any such potential Adversarial Prosecution Action, the JPC
shall: (i) promptly discuss such Adversarial Prosecution Action, including the
strategy for conducting such Adversarial Prosecution Action; and (ii) designate
a Party (the Managing Party) to be responsible for controlling such Adversarial
Prosecution Action, provided that no Party shall be designated as a Managing
Party [***] [Confidential Treatment Required].  The Managing Party shall be
responsible, using outside counsel reasonably acceptable to both Parties, to
implement the decisions of the Joint Patent Committee regarding such Adversarial
Prosecution Action.  Save as provided in this Article 10.5(e), all expenses
incurred in relation to any such Adversarial Prosecution Action shall be [***]

 

81

--------------------------------------------------------------------------------


 

[Confidential Treatment Required].  The non-Managing Party shall [***]
[Confidential Treatment Required]cooperate, as requested by the JPC or the
Managing Party, in such Adversarial Prosecution Action.  The Managing Party
shall keep the JPC informed of the progress of any such Adversarial Prosecution
Action.  The Managing Party shall keep the JPC advised of all communications,
actual and prospective filings or submissions regarding such Adversarial
Prosecution Action, and shall provide the JPC an opportunity to review and
comment on any such communications, filings and submissions.  The Managing Party
shall not settle or consent to a judgment in any such Adversarial Prosecution
Action with respect to the Joint Patent Rights, Third Party Patent Rights or
Third Party Trademarks, unless approved by the JPC [***] [Confidential Treatment
Required].  If a Party does not wish to share the costs of prosecuting any such
Adversarial Prosecution Actions against Third Party Patent Rights or Third Party
Trademarks relevant to an Antibody Product, the other Party shall have the right
to prosecute such action, at its sole expense, through counsel of its choosing,
without the consent of such first Party or the JPC, provided that that such
other Party shall be [***] [Confidential Treatment Required].  If a Party elects
to initiate or continue prosecuting an Adversarial Prosecution Actions against
Third Party Patent Rights or Third Party Trademarks relevant to an Antibody
Product at its own expense as provided in the preceding sentence, the other
Party shall, and shall cause its Affiliates to, [***] [Confidential Treatment
Required]cooperate with such first Party in this regard.  For clarity, neither
Party shall have the right not to fund, or to cease defending, an Adversarial
Prosecution Action brought by a Third Party with respect to Joint Patent Rights,
except with respect to a counterclaim brought by a Third Party in connection
with an Adversarial Prosecution Action against a Third Party Patent as to which
such Party previously exercised its right not to fund.

 


10.6                        INITIAL FILINGS


 

The Parties agree to use [***] [Confidential Treatment Required] to ensure that
any Patent Rights within the ImClone Core Patent Rights, UCB Core Patent Rights
and Joint Patent Rights will be in a form sufficient to establish the date of
original filing as a priority date for the purposes of filing throughout the
Territory.

 


10.7                        ENFORCEMENT AND DEFENCE OF PATENT RIGHTS AND
TRADEMARKS


 


(A)                                  NOTIFICATION OF INFRINGEMENT


 

If either Party learns of any Third Party making, using, offering for sale,
selling or importing an Antibody Product or a Competing Product, in each case in
or outside of the Field, or using a Trademark that could reasonably be deemed to
infringe a Product Trademark, the Joint Patent Rights or one of the other
Party’s Patent Rights or Trademarks, such Party shall promptly notify the other
Party and shall provide such other Party with available evidence of such
activity.

 


(B)                                 ENFORCEMENT


 

(I)                                     IMCLONE CORE PATENT RIGHTS AND PRODUCT
TRADEMARKS FOR WHICH IMCLONE IS THE PRODUCT TRADEMARK OWNER

 

82

--------------------------------------------------------------------------------


 

As between the Parties, ImClone shall with respect to ImClone Core Patent Rights
and Product Trademarks for which ImClone is the Product Trademark Owner during
the Term have the first right and thereafter with respect to ImClone Core Patent
Rights, the sole right, using outside counsel selected by ImClone, to initiate
or defend (as appropriate) and control Enforcement Actions with respect to
ImClone Core Patent Rights and Product Trademarks for which ImClone is the
Product Trademark Owner.  UCB shall [***] [Confidential Treatment Required]
cooperate, as requested by ImClone, with respect to such Enforcement Actions. 
ImClone shall keep the JPC informed of the progress of any such Enforcement
Action.  ImClone shall keep the JPC advised of all communications, actual and
prospective filings and submissions regarding any such Enforcement Action and
shall provide the JPC with an opportunity to review and comment on any such
communications, filings and submissions.  If ImClone fails during the Term to
institute or defend any such Enforcement Action with respect to ImClone Core
Patent Rights or a Product Trademark for which ImClone is the Product Trademark
Owner, within [***] [Confidential Treatment Required] after a written request by
UCB to do so, then UCB, on written notice to ImClone, shall have the right at
its sole discretion to initiate or defend (as appropriate) and control such
Enforcement Action in the name of either or both Parties provided that UCB shall
not settle or consent to a judgment in any such Enforcement Action if such
settlement or judgment would have a material adverse effect on ImClone unless
approved by ImClone [***] [Confidential Treatment Required].  If, after the
Term, ImClone fails to initiate or defend any such Enforcement Action with
respect to ImClone Core Patent Rights, UCB shall have no right to initiate or
defend and control such Enforcement Action but any [***] [Confidential Treatment
Required]  All out of pocket expenses incurred in relation to any Enforcement
Action under this Article 10.7(b)(i) shall be [***] [Confidential Treatment
Required].

 

(II)                                  OTHER IMCLONE PATENT RIGHTS AND IMCLONE
COMPANY MARKS

 

All decisions relating to Enforcement Actions with respect to ImClone Company
Marks and ImClone Patent Rights, other than ImClone Core Patent Rights,
including whether to initiate, defend or settle such Enforcement Actions, shall
be made by ImClone.  ImClone shall have the exclusive right, using counsel
selected by ImClone, to initiate or defend (as appropriate) and control such
Enforcement Actions.  UCB shall [***] [Confidential Treatment Required]
cooperate, as requested by ImClone and at ImClone’s expense, with respect to
such Enforcement Actions that relate to Antibody Products.  ImClone shall keep
the JPC informed of the progress of any such Enforcement Actions that relate to
Antibody Products.  All expenses incurred and recoveries obtained in relation to
any such Enforcement Action shall be [***] [Confidential Treatment Required].

 

(III)                               UCB CORE PATENT RIGHTS AND PRODUCT
TRADEMARKS FOR WHICH UCB IS THE PRODUCT TRADEMARK OWNER

 

As between the Parties, UCB shall with respect to UCB Core Patent Rights and
Product Trademarks for which UCB is the Product Trademark Owner during the Term
have the first right and thereafter with respect to UCB Core

 

83

--------------------------------------------------------------------------------


 

Patent Rights, the sole right, using outside counsel selected by UCB, to
initiate or defend (as appropriate) and control Enforcement Actions with respect
to UCB Core Patent Rights and Product Trademarks for which UCB is the Product
Trademark Owner.  ImClone shall [***] [Confidential Treatment Required]
cooperate, as requested by UCB, with respect to such Enforcement Actions.  UCB
shall keep the JPC informed of the progress of any such Enforcement Action.  UCB
shall keep the JPC advised of all communications, actual and prospective filings
and submissions regarding any such Enforcement Action and shall provide the JPC
with an opportunity to review and comment on any such communications, filings
and submissions.  If UCB fails, during the Term, to institute or defend any such
Enforcement Action with respect to UCB Core Patent Rights or a Product Trademark
for which UCB is the Product Trademark Owner within [***] [Confidential
Treatment Required] after a written request by ImClone to do so, then ImClone,
on written notice to UCB, shall have the right at its sole discretion to
initiate or defend (as appropriate) and control such Enforcement Action in the
name of either or both Parties provided that ImClone shall not settle or consent
to a judgment in any such Enforcement Action if such settlement or judgment
would have a material adverse effect on UCB unless approved by UCB [***]
[Confidential Treatment Required].  If, after the Term, UCB fails to initiate or
defend any such Enforcement Action with respect to UCB Core Patent Rights, UCB
shall have no right to initiate or defend and control such Enforcement Action
but any [***] [Confidential Treatment Required].  All out of pocket expenses
incurred in relation to any Enforcement Action under this Article 10.7(b)(iii)
shall be [***] [Confidential Treatment Required].

 

(IV)                              OTHER UCB PATENT RIGHTS AND UCB COMPANY MARKS

 

All decisions relating to Enforcement Actions with respect to UCB Company Marks
and UCB Patent Rights, other than UCB Core Patent Rights, including whether to
initiate, defend or settle such Enforcement Actions, shall be made by UCB.  UCB
shall have the exclusive right, using counsel selected by UCB, to initiate or
defend (as appropriate) and control such Enforcement Actions.  ImClone shall
[***] [Confidential Treatment Required] cooperate, as requested by UCB and at
UCB’s expense, with respect to such Enforcement Actions that relate to Antibody
Products.  UCB shall keep the JPC informed of the progress of any such
Enforcement Actions that relate to Antibody Products.  All expenses incurred and
recoveries obtained in relation to any such Enforcement Action shall be [***]
[Confidential Treatment Required].

 

(V)                                 JOINT PATENT RIGHTS

 

All decisions relating to Enforcement Actions with respect to Joint Patent
Rights shall be made by the JPC.  Upon the identification by a Party of an
actual, alleged or threatened infringement or attack on the validity or
enforceability of a Joint Patent Right, or upon a Party’s request to the JPC to
consider prosecuting or defending an Enforcement Action with respect to Joint
Patent Rights, the JPC shall: (i) promptly discuss such infringement, attack or
Enforcement Action; (ii) promptly discuss the strategy for enforcing or
defending such Joint Patent Rights; and (iii) designate a Party (the Responsible
Party) to be responsible for implementing the decisions of the

 

84

--------------------------------------------------------------------------------


 

JPC with respect to such infringement, attack or Enforcement Action.  The
Responsible Party shall, using outside counsel reasonably acceptable to both
Parties, implement the decisions of the JPC regarding such Enforcement Action. 
Save as provided in this Article 10.7(b)(v), all expenses incurred in relation
to any such Enforcement Action shall be [***] [Confidential Treatment
Required].  The non-Responsible Party shall [***] [Confidential Treatment
Required] cooperate, as requested by the JPC or the Responsible Party, in such
Enforcement Action, including joining any such Enforcement Action.  The
Responsible Party shall keep the JPC informed of the progress of any such
Enforcement Action.  The Responsible Party shall keep the JPC advised of all
communications, actual and prospective filings or submissions regarding any such
Enforcement Action, and provide the JPC with an opportunity to review and
comment on any such communications, filing and submissions proposed to be made
by the Responsible Party.  The Responsible Party shall not settle or consent to
a judgment in any such Enforcement Action with respect to Joint Patent Rights,
unless approved by the JPC [***] [Confidential Treatment Required]. 
Notwithstanding the foregoing, if a Party does not wish to [***] [Confidential
Treatment Required] of prosecuting any such Enforcement Action, the other Party
shall have the right to prosecute such Enforcement Action, through counsel of
its choosing, without the consent of such first Party or the JPC, provided that
the other Party shall [***] [Confidential Treatment Required].  If a Party
elects to initiate or continue prosecuting an Enforcement Action as provided in
the preceding sentence, the other Party shall, and shall cause its Affiliates
to, (x) [***] [Confidential Treatment Required] cooperate with such first Party
in this regard, and (y) promptly release or assign to the other Party, without
consideration, all right, title and interest in and to such Joint Patent
Rights.  For clarity, neither Party shall have the right to not fund, or to
cease defending, an Enforcement Action brought by a Third Party, except with
respect to a counterclaim brought by a Third Party in connection with an
Enforcement Action as to which such Party previously exercised its right not to
fund.

 


10.8                        THIRD PARTY INTELLECTUAL PROPERTY


 


(A)                                  JOINTLY IDENTIFIED THIRD PARTY INTELLECTUAL
PROPERTY


 

If either Party believes that there exist Third Party intellectual property
rights that are [***] [Confidential Treatment Required] to Develop,
Commercialise or Manufacture an Antibody Product in the Field then it shall
notify the JPC, indicating in such notice whether or not a Party or any of its
Affiliates have Control or have a right to acquire Control of such Third Party
intellectual property rights.  Each Party shall provide the JPC with such
details as it has and which it (without breaching any obligation it may have to
a Third Party) is able to provide with respect to such Third Party intellectual
property rights and of any right it or any of its Affiliates may have in or to
the same.  If the JPC determines that such Third Party intellectual property
rights are necessary or desirable to Develop or Commercialise an Antibody
Product in the Field, then the JPC shall inform the Collaboration Committee.  If
the Collaboration Committee approves the seeking of a licence, the Parties shall
use[***] [Confidential Treatment Required] to obtain such a licence under such
Third Party intellectual property rights on such terms (economic or otherwise)
as the Collaboration Committee determines,

 

85

--------------------------------------------------------------------------------


 

provided that the Parties agree that they shall use [***] [Confidential
Treatment Required] in the first instance to obtain such a licence to be held by
both Parties in the Territory and if such licence is not obtainable on [***]
[Confidential Treatment Required] terms, the Collaboration Committee shall
designate one Party to use [***] [Confidential Treatment Required] to obtain
such a licence throughout the Territory with the express right to grant a
sublicence to the other Party as such sublicensing Party has with respect to its
own intellectual property under Article 9.1.  No member of the Collaboration
Committee shall [***] [Confidential Treatment Required] withhold its approval of
a licence under Third Party intellectual property rights that are [***]
[Confidential Treatment Required] to Develop, Commercialise or Manufacture an
Antibody Product for an Agreed Indication in the Field.  If a Party (the first
Party) (through the Collaboration Committee) does not agree that it is [***]
[Confidential Treatment Required] to obtain such a licence to avoid infringing a
Third Party’s Patent Rights, then the other Party shall be free to seek such
licence with respect to its own activities, with any costs with respect to such
licence (to the extent disclosed to the JPC prior to obtaining the licence) to
be [***] [Confidential Treatment Required].  If the first Party is subsequently
sued by such Third Party for infringement of such Third Party Patent; (i) any
costs incurred in the defence or settlement of such action, including any
ongoing royalties, damages or other payment obligations up to and including the
amount that would have been payable to the Third Party had the first Party
obtained the relevant licence shall be [***] [Confidential Treatment Required],
and (ii) any costs incurred in the defence or settlement of such action,
including any ongoing royalties, damages or other payment obligations in excess
of that amount shall [***] [Confidential Treatment Required]. Notwithstanding
the foregoing, the Continuing Party shall have the right, [***] [Confidential
Treatment Required] to obtain a licence to any Third Party intellectual property
that relates solely to an Independent Indication for which it is the Continuing
Party without the consent of the other Party, the JPC or the Collaboration
Committee and without securing any express rights to sublicence to the other
Party, unless and until such Independent Indication is Converted into a
Converted Agreed Indication, provided that at the time the Continuing Party
identifies such Third Party intellectual property it shall notify the
Non-Continuing Party in order to enable the Non-Continuing Party, at the
Non-Continuing Party’s option, to negotiate a licence or option with respect to
such Third Party intellectual property that would enable the Non-Continuing
Party to use such Third Party intellectual property in the event that such
Independent Indication is subsequently Converted into a Converted Agreed
Indication.  Each Party shall [***] [Confidential Treatment Required] in
relation to its own licence or option to such Third Party intellectual property,
provided that, if the Continuing Party at the request of the Non-Continuing
Party secures an express right to sublicense to the Non-Continuing Party in its
licence to such Third Party intellectual property, the Non-Continuing Party
shall [***] [Confidential Treatment Required] by the Continuing Party in
connection with obtaining such right to sublicense provided that such [***]
[Confidential Treatment Required] have been approved in advance by the
Non-Continuing Party.  For clarity, the Continuing Party shall not be obliged to
enter into any such licence or option or obtain any such right to sublicense.

 

In addition, if a Party or any of its Affiliates has the right to Control any
such Third Party intellectual property rights specifically directed in
substantial part to an Antibody Product that are [***] [Confidential Treatment
Required] to Develop an Antibody Product for an Agreed Indication in the Field,
at the written request of the other Party, such Party shall exercise such right,
with any costs with respect to such

 

86

--------------------------------------------------------------------------------


 

exercise (to the extent disclosed to the other Party in writing prior to such
request or otherwise agreed by the Parties) to be [***] [Confidential Treatment
Required] and such Third Party intellectual property right shall be included in
the rights licensed pursuant to this Agreement and the licence agreement
pursuant to which such Control was acquired shall be deemed to be an In-Licence
and Part 1 or Part 2 of Schedule 1 shall be deemed amended accordingly.

 


(B)                                 OTHER THIRD PARTY TECHNOLOGY


 

In the event that UCB or ImClone (the Acquiring Party) proposes to apply to an
Antibody Product technology that the Acquiring Party obtains from a Third Party,
whether before or after the Effective Date, other than pursuant to Article
10.8(a), the Acquiring Party shall disclose the same to the Collaboration
Committee, including any royalty or other payment obligations to a Third Party
determined in accordance with GAAP that would apply as a result of the
Development, Commercialisation or Manufacture of such Antibody Products for an
Agreed Indication under this Agreement.  The Collaboration Committee shall
determine, within [***] [Confidential Treatment Required], whether or not the
Collaboration Committee agrees that such technology should be applied to such
Antibody Product, and if the Collaboration Committee so determines that it
should be, the agreement under which the Acquiring Party acquires such
technology shall be deemed to be an In-Licence and Part 1 or Part 2 of Schedule
1 shall be deemed amended accordingly, and any applicable corresponding royalty
payments or obligations shall be treated as [***] [Confidential Treatment
Required].  If the Collaboration Committee fails to agree that such technology
should be applied to such Antibody Product, (i) the subject matter of such
agreement shall not be within the definition of UCB Know-How, ImClone Know-How,
UCB Patent Rights or ImClone Patent Rights under this Agreement, (ii) the other
Party shall have no licence or other rights with respect to such technology, and
(iii) to the extent a Party still wishes to apply such technology to an Antibody
Product, it may do so [***] [Confidential Treatment Required].

 


(C)                                  THIRD PARTY LICENCES


 

Notwithstanding the provisions of this Article 10, the rights and obligations of
the Parties under this Article 10 shall be subject to the rights and obligations
of the licensors under any In-Licences.

 


(D)                                 THIRD PARTY PATENTS


 

If a Third Party sues a Party alleging that such Party’s or such Party’s
Affiliates’, Distributors’ or sublicensees’ Development, Commercialisation or
Manufacturing activities (other than as a Manufacturer, which shall be governed
by the applicable Manufacturing Agreement) under this Agreement infringe or will
infringe said Third Party’s Patent Rights or misappropriate said Third Party’s
trade secret or said Third Party’s Trademark or other intellectual property,
then the sued Party shall give the other Party and the JPC prompt written notice
thereof, and upon the sued Party’s request and in connection with such Party’s
defence of any such Third Party suit, the other Party shall provide [***]
[Confidential Treatment Required] assistance to the sued Party for such defence
and shall join such suit where required to do so under the Applicable Law.  The
sued Party shall keep the JPC and the other Party, if such other Party has not
joined in such suit, reasonably informed, in person or by telephone,

 

87

--------------------------------------------------------------------------------


 

prior to (if possible) and during the pendency of any such suit.  The sued Party
shall not admit the invalidity, unenforceability or non-infringement of any
Patent Rights licensed under this Agreement or any infringement of a Third Party
Patent in connection with activities conducted under this Agreement nor settle
any such suit, [***] [Confidential Treatment Required].  The [***] [Confidential
Treatment Required] out of pocket litigation costs and expenses incurred by each
Party, including settlement costs, royalties paid in settlement of any such
suit, and the payment of any damages to the Third Party shall be [***]
[Confidential Treatment Required].  Any amounts recovered from the Third Party
by way of costs shall be [***] [Confidential Treatment Required].

 


10.9                        PATENT AND TRADEMARK MARKING


 

To the extent practical and permitted by Applicable Law, each Territorial Lead
shall mark Antibody Products sold in its Territory with all applicable patent
numbers of Patent Rights of the Parties and with notice of Trademark
registrations in those countries in which such markings have notice value as
against infringers of Patent Rights or Trademarks.

 


10.10                 ALLOCATION OF COSTS


 


(A)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO JOINT PATENT RIGHTS


 

(I)                                     SUBJECT TO ARTICLE 10.4(C), ARTICLE
10.5(E) AND ARTICLE 10.7(B)(V), ALL [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO JOINT PATENT RIGHTS SHALL DURING THE TERM BE [***] [CONFIDENTIAL
TREATMENT REQUIRED].

 

(II)                                  FOLLOWING TERMINATION OF THIS AGREEMENT
FOR ANY REASON, EACH PARTY SHALL PROVIDE TO THE OTHER WITHIN [***] [CONFIDENTIAL
TREATMENT REQUIRED] OF THE END OF EACH CALENDAR QUARTER A STATEMENT SETTING OUT
THE [***] [CONFIDENTIAL TREATMENT REQUIRED] IN THAT CALENDAR QUARTER IN
CONNECTION WITH JOINT PATENT RIGHTS TOGETHER WITH SUCH EVIDENCE OF SUCH COSTS AS
THE OTHER PARTY MAY REASONABLY REQUIRE.  IF AND TO THE EXTENT THAT ONE PARTY HAS
INCURRED MORE COSTS THAN THE OTHER PARTY, THE OTHER PARTY SHALL WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED].

 


(B)                                 [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO IMCLONE CORE PATENT RIGHTS


 

All [***] [Confidential Treatment Required] relating to ImClone Core Patent
Rights shall be included in the [***] [Confidential Treatment Required].

 


(C)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO UCB CORE PATENT RIGHTS


 

All [***] [Confidential Treatment Required] relating to UCB Core Patent Rights
shall be included [***] [Confidential Treatment Required].

 


(D)                                 [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO PRODUCT TRADEMARKS


 

All [***] [Confidential Treatment Required] relating to Product Trademarks shall
be [***] [Confidential Treatment Required].

 

88

--------------------------------------------------------------------------------


 


(E)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO OTHER IMCLONE PATENT RIGHTS AND IMCLONE COMPANY MARKS


 

[***] [Confidential Treatment Required] relating to ImClone Patent Rights (other
than ImClone Core Patent Rights) and ImClone Company Marks shall [***]
[Confidential Treatment Required].

 


(F)                                    [***] [CONFIDENTIAL TREATMENT REQUIRED]
RELATING TO OTHER UCB PATENT RIGHTS AND UCB COMPANY MARKS


 

[***] [Confidential Treatment Required] relating to UCB Patent Rights (other
than UCB Core Patent Rights) and UCB Company Marks shall [***] [Confidential
Treatment Required].

 


(G)                                 RECOVERIES


 

If and to the extent that either Party recovers any amount from a Third Party
and the costs incurred in connection with such recovery constitute [***]
[Confidential Treatment Required].  After termination of this Agreement any
recoveries relating to actions relating to Joint Patent Rights that have been
jointly funded by the Parties shall be [***] [Confidential Treatment Required].

 


11.                               CONFIDENTIALITY AND NON-USE


 


11.1                        CONFIDENTIALITY


 

Except as expressly set out in this Agreement, the Parties agree that, during
the Term and for [***] [Confidential Treatment Required] following the date of
expiration or termination of this Agreement, the receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as permitted under the terms of this Agreement any Confidential
Information of the other Party except to the extent that it can be established
by the receiving Party that such Confidential Information:

 


(A)                                  WAS ALREADY KNOWN TO THE RECEIVING PARTY,
OTHER THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, AT THE TIME OF DISCLOSURE BY
THE OTHER PARTY;


 


(B)                                 WAS GENERALLY AVAILABLE TO THE PUBLIC OR
OTHERWISE PART OF THE PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE
RECEIVING PARTY;


 


(C)                                  BECAME GENERALLY AVAILABLE TO THE PUBLIC OR
OTHERWISE PART OF THE PUBLIC DOMAIN AFTER ITS DISCLOSURE AND OTHER THAN THROUGH
ANY ACT OR OMISSION OF THE RECEIVING PARTY IN BREACH OF THIS AGREEMENT;


 


(D)                                 WAS DISCLOSED TO THE RECEIVING PARTY, OTHER
THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, BY A THIRD PARTY WHO HAD NO
OBLIGATION TO THE DISCLOSING PARTY NOT TO DISCLOSE SUCH INFORMATION TO OTHERS;
OR


 


(E)                                  WAS INDEPENDENTLY DEVELOPED BY THE
RECEIVING PARTY WITHOUT USE OF THE CONFIDENTIAL INFORMATION OF THE DISCLOSING
PARTY AS DEMONSTRATED BY COMPETENT WRITTEN RECORDS.

 

89

--------------------------------------------------------------------------------


 

A Party’s Confidential Information shall not be deemed to be within any of the
foregoing exceptions merely because it is embraced by general disclosures within
such exceptions, nor shall a Party’s Confidential Information be deemed to be
within any of the foregoing exceptions merely because individual items are in
such exceptions.

 


11.2                        AUTHORISED DISCLOSURE


 

To the extent it is necessary or appropriate to fulfil its obligations or
exercise its rights under this Agreement, a Party may disclose such Confidential
Information of the other Party as it is otherwise obliged under Article 11.1 not
to disclose:

 


(A)                                  TO ITS AFFILIATES, AND TO ITS AND THEIR
(WHETHER ACTUAL OR POTENTIAL) SUBLICENSEES, DISTRIBUTORS, CONSULTANTS, OUTSIDE
CONTRACTORS, THIRD PARTY MANUFACTURERS AND CLINICAL INVESTIGATORS, ON A
NEED-TO-KNOW BASIS AND ON THE CONDITION THAT SUCH ENTITIES OR PERSONS, AND THEIR
EMPLOYEES AND AGENTS, AGREE IN WRITING TO KEEP THE CONFIDENTIAL INFORMATION
CONFIDENTIAL FOR THE SAME TIME PERIODS AND TO THE SAME EXTENT AS SUCH PARTY IS
REQUIRED TO KEEP SUCH CONFIDENTIAL INFORMATION CONFIDENTIAL;


 


(B)                                 TO REGULATORY AUTHORITIES TO THE EXTENT THAT
SUCH DISCLOSURE IS [***] [CONFIDENTIAL TREATMENT REQUIRED] USEFUL TO OBTAIN
AUTHORISATIONS TO CONDUCT CLINICAL STUDIES OR POST-APPROVAL STUDIES OR TO FILE,
OBTAIN AND MAINTAIN REGULATORY APPROVALS AND TO MANUFACTURE AND COMMERCIALISE
ANTIBODY PRODUCT IN THE FIELD;


 


(C)                                  TO THE EXTENT THAT SUCH DISCLOSURE IS [***]
[CONFIDENTIAL TREATMENT REQUIRED] USEFUL IN CONNECTION WITH PREPARING, FILING,
PROSECUTING, MAINTAINING, ENFORCING AND/OR DEFENDING UCB CORE PATENT RIGHTS OR
IMCLONE CORE PATENT RIGHTS OR JOINT PATENT RIGHTS IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 10; OR


 


(D)                                 IN PROSECUTING OR DEFENDING LITIGATION OR IN
ESTABLISHING RIGHTS OR ENFORCING OBLIGATIONS UNDER THIS AGREEMENT OR IN
COMPLYING WITH APPLICABLE LAW, COURT OR ADMINISTRATIVE ORDERS, THE RULES OF ANY
RELEVANT STOCK EXCHANGE OR SIMILAR GOVERNING BODY OR THE U.S. SECURITIES AND
EXCHANGE COMMISSION; PROVIDED, HOWEVER, IT SHALL:


 

(I)                                     GIVE REASONABLE ADVANCE NOTICE TO THE
OTHER PARTY OF SUCH DISCLOSURE REQUIREMENT, TO THE EXTENT PRACTICABLE;

 

(II)                                  PROVIDE A COPY OF THE PROPOSED DISCLOSURE
TO THE OTHER PARTY;

 

(III)                               ONLY DISCLOSE CONFIDENTIAL INFORMATION OF
THE OTHER PARTY TO THE EXTENT NECESSARY; AND

 

(IV)                              AT THE REQUEST OF THE OTHER PARTY, USE [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO SECURE CONFIDENTIAL TREATMENT OF SUCH
CONFIDENTIAL INFORMATION REQUIRED TO BE DISCLOSED, INCLUDING SEEKING A
PROTECTIVE ORDER, TO THE EXTENT PRACTICABLE.

 

90

--------------------------------------------------------------------------------


 


11.3                        PUBLIC ANNOUNCEMENTS


 

Following the Effective Date, the Parties may issue one or more press releases
regarding this Agreement, the timing and content of which shall be mutually
agreed to by the Parties.  Except to the extent required by Applicable Law or
the rules of a relevant stock exchange or similar governing body or as otherwise
permitted in accordance with this Article 11, neither Party shall make any
further public announcements concerning this Agreement or the subject matter of
this Agreement without the prior written consent of the other, [***]
[Confidential Treatment Required].  The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of any press
releases prior to its issuance.

 


11.4                        THIRD PARTY OBLIGATIONS


 

Neither Party is obliged to disclose to the other Party any Information that it
receives from a Third Party if to do so would put the disclosing Party in breach
of an obligation owed to such Third Party.

 


11.5                        TERMINATION OF PRIOR CONFIDENTIALITY AGREEMENTS


 

This Agreement supersedes the Confidentiality Agreement between the Parties
dated March 17, 2004.  All Confidential Information (as defined in such
Confidentiality Agreement as amended and extended) disclosed by a Party to the
other Party under such Confidentiality Agreement shall be deemed to be the
Confidential Information of that disclosing Party under this Agreement and shall
be subject to the terms of this Article 11.

 


11.6                        PUBLICATIONS


 


(A)                                  THE COLLABORATION COMMITTEE (OR ITS
APPROPRIATE DESIGNEES) SHALL DETERMINE THE STRATEGY FOR, AND COORDINATE, THE
PUBLICATION AND PRESENTATION OF RESULTS OF STUDIES OF ANTIBODY PRODUCTS OR OTHER
DATA GENERATED UNDER THIS AGREEMENT.  WHERE THE COLLABORATION COMMITTEE APPOINTS
A DESIGNEE TO CARRY OUT THIS FUNCTION, THE DESIGNEE SHALL SUBMIT SUCH STRATEGY
TO THE COLLABORATION COMMITTEE FOR APPROVAL.


 


(B)                                 EACH PARTY RECOGNISES THAT THE PUBLICATION
OF PAPERS REGARDING RESULTS OF AND OTHER INFORMATION REGARDING ACTIVITIES UNDER
THIS AGREEMENT, INCLUDING ORAL PRESENTATIONS AND ABSTRACTS, MAY BE BENEFICIAL TO
BOTH PARTIES, PROVIDED SUCH PUBLICATIONS ARE SUBJECT TO REASONABLE CONTROLS TO
PROTECT CONFIDENTIAL INFORMATION.  IN PARTICULAR, IT IS THE INTENT OF THE
PARTIES TO MAINTAIN THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION INCLUDED
IN ANY PATENT APPLICATION UNTIL SUCH PATENT APPLICATION HAS BEEN PUBLISHED. 
ACCORDINGLY, EACH PARTY WILL HAVE THE RIGHT TO REVIEW AND APPROVE ANY PAPER
PROPOSED FOR PUBLICATION BY THE OTHER PARTY, INCLUDING ANY ORAL PRESENTATION OR
ABSTRACT, WHICH INCORPORATES DATA GENERATED UNDER THIS AGREEMENT OR WHICH
INCLUDES CONFIDENTIAL INFORMATION OF THE OTHER PARTY.  BEFORE ANY SUCH PAPER IS
SUBMITTED FOR PUBLICATION OR AN ORAL PRESENTATION IS MADE, THE PUBLISHING OR
PRESENTING PARTY SHALL DELIVER A COMPLETE COPY OF THE PAPER OR MATERIALS FOR
ORAL PRESENTATION TO THE OTHER PARTY AT LEAST [***] [CONFIDENTIAL TREATMENT
REQUIRED] PRIOR TO SUBMITTING THE PAPER TO A PUBLISHER OR MAKING THE

 

91

--------------------------------------------------------------------------------


 

presentation.  The other Party shall review any such paper and give its comments
to the publishing Party within [***] [Confidential Treatment Required] of the
delivery of such paper to the other Party.  With respect to oral presentation
materials and abstracts, the other Party shall make [***] [Confidential
Treatment Required] to expedite review of such materials and abstracts, and
shall return such items [***] [Confidential Treatment Required] to the
publishing or presenting Party with appropriate comments, if any, but in no
event later than [***] [Confidential Treatment Required] from the date of
delivery to the other Party.  Failure to respond within such [***] [Confidential
Treatment Required] shall be deemed approval to publish or present.  During the
Term, if approval is not given or deemed given, either Party may refer the
matter to the Collaboration Committee for resolution together with the reasons
for withholding approval.  Notwithstanding the foregoing, the publishing or
presenting Party shall, if and to the extent consistent with Applicable Law and
industry standards, comply with the other Party’s request to delete references
to such other Party’s Confidential Information in any such paper and will
withhold publication of any such paper or any presentation of same for an
additional [***] [Confidential Treatment Required] in order to permit the
Parties to obtain patent protection if either Party deems it necessary.  Any
publication shall include recognition of the contributions of the other Party
according to standard practice for assigning scientific credit, either through
authorship or acknowledgement, as may be appropriate.  Each Party shall use
[***] [Confidential Treatment Required] to cause investigators and institutions
participating in Clinical Studies and Post-Approval Studies with which it
contracts to agree to terms substantially similar to those set forth in this
Article 11.6, which [***] [Confidential Treatment Required] shall satisfy such
Party’s obligations under this Article 11.6 with respect to such investigators
and institutions.


 


12.                               TERM AND TERMINATION


 


12.1                        TERM OF THIS AGREEMENT


 

Unless earlier terminated pursuant to this Article 12, this Agreement shall
become effective on the Effective Date and shall remain in full force and effect
on a [***] [Confidential Treatment Required], provided that if Antibody Products
are only being Developed or Commercialised for Independent Indications and if
there is only one Continuing Party, then if, within [***] [Confidential
Treatment Required] after its election to withdraw with respect to the last
Agreed Indication for an Antibody Product pursuant to Article 8.1, the
Non-Continuing Party has not provided the Continuing Party with an Option
Exercise Notice with respect to at least one Independent Indication for an
Antibody Product pursuant to Article 8.9, the Non-Continuing Party shall be
deemed to have terminated this Agreement pursuant to Article 12.2 and such
Non-Continuing Party shall be the Terminating Party and the Continuing Party
shall be the Remaining Party as provided therein.

 


12.2                        VOLUNTARY TERMINATION OF THIS AGREEMENT


 

Subject to Article 16.1, either Party (the Terminating Party) shall have the
right at any time to terminate this Agreement in its entirety by giving written
notice of termination of this Agreement to the other Party.  If within [***]
[Confidential

 

92

--------------------------------------------------------------------------------


 

Treatment Required] of receipt of such termination notice, the other Party
provides the Terminating Party with written notice that it wishes to continue
Development and Commercialisation (as appropriate) of one or more Antibody
Products (whether in Agreed Indications or Independent Indications), the other
Party shall be deemed to be the Remaining Party and the Terminating Party shall
be deemed the Non-Remaining Party for purposes of this Article 12 and
termination shall take effect upon expiry of the Transition Period.  If the
other Party does not serve such written notice within [***] [Confidential
Treatment Required] of receipt of such termination notice, the Parties shall
cease all activities under this Agreement as expeditiously and as cost
effectively as possible with due regard for patient safety and the rights of any
subjects that are participants in Clinical Studies or Post-Approval Studies and
in compliance with Applicable Law and this Agreement shall terminate on the date
on which all such activities cease and in such circumstances this Agreement
shall be terminated only under this Article 12.2, and no other Article.

 


12.3                        TERMINATION WITH RESPECT TO COMPETING PRODUCTS


 


(A)                                  SUBJECT TO ARTICLE 16.2 AND ARTICLE 16.4,
BUT WITHOUT PREJUDICE TO ANY OTHER REMEDY A PARTY MAY HAVE, A PARTY (WHICH PARTY
SHALL BE DEEMED TO BE THE REMAINING PARTY) MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY (WHICH PARTY SHALL BE
DEEMED TO BE THE NON-REMAINING PARTY OR, FOR THE PURPOSES OF THIS ARTICLE 12.3,
THE EXCLUDED PARTY) IF THE EXCLUDED PARTY OR ANY OF ITS AFFILIATES [***]
[CONFIDENTIAL TREATMENT REQUIRED] (AS SUCH TERMS ARE DEFINED IN THIS AGREEMENT,
EXCEPT FOR PURPOSES OF THIS ARTICLE 12.3, THE TERM “ANTIBODY PRODUCT” AS IT
APPEARS IN ANY DEFINITION OF A DEFINED TERM INCLUDED IN SUCH DEFINITIONS OF
“CLINICAL STUDY”, “DEVELOPMENT” OR “COMMERCIALISES” SHALL BE DEEMED TO BE
REPLACED WITH THE TERM “ANTIBODY PRODUCT OR COMPETING PRODUCT, AS APPLICABLE”),
ALONE OR IN COLLABORATION WITH A THIRD PARTY, A COMPETING PRODUCT (A COMPETING
ACTIVITY).  SUCH NOTICE OF TERMINATION SHALL TAKE EFFECT IN ACCORDANCE WITH
ARTICLE 12.3(C).


 


(B)                                 IF THE MERGING PARTY:


 

(I)                                     FAILS TO NOTIFY THE OTHER PARTY OF ITS
INTENTION TO TAKE ONE OF THE ACTIONS DESCRIBED IN PARAGRAPHS (X) THROUGH (Z) OF
ARTICLE 16.4 WITHIN THE [***] [CONFIDENTIAL TREATMENT REQUIRED] PROVIDED FOR IN
ARTICLE 16.4;

 

(II)                                  TIMELY NOTIFIES THE OTHER PARTY OF ITS
INTENTION TO TERMINATE THIS AGREEMENT BUT FAILS TO SERVE A NOTICE OF TERMINATION
PURSUANT TO ARTICLE 12.2 WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] OF
NOTIFYING THE OTHER PARTY OF SUCH INTENTION;

 

(III)                               TIMELY NOTIFIES THE OTHER PARTY OF ITS
INTENTION TO DIVEST SUCH COMPETING PRODUCT BUT FAILS TO USE ALL [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO EFFECT SUCH DIVESTMENT AS QUICKLY AS
POSSIBLE IN ACCORDANCE WITH ARTICLE 16.4(B); OR

 

(IV)                              TIMELY NOTIFIES THE OTHER PARTY OF ITS
INTENTION TO CEASE ALL COMPETING ACTIVITIES BUT DOES NOT CEASE ALL COMPETING
ACTIVITIES AS EXPEDITIOUSLY AS POSSIBLE IN ACCORDANCE WITH ARTICLE 16.4(A),

 

93

--------------------------------------------------------------------------------


 

the other Party (which Party shall be deemed to be the Remaining Party) may, on
written notice to the Merging Party, in addition to any other remedies available
to it at law or equity, terminate this Agreement by giving written notice of
termination to the other Party.  Such notice of termination shall take effect in
accordance with Article 12.3(c).

 


(C)                                  ANY NOTICE OF TERMINATION SERVED PURSUANT
TO ARTICLE 12.3(A) OR (B) SHALL SPECIFY WHETHER THE REMAINING PARTY WISHES TO
CONTINUE DEVELOPMENT OR COMMERCIALISATION (AS APPROPRIATE) OF ONE OR MORE
ANTIBODY PRODUCTS (WHETHER IN AGREED INDICATIONS OR INDEPENDENT INDICATIONS). 
IF THE REMAINING PARTY DOES NOT WISH TO CONTINUE ANY SUCH DEVELOPMENT OR
COMMERCIALISATION OF ANTIBODY PRODUCTS, UPON SERVICE OF THE NOTICE OF
TERMINATION, THE PARTIES SHALL CEASE ALL ACTIVITIES UNDER THIS AGREEMENT AS
EXPEDITIOUSLY AND AS COST EFFECTIVELY AS POSSIBLE WITH DUE REGARD FOR PATIENT
SAFETY AND THE RIGHTS OF ANY SUBJECTS THAT ARE PARTICIPANTS IN CLINICAL STUDIES
OR POST-APPROVAL STUDIES AND IN COMPLIANCE WITH APPLICABLE LAW.  IF THE
REMAINING PARTY WISHES TO CONTINUE ANY SUCH DEVELOPMENT OR COMMERCIALISATION OF
ANTIBODY PRODUCTS, ARTICLE 12.8 SHALL APPLY AND TERMINATION SHALL TAKE EFFECT ON
EXPIRY OF THE TRANSITION PERIOD.


 


(D)                                 FOR CLARITY, THIS ARTICLE 12.3 SHALL NOT
APPLY TO IMCLONE’S (OR ONE OF ITS AFFILIATE’S) DEVELOPMENT PROGRAMME IN RESPECT
OF ONE OR MORE ANTIBODIES, INCLUDING 1121B, ANY OF WHICH IS OR MAY BE A
COMPETING PRODUCT OR OTHERWISE COMPETITIVE WITH AN ANTIBODY PRODUCT, PRIOR TO
THE DATE, IF ANY, THAT IMCLONE ELECTS TO CEASE SUCH COMPETING ACTIVITIES
PURSUANT TO ARTICLE 16.2(B).


 


12.4                        TERMINATION FOR DEFAULT


 


(A)                                  IN THE EVENT THAT (I) ANY REPRESENTATION OR
WARRANTY MADE UNDER THIS AGREEMENT BY A PARTY SHALL HAVE BEEN UNTRUE IN ANY
MATERIAL RESPECT AND THIS UNTRUTH HAS A MATERIAL AND ADVERSE EFFECT ON THE OTHER
PARTY IN RELATION TO THIS AGREEMENT, OR (II) THERE IS A MATERIAL BREACH OR
MATERIAL DEFAULT OF THIS AGREEMENT BY A PARTY (ANY EVENT UNDER (I) OR (II), A
DEFAULT), THEN THE PARTY NOT IN DEFAULT (THE NON-DEFAULTING PARTY) SHALL HAVE
THE RIGHT TO GIVE THE OTHER PARTY (THE DEFAULTING PARTY) WRITTEN NOTICE (A
NOTICE OF DEFAULT), WHICH NOTICE, TO BE EFFECTIVE, MUST STATE THE NATURE OF THE
DEFAULT IN REASONABLE DETAIL AND MUST REQUEST THAT THE DEFAULTING PARTY CURE
SUCH DEFAULT WITHIN [***] [CONFIDENTIAL TREATMENT REQUIRED] OF THE DATE OF SUCH
NOTICE (OR [***] [CONFIDENTIAL TREATMENT REQUIRED] OF THE DATE OF SUCH NOTICE
WITH RESPECT TO A PAYMENT DEFAULT ) OR SUCH LONGER PERIOD AS THE NON-DEFAULTING
PARTY MAY DESIGNATE IN SUCH NOTICE (THE CURE PERIOD).  DURING ANY SUCH CURE
PERIOD OR ANY EXTENDED PERIOD IN WHICH THE DEFAULTING PARTY SEEKS TO CURE THE
DEFAULT IN ACCORDANCE WITH ARTICLE 12.4(C), ALL OF EACH PARTY’S RESPECTIVE
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THOSE IN RELATION TO
DEVELOPMENT, COMMERCIALISATION AND MANUFACTURE, SHALL (TO THE EXTENT APPLICABLE)
REMAIN IN FORCE AND EFFECT.


 


(B)                                 THE CURE PERIOD WITH RESPECT TO A DEFAULT
SHALL COMMENCE ON THE DATE THAT THE DEFAULTING PARTY RECEIVES THE NOTICE OF
DEFAULT WITH RESPECT THERETO.


 


(C)                                  IF A DEFAULT IS NOT CURED WITHIN THE
APPLICABLE CURE PERIOD (OR, IF SUCH DEFAULT CANNOT BE CURED IN SUCH CURE PERIOD
AND IF THE DEFAULTING PARTY HAS NOT USED

 

94

--------------------------------------------------------------------------------


 

[***] [Confidential Treatment Required] to cure such Default within such period
and thereafter diligently continues such actions, provided that payment Defaults
must be cured within the Cure Period), the Non-Defaulting Party, at its option,
may immediately serve written notice on the Defaulting Party terminating this
Agreement, such termination to take effect in accordance with Article 12.4(d).


 


(D)                                 ANY NOTICE OF TERMINATION SERVED PURSUANT TO
ARTICLE 12.4(C), SHALL SPECIFY WHETHER THE NON-DEFAULTING PARTY WISHES TO
CONTINUE DEVELOPMENT OR COMMERCIALISATION (AS APPROPRIATE) OF ONE OR MORE
ANTIBODY PRODUCTS (WHETHER IN AGREED INDICATIONS OR INDEPENDENT INDICATIONS).
 IF THE NON-DEFAULTING PARTY DOES NOT WISH TO CONTINUE ANY SUCH DEVELOPMENT OR
COMMERCIALISATION OF ANTIBODY PRODUCTS, UPON THE NOTICE OF TERMINATION TAKING
EFFECT, THE PARTIES SHALL CEASE ALL ACTIVITIES UNDER THIS AGREEMENT AS
EXPEDITIOUSLY AND AS COST EFFECTIVELY AS POSSIBLE WITH DUE REGARD FOR PATIENT
SAFETY AND THE RIGHTS OF ANY SUBJECTS THAT ARE PARTICIPANTS IN CLINICAL STUDIES
OR POST-APPROVAL STUDIES AND IN COMPLIANCE WITH APPLICABLE LAW AND THIS
AGREEMENT SHALL TERMINATE ON THE DATE ON WHICH ALL SUCH ACTIVITIES CEASE.  IF
THE NON-DEFAULTING PARTY (WHICH PARTY SHALL BE DEEMED TO BE THE REMAINING PARTY)
WISHES TO CONTINUE DEVELOPMENT OR COMMERCIALISATION OF ANTIBODY PRODUCTS,
ARTICLE 12.8 SHALL APPLY, TERMINATION SHALL TAKE EFFECT UPON EXPIRY OF THE
TRANSITION PERIOD AND THE DEFAULTING PARTY SHALL BE DEEMED TO BE THE
NON-REMAINING PARTY.


 


12.5                        TERMINATION FOR BANKRUPTCY


 


(A)                                  ALL RIGHTS AND LICENCES GRANTED UNDER OR
PURSUANT TO THIS AGREEMENT BY IMCLONE OR UCB ARE, AND SHALL OTHERWISE BE DEEMED
TO BE, LICENCES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER BANKRUPTCY
LAWS, RULES AND REGULATIONS IN THE TERRITORY, INCLUDING AS DEFINED UNDER ARTICLE
101 OF THE UNITED STATES BANKRUPTCY CODE.  THE PARTIES AGREE THAT THE REMAINING
PARTY (AS DEFINED IN ARTICLE 12.5(B)) SHALL RETAIN AND MAY FULLY EXERCISE ALL OF
ITS RIGHTS AND ELECTIONS UNDER BANKRUPTCY LAWS, RULES, REGULATIONS OR STATUTES
IN THE TERRITORY, INCLUDING THE UNITED STATES BANKRUPTCY CODE.  THE PARTIES
FURTHER AGREE THAT, IN THE EVENT OF THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING
BY OR AGAINST A BANKRUPT PARTY THE OTHER PARTY SHALL BE ENTITLED TO A COMPLETE
DUPLICATE OF (OR COMPLETE ACCESS TO, AS APPROPRIATE) ANY INTELLECTUAL PROPERTY
WHICH AT THAT DATE IS KNOWN TO BE NECESSARY OR USEFUL TO THE DEVELOPMENT,
COMMERCIALISATION, MANUFACTURING OR OTHER EXPLOITATION OF THE ANTIBODY PRODUCTS
AND ALL EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY; AND THE SAME, IF NOT ALREADY
IN THE OTHER PARTY’S POSSESSION, SHALL BE PROMPTLY DELIVERED TO THE OTHER PARTY:
(I) UPON ANY SUCH COMMENCEMENT OF A BANKRUPTCY PROCEEDING, UPON THE OTHER
PARTY’S WRITTEN REQUEST FOR THE SAME, UNLESS THE NON-BANKRUPT PARTY (OR A
TRUSTEE ON BEHALF OF THE BANKRUPT PARTY) ELECTS WITHIN [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO CONTINUE TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT; OR (II) IF NOT DELIVERED UNDER (A) ABOVE, UPON THE REJECTION OF THIS
AGREEMENT BY OR ON BEHALF OF THE BANKRUPT PARTY, UPON WRITTEN REQUEST FOR THE
SAME BY THE OTHER PARTY.


 


(B)                                 WITHOUT PREJUDICE TO ARTICLE 12.5(A), THIS
AGREEMENT MAY BE TERMINATED BY A PARTY (WHICH PARTY SHALL BE DEEMED TO BE THE
REMAINING PARTY) UPON PRIOR

 

95

--------------------------------------------------------------------------------


 

written notice to the other Party (which Party shall be deemed to be the
Non-Remaining Party) in the event that:


 

(I)                                     THE OTHER PARTY SHALL MAKE AN ASSIGNMENT
FOR THE BENEFIT OF ITS CREDITORS, FILE A PETITION IN BANKRUPTCY, PETITION OR
APPLY TO ANY TRIBUNAL FOR THE APPOINTMENT OF CUSTODIAN, RECEIVER OR ANY TRUSTEE
FOR IT OR A SUBSTANTIAL PART OF ITS ASSETS, OR SHALL COMMENCE ANY PROCEEDING
UNDER ANY BANKRUPTCY, REORGANISATION, ARRANGEMENT, READJUSTMENT OF DEBT,
DISSOLUTION OR LIQUIDATION LAW, RULE, REGULATION OR STATUTE OF ANY JURISDICTION
(OTHER THAN FOR THE PURPOSES OF A SOLVENT AMALGAMATION OR RECONSTRUCTION), IN
EFFECT FROM TIME TO TIME; OR

 

(II)                                  IF THERE SHALL HAVE BEEN FILED AGAINST THE
OTHER PARTY ANY SUCH BONA FIDE PETITION OR APPLICATION, OR ANY SUCH PROCEEDING
SHALL HAVE BEEN COMMENCED AGAINST IT, IN WHICH AN ORDER FOR RELIEF IS ENTERED OR
WHICH REMAINS UNDISMISSED FOR A PERIOD OF [***] [CONFIDENTIAL TREATMENT
REQUIRED] OR MORE; OR

 

(III)                               IF THE OTHER PARTY BY ANY ACT OR OMISSION
SHALL INDICATE ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY SUCH PETITION,
APPLICATION OR PROCEEDING OR ORDER FOR RELIEF OR THE APPOINTMENT OF A CUSTODIAN,
RECEIVER OR TRUSTEE FOR IT OR ANY SUBSTANTIAL PART OF ITS ASSETS, AND SHALL
SUFFER ANY SUCH CUSTODIANSHIP, RECEIVERSHIP OR TRUSTEESHIP TO CONTINUE
UNDISCHARGED FOR A PERIOD OF [***] [CONFIDENTIAL TREATMENT REQUIRED] OR MORE
(EACH OF (I), (II) AND (III), AN INSOLVENCY EVENT).

 

Notwithstanding the foregoing, this Agreement shall not be terminated pursuant
to this Article 12.5(b) if, within [***] [Confidential Treatment Required]of
receipt of the termination notice described in this Article 12.5(b), the Party
experiencing the Insolvency Event demonstrates to the other Party that it is not
insolvent.  Any notice of termination served pursuant to this Article 12.5(b)
shall specify whether the Remaining Party wishes to continue Development or
Commercialisation (as appropriate) of one or more Antibody Products, (whether in
Agreed Indications or Independent Indications).  If the Remaining Party does not
wish to continue any such Development or Commercialisation of Antibody Products,
upon receipt of the notice of termination by the other Party, the Parties shall
cease all activities under this Agreement as expeditiously and as cost
effectively as possible with due regard for patient safety and the rights of any
subjects that are participants in Clinical Studies or Post-Approval Studies and
this Agreement shall terminate on the date on which all such activities cease. 
If the Remaining Party wishes to continue Development or Commercialisation of
Antibody Products, Article 12.8 shall apply and termination shall take effect
upon expiry of the Transition Period.

 


12.6                        TERMINATION FOR CHALLENGING VALIDITY OF CORE PATENTS


 

In the event that a Party or any of its Affiliates (the Challenging Party)
challenges the validity or enforceability of any of the other Party’s Core
Patent Rights, then the Party whose Core Patent Rights are the subject of the
challenge (the Non-Challenging Party) may give the Challenging Party written
notice of its intention to

 

96

--------------------------------------------------------------------------------


 

terminate this Agreement if the Challenging Party does not withdraw its
challenge within [***] [Confidential Treatment Required] after delivery of such
notice.  If the Challenging Party has not withdrawn its challenge to the
validity or enforceability of the Non-Challenging Party’s Core Patent Rights by
the end of that [***] [Confidential Treatment Required] period, the
Non-Challenging Party may, at its option, terminate this Agreement upon prior
written notice to the Challenging Party.  Upon termination of this Agreement
pursuant to this Article 12.6, the Non-Challenging Party shall be deemed to be
the Remaining Party and the Challenging Party shall be deemed to be the
Non-Remaining Party.  Any notice of termination served pursuant to this Article
12.6 shall specify whether the Remaining Party wishes to continue Development or
Commercialisation (as appropriate) of one or more Antibody Products (whether in
Agreed Indication or Independent Indications).  If the Remaining Party does not
wish to continue any such Development or Commercialisation of Antibody Products,
upon the notice of termination taking effect, the Parties shall cease all
activities under this Agreement as expeditiously and as cost effectively as
possible having due regard for patient safety and the rights of any subjects
that are participants in Clinical Studies or Post-Approval Studies and in
compliance with Applicable Law and this Agreement shall terminate on the date on
which all such activities cease.  If the Remaining Party wishes to continue
Development or Commercialisation of Antibody Products, Article 12.8 shall apply
and termination shall take effect upon expiry of the Transition Period.

 


12.7                        REMEDIES


 

The Parties acknowledge and agree that termination as provided in this Article
12 is not the exclusive remedy for any matter underlying a right of termination,
but rather remedies are cumulative.

 


12.8                        CONSEQUENCES OF TERMINATION


 


(A)                                  UPON NOTICE OF TERMINATION OF THIS
AGREEMENT BEING GIVEN UNDER ARTICLES 12.2, 12.3, 12.4, 12.5 OR 12.6 WHERE THERE
IS A REMAINING PARTY (AS DEFINED IN THE APPLICABLE ARTICLE) THAT WISHES TO
CONTINUE WITH THE DEVELOPMENT OR COMMERCIALISATION OF ANY ANTIBODY PRODUCTS, THE
FOLLOWING TERMS SHALL APPLY:


 

(I)                                     THE COLLABORATION COMMITTEE SHALL
PROMPTLY MEET TO DEVISE A TRANSITION PLAN (TRANSITION PLAN) WHICH PROVIDES FOR A
PROMPT, SMOOTH, ORDERLY AND COST-EFFECTIVE TRANSITION OF, AND WHICH SETS FORTH
THE RESPONSIBILITIES AND A TIMETABLE FOR TRANSFERRING, ALL DEVELOPMENT AND
COMMERCIALISATION AND MANUFACTURING (TO THE EXTENT APPLICABLE) RESPONSIBILITIES
TO THE REMAINING PARTY, INCLUDING THOSE ACTIVITIES SET FORTH IN PARAGRAPHS (II)
TO (XI) OF THIS ARTICLE 12.8(A).  WHERE THE COLLABORATION COMMITTEE CANNOT AGREE
ON THE TRANSITION PLAN THE MATTER SHALL BE RESOLVED PURSUANT TO THE DISPUTE
RESOLUTION PROCESS SET FORTH IN ARTICLE 15, PROVIDED THAT, EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE 12.8 OR ELSEWHERE IN THIS AGREEMENT, THE NON-REMAINING
PARTY SHALL NOT BE REQUIRED TO PERFORM ANY DEVELOPMENT, COMMERCIALISATION OR
MANUFACTURING ACTIVITIES BEYOND THOSE ASSIGNED TO IT IN THE DEVELOPMENT PLAN,
THE COMMERCIALISATION PLAN OR THE MANUFACTURING PLAN AND IN NO EVENT SHALL THE
NON-REMAINING PARTY BE REQUIRED TO INCUR ANY EXPENSES BEYOND THOSE SET FORTH IN
THE APPLICABLE DEVELOPMENT BUDGET, THE COMMERCIALISATION BUDGET OR MANUFACTURING

 

97

--------------------------------------------------------------------------------


 

Plan.  Except as otherwise agreed by the Parties or as provided in this Article
12.8(a), such transition shall be completed as soon as practicable and, in any
event, shall be no later than [***] [Confidential Treatment Required] from the
date of the relevant termination notice (the Transition Period), except with
respect to any Manufacturing activities performed by or on behalf of the
Non-Remaining Party, which shall continue after the Transition Period as
provided in Article 12.8(a)(vii) and (viii) and the applicable Manufacturing
Agreement or existing supply agreement listed in Schedule 4.  Such Transition
Plan shall provide for (1) transferring all Development, Manufacturing and
Commercialisation responsibilities to the Remaining Party in all Agreed
Indications and Independent Indications (all such Agreed Indications and
Independent Indications, the Continuing Indications), and (2) ceasing all
Development, Commercialisation and Manufacturing activities in relation to any
Continuing Indications that the Remaining Party wishes to discontinue, in each
case as expeditiously as possible in accordance with this Article 12 whilst
(where appropriate) maintaining a supply of Antibody Products to meet
Development and Commercialisation requirements and minimising interruption of
Development, Commercialisation and Manufacture of Antibody Products in the
relevant Indications.

 

(II)                                  UNTIL THE END OF THE TRANSITION PERIOD
(AND WITH RESPECT TO MANUFACTURING BY THE NON-REMAINING PARTY AS PROVIDED IN
PARAGRAPH (I) ABOVE), THE NON-REMAINING PARTY, [***] [CONFIDENTIAL TREATMENT
REQUIRED], SHALL MAKE ITS PERSONNEL AND OTHER RESOURCES [***] [CONFIDENTIAL
TREATMENT REQUIRED] AVAILABLE TO THE REMAINING PARTY AS [***] [CONFIDENTIAL
TREATMENT REQUIRED] AND SHALL, BY THE END OF THE TRANSITION PERIOD (AND WITH
RESPECT TO MANUFACTURING BY THE NON-REMAINING PARTY AS PROVIDED IN PARAGRAPH (I)
ABOVE), TRANSFER COPIES OF ALL RELEVANT INFORMATION, FILES OR DATA RELATING TO
THE ANTIBODY PRODUCTS TO THE REMAINING PARTY AND ASSIGN TO THE REMAINING PARTY
OR ITS DESIGNEE ALL RIGHTS, TITLE AND INTEREST THEREIN.

 

(III)                               BY THE END OF THE TRANSITION PERIOD (AND
WITH RESPECT TO MANUFACTURING BY THE NON-REMAINING PARTY AS PROVIDED IN
PARAGRAPH (I) ABOVE), THE NON-REMAINING PARTY, [***] [CONFIDENTIAL TREATMENT
REQUIRED], SHALL ASSIGN AND TRANSFER TO THE REMAINING PARTY ALL OF ITS RIGHTS,
TITLE OR INTEREST IN OR TO ANY REGULATORY FILINGS AND REGULATORY APPROVALS THEN
IN ITS NAME (OR IN THE NAME OF ANY OF ITS AFFILIATES, OR, UNLESS OTHERWISE
AGREED BY THE PARTIES, IN THE NAME OF ANY OF ITS SUBLICENSEES OR DISTRIBUTORS OR
ANY OF THEIR AGENTS) FOR ANTIBODY PRODUCT FOR THE CONTINUING INDICATIONS
(INCLUDING ALL INDS AND DRUG APPROVAL APPLICATIONS) AND SHALL NOTIFY THE
APPROPRIATE REGULATORY AUTHORITIES AND TAKE ANY OTHER ACTION [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO EFFECT SUCH ASSIGNMENT.  THE REMAINING PARTY SHALL TAKE
ALL ACTIONS [***] [CONFIDENTIAL TREATMENT REQUIRED] TO ASSIST IN EFFECTING SUCH
ASSIGNMENT AND TRANSFER.  IF OWNERSHIP OF A REGULATORY SUBMISSION OR REGULATORY
APPROVAL CANNOT BE TRANSFERRED TO THE REMAINING PARTY IN ANY COUNTRY, THE
NON-REMAINING PARTY, [***] [CONFIDENTIAL TREATMENT

 

98

--------------------------------------------------------------------------------


 

Required], shall and does hereby grant and shall cause its Affiliates, and,
unless otherwise agreed by the Parties, its sublicensees and Distributors to
grant to the Remaining Party a [***] [Confidential Treatment Required] licence
and right of access, reference and use to such regulatory submission and
Regulatory Approvals for all purposes in the Field in such country.  If such
licence and right of access, reference and use is not sufficient to permit the
Remaining Party to file a Drug Approval Application and receive Regulatory
Approval or to Develop, use, sell, have sold, offer to sell, resell, import,
export, distribute or otherwise transfer possession of or otherwise
Commercialise or Manufacture the relevant Antibody Product for all purposes in
the Field, or as otherwise requested by the Remaining Party, the Non-Remaining
Party, [***] [Confidential Treatment Required], shall provide the Remaining
Party with the complete data package, including any data referenced therein,
that the Non-Remaining Party, its Affiliates or their Distributors or
sublicensees used in regulatory submissions in such country (including INDs,
Drug Approval Applications and any other filings to or with the applicable
Regulatory Authorities) in order to allow the Remaining Party or its designee to
file such IND and Drug Approval Application and to receive Regulatory Approval
in its or such designee’s own name.

 

(IV)                              BY THE END OF THE TRANSITION PERIOD THE
NON-REMAINING PARTY SHALL, AT THE REQUEST OF THE REMAINING PARTY, ASSIGN ITS
RIGHTS OR GRANT SUFFICIENT AND, TO THE EXTENT POSSIBLE, [***] [CONFIDENTIAL
TREATMENT REQUIRED], UNDER ALL OF THE NON-REMAINING PARTY’S RIGHTS UNDER ANY
THEN-EXISTING IN-LICENCES TO THE EXTENT THE SAME RELATES TO DEVELOPING,
COMMERCIALISING, MANUFACTURING, MAKING, HAVING MADE, USING, SELLING, HAVING
SOLD, OFFERING TO SELL OR RESELL, IMPORTING, EXPORTING, DISTRIBUTING OR
OTHERWISE TRANSFERRING PHYSICAL POSSESSION OF OR OTHERWISE TRANSFERRING TITLE IN
OR TO ANTIBODY PRODUCTS IN THE FIELD AND SHALL NOT (UNTIL RECEIVING NOTICE THAT
THE REMAINING PARTY DOES NOT DESIRE SUCH AN ASSIGNMENT OR SUBLICENCE) TERMINATE
OR AMEND ANY SUCH IN-LICENCE WITHOUT THE REMAINING PARTY’S PRIOR WRITTEN
CONSENT.  UNTIL RECEIVING NOTICE THAT THE REMAINING PARTY DOES NOT DESIRE AN
ASSIGNMENT OR SUBLICENCE OF AN IN-LICENCE, THE NON-REMAINING PARTY SHALL
CONTINUE TO COMPLY WITH ITS OBLIGATIONS UNDER ARTICLE 9.3 WITH RESPECT TO EACH
SUCH IN-LICENCE.

 

(V)                                 EACH PARTY, [***] [CONFIDENTIAL TREATMENT
REQUIRED], SHALL DESTROY OR AT THE OTHER PARTY’S REQUEST RETURN, ALL OF THE
OTHER PARTY’S CONFIDENTIAL INFORMATION (OTHER THAN WITH RESPECT TO MAINTAINING
ONE (1) ARCHIVAL COPY OF CONFIDENTIAL INFORMATION RELATING TO ANY OF THE SAME
FOR ITS LEGAL FILES, FOR THE SOLE PURPOSE OF DETERMINING ITS OBLIGATIONS UNDER
THIS AGREEMENT) AND MATERIALS AND SHALL PROVIDE THE OTHER PARTY WITH
CERTIFICATION BY ONE OF ITS OFFICERS THAT ALL SUCH CONFIDENTIAL INFORMATION AND
MATERIALS HAVE BEEN DESTROYED OR RETURNED TO THE OTHER PARTY, AS APPROPRIATE,
PROVIDED THAT THE REMAINING PARTY SHALL BE ENTITLED TO RETAIN ALL OF THE
NON-REMAINING PARTY’S CONFIDENTIAL INFORMATION AND MATERIALS THAT ARE [***]
[CONFIDENTIAL TREATMENT

 

99

--------------------------------------------------------------------------------


 

Required] to Develop, Commercialise or Manufacture Antibody Products in the
Field in the Territory.

 

(VI)                              THE NON-REMAINING PARTY, [***] [CONFIDENTIAL
TREATMENT REQUIRED], SHALL, AT THE REQUEST AND EXPENSE OF THE REMAINING PARTY,
PROVIDE THE REMAINING PARTY WITH SUCH ASSISTANCE AS IS [***] [CONFIDENTIAL
TREATMENT REQUIRED] TO EFFECTUATE A SMOOTH AND ORDERLY TRANSITION OF ANY SUCH
DEVELOPMENT, MANUFACTURE AND COMMERCIALISATION ACTIVITIES TO THE REMAINING PARTY
OR ITS DESIGNEE SO AS TO MINIMIZE ANY DISRUPTION OF SUCH ACTIVITIES, INCLUDING,
AT THE REQUEST OF THE REMAINING PARTY, THE ASSIGNMENT (AND ASSUMPTION BY THE
REMAINING PARTY) OF ANY SUCH REGULATORY APPROVALS AND RELATED REGULATORY
DOCUMENTATION AND CONTRACTS AND THE TRANSFER OF ANY SUCH BIOLOGICAL MATERIALS
RELATED TO ANY ANTIBODY PRODUCT, IN EACH CASE THAT IS THE SUBJECT OF SUCH
OBLIGATION.  FURTHER, UPON THE REMAINING PARTY’S REQUEST, THE NON-REMAINING
PARTY SHALL PROVIDE SUCH TECHNICAL ASSISTANCE, [***] [CONFIDENTIAL TREATMENT
REQUIRED], AS MAY [***] [CONFIDENTIAL TREATMENT REQUIRED]BE REQUESTED TO
TRANSFER ALL MANUFACTURING TECHNOLOGY THAT IS OR HAD BEEN USED BY OR ON BEHALF
OF THE NON-REMAINING PARTY AND ITS AFFILIATES IN CONNECTION WITH THE
MANUFACTURE, INCLUDING PROCESS DEVELOPMENT, OF ANY ANTIBODY PRODUCT.

 

(VII)                           IF THE NON-REMAINING PARTY IS MANUFACTURING ANY
ANTIBODY PRODUCTS IT SHALL CONTINUE TO SUPPLY THE ANTIBODY PRODUCTS IT IS THEN
MANUFACTURING TO THE REMAINING PARTY ON THE SAME TERMS AS APPLIED PRIOR TO
TERMINATION UNTIL THE EARLIER OF [***] [CONFIDENTIAL TREATMENT REQUIRED] FROM
THE DATE OF TERMINATION OR SUCH TIME AS THE REMAINING PARTY OR A THIRD PARTY
DESIGNATED BY THE REMAINING PARTY ASSUMES RESPONSIBILITY FOR MANUFACTURE OF SUCH
ANTIBODY PRODUCTS, WHICH IT SHALL HAVE THE RIGHT TO DO, SAVE THAT THE [***]
[CONFIDENTIAL TREATMENT REQUIRED]; DURING THE PERIOD OF MANUFACTURE BY THE
NON-REMAINING PARTY, THE REMAINING PARTY SHALL BE DEEMED TO HAVE AUTOMATICALLY
GRANTED TO THE NON-REMAINING PARTY A [***] [CONFIDENTIAL TREATMENT REQUIRED]
RIGHT AND LICENCE, TO USE (Y) ANY JOINT KNOW-HOW OR JOINT PATENT RIGHTS AND (Z)
IF THE NON-REMAINING PARTY IS (1) UCB, TO USE ANY IMCLONE KNOW HOW, IMCLONE
PATENT RIGHTS, MANUFACTURING KNOW HOW (TO THE EXTENT CONTROLLED BY IMCLONE) AND
MANUFACTURING PATENTS (TO THE EXTENT CONTROLLED BY IMCLONE) AND (2) IMCLONE, TO
USE ANY UCB KNOW-HOW AND UCB PATENT RIGHTS MANUFACTURING KNOW HOW (TO THE EXTENT
CONTROLLED BY UCB) AND MANUFACTURING PATENTS (TO THE EXTENT CONTROLLED BY UCB) ,
IN EACH CASE ((Y) AND (Z)) AS [***] [CONFIDENTIAL TREATMENT REQUIRED] TO (AND
ONLY TO) MANUFACTURE AND SUPPLY SUCH ANTIBODY PRODUCTS TO THE REMAINING PARTY AS
PROVIDED HEREIN.

 

(VIII)                        IF A THIRD PARTY SUPPLIER IS MANUFACTURING ANY
ANTIBODY PRODUCTS, THEN THE NON-REMAINING PARTY, [***] [CONFIDENTIAL TREATMENT
REQUIRED], SHALL, AT THE REQUEST OF THE REMAINING PARTY, USE ALL [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO ASSIGN TO THE REMAINING PARTY, AND UPON
SUCH ASSIGNMENT, THE REMAINING PARTY SHALL ASSUME, ANY APPLICABLE

 

100

--------------------------------------------------------------------------------


 

manufacturing agreement and the Non-Remaining Party[***] [Confidential Treatment
Required], shall cooperate with the Remaining Party at the Remaining Party’s
request to participate in any discussions with such Third Party supplier with
respect to such assignment (and assumption) or the negotiation of any direct
agreement with a Third Party supplier, provided that, (x) to the extent the
Remaining Party receives the benefit of any existing Third Party Manufacturing
Agreement or existing supply agreement listed in Schedule 4, the Remaining Party
shall be [***] [Confidential Treatment Required] to the Remaining Party and (y)
if the Remaining Party requests that the Non-Remaining Party terminate any such
agreement with a Third Party supplier, the Remaining Party shall be responsible
for [***] [Confidential Treatment Required] to such Third Party supplier.  In
any event the Non-Remaining Party, [***] [Confidential Treatment Required],
shall, at the request of the Remaining Party, (1) effect a smooth and orderly
transition of all Manufacturing responsibilities to the Remaining Party or its
designee, and (2) cooperate with the Remaining Party or its designee in the
conduct of any such Manufacturing responsibilities and the exercise of its
rights under this Agreement, such as, for example, exercising any right or
enforcing any obligation under any Manufacturing Agreement with a Third Party
supplier and providing the Remaining Party or its designee with any copies of
relevant documents (including Manufacturing Know How (to the extent within the
Control of the Non-Remaining Party), quantities of all Materials (including
master cell bank) and rights of reference, as necessary to allow the Remaining
Party to exercise its rights under this Agreement.

 

(IX)                                THE NON-REMAINING PARTY,[***] [CONFIDENTIAL
TREATMENT REQUIRED], SHALL:  (Y) TO THE EXTENT PERMITTED BY SUCH AGREEMENTS, USE
ALL [***] [CONFIDENTIAL TREATMENT REQUIRED] TO ASSIGN ITS RIGHTS OR GRANT
SUFFICIENT RIGHTS UNDER ALL OTHER THIRD PARTY AGREEMENTS TO THE EXTENT THE SAME
RELATE TO AN ANTIBODY PRODUCT AS REQUESTED TO DO SO BY THE REMAINING PARTY AND,
UPON SUCH ASSIGNMENT, THE REMAINING PARTY SHALL ASSUME SUCH AGREEMENTS; AND (Z)
PROVIDE [***] [CONFIDENTIAL TREATMENT REQUIRED] ASSISTANCE TO THE REMAINING
PARTY TO ASSUME MANAGEMENT OF SUCH AGREEMENTS.

 

(X)                                   EACH PARTY SHALL RETAIN THE AUDIT RIGHTS
SPECIFIED UNDER THIS AGREEMENT TO THE EXTENT REASONABLY REQUIRED TO VERIFY THE
CORRECTNESS OF ANY AMOUNTS PAYABLE TO IT UNDER THIS AGREEMENT.

 

(XI)                                THE REMAINING PARTY SHALL BEAR ALL [***]
[CONFIDENTIAL TREATMENT REQUIRED].

 


(B)                                 THE NON-REMAINING PARTY SHALL NOT BE
CONSIDERED IN BREACH OF THIS ARTICLE 12 TO THE EXTENT IT FAILS TO FULFIL ITS
OBLIGATIONS UNDER THIS ARTICLE 12.8 BECAUSE OF AN INJUNCTION IMPOSED BY A COURT
OF LAW ARISING FROM AN ACTION BROUGHT BY A THIRD PARTY FOR INFRINGEMENT OF THIRD
PARTY PATENT RIGHTS, THIRD PARTY TRADEMARK RIGHTS OR OTHER THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, EXCEPT TO THE EXTENT THAT SUCH INJUNCTION RESULTS
FROM A BREACH OF THE NON-REMAINING PARTY’S

 

101

--------------------------------------------------------------------------------


 

representations and warranties under Article 13 or, if the Non-Remaining Party
is a Manufacturer, a breach of the Non-Remaining Party’s representations and
warranties under any Manufacturing Agreement.


 


(C)                                  UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON, ALL OF THE RIGHT, TITLE AND INTEREST OF THE NON-REMAINING PARTY AND ITS
AFFILIATES IN THE PRODUCT TRADEMARKS SHALL AUTOMATICALLY BE ASSIGNED, [***]
[CONFIDENTIAL TREATMENT REQUIRED], TO THE REMAINING PARTY.  THE REMAINING PARTY
SHALL ALSO HAVE THE RIGHT, FOR A REASONABLE PERIOD NOT TO EXCEED [***]
[CONFIDENTIAL TREATMENT REQUIRED] FROM THE END OF THE TRANSITION PERIOD, TO USE
THE IMCLONE COMPANY MARKS (IF THE REMAINING PARTY IS UCB) OR THE UCB COMPANY
MARKS (IF THE REMAINING PARTY IS IMCLONE), AS APPLICABLE, SOLELY IN THE SELLING
OF ANY EXISTING INVENTORY OF ANTIBODY PRODUCTS AND USING ANY EXISTING INVENTORY
OF PROMOTIONAL MATERIALS AND PACKAGING, [***] [CONFIDENTIAL TREATMENT REQUIRED],
AND FOLLOWING THE EXPIRATION OF SUCH [***] [CONFIDENTIAL TREATMENT REQUIRED]
PERIOD SUCH INVENTORY SHALL BE DESTROYED BY THE REMAINING PARTY, THE REMAINING
PARTY SHALL CERTIFY SUCH DESTRUCTION TO THE NON-REMAINING PARTY AND THE
REMAINING PARTY SHALL IMMEDIATELY CEASE ALL USE OF THE NON-REMAINING PARTY’S
CORPORATE MARKS IN CONNECTION WITH ANTIBODY PRODUCTS.  IN ADDITION:


 

(I)                                     UPON TERMINATION OF THIS AGREEMENT WHERE
IMCLONE IS THE REMAINING PARTY, (A) EACH OF THE LICENCES UCB GRANTED TO IMCLONE
PURSUANT TO THIS AGREEMENT (SAVE FOR THOSE WITH RESPECT TO THE UCB COMPANY
MARKS) SHALL AUTOMATICALLY UPON TERMINATION CONVERT TO A [***] [CONFIDENTIAL
TREATMENT REQUIRED].

 

(II)                                  UPON TERMINATION OF THIS AGREEMENT WHERE
UCB IS THE REMAINING PARTY, (A) EACH OF THE LICENCES IMCLONE GRANTED TO UCB
PURSUANT TO THIS AGREEMENT (SAVE FOR THOSE WITH RESPECT TO THE IMCLONE COMPANY
MARKS) SHALL AUTOMATICALLY UPON TERMINATION CONVERT TO A [***] [CONFIDENTIAL
TREATMENT REQUIRED].

 

(III)                               UPON TERMINATION OF THIS AGREEMENT, IF ON OR
BEFORE A TERMINATION THE NON-REMAINING PARTY GRANTED A SUBLICENCE AS PERMITTED
BY ARTICLE 9.5 AND THE APPLICABLE SUBLICENSEE IS NOT IN BREACH OF ITS
OBLIGATIONS UNDER SUCH SUBLICENCE AGREEMENT, THE SUBLICENCE AGREEMENT SHALL, IF
THE REMAINING PARTY SO ELECTS AND THE SUBLICENCE AGREEMENT SO PERMITS, BE DEEMED
TO BE A SUBLICENCE AGREEMENT BETWEEN THE REMAINING PARTY AND THE SUBLICENSEE.

 


12.9                        [***] [CONFIDENTIAL TREATMENT REQUIRED]


 

102

--------------------------------------------------------------------------------


 

 


12.10                 ADDITIONAL TERMINATION CONSEQUENCES IN THE EVENT OF
TERMINATION UNDER CERTAIN ARTICLES


 


(A)                                  IN THE EVENT OF TERMINATION OF THIS
AGREEMENT UNDER ANY ARTICLE, (I) NOT LATER THAN [***] [CONFIDENTIAL TREATMENT
REQUIRED] AFTER THE DATE ON WHICH SUCH TERMINATION TAKES EFFECT, THE PARTIES
WILL RECONCILE OPERATING PROFITS AND LOSSES AND PROMPTLY MAKE SUCH PAYMENTS AS
ARE NECESSARY TO EFFECT SUCH RECONCILIATION, AND (II) THE NON-REMAINING PARTY
SHALL CEASE TO HAVE ANY RIGHT OR, EXCEPT AS PROVIDED IN ARTICLE 12.8 OR
ELSEWHERE IN THIS AGREEMENT OR IN A TRANSITION PLAN, OBLIGATION TO FUND OR
PARTICIPATE IN THE DEVELOPMENT OF ANY ANTIBODY PRODUCT AND SHALL HAVE NO RIGHT
OR OBLIGATION TO SHARE IN ANY OPERATING PROFITS AND LOSSES, [***] [CONFIDENTIAL
TREATMENT REQUIRED].


 


(B)                                 FOLLOWING TERMINATION OF THIS AGREEMENT
PURSUANT TO ARTICLES 12.2, 12.3, 12.4 OR 12.6, IF THE NON-REMAINING PARTY
MATERIALLY BREACHES THE TERMS OF ANY LICENCE GRANTED BY THE NON-REMAINING PARTY
TO THE REMAINING PARTY UNDER ARTICLE 12.8(C), THE REMAINING PARTY MAY, BY
WRITTEN NOTICE TO THE NON-REMAINING PARTY, REQUIRE THE NON-REMAINING PARTY TO
REMEDY THAT BREACH AND, IF SUCH BREACH HAS NOT BEEN REMEDIED WITHIN [***]
[CONFIDENTIAL TREATMENT REQUIRED] OF RECEIPT OF SUCH WRITTEN NOTICE, THE
REMAINING PARTY MAY, BY NOTICE IN WRITING TO THE REMAINING PARTY, [***]
[CONFIDENTIAL TREATMENT REQUIRED].


 


(C)                                  FOLLOWING TERMINATION OF THIS AGREEMENT
PURSUANT TO ANY ARTICLE, IF THE REMAINING PARTY OR ANY OF ITS AFFILIATES
CHALLENGES THE VALIDITY OR ENFORCEABILITY OF ANY OF THE NON-REMAINING PARTY’S
CORE PATENT RIGHTS OR TAKES THE POSITION THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALISATION OF ANTIBODY PRODUCT FALLS OUTSIDE THE CLAIMS OF THE
NON-REMAINING PARTY’S CORE PATENT RIGHTS, THEN THE NON-REMAINING PARTY MAY GIVE
THE REMAINING PARTY WRITTEN NOTICE OF ITS INTENTION TO TERMINATE THE LICENCES
GRANTED BY THE NON-REMAINING PARTY PURSUANT TO THIS AGREEMENT IF THE REMAINING
PARTY DOES NOT WITHDRAW ITS CHALLENGE OR POSITION WITHIN SIXTY (60) DAY AFTER
DELIVERY OF SUCH NOTICE.  IF THE REMAINING PARTY HAS NOT WITHDRAWN ITS CHALLENGE
TO THE VALIDITY OR ENFORCEABILITY OF, OR ITS POSITION WITH RESPECT TO, THE
NON-REMAINING PARTY’S CORE PATENT RIGHTS BY THE END OF THAT SIXTY (60) DAY
PERIOD, THE NON-REMAINING PARTY MAY, AT ITS OPTION, TERMINATE ALL LICENCES
GRANTED BY THE NON-REMAINING PARTY TO THE REMAINING PARTY PURSUANT TO THIS
AGREEMENT UPON PRIOR WRITTEN NOTICE TO THE REMAINING PARTY.  UPON SUCH NOTICE
THE REMAINING PARTY SHALL CEASE ALL ACTIVITIES BEING CONDUCTED UNDER THOSE
LICENCES AS EXPEDITIOUSLY AS POSSIBLE HAVING DUE REGARD FOR PATIENT SAFETY AND
THE RIGHTS OF

 

103

--------------------------------------------------------------------------------


 

any subjects that are participants in Clinical Studies or Post-Approval Studies
and in compliance with Applicable Law.


 


12.11                 SURVIVING RIGHTS


 


(A)                                  EXPIRATION OR TERMINATION OF THIS AGREEMENT
SHALL NOT RELIEVE THE PARTIES OF ANY OBLIGATION ACCRUING BEFORE SUCH EXPIRATION
OR TERMINATION.  ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL BE
WITHOUT PREJUDICE TO THE RIGHTS OF EITHER PARTY AGAINST THE OTHER ACCRUED OR
ACCRUING UNDER THIS AGREEMENT BEFORE EXPIRATION OR TERMINATION, INCLUDING THE
RIGHT TO RECEIVE ANY PAYMENTS DUE BUT UNPAID BEFORE EXPIRATION OR TERMINATION.


 


(B)                                 THE FOLLOWING ARTICLES SHALL SURVIVE
EXPIRATION OR TERMINATION OF THIS AGREEMENT, HOWSOEVER CAUSED: [***]
[CONFIDENTIAL TREATMENT REQUIRED] TO THE EXTENT APPLICABLE TO ACTIVITIES
OCCURRING BEFORE OR SURVIVING TERMINATION AND ANY OTHER PROVISIONS WHICH ARE
EXPRESSED TO SURVIVE EXPIRATION OR TERMINATION OR WHICH ARE REQUIRED TO GIVE
EFFECT TO SUCH EXPIRATION OR TERMINATION.  THE [***] [CONFIDENTIAL TREATMENT
REQUIRED].  ALL OTHER RIGHTS AND OBLIGATIONS SHALL TERMINATE.


 


13.                               REPRESENTATIONS, WARRANTIES AND COVENANTS


 


13.1                        AUTHORITY AND CONSENTS


 


(A)                                  UCB AND IMCLONE EACH REPRESENT AND WARRANT
TO THE OTHER PARTY THAT AS OF THE EFFECTIVE DATE:


 

(I)                                     IT HAS FULL RIGHT, POWER AND AUTHORITY
TO ENTER INTO THIS AGREEMENT AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND HAS TAKEN ALL NECESSARY CORPORATE ACTION ON ITS PART REQUIRED TO AUTHORISE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT;

 

(II)                                  TO ITS KNOWLEDGE, THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY THAT IS
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS SUBJECT TO ALL LIMITATIONS
OF BANKRUPTCY, LIQUIDATION, PRINCIPLES OF EQUITY (INCLUDING MORATORIUM AND
ENFORCEMENTS OF CREDITORS’ RIGHTS GENERALLY), GENERAL PRINCIPLES OF EQUITY
(INCLUDING THOSE RELATING TO SPECIFIC PERFORMANCE, INJUNCTIONS AND OTHER
REMEDIES) AND PUBLIC POLICY CONSTRAINTS (INCLUDING THOSE PERTAINING TO
LIMITATIONS OR EXCLUSION OF LIABILITY, COMPETITION LAW, PENALTIES AND
JURISDICTIONAL ISSUES INCLUDING CONFLICTS OF LAW);

 

(III)                               THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY SUCH PARTY DOES NOT CONFLICT WITH ANY AGREEMENT, INSTRUMENT OR
UNDERSTANDING TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, NOR TO ITS
KNOWLEDGE VIOLATE ANY LAW, RULE OR REGULATION OF ANY COURT, GOVERNMENTAL BODY OR
ADMINISTRATIVE OR OTHER AGENCY HAVING JURISDICTION OVER IT;

 

104

--------------------------------------------------------------------------------


 

(IV)                              SUCH PARTY HAS NOT GRANTED ANY RIGHTS TO ANY
THIRD PARTY THAT WOULD CONFLICT WITH THE RIGHTS GRANTED TO THE OTHER PARTY UNDER
THIS AGREEMENT;

 

(V)                                 SUCH PARTY HAS THE RIGHT TO GRANT THE
LICENCES, SUBLICENCES AND OTHER RIGHTS GRANTED BY IT PURSUANT TO THIS AGREEMENT;
AND

 

(VI)                              ALL EMPLOYEES AND OFFICERS (OTHER THAN
ADMINISTRATIVE AND
NON-TECHNICAL PERSONNEL) OF IT AND ITS AFFILIATES INVOLVED IN THE DEVELOPMENT,
COMMERCIALISATION OR MANUFACTURE OF ANTIBODY PRODUCTS FOR AGREED INDICATIONS OR
INDEPENDENT INDICATIONS HAVE EXECUTED AGREEMENTS REQUIRING ASSIGNMENT TO THE
PARTY OR ITS AFFILIATES OF ALL INVENTIONS MADE DURING THE COURSE OF AND AS A
RESULT OF THEIR ASSOCIATION WITH SUCH PARTY OR ITS AFFILIATES AND OBLIGATING THE
INDIVIDUAL TO MAINTAIN AS CONFIDENTIAL THE CONFIDENTIAL INFORMATION OF SUCH
PARTY AND ITS AFFILIATES.

 


(B)                                 UCB AND IMCLONE EACH COVENANT AND AGREE TO
THE OTHER PARTY THAT DURING THE TERM, NEITHER IT NOR ITS AFFILIATES WILL GRANT
ANY RIGHTS TO ANY THIRD PARTY THAT WOULD CONFLICT WITH THE RIGHTS GRANTED TO THE
OTHER PARTY UNDER THIS AGREEMENT.


 


(C)                                  UCB AND IMCLONE EACH REPRESENT AND WARRANT
TO THE OTHER PARTY THAT NEITHER IT, NOR ANY OF ITS AFFILIATES, HAS BEEN DEBARRED
AND IS NOT SUBJECT TO DEBARMENT AND THAT IT AND THEY HAVE NOT USED, AND COVENANT
THAT IT WILL NOT, AND WILL PROCURE THAT ITS AFFILIATES WILL NOT, USE, IN ANY
CAPACITY, IN CONNECTION WITH THE SERVICES TO BE PERFORMED UNDER THE THIS
AGREEMENT, ANY PERSON WHO HAS BEEN DEBARRED PURSUANT TO SECTION 306 OF THE
FFDCA, 21 U.S.C. § 335A, OR WHO IS THE SUBJECT OF A CONVICTION DESCRIBED IN SUCH
SECTION (OR UNDER ANY ANALOGOUS PROVISIONS OF APPLICABLE LAW OUTSIDE THE UNITED
STATES).


 


13.2                        ADDITIONAL REPRESENTATIONS AND WARRANTIES OF IMCLONE


 

ImClone further represents and warrants to UCB that as of the Effective Date:

 


(A)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED];


 


(B)                                 THE PATENT RIGHTS SET FORTH IN PART 4 OF
SCHEDULE 1 CONSTITUTE ALL OF THE IMCLONE PATENT RIGHTS THAT EXIST AS OF THE
EFFECTIVE DATE;


 


(C)                                  IMCLONE HAS DISCLOSED TO UCB THE PATENTS,
PATENT APPLICATIONS AND THE OFFICIAL CORRESPONDENCE FROM THE CORRESPONDING FILE
HISTORIES OF THE IMCLONE CORE PATENT RIGHTS;


 


(D)                                 IMCLONE HAS NOT RECEIVED A WRITTEN NOTICE
THAT IMCLONE OR ANY OF ITS AFFILIATES IS IN MATERIAL BREACH OR MATERIAL DEFAULT
OF ANY OF THE AGREEMENTS LISTED IN PART 2 OF SCHEDULE 1, AND TRUE, COMPLETE AND
CORRECT COPIES (WITH ONLY SUCH REDACTIONS AS ARE NECESSARY TO PROTECT
CONFIDENTIAL AND FINANCIAL INFORMATION) OF ALL SUCH AGREEMENTS HAVE BEEN
PROVIDED TO UCB PRIOR TO THE EFFECTIVE DATE;


 


(E)                                  IMCLONE HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A THIRD PARTY ALLEGING THAT THE DEVELOPMENT, COMMERCIALISATION AND
MANUFACTURING ACTIVITIES CONTEMPLATED BY THIS AGREEMENT WITH RESPECT TO ANTIBODY
PRODUCTS WILL

 

105

--------------------------------------------------------------------------------


 

infringe any Patent Rights or other intellectual property or proprietary right
of such Third Party, except for those Patent Rights that are the subject of
In-Licences and are included in the ImClone Patent Rights; and


 


(F)                                    IMCLONE HAS MADE AVAILABLE TO UCB ALL
INFORMATION OF WHICH IT HAS KNOWLEDGE RELATING TO THIRD PARTY PATENTS WHICH MAY
BE [***] [CONFIDENTIAL TREATMENT REQUIRED] ADVERSE TO THE DEVELOPMENT,
COMMERCIALISATION AND MANUFACTURING ACTIVITIES CONTEMPLATED BY THIS AGREEMENT
WITH RESPECT TO ANTIBODY PRODUCTS AND WHICH WOULD HAVE AFFECTED UCB’S DECISION
TO ENTER INTO THIS AGREEMENT.


 


13.3                        ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS
OF UCB


 

UCB further represents and warrants to ImClone that as of the Effective Date:

 


(A)                                  [***] [CONFIDENTIAL TREATMENT REQUIRED]


 


(B)                                 THE PATENT RIGHTS SET FORTH IN PART 3 OF
SCHEDULE 1 CONSTITUTE ALL OF THE UCB PATENT RIGHTS THAT EXIST AS OF THE
EFFECTIVE DATE;


 


(C)                                  UCB HAS DISCLOSED TO IMCLONE THE PATENTS,
PATENT APPLICATIONS AND THE OFFICIAL CORRESPONDENCE FROM THE CORRESPONDING FILE
HISTORIES OF THE UCB CORE PATENT RIGHTS;


 


(D)                                 UCB HAS NOT RECEIVED A WRITTEN NOTICE THAT
UCB OR ANY OF ITS AFFILIATES IS IN MATERIAL BREACH OR MATERIAL DEFAULT OF THE
AGREEMENTS LISTED IN PART 1 OF SCHEDULE 1, AND TRUE, COMPLETE AND CORRECT COPIES
(WITH ONLY SUCH REDACTIONS AS ARE NECESSARY TO PROTECT CONFIDENTIAL AND
FINANCIAL INFORMATION) OF ALL SUCH AGREEMENTS HAVE BEEN PROVIDED TO IMCLONE
PRIOR TO THE EFFECTIVE DATE;


 


(E)                                  UCB HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A THIRD PARTY ALLEGING THAT THE DEVELOPMENT, COMMERCIALISATION AND
MANUFACTURING ACTIVITIES CONTEMPLATED BY THIS AGREEMENT WITH RESPECT TO ANTIBODY
PRODUCTS WILL INFRINGE ANY PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHT OF SUCH THIRD PARTY, EXCEPT FOR THOSE PATENT RIGHTS THAT ARE
THE SUBJECT OF IN-LICENCES AND ARE INCLUDED IN THE UCB PATENT RIGHTS;


 


(F)                                    UCB HAS MADE AVAILABLE TO IMCLONE ALL
INFORMATION OF WHICH IT HAS KNOWLEDGE RELATING TO THIRD PARTY PATENTS WHICH MAY
BE MATERIALLY ADVERSE TO THE DEVELOPMENT, COMMERCIALISATION AND MANUFACTURING
ACTIVITIES CONTEMPLATED BY THIS AGREEMENT WITH RESPECT TO ANTIBODY PRODUCTS AND
WHICH WOULD HAVE AFFECTED IMCLONE’S DECISION TO ENTER INTO THIS AGREEMENT;


 


(G)                                 UCB HAS MADE AVAILABLE TO IMCLONE ALL INDS
AND OTHER FILINGS AND ALL MATERIAL CORRESPONDENCE WITH THE REGULATORY
AUTHORITIES RELATING TO ANTIBODY PRODUCTS IN UCB’S POSSESSION AS OF THE
EFFECTIVE DATE; AND


 


(H)                                 UCB HAS DISCLOSED TO IMCLONE ALL [***]
[CONFIDENTIAL TREATMENT REQUIRED] ADVERSE INFORMATION OF WHICH IT HAS KNOWLEDGE
WITH RESPECT TO THE SAFETY AND EFFICACY OF THE ANTIBODY PRODUCTS OR OTHERWISE
[***] [CONFIDENTIAL TREATMENT REQUIRED] ADVERSE TO THE DEVELOPMENT,
COMMERCIALISATION AND MANUFACTURING ACTIVITIES CONTEMPLATED BY THIS AGREEMENT
WITH RESPECT TO ANTIBODY PRODUCTS

 

106

--------------------------------------------------------------------------------


 

and, in each case, which would have affected ImClone’s decision to enter into
this Agreement.


 


13.4                        DISCLAIMER OF REPRESENTATION AND WARRANTY


 


(A)                                  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS A WARRANTY OR REPRESENTATION BY EITHER PARTY:


 

(I)                                     THAT THE DEVELOPMENT, COMMERCIALISATION,
MANUFACTURE, MAKING, HAVING MADE, USING, SELLING, HAVING SOLD, OFFERING TO SELL
OR RESELLING, IMPORTING, EXPORTING, DISTRIBUTING OR OTHERWISE TRANSFERRING
PHYSICAL POSSESSION OF OR OTHERWISE TRANSFERRING TITLE IN OR TO ANY ANTIBODY
PRODUCT UNDER, OR IN CONNECTION WITH, THIS AGREEMENT IS OR WILL BE FREE FROM
INFRINGEMENT OF, OR THAT THE ACTIVITIES CONDUCTED PURSUANT TO THIS AGREEMENT
WILL NOT INFRINGE, PATENT RIGHTS, COPYRIGHTS, TRADEMARKS, INDUSTRIAL DESIGN OR
OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY; OR

 

(II)                                  THAT ANY ANTIBODY PRODUCT DEVELOPED,
MANUFACTURED, COMMERCIALISED, MADE, MADE ON ITS BEHALF, USED, SOLD, SOLD ON ITS
BEHALF, OFFERED TO BE SOLD OR RESOLD, IMPORTED, EXPORTED, DISTRIBUTED OR WITH
RESPECT TO WHICH PHYSICAL POSSESSION WAS OTHERWISE TRANSFERRED OR WITH RESPECT
TO WHICH TITLE IN OR TO WAS OTHERWISE TRANSFERRED UNDER THIS AGREEMENT IS OR
WILL BE EFFECTIVE, VALUABLE, SAFE, NON-TOXIC OR PATENTABLE.

 

Each Party acknowledges and agrees that the activities conducted pursuant to
this Agreement and the Antibody Products are experimental as of the Effective
Date.  EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, EACH PARTY EXPRESSLY
DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF EFFICACY, SAFETY, MERCHANTABILITY, SATISFACTORY
QUALITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE WITH RESPECT TO ANY MATTER
ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING ANY ACTIVITIES CONDUCTED
HEREUNDER, OR ANY ANTIBODY PRODUCTS.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THERE SHALL BE NO LIMIT OR EXCLUSION OF ANY PARTY’S LIABILITY
FOR FRAUD OR FOR DEATH OR PERSONAL INJURY CAUSED BY THAT PARTY’S OWN NEGLIGENCE
OR WILFUL MISCONDUCT.


 


14.                               INDEMNIFICATION AND INSURANCE


 


14.1                        INDEMNIFICATION


 


(A)                                  SUBJECT TO ARTICLE 14.1(B) AND ARTICLE
14.1(C), EACH PARTY AGREES TO SAVE, DEFEND AND HOLD THE OTHER PARTY, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES
(COLLECTIVELY, THE INDEMNITEES) HARMLESS FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, LIABILITIES, SETTLEMENTS, PENALTIES, FINES, COSTS AND EXPENSES
(INCLUDING, [***] [CONFIDENTIAL TREATMENT REQUIRED] ATTORNEYS’ FEES AND
EXPENSES) PAYABLE TO A THIRD PARTY (COLLECTIVELY, LOSSES) ARISING OUT OF ANY
THIRD PARTY CLAIMS, SUITS, ACTIONS OR DEMANDS (COLLECTIVELY,

 

107

--------------------------------------------------------------------------------


 

Third Party Claims) resulting directly or indirectly from the Development,
Manufacturing, Commercialisation, use, handling, storage, sale or other
disposition of Antibody Products by the indemnifying Party, its Affiliates, or
any of their respective Distributors, sublicensees or other agents (other than
the Indemnitees), but only to the extent such Losses result from:


 

(I)                                     [***] [CONFIDENTIAL TREATMENT REQUIRED]
OF THE INDEMNIFYING PARTY, ANY OF ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE
DISTRIBUTORS, SUBLICENSEES OR OTHER AGENTS (OTHER THAN THE INDEMNITEES);

 

(II)                                  ANY CLAIM OF INTELLECTUAL PROPERTY
INFRINGEMENT ARISING FROM THE INDEMNIFYING PARTY’S USE OF THE OTHER PARTY’S
CORPORATE MARKS IN A MANNER NOT PERMITTED BY THIS AGREEMENT;

 

(III)                               ANY BREACH OF APPLICABLE LAW BY THE
INDEMNIFYING PARTY, ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
DISTRIBUTORS, SUBLICENSEES OR OTHER AGENTS (OTHER THAN THE INDEMNITEES) IN
PERFORMING ANY ACTIVITIES IN CONNECTION WITH THIS AGREEMENT;

 

(IV)                              ANY BREACH BY THE INDEMNIFYING PARTY OR ANY OF
ITS AFFILIATES OF THIS AGREEMENT ANY MANUFACTURING AGREEMENT, ANY AGREEMENT
LISTED IN SCHEDULE 4 OR ANY IN-LICENCE ENTERED INTO PRIOR TO THE EFFECTIVE DATE;
OR

 

(V)                                 THE DEVELOPMENT OR COMMERCIALISATION OF AN
ANTIBODY PRODUCT FOR INDEPENDENT INDICATIONS BY THE INDEMNIFYING PARTY, ANY OF
ITS AFFILIATES OR ANY OF THEIR RESPECTIVE DISTRIBUTORS, SUBLICENSEES OR OTHER
AGENTS (OTHER THAN THE INDEMNITEES) TO THE EXTENT THE INDEMNIFYING PARTY IS THE
CONTINUING PARTY WITH RESPECT THERETO AND ONLY WITH RESPECT TO THIRD PARTY
CLAIMS MADE PRIOR TO THE DATE THE NON-CONTINUING PARTY CONVERTS SUCH INDEPENDENT
INDICATION TO A CONVERTED AGREED INDICATION PURSUANT TO ARTICLE 8.9,

 

in each case, save to the extent that such Losses result from [***]
[Confidential Treatment Required] of any of the Indemnitees or breach by any of
the Indemnitees of this Agreement, any Manufacturing Agreement, any of the
existing supply agreements listed in Schedule 4 or any In-Licence.  [***]  
[Confidential Treatment Required].

 


(B)                                 UPON TERMINATION OF THIS AGREEMENT, WHERE
THERE IS A REMAINING PARTY, THE REMAINING PARTY AGREES TO SAVE, DEFEND AND HOLD
THE NON-REMAINING PARTY, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES (THE NON-REMAINING PARTY INDEMNITEES) HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF ANY THIRD PARTY CLAIMS TO THE
EXTENT THAT SUCH LOSSES RESULT DIRECTLY OR INDIRECTLY FROM:


 

(I)                                     THE DEVELOPMENT, COMMERCIALISATION,
MANUFACTURE, USE, HANDLING, STORAGE, SALE, OFFER TO SELL, RESALE, IMPORTATION,
EXPORTATION, DISTRIBUTION OR OTHER DISPOSITION OR TRANSFER OF PHYSICAL
POSSESSION OF ANY ANTIBODY PRODUCT BY THE REMAINING PARTY, ITS AFFILIATES, OR
ANY OF THEIR RESPECTIVE DISTRIBUTORS, SUBLICENSEES OR OTHER AGENTS (OTHER THAN
THE

 

108

--------------------------------------------------------------------------------


 

Non-Remaining Party Indemnitees) (collectively, Representatives) after the
effective date of termination of this Agreement except to the extent that such
Losses result directly or indirectly from the Manufacture or supply of Antibody
Product by or on behalf of the Non-Remaining Party or its Affiliates that does
not meet the Antibody Product Standards or was not Manufactured in accordance
with Applicable Law;

 

(II)                                  THE USE OF THE NON-REMAINING PARTY’S
CORPORATE MARKS AFTER THE EFFECTIVE DATE OF TERMINATION, SAVE AS PERMITTED BY
ARTICLE 12.8(C); OR

 

(III)                               ANY ACT OR OMISSION OF THE REMAINING PARTY
AFTER THE EFFECTIVE DATE OF TERMINATION THAT RESULTS IN THE NON-REMAINING PARTY
BEING IN BREACH OF ANY IN-LICENCE, ANY THIRD PARTY MANUFACTURING AGREEMENT OR
ANY OTHER THIRD PARTY AGREEMENT WITH RESPECT TO WHICH THE NON-REMAINING PARTY,
IN ACCORDANCE WITH ARTICLE 12.8(A)(IV), (VIII) OR (IX) (AS APPLICABLE), REMAINS
A PARTY AFTER THE EFFECTIVE DATE OF TERMINATION,

 

in each case, save to the extent such Losses result from [***]   [Confidential
Treatment Required]. of any Non-Remaining Party Indemnitee or any breach by the
Non-Remaining Party or its Affiliates of this Agreement or any agreement
referred to in paragraph (iii) above (save for any such breach resulting from
any act or omission of the Remaining Party after the effective date of
termination).

 


(C)                                  THE INDEMNITY UNDER ARTICLE 14.1(A) SHALL
NOT APPLY TO LOSSES ARISING OUT OF THIRD PARTY CLAIMS RESULTING DIRECTLY OR
INDIRECTLY FROM MANUFACTURING ACTIVITIES CONDUCTED BY ANY THIRD PARTY SUPPLIER
PURSUANT TO A MANUFACTURING AGREEMENT TO WHICH BOTH UCB AND IMCLONE ARE
PARTIES.  THE INDEMNITY UNDER ARTICLE 14.1(A) SHALL APPLY TO LOSSES ARISING OUT
OF THIRD PARTY CLAIMS RESULTING DIRECTLY OR INDIRECTLY FROM MANUFACTURING
ACTIVITIES CONDUCTED BY ANY THIRD PARTY SUPPLIER PURSUANT TO A MANUFACTURING
AGREEMENT OR AN EXISTING SUPPLY AGREEMENT LISTED IN SCHEDULE 4, TO WHICH ONLY
THE INDEMNIFYING PARTY IS A PARTY, PROVIDED THAT:


 

(I)                                     [***]   [CONFIDENTIAL TREATMENT
REQUIRED]; AND

 

(II)                                  [***]   [CONFIDENTIAL TREATMENT REQUIRED].

 


(D)                                 IN THE EVENT THAT EITHER PARTY RECEIVES
NOTICE OF A THIRD PARTY CLAIM WITH RESPECT TO AN ANTIBODY PRODUCT IN THE
TERRITORY, SUCH PARTY SHALL INFORM THE OTHER PARTY AS SOON AS REASONABLY
PRACTICABLE.  THE PARTIES SHALL CONFER ON HOW TO RESPOND TO THE THIRD PARTY
CLAIM AND HOW TO HANDLE THE THIRD PARTY CLAIM IN AN EFFICIENT MANNER.


 


(E)                                  IN THE EVENT THAT A PARTY IS SEEKING
INDEMNIFICATION UNDER THIS ARTICLE 14 IT SHALL INFORM THE INDEMNIFYING PARTY OF
A THIRD PARTY CLAIM AS SOON AS REASONABLY PRACTICABLE AFTER IT RECEIVES NOTICE
OF THE THIRD PARTY CLAIM, SHALL PERMIT THE INDEMNIFYING PARTY (AT THE
INDEMNIFYING PARTY’S OPTION) TO ASSUME DIRECTION AND CONTROL OF THE DEFENCE OF
THE THIRD PARTY CLAIM (INCLUDING THE RIGHT TO SETTLE THE CLAIM SOLELY FOR
MONETARY CONSIDERATION), SHALL CO-OPERATE AS

 

109

--------------------------------------------------------------------------------


 

requested ([***]   [Confidential Treatment Required]) in the defence of the
Third Party Claim, and shall not settle or compromise the Third Party Claim
without the express written consent of the indemnifying Party, [***]  
[Confidential Treatment Required].


 


14.2                        INSURANCE


 

Beginning on the first date after the Effective Date that an [***]  
[Confidential Treatment Required], UCB and ImClone shall each use its [***]  
[Confidential Treatment Required] to procure and maintain, [***]   [Confidential
Treatment Required], the following insurance coverages:

 


(A)                                  PUBLIC AND PRODUCT LIABILITY, INCLUDING
COVERAGE FOR PRODUCTS AND COMPLETED OPERATIONS (INCLUDING COVERAGE FOR
ADVERTISING AND PERSONAL INJURY), WHICH IS MAINTAINED FOR A PERIOD OF AT LEAST
[***]   [CONFIDENTIAL TREATMENT REQUIRED].  THE POLICY SHALL HAVE A LIMIT OF NO
LESS THAN [***]   [CONFIDENTIAL TREATMENT REQUIRED].


 


(B)                                 FOREIGN LOCAL COVERAGE:  WHERE REQUIRED BY
APPLICABLE LAW FOR THE ACTIVITIES OF EITHER PARTY WITH RESPECT TO ANTIBODY
PRODUCTS, SUCH PARTY SHALL EFFECT FOREIGN LOCAL COVERAGES IN AN AMOUNT [***]  
[CONFIDENTIAL TREATMENT REQUIRED];


 

provided that, to the extent that such insurance covers [***]   [Confidential
Treatment Required].  The Parties will discuss the availability of insurance
coverage for each [***]   [Confidential Treatment Required].  Unless otherwise
agreed each Party shall obtain insurance for [***]   [Confidential Treatment
Required].

 

All policies under (a) and (b) above shall be written by insurance companies
with an [***]   [Confidential Treatment Required].  Each Party shall provide to
the other Party a copy of the corresponding certificate of insurance or broker’s
certificate evidencing such coverages and shall notify the other Party if at any
time any insurance coverage effected pursuant to this Article 14.2 is voided or
cancelled.

 


15.                               DISPUTE RESOLUTION


 


15.1                        COMMITTEES AND CHIEF EXECUTIVE OFFICER REVIEW


 

The Parties recognise that disputes as to certain matters may from time to time
arise during the Term which relate to either Party’s rights and/or obligations
under this Agreement and which are not resolved by the Collaboration Committee. 
It is the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising from, concerning or in any way relating to this
Agreement or the collaboration (whether or not such dispute gives rise to a
right to terminate this Agreement) (each a Dispute) in an expedient manner by
mutual co-operation and without resort to litigation.  Unless otherwise
expressly provided in this Agreement (including pursuant to Article 4.7(c)), all
Disputes shall be decided pursuant to this Article 15.

 


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ALL DISPUTES (INCLUDING ANY DISPUTE WITHIN THE JDT, JCT, JMT OR JPC)
SHALL FIRST BE

 

110

--------------------------------------------------------------------------------


 

referred to the Collaboration Committee for resolution in accordance with the
provisions of Article 3.3(a).


 


(B)                                 IF THE COLLABORATION COMMITTEE IS UNABLE TO
RESOLVE ANY DISPUTE WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH
MATTER WAS FIRST REFERRED TO OR CONSIDERED BY THE COLLABORATION COMMITTEE,
WHICHEVER IS EARLIER, OR IN SUCH LONGER PERIOD OF TIME AS THE PARTIES MAY AGREE:


 

(I)                                     IF THE DISPUTE FALLS WITHIN ARTICLE
15.2, IT MAY BE RESOLVED [***]   [CONFIDENTIAL TREATMENT REQUIRED] BY THE PARTY
[***]   [CONFIDENTIAL TREATMENT REQUIRED] IN ACCORDANCE WITH THAT ARTICLE;

 

(II)                                  SUBJECT TO ARTICLE 15.1(B)(III), IF
NEITHER PARTY IS ENTITLED TO RESOLVE SUCH DISPUTE [***]   [CONFIDENTIAL
TREATMENT REQUIRED] IN ACCORDANCE WITH ARTICLE 15.2, THEN SUCH MATTER SHALL, AT
THE WRITTEN REQUEST OF EITHER PARTY, BE REFERRED TO THE CHIEF EXECUTIVE OFFICERS
OF EACH OF THE PARTIES AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN
[***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH REQUEST.  EACH CHIEF
EXECUTIVE OFFICER SHALL HAVE THE RIGHT TO ENGAGE THE SERVICES OF ANY NUMBER OF
INDEPENDENT EXPERTS IN THE FIELD IN QUESTION (SUCH INDEPENDENT EXPERT(S) TO BE
ENGAGED UNDER OBLIGATIONS OF CONFIDENTIALITY AND NON-USE EQUIVALENT TO THOSE SET
FORTH IN ARTICLE 11 AND AT THE [***]   [CONFIDENTIAL TREATMENT REQUIRED]) TO
ASSIST THE CHIEF EXECUTIVE OFFICER IN MAKING A DETERMINATION ON THE UNRESOLVED
DISPUTE, AND EACH CHIEF EXECUTIVE OFFICER SHALL CONSIDER IN GOOD FAITH THE
ANALYSES AND OPINIONS OF ANY SUCH INDEPENDENT EXPERTS ENGAGED BY EITHER OF THEM
IN MAKING A DETERMINATION.  IF THE CHIEF EXECUTIVE OFFICERS ARE UNABLE TO
RESOLVE THE DISPUTE WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH
REFERRAL, OR SUCH LONGER PERIOD AS THE CHIEF EXECUTIVE OFFICERS MAY AGREE, THE
MATTER SHALL BE RESOLVED PURSUANT TO ARTICLE 15.3, EXCEPT AS OTHERWISE PROVIDED
IN ARTICLE 15.5; OR

 

(III)                               IF THE DISPUTE RELATES TO THE
CHARACTERIZATION OF ANY INFORMATION, MATERIALS OR PATENT RIGHTS AS IMCLONE CORE
PATENT RIGHTS, UCB CORE PATENT RIGHTS, JOINT KNOW-HOW AND JOINT PATENT RIGHTS IT
SHALL BE RESOLVED BY AN EXPERT IN ACCORDANCE WITH ARTICLE 15.6.

 


15.2                        [***]   [CONFIDENTIAL TREATMENT REQUIRED]


 


(A)                                  SUBJECT TO ARTICLES 15.2(B) AND 15.2(C),
ANY DISPUTE LISTED IN THIS ARTICLE 15.2(A) MAY, IF IT HAS NOT BEEN RESOLVED BY
THE COLLABORATION COMMITTEE IN ACCORDANCE WITH ARTICLE 15.1(B), BE RESOLVED
[***]   [CONFIDENTIAL TREATMENT REQUIRED]:


 

(I)                                     A DISPUTE REGARDING THE PROPOSED
IMPLEMENTATION OF THE DEVELOPMENT PLAN FOR AN ANTIBODY PRODUCT FOR AN AGREED
INDICATION, PROVIDED THAT THE PROPOSED IMPLEMENTATION OF THE DEVELOPMENT PLAN IS
WITHIN THE SCOPE OF THAT DEVELOPMENT PLAN AND THE DEVELOPMENT BUDGET AND IS NOT
A DISPUTE REGARDING MANUFACTURING.  [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

111

--------------------------------------------------------------------------------


 

(II)                                  A DISPUTE REGARDING THE DEVELOPMENT OF AN
ANTIBODY PRODUCT FOR AN INDEPENDENT INDICATION.  [***]   [CONFIDENTIAL TREATMENT
REQUIRED];

 

(III)                               A DISPUTE REGARDING COMMERCIALISATION OTHER
THAN:  (A) A DISPUTE REGARDING MANUFACTURING OR (B) A DISPUTE AS TO WHETHER
EITHER PARTY HAS USED [***]   [CONFIDENTIAL TREATMENT REQUIRED] TO COMMERCIALISE
AN ANTIBODY PRODUCT IN THE COUNTRIES FOR WHICH IT IS TERRITORIAL LEAD.  [***]  
[CONFIDENTIAL TREATMENT REQUIRED];

 

(IV)                              A DISPUTE REGARDING PROPOSED IMPLEMENTATION OF
THE MANUFACTURING PLAN, PROVIDED THAT THE PROPOSED IMPLEMENTATION OF THE
MANUFACTURING PLAN IS WITHIN THE SCOPE OF THAT MANUFACTURING PLAN, THE
DEVELOPMENT BUDGET AND THE COMMERCIALISATION BUDGET, AND PROVIDED FURTHER THAT
SUCH DISPUTE DOES NOT RELATE TO:  [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

(V)                                 A DISPUTE REGARDING THE DEPICTION OF A
PARTY’S OWN CORPORATE MARK ON ANY PROMOTIONAL MATERIALS, PACKAGING OR PRODUCT
LABELLING FOR ANTIBODY PRODUCTS.  [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

(VI)                              A DISPUTE REGARDING THE FORMULATION OF THE
TRANSITION PLAN, PROVIDED THAT THE ASPECTS OF THE PROPOSED TRANSITION PLAN IN
ISSUE ARE CONSISTENT WITH THE DEVELOPMENT PLAN, THE MANUFACTURING PLAN AND THE
COMMERCIALISATION PLAN.  [***]   [CONFIDENTIAL TREATMENT REQUIRED]; AND

 

(VII)                           A DISPUTE REGARDING THE FORMULATION OF THE
TRANSFER PLAN IN ACCORDANCE WITH ARTICLE 8.6, PROVIDED THAT THE ASPECTS OF THE
PROPOSED TRANSITION PLAN IN ISSUE ARE CONSISTENT WITH THE DEVELOPMENT PLAN, THE
MANUFACTURING PLAN AND THE COMMERCIALISATION PLAN.  [***]   [CONFIDENTIAL
TREATMENT REQUIRED].

 


(B)                                 NOTWITHSTANDING ARTICLE 15.2(A), THE PARTIES
AGREE THAT:


 

(I)                                     [***]   [CONFIDENTIAL TREATMENT
REQUIRED];

 

(II)                                  [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

(III)                               [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

(IV)                              [***]   [CONFIDENTIAL TREATMENT REQUIRED];

 

(V)                                 [***]   [CONFIDENTIAL TREATMENT REQUIRED];
AND

 

(VI)                              [***]   [CONFIDENTIAL TREATMENT REQUIRED].

 


(C)                                  THE PARTIES SHALL MAKE ALL DECISIONS WITH
RESPECT TO DISPUTES SUBJECT [***]   [CONFIDENTIAL TREATMENT REQUIRED].

 

112

--------------------------------------------------------------------------------


 


15.3                        MEDIATION


 

If pursuant to Article 15.1(b)(ii), the Chief Executive Officers are not able to
resolve a dispute as described therein within [***]   [Confidential Treatment
Required], or such longer period as the Chief Executive Officers may agree (the
CEO Period), then the Parties agree to try in good faith to resolve the dispute
by non-binding mediation for a period not to exceed [***]   [Confidential
Treatment Required], or such longer period as the Parties may agree, from the
date of a written request by either Party to do so, provided such request is
made within [***]   [Confidential Treatment Required] after the end of the CEO
Period.  The mediation shall be conducted by [***]   [Confidential Treatment
Required] to be appointed expeditiously by [***]   [Confidential Treatment
Required] which mediation shall be administered in accordance with the [***]  
[Confidential Treatment Required] mediation rules, except to the extent such
rules conflict with any provision of this Article 15.3 in which event such rules
shall be waived and the applicable provision of this Article 15.3 shall apply. 
Unless otherwise mutually agreed upon by the Parties, the mediation proceedings
shall be conducted in [***]   [Confidential Treatment Required] and conducted in
English.  The Parties agree that they shall [***]   [Confidential Treatment
Required].  [***]   [Confidential Treatment Required].  If the dispute remains
unresolved after such sixty ([***]   [Confidential Treatment Required], then
either Party shall have the right to resolve such dispute pursuant to Article
15.4.

 


15.4                        ARBITRATION


 

If the Parties are unable to resolve a dispute pursuant to Article 15.3, then,
except as provided in Articles 15.5 and 15.6, they shall, at the written request
of either Party, enter into arbitration under the terms of this Article 15.4. 
Within [***]   [Confidential Treatment Required] of delivery of notice from one
Party to the other initiating arbitration under this Article 15.4, each Party
shall select one disinterested, conflict-free, neutral with relevant expertise
in the field of drug development if the dispute relates to Development or in the
field of drug commercialisation if the dispute relates to Commercialisation or
such other field(s) as may be relevant to the dispute, to serve on an
arbitration panel to resolve the issue.  The neutral selected by a Party shall
not be a past or present employee of or consultant to such Party or of any
Affiliate of such Party.  The members of the panel selected by the Parties
shall, within [***]   [Confidential Treatment Required] of their selection,
select a third disinterested, conflict-free neutral to chair the panel who shall
be a lawyer of not less than [***]   [Confidential Treatment Required] standing
with experience in the pharmaceutical industry and who shall not be a past or
present employee of or consultant to either Party or any Affiliate of such
Party.  If the members of the panel selected by the Parties cannot, within
[***]   [Confidential Treatment Required] of their selection, agree on a third
member, the Parties shall request that the [***]   [Confidential Treatment
Required] select the third disinterested, conflict-free member who shall meet
the requirements for the third member specified in this Article 15.4. 
Consistent with the objective of concluding the proceeding expeditiously, the
panel may require and facilitate such discovery as it shall determine is
appropriate in the circumstances, taking into account the needs of the Parties
and the desirability of making discovery expeditious and cost-effective.  The
panel may issue orders to protect the confidentiality of Confidential
Information disclosed in discovery.  Each Party shall then have [***]  
[Confidential Treatment Required] to submit to the panel a written

 

113

--------------------------------------------------------------------------------


 

statement of such Party’s position on the issue, which statements shall be
provided to the other Party simultaneously.  Each Party shall, within [***]  
[Confidential Treatment Required] of receipt of the other Party’s written
statement, submit to the panel a written reply, which statements shall be
provided to the other Party simultaneously.  The panel shall, within [***]  
[Confidential Treatment Required] after receipt of both Parties’ written
replies, hold a joint meeting on the issue at which each Party will have an
opportunity to make a presentation and to respond to the other Party’s
presentation.  Within [***]   [Confidential Treatment Required] of the
conclusion of the meeting, the panel shall render its decision in writing.  The
panel may extend any of the foregoing time limitations to the extent necessary
to conduct such arbitration in a fair and equitable manner with due regard for
the objective of concluding the proceeding expeditiously.  The prevailing Party
may enter such decision in any court having competent jurisdiction.  The
decision of the panel shall be binding on both Parties and shall not be subject
to appeal.  [***]   [Confidential Treatment Required].  The costs of the third
panel member shall [***]   [Confidential Treatment Required].  Any arbitration
shall be held in [***]   [Confidential Treatment Required], conducted in
English, and conducted under the rules of the [***]   [Confidential Treatment
Rrequired], except to the extent such rules conflict with any provision of this
Article 15.4 in which event the applicable provision of this Article 15.4 shall
apply.

 


15.5                        MATTERS TO PROCEED TO COURT


 


(A)                                  NOTWITHSTANDING THE FOREGOING: (I) ANY
DISPUTE RELATING TO THE DETERMINATION OF VALIDITY, ENFORCEABILITY OR
INFRINGEMENT OF A PARTY’S PATENT RIGHTS OR TRADEMARKS SHALL NOT BE SUBMITTED TO
ARBITRATION BUT SHALL INSTEAD BE SUBMITTED EXCLUSIVELY TO THE COURTS IN THE
JURISDICTION OF THE RELEVANT PATENTS OR TRADEMARKS, AND THE PARTIES CONSENT TO
THE JURISDICTION OF SUCH COURTS AND (II) NOTHING IN THIS AGREEMENT SHALL
PROHIBIT A PARTY FROM SEEKING INTERIM RELIEF IN ANY COURT OF COMPETENT
JURISDICTION.


 


(B)                                 WITH RESPECT TO ANY DISPUTE RELATING TO THE
DETERMINATION OF VALIDITY, ENFORCEABILITY OR INFRINGEMENT OF A PARTY’S PATENT
RIGHTS OR TRADEMARKS, THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING (OTHER
THAN APPEALS THEREFROM) WITH RESPECT TO SUCH DISPUTES IN THE COURTS IN THE
JURISDICTION OF THE RELEVANT PATENTS OR TRADEMARKS, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(C)                                  EACH PARTY FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL TO ITS ADDRESS SET
FORTH IN ARTICLE 17.2, OR ANY OTHER LAWFUL MEANS, SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT
WITH RESPECT TO ANY DISPUTE RELATING TO THE DETERMINATION OF VALIDITY,
ENFORCEABILITY OR INFRINGEMENT OF A PARTY’S PATENT RIGHTS OR TRADEMARKS.

 

114

--------------------------------------------------------------------------------


 


15.6                        EXPERT DETERMINATION OF DISPUTES REGARDING
CHARACTERISATION OF INTELLECTUAL PROPERTY


 

If the Parties are unable to resolve a Dispute relating to the characterisation
of any Information, Materials or Patent Rights as ImClone Core Patent Rights,
UCB Core Patent Rights, Joint Know-How and Joint Patent Rights, the Parties
shall upon written request by either Party to the other Party, promptly
negotiate in good faith to appoint a mutually acceptable disinterested,
conflict-free individual not affiliated with either Party, with relevant
experience necessary to resolve such dispute (an Expert).  If the Parties are
not able to agree within [***]   [Confidential Treatment Required] after the
receipt by a Party of the written request in the immediately preceding sentence,
the [***]   [CONFIDENTIAL TREATMENT REQUIRED], or such other similar entity as
the Parties may agree, shall be responsible for selecting an Expert within
[***]   [Confidential Treatment Required] of being approached by a Party.  The
fees and costs of the Expert and the [***]   [CONFIDENTIAL TREATMENT REQUIRED]
(or such other entity) shall be [***]   [Confidential Treatment Required]. 
Within [***]   [Confidential Treatment Required] after the designation of the
Expert, the Parties shall each simultaneously submit to the Expert and one
another a written statement of their respective positions on such disagreement. 
Each Party shall have [***]   [Confidential Treatment Required] from receipt of
the other Party’s submission to submit a written response thereto, which shall
include any scientific and technical information in support thereof.  The Expert
shall have the right to meet with the Parties, either alone or together, as
necessary to make a determination.  No later than [***]   [Confidential
Treatment Required] after the designation of the Expert, the Expert shall make a
determination by selecting the resolution [***]   [Confidential Treatment
Required] and shall provide the Parties with a written statement setting forth
the basis of the determination in connection therewith.  The decision of the
Expert shall be final and conclusive, absent manifest error.

 


16.                               IMCLONE OPTION; COMPETING PRODUCTS


 


16.1                        [***]   [CONFIDENTIAL TREATMENT REQUIRED].


 


16.2                        THE PARTIES ACKNOWLEDGE THAT IMCLONE (OR ONE OF ITS
AFFILIATES) IS CURRENTLY CONDUCTING A DEVELOPMENT PROGRAMME IN RESPECT OF ONE OR
MORE ANTIBODIES, INCLUDING 1121B, ANY OF WHICH IS OR MAY BE A COMPETING PRODUCT
OR OTHERWISE COMPETITIVE WITH AN ANTIBODY PRODUCT.  BY THE DATE (THE OPT-OUT
DATE) WHICH IS THE EARLIER OF (A) [***]   [CONFIDENTIAL TREATMENT REQUIRED]
AFTER THE DATE OF ACCEPTANCE BY THE FDA FOR FILING OF THE FIRST DRUG APPROVAL
APPLICATION IN RESPECT OF ANY ANTIBODY PRODUCT IN THE UNITED STATES AND (B) THE
FIFTH ANNIVERSARY OF THE EFFECTIVE DATE, IMCLONE SHALL EITHER:


 


(A)                                  TERMINATE THIS AGREEMENT PURSUANT TO
ARTICLE 12.2, IN WHICH EVENT, FOR THE AVOIDANCE OF DOUBT, IMCLONE AND ITS
AFFILIATES SHALL CONTINUE TO HAVE THE RIGHT TO DEVELOP, AND, EFFECTIVE UPON THE
DATE OF SUCH NOTICE, THE RIGHT TO MAKE, HAVE MADE, USE, SELL, HAVE SOLD, OFFER
TO SELL, RESELL, IMPORT, EXPORT, DISTRIBUTE, OTHERWISE TRANSFER PHYSICAL
POSSESSION OF OR OTHERWISE TRANSFER TITLE IN OR TO OR OTHERWISE COMMERCIALISE
COMPETING PRODUCTS, INCLUDING 1121B, REGARDLESS OF ANY APPLICABLE TRANSITION
PERIOD AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT; OR

 

115

--------------------------------------------------------------------------------


 


(B)                                 CEASE (AND PROCURE THAT ALL OF ITS
AFFILIATES CEASE) ALL COMPETING ACTIVITIES, INCLUDING IN RELATION TO 1121B, AND
UNDERTAKE TO UCB THAT, SUBJECT TO ARTICLE 16.4, IT SHALL NOT AND SHALL PROCURE
THAT ITS AFFILIATES SHALL NOT THEREAFTER ENGAGE IN ANY COMPETING ACTIVITIES.  IF
ON OR AFTER THE OPT-OUT DATE, IMCLONE OR ANY OF ITS AFFILIATES IS ENGAGED IN ANY
COMPETING ACTIVITIES, INCLUDING IN RESPECT OF 1121B, UCB MAY, SUBJECT TO ARTICLE
16.4, TERMINATE THIS AGREEMENT PURSUANT TO ARTICLE 12.3.


 


16.3                        IF, PRIOR TO THE OPT-OUT DATE, IMCLONE PROVIDES UCB
WITH A WRITTEN (I) CONFIRMATION THAT IMCLONE AND ITS AFFILIATES HAVE CEASED ALL
COMPETING ACTIVITIES; AND (II) UNDERTAKING THAT IT WILL NOT (AND WILL PROCURE
THAT ALL OF ITS AFFILIATES WILL NOT) THEREAFTER ENGAGE IN ANY COMPETING
ACTIVITIES DURING THE TERM, THEN (AND IN ANY EVENT ON AND AFTER THE OPT-OUT
DATE), (X) TO THE EXTENT THAT AT THAT TIME UCB OR ITS AFFILIATES ARE ENGAGED IN
ANY COMPETING ACTIVITY, WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] OF
RECEIPT OF SUCH NOTICE (OR SUCH DATE), UCB AND ITS AFFILIATES SHALL CEASE ALL
COMPETING ACTIVITIES, AND (Y) UCB SHALL, AND DOES HEREBY, UNDERTAKE TO IMCLONE
THAT IT WILL NOT (AND WILL PROCURE THAT ALL OF ITS AFFILIATES WILL NOT), SUBJECT
TO ARTICLE 16.4, THEREAFTER ENGAGE IN ANY COMPETING ACTIVITIES DURING THE TERM. 
IF ON OR AFTER THE DATE THAT IS [***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER
RECEIPT OF SUCH NOTICE, UCB OR ANY OF ITS AFFILIATES IS ENGAGED IN COMPETING
ACTIVITIES, IMCLONE MAY, SUBJECT TO ARTICLE 16.4, TERMINATE THIS AGREEMENT
PURSUANT TO ARTICLE 12.3.


 


16.4                        IF EITHER PARTY OR ANY OF ITS AFFILIATES (TO THE
EXTENT THAT SUCH AFFILIATE REMAINS AN AFFILIATE OF A PARTY (OR ITS SUCCESSOR, IF
APPLICABLE) IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH TRANSACTION) MERGES OR
CONSOLIDATES WITH, IS OTHERWISE ACQUIRED BY, OR ACQUIRES, A THIRD PARTY OR
OTHERWISE UNDERGOES A SIMILAR TRANSACTION AND IF SUCH THIRD PARTY (OR ANY OF ITS
AFFILIATES) IS AS OF THE EFFECTIVE DATE OF SUCH TRANSACTION ENGAGED, DIRECTLY OR
INDIRECTLY, IN A COMPETING ACTIVITY THIS ARTICLE 16.4 (AND NOT ARTICLES 16.2(B)
AND 16.3) SHALL APPLY.  THE MERGING OR CONSOLIDATING PARTY (OR ITS SUCCESSOR),
OR THE ACQUIRED PARTY OR ITS ACQUIRER, AS THE CASE MAY BE (INCLUDING THEIR
AFFILIATES, AS APPLICABLE), (COLLECTIVELY THE MERGING PARTY) SHALL, WITHIN
[***]   [CONFIDENTIAL TREATMENT REQUIRED] AFTER SUCH DATE, NOTIFY THE OTHER
PARTY WHETHER IT INTENDS TO: (X) CEASE PERMANENTLY, OR CAUSE ITS ACQUIRER OR
ACQUIREE TO CEASE PERMANENTLY, ALL COMPETING ACTIVITIES; (Y) DIVEST, OR CAUSE
ITS ACQUIRER OR ACQUIREE TO DIVEST, WHETHER BY LICENCE OR OTHERWISE, THE
COMPETING PRODUCT; OR (Z) TERMINATE THIS AGREEMENT PURSUANT TO ARTICLE 12.2.


 


(A)                                  IF THE MERGING PARTY EITHER NOTIFIES SUCH
OTHER PARTY IN WRITING WITHIN SUCH [***]   [CONFIDENTIAL TREATMENT REQUIRED]
PERIOD THAT IT INTENDS TO CEASE PERMANENTLY, OR CAUSE ITS ACQUIRER OR ACQUIREE
TO CEASE PERMANENTLY, ALL CONDUCT OF THE COMPETING ACTIVITIES, THE MERGING PARTY
SHALL (I) CEASE ALL COMPETING ACTIVITIES AS EXPEDITIOUSLY AS POSSIBLE WITH DUE
REGARD FOR PATIENT SAFETY AND THE RIGHTS OF ANY SUBJECTS THAT ARE PARTICIPANTS
IN ANY CLINICAL STUDIES OR POST-APPROVAL STUDIES RELATING TO THE COMPETING
PRODUCT AND APPLICABLE LAW; AND (II) KEEP THE OTHER PARTY REASONABLY INFORMED OF
ITS EFFORTS AND PROGRESS IN EFFECTING SUCH CESSATION OF ACTIVITIES UNTIL IT IS
COMPLETED, AND SHALL PROVIDE A WRITTEN SUMMARY OF SUCH EFFORTS EACH CALENDAR
QUARTER UNTIL COMPLETED.


 


(B)                                 IF THE MERGING PARTY NOTIFIES SUCH OTHER
PARTY IN WRITING WITHIN SUCH [***]   [CONFIDENTIAL TREATMENT REQUIRED] PERIOD
THAT IT INTENDS TO DIVEST SUCH

 

116

--------------------------------------------------------------------------------


 

Competing Product, the Merging Party shall use all [***]   [Confidential
Treatment Required] to effect such divestiture as quickly as possible and shall
keep the other Party reasonably informed of its efforts and progress in
effecting such divestiture until it is completed, and shall provide a written
summary of such efforts each Calendar Quarter until completed.  If the Merging
Party effects such divestiture by way of one or more sublicences, the Merging
Party shall be entitled [***]   [Confidential Treatment Required].  In addition,
the Merging Party shall have the right to take back rights to such Competing
Product if the licensee materially breaches its obligations under its licence
agreement with the Merging Party (in which event such Competing Product shall
again become subject to the terms of this Article 16.4).


 


16.5                        NOTWITHSTANDING ARTICLES 16.2, 16.3, AND 16.4, THE
PARTIES SHALL BE ENTITLED TO DEVELOP [***]   [CONFIDENTIAL TREATMENT REQUIRED]
ANY COMPETING PRODUCT UP TO AND INCLUDING [***]   [CONFIDENTIAL TREATMENT
REQUIRED]THE PARTY DEVELOPING SUCH COMPETING PRODUCT (THE DEVELOPING PARTY)
SHALL PROVIDE TO THE OTHER PARTY (THE NON-DEVELOPING PARTY) (VIA THE JDT) A
COMPLETE DATA PACKAGE FOR SUCH COMPETING PRODUCT (TO THE EXTENT SUCH INFORMATION
IS AVAILABLE TO [***]   [CONFIDENTIAL TREATMENT REQUIRED] BY THE DEVELOPING
PARTY).


 


(A)                                  THE NON-DEVELOPING PARTY SHALL HAVE THE
RIGHT ON WRITTEN NOTICE TO THE DEVELOPING PARTY (A CP CONVERSION NOTICE) WITHIN
[***]   [CONFIDENTIAL TREATMENT REQUIRED] OF RECEIPT OF SUCH DATA PACKAGE TO
CONVERT SUCH COMPETING PRODUCT INTO AN ANTIBODY PRODUCT (SUCH CONVERSION FROM A
COMPETING PRODUCT TO AN ANTIBODY PRODUCT, A CP CONVERSION).  IN CONNECTION WITH
THE EXERCISE OF ANY SUCH CP CONVERSION, THE NON-DEVELOPING PARTY SHALL HAVE THE
RIGHT, ON WRITTEN NOTICE TO THE DEVELOPING PARTY, TO REQUEST ADDITIONAL
INFORMATION.  WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] OF RECEIPT OF
SUCH REQUEST, THE DEVELOPING PARTY SHALL PROVIDE THE NON-DEVELOPING PARTY WITH A
STATEMENT OF THE [***]   [CONFIDENTIAL TREATMENT REQUIRED] OCCURRING IMMEDIATELY
BEFORE THE DATE OF SUCH REQUEST FOR ADDITIONAL INFORMATION AND ANY UPDATES TO
THE COMPLETE DATA PACKAGE THAT ARE AVAILABLE[***]   [CONFIDENTIAL TREATMENT
REQUIRED] BY THE DEVELOPING PARTY.  WITHIN [***]   [CONFIDENTIAL TREATMENT
REQUIRED] OF RECEIPT OF SUCH INFORMATION, THE NON-CONTINUING PARTY SHALL HAVE
THE RIGHT TO PROVIDE A CP CONVERSION NOTICE TO THE DEVELOPING PARTY TO CONVERT
THE APPLICABLE COMPETING PRODUCT INTO AN ANTIBODY PRODUCT, PROVIDED THAT IF THE
NON-DEVELOPING PARTY FAILS TO SERVE SUCH CP CONVERSION NOTICE WITHIN SUCH
[***]   [CONFIDENTIAL TREATMENT REQUIRED]PERIOD, THE NON-DEVELOPING PARTY’S CP
CONVERSION RIGHT SHALL BE DEEMED TO HAVE LAPSED IN RESPECT OF SUCH COMPETING
PRODUCT AND THE NON-DEVELOPING PARTY SHALL HAVE NO FURTHER RIGHT TO CONVERT SUCH
COMPETING PRODUCT INTO AN ANTIBODY PRODUCT.


 


(B)                                 IF THE NON-DEVELOPING PARTY TIMELY DELIVERS
A CP CONVERSION NOTICE, THE DEVELOPING PARTY SHALL WITHIN [***]   [CONFIDENTIAL
TREATMENT REQUIRED] OF RECEIPT OF THE CP CONVERSION NOTICE PROVIDE THE
NON-DEVELOPING PARTY WITH AN UPDATED STATEMENT OF ALL OF [***]   [CONFIDENTIAL
TREATMENT REQUIRED].  WITHIN [***]   [CONFIDENTIAL TREATMENT REQUIRED] OF
RECEIPT OF SUCH UPDATED STATEMENT, THE NON-DEVELOPING PARTY SHALL [***]  
[CONFIDENTIAL TREATMENT REQUIRED].  IF [***]   [CONFIDENTIAL TREATMENT REQUIRED]

 

117

--------------------------------------------------------------------------------


 


(C)                                  UPON [***]   [CONFIDENTIAL TREATMENT
REQUIRED], SUCH COMPETING PRODUCT SHALL BE DEEMED TO BE CONVERTED INTO AN
ANTIBODY PRODUCT FOR AN AGREED INDICATION FOR ALL PURPOSES UNDER THIS AGREEMENT,
INCLUDING WITH RESPECT TO DEVELOPMENTAL COSTS AND OPERATING PROFITS AND LOSSES,
WHICH SHALL BE [***]   [CONFIDENTIAL TREATMENT REQUIRED].  IF SUCH CONVERSION
DOES NOT TAKE PLACE THE PROVISIONS OF ARTICLES 16.2 AND 16.3 SHALL APPLY AND THE
DEVELOPING PARTY SHALL NOT ENGAGE IN ANY COMPETING ACTIVITIES IN RELATION TO
SUCH COMPETING PRODUCT, WHETHER ALONE OR WITH OR THROUGH ANY THIRD PARTY.


 


16.6                        FOR THE AVOIDANCE OF DOUBT, IMCLONE AND ITS
AFFILIATES ARE NOT LICENSED TO DEVELOP, MAKE, HAVE MADE, USE, SELL, HAVE SOLD,
OFFER TO SELL, RESELL, IMPORT, EXPORT, DISTRIBUTE, EXPLOIT, TRANSFER PHYSICAL
POSSESSION OF OR OTHERWISE TRANSFER TITLE IN OR TO AND SHALL NOT DEVELOP, MAKE,
HAVE MADE, USE, SELL, HAVE SOLD, OFFER TO SELL, RESELL, IMPORT, EXPORT,
DISTRIBUTE, EXPLOIT, TRANSFER PHYSICAL POSSESSION OF OR OTHERWISE TRANSFER TITLE
IN OR TO ANY UCB PATENT RIGHTS OR UCB KNOW-HOW IN RELATION TO ANY ANTIBODY
PRODUCT OTHER THAN AN ANTIBODY PRODUCT DEVELOPED, MANUFACTURED OR COMMERCIALISED
PURSUANT TO THIS AGREEMENT.


 


16.7                        FOR THE AVOIDANCE OF DOUBT, UCB AND ITS AFFILIATES
ARE NOT LICENSED TO DEVELOP, MAKE, HAVE MADE, USE, SELL, HAVE SOLD, OFFER TO
SELL, RESELL, IMPORT, EXPORT, DISTRIBUTE, EXPLOIT, TRANSFER PHYSICAL POSSESSION
OF OR OTHERWISE TRANSFER TITLE IN OR TO AND SHALL NOT DEVELOP, MAKE, HAVE MADE,
USE, SELL, HAVE SOLD, OFFER TO SELL, RESELL, IMPORT, EXPORT, DISTRIBUTE,
EXPLOIT, TRANSFER PHYSICAL POSSESSION OF OR OTHERWISE TRANSFER TITLE IN OR TO
ANY IMCLONE PATENT RIGHTS OR IMCLONE KNOW-HOW IN RELATION TO ANY ANTIBODY
PRODUCT OTHER THAN AN ANTIBODY PRODUCT DEVELOPED, MANUFACTURED OR COMMERCIALISED
PURSUANT TO THIS AGREEMENT.


 


17.                               MISCELLANEOUS


 


17.1                        AMENDMENTS


 

This Agreement may not be modified or supplemented by any purchase order, change
order, acknowledgement, order acceptance, standard terms of sale, invoice or the
like.  Any amendment or modification to this Agreement shall be made in a
writing expressly stated for such purpose and signed by an authorised officer of
each Party; except that the Development Plan and Commercialisation Plan may be
amended or updated as expressly permitted by this Agreement.

 


17.2                        NOTICES


 

All notices under this Agreement shall be in writing and shall be deemed given
if delivered personally or by facsimile transmission (receipt verified), mailed
by registered or certified mail (return receipt requested), postage prepaid, or
sent by express courier service, to the Parties at the following addresses (or
at such other address for a Party as shall be specified by like notice; provided
that notices of a change of address shall be effective only upon receipt).

 

If to UCB, addressed to:

 

UCB, S.A.

 

 

Allée de la Recherche,

 

 

60 1070 Brussels

 

 

Belgium

 

118

--------------------------------------------------------------------------------


 

 

 

Attention:

General Counsel

 

 

Telephone:

(32-2) 559.99.99

 

 

Fax:

(32-2) 559.99.00

 

 

 

If to ImClone, addressed to:

 

ImClone Systems Incorporated

 

 

180 Varick Street

 

 

New York, NY 10014

 

 

United States of America

 

 

 

 

 

Attention:

General Counsel

 

 

Telephone:

(212) 645-1405

 

 

Fax:

(212) 645-2770


 


17.3                        FORCE MAJEURE


 

Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent such
failure or delay is caused by or results from Force Majeure, provided, however,
that the Party so affected shall use [***]   [Confidential Treatment Required]
to avoid, remove or mitigate such causes of non-performance and shall continue
performance with reasonable dispatch wherever such causes are removed.  Each
Party shall provide the other Party with prompt written notice of any delay or
failure to perform that occurs by reason of Force Majeure.  Such excuse shall be
continued so long as the condition constituting Force Majeure continues.  The
Parties shall mutually seek in good faith a resolution of the delay or failure
to perform.

 


17.4                        USE OF NAMES, LOGOS OR SYMBOLS


 

Except as otherwise expressly provided in this Agreement (including with respect
to ImClone Company Marks and UCB Company Marks), neither Party shall use and no
rights are granted to the Trademarks (including the names ImClone and UCB),
domain names, physical likeness, employee names or owner symbols of the other
Party for any purpose (including private or public securities placements)
without the prior written consent of the other Party[***]   [Confidential
Treatment Required].

 


17.5                        GOVERNING LAW


 

This Agreement, including any proceedings under Article 15, shall be governed by
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction, other than Section 5-1401 of the New York General
Obligations Law.  The Parties agree to exclude the application to this Agreement
of the United Nations Convention on Contracts for the International Sale of
Goods.

 

119

--------------------------------------------------------------------------------


 


17.6                        PERFORMANCE BY AFFILIATES


 


(A)                                  EACH OF UCB AND IMCLONE ACKNOWLEDGES THAT
OBLIGATIONS UNDER THIS AGREEMENT MAY BE PERFORMED ON A SUBCONTRACTING BASIS BY
THEIR RESPECTIVE AFFILIATES.  EACH OF UCB AND IMCLONE REMAINS RESPONSIBLE FOR
THE ACTS AND OMISSIONS IN THE PERFORMANCE OF THIS AGREEMENT OF ITS AFFILIATES. 
TO THE EXTENT THE PARTIES DELEGATE RESPONSIBILITY TO AFFILIATES, THE PARTIES
AGREE THAT SUCH ENTITIES MAY NOT MAKE DECISIONS INCONSISTENT WITH THIS
AGREEMENT.


 


(B)                                 EACH PARTY AGREES THAT ANY INFORMATION OR
MATERIAL PROVIDED TO IT OR ITS AFFILIATES BY THE OTHER PARTY’S AFFILIATES OR
SUBCONTRACTORS SHALL BE DEEMED TO BE INFORMATION OR MATERIALS PROVIDED BY THE
OTHER PARTY.


 


17.7                        ASSIGNMENT


 

A Party’s rights and obligations under this Agreement may not be assigned or
otherwise transferred by any Party without the consent of the other Party, [***]
  [Confidential Treatment Required]; provided, however, that either UCB or
ImClone may, without such consent, assign its rights and obligations under this
Agreement:

 


(A)                                  TO ANY AFFILIATE, PROVIDED THAT SUCH
INTEREST SHALL BE RETRANSFERRED TO THE RELEVANT PARTY IF SUCH ENTITY CEASES TO
BE AN AFFILIATE OF SUCH PARTY, AND PROVIDED FURTHER THAT THE ASSIGNING PARTY
SHALL REMAIN RESPONSIBLE FOR THE ACTS AND OMISSIONS IN THE PERFORMANCE OF THIS
AGREEMENT OF ITS AFFILIATE; OR


 


(B)                                 IN CONNECTION WITH A MERGER, CONSOLIDATION
OR SALE OF SUBSTANTIALLY ALL OF THE BUSINESS TO WHICH THIS AGREEMENT RELATES TO
AN UNRELATED THIRD PARTY OF GOOD FINANCIAL STANDING.


 

Any assignment or other transfer in violation of this Article 17.7 shall be void
ab initio.

 


17.8                        SUBCONTRACTING


 

The Parties acknowledge and agree that, notwithstanding anything to the contrary
in this Agreement, elements of the work involved in Development, Manufacture and
Commercialisation of Antibody Product may be subcontracted to a Third Party by
the responsible Party and that the granting Party entering into such subcontract
may, as part of such subcontract, grant to such Third Party a right to use
ImClone Patent Rights, ImClone Know-How, ImClone Company Marks, UCB Patent
Rights, UCB Know-How, UCB Company Marks and Product Trademarks, as applicable,
only to the extent and only for so long as such use is necessary for such
subcontractor to perform such tasks; provided, however, that the responsible
Party shall not be relieved of its obligation under this Agreement and shall
remain responsible and liable for the acts and omissions in the performance of
such work by its subcontractors.

 


17.9                        NO STRICT CONSTRUCTION


 

This Agreement has in its entirety been prepared jointly by the Parties and not
by one Party and the Parties agree that this Agreement should be construed
accordingly (whether in whole or in part) and no rule of strict construction
shall be applied against either Party.

 

120

--------------------------------------------------------------------------------


 


17.10                 INTERPRETATION AND SCHEDULES


 


(A)                                  THE CAPTIONS OR HEADINGS OF THE ARTICLES OR
OTHER SUBDIVISIONS OF THE ARTICLES ARE INSERTED ONLY AS A MATTER OF CONVENIENCE
OR FOR REFERENCE AND SHALL HAVE NO EFFECT ON THE MEANING OF THE PROVISIONS OF
THIS AGREEMENT.


 


(B)                                 UNLESS OTHERWISE SPECIFIED REFERENCES IN
THIS AGREEMENT:


 

(I)                                     TO ANY ARTICLE OR SCHEDULE MEANS
REFERENCES TO SUCH ARTICLE OR SCHEDULE OF THIS AGREEMENT;

 

(II)                                  TO ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT IN THIS AGREEMENT REFER TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS ORIGINALLY EXECUTED OR, IF SUBSEQUENTLY VARIED, REPLACED OR SUPPLEMENTED FROM
TIME TO TIME, AS SO VARIED, REPLACED OR SUPPLEMENTED AND IN EFFECT AT THE
RELEVANT TIME OF THE REFERENCE TO IT; AND

 

(III)                               TO ANY PERSON INCLUDES A BODY CORPORATE AND
AN UNINCORPORATED ASSOCIATION OF PERSONS.

 


(C)                                  ANY STATUTE DEFINED OR REFERRED TO IN THIS
AGREEMENT OR IN ANY AGREEMENT OR INSTRUMENT OR OTHER DOCUMENT THAT IS REFERRED
TO IN THIS AGREEMENT MEANS SUCH STATUTE AS FROM TIME TO TIME AMENDED, MODIFIED
OR SUPPLEMENTED, INCLUDING BY SUCCESSION OF COMPARABLE SUCCESSOR STATUTES AND
REFERENCES TO ALL ATTACHMENTS TO IT AND INSTRUMENTS INCORPORATED INTO ANY OF
THEM.  SUBJECT TO ARTICLE 17.7, REFERENCES TO AN ENTITY OR PERSON ARE ALSO TO
ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


(D)                                 ALL SCHEDULES ANNEXED TO THIS AGREEMENT OR
REFERRED TO IN THIS AGREEMENT ARE INCORPORATED INTO AND MADE A PART OF THIS
AGREEMENT AS IF SET OUT IN FULL IN THIS AGREEMENT.  ANY CAPITALISED TERMS USED
IN ANY SCHEDULE BUT NOT OTHERWISE DEFINED IN SUCH SCHEDULE, SHALL HAVE THE
MEANING AS DEFINED IN THIS AGREEMENT.  ANY CAPITALISED TERMS USED IN THIS
AGREEMENT BUT NOT OTHERWISE DEFINED IN THIS AGREEMENT, SHALL HAVE THE MEANING AS
DEFINED IN SCHEDULE 2.


 


(E)                                  WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”.  EXCEPT WHERE THE CONTEXT REQUIRES OTHERWISE,
THE WORD “OR” HAS THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR.”


 


(F)                                    THE PROVISIONS OF THIS ARTICLE 17.10
SHALL APPLY UNLESS THE CONTRARY INTENTION APPEARS.


 


17.11                 SEVERABILITY


 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of either Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance

 

121

--------------------------------------------------------------------------------


 

herefrom, and (d) in lieu of such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and [***]   [Confidential Treatment
Required] acceptable to the Parties herein.  To the fullest extent permitted by
Applicable Law, each Party hereby waives any provision of law that would render
any provision prohibited or unenforceable in any respect.

 


17.12                 NO CONSEQUENTIAL DAMAGES


 

NEITHER PARTY WILL BE LIABLE FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS UNDER
THIS AGREEMENT, OR FOR LOST PROFITS, ANTICIPATED PROFITS, LOST GOODWILL, LOST
REVENUE, LOST PRODUCTION, LOST CONTRACTS OR LOST OPPORTUNITY, ARISING FROM OR
RELATING TO THIS AGREEMENT, WHETHER DENOMINATED IN OR ARISING IN CONTRACT, TORT
OR OTHERWISE REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS ARTICLE
17.12 IS INTENDED TO LIMIT OR RESTRICT ANY PAYMENT OBLIGATION EXPLICITLY
CONTAINED IN THIS AGREEMENT (INCLUDING THE INDEMNITIES SET OUT IN ARTICLE 14).

 


17.13                 EQUITABLE RELIEF


 

Each Party acknowledges and agrees that the restrictions set forth in Article 11
and Article 17.4 are reasonable and necessary to protect the legitimate
interests of the other Party and that such other Party would not have entered
into this Agreement in the absence of such restrictions, and that any violation
or threatened violation of any provision of such Articles will result in
irreparable injury to such other Party.  Each Party also acknowledges and agrees
that in the event of a violation or threatened violation of any provisions of
Article 11 and Article 17.4 the other Party shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving irreparable injury
or actual damages and without the necessity of having to post a bond, as well as
to an equitable accounting of all earnings, profits and other benefits arising
from any such violation.  The rights provided in the immediately preceding
sentence shall be cumulative and in addition to any other rights or remedies
that may be available to such other Party.  Nothing in this Article 17.13 is
intended, or should be construed, to limit such other Party’s right to
preliminary and permanent injunctive relief or any other remedy for breach of
any other provision of this Agreement.

 


17.14                 CHANGE OF CONTROL


 

A Party subject to a Change of Control (the Acquired Party) shall provide
written notice to the other Party (the Non-Acquired Party), where possible, at
least [***]   [Confidential Treatment Required] prior to the Change of Control
or, where not possible, as soon as the impending Change of Control can be
disclosed to the Non-Acquired Party.  Within [***]   [Confidential Treatment
Required] of the receipt of a written notice pursuant to this Article 17.14, the
Chief Executive Officer of each Party shall meet to discuss the impact of any
proposed Change of Control upon the collaboration and the commercial value of
any Antibody Product for an Agreed

 

122

--------------------------------------------------------------------------------


 

Indication and to discuss the possible nature of the relationship with the
combined entity.

 


17.15                 GENERAL PROVISIONS


 


(A)                                  THE REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS CONTAINED IN THIS AGREEMENT ARE FOR THE SOLE BENEFIT OF THE
PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS, AND A PERSON WHO IS NOT A
PARTY TO THIS AGREEMENT MAY NOT ENFORCE ANY OF ITS TERMS.


 


(B)                                 A WAIVER (WHETHER EXPRESS OR IMPLIED) BY ONE
OF THE PARTIES OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF ANY BREACH BY OR
DEFAULT OF THE OTHER PARTY IN PERFORMING ANY OF THOSE PROVISIONS MUST BE IN
WRITING EXECUTED BY A RESPONSIBLE OFFICER OF THE PARTY PROVIDING THE WAIVER AND
EXPRESSLY WAIVING SUCH PROVISIONS OR BREACH OR DEFAULT BY REFERENCE TO THIS
AGREEMENT, AND ANY WAIVER SHALL NOT CONSTITUTE A CONTINUING WAIVER, AND THAT
WAIVER SHALL NOT PREVENT THE WAIVING PARTY FROM SUBSEQUENTLY ENFORCING ANY OF
THE PROVISIONS OF THIS AGREEMENT NOT WAIVED OR FROM ACTING ON ANY SUBSEQUENT
BREACH BY OR DEFAULT OF THE OTHER PARTY UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


(C)                                  EACH PARTY UNDERTAKES TO EXECUTE ALL
DOCUMENTS AND PERFORM ALL ACTS THAT MAY BE [***]   [CONFIDENTIAL TREATMENT
REQUIRED] TO GIVE FULL EFFECT TO THIS AGREEMENT.


 


(D)                                 EACH PARTY SHALL PAY ITS COSTS AND EXPENSES
INCURRED BY IT IN CONNECTION WITH NEGOTIATION AND EXECUTION OF THIS AGREEMENT.


 


(E)                                  IT IS EXPRESSLY AGREED THAT FOR ALL
PURPOSES:


 

(I)                                     THIS AGREEMENT OR ANY PORTION OF THIS
AGREEMENT SHALL NOT BE CONSIDERED TO BE A PARTNERSHIP AGREEMENT; AND

 

(II)                                  THE RELATIONSHIP BETWEEN THE TWO PARTIES
SHALL NOT CONSTITUTE AN EMPLOYEE-EMPLOYER, PARTNERSHIP, JOINT VENTURE, AGENCY OR
SIMILAR BUSINESS RELATIONSHIP BETWEEN THE PARTIES.  NEITHER UCB NOR IMCLONE
SHALL HAVE THE AUTHORITY TO MAKE ANY STATEMENTS, REPRESENTATIONS, WARRANTIES,
GUARANTEES OR COMMITMENTS (EXPRESS OR IMPLIED) OF ANY KIND OR TO TAKE ANY ACTION
WHICH SHALL BIND THE OTHER PARTY TO A THIRD PARTY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY TO DO SO.  EACH PARTY SHALL USE ITS OWN DISCRETION
WITH RESPECT TO, AND SHALL HAVE COMPLETE AND AUTHORITATIVE CONTROL OVER ITS
EMPLOYEES AND THE METHODS AND MEANS BY WHICH IT PERFORMS, ITS ACTIVITIES UNDER
THIS AGREEMENT (INCLUDING THE MANAGEMENT OF PERMITTED SUBCONTRACTORS).

 


(F)                                    THIS AGREEMENT MAY BE EXECUTED IN TWO (2)
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


17.16                 WHOLE AGREEMENT


 

This Agreement and the Schedules referred to in this Agreement constitute the
entire agreement between the Parties with respect to the subject matter of this
Agreement,

 

123

--------------------------------------------------------------------------------


 

and supersede all previous understandings, arrangements and agreements with
respect to the subject matter of this Agreement, whether written or oral.  Each
Party acknowledges that in entering into this Agreement it has not relied on any
representation, warranty, collateral contract or other assurance (except those
expressly set out in this Agreement together with the Schedules) made by or on
behalf of any other Party before the signature of this Agreement.  Each Party
waives all rights and remedies which, but for this Article 17.16, might
otherwise be available to it in respect of any such representation, warranty,
collateral contract or other assurance.

 


17.17                 HSR FILING


 


(A)                                  TO THE EXTENT NECESSARY AT ANY TIME DURING
THE TERM OF THIS AGREEMENT, EACH OF UCB AND IMCLONE WILL PROMPTLY FILE WITH THE
UNITED STATES FEDERAL TRADE COMMISSION AND THE ANTITRUST DIVISION OF THE UNITED
STATES DEPARTMENT OF JUSTICE, ANY HSR FILING REQUIRED OF IT IN THE REASONABLE
OPINION OF BOTH PARTIES UNDER THE HSR ACT WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE PARTIES WILL CO-OPERATE WITH ONE ANOTHER TO ASSESS THE
NECESSITY OF ANY SUCH HSR FILING AND, TO THE EXTENT NECESSARY, CO-OPERATE WITH
ONE ANOTHER IN THE PREPARATION AND MANAGEMENT OF ANY SUCH HSR FILING AND THE
OUTCOME THEREOF.  EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN COSTS, EXPENSES,
AND FILING FEES (AS AN ACQUIRING PERSON) ASSOCIATED WITH ANY HSR FILING.


 


(B)                                 IN RESPECT OF ANY HSR FILING, EACH OF UCB
AND IMCLONE WILL USE ITS [***]   [CONFIDENTIAL TREATMENT REQUIRED] TO ADDRESS
ANY CONCERN ON THE PART OF ANY COURT OR GOVERNMENT AUTHORITY REGARDING THE
LEGALITY OF THE PROPOSED TRANSACTION, INCLUDING CO-OPERATING IN GOOD FAITH WITH
ANY GOVERNMENT INVESTIGATION AND THE PROMPT PRODUCTION OF DOCUMENTS AND
INFORMATION DEMANDED BY ANY SECOND REQUEST FOR DOCUMENTS AND OF WITNESSES IF
REQUESTED.

 

 

IN WITNESS WHEREOF, the duly authorised representatives of the Parties have
executed this Agreement as of the date first set out above.

 

 

UCB S.A.

IMCLONE SYSTEMS INCORPORATED

 

 

By:

ROCH DOLIVEUX

 

By:

MICHAEL HOWERTON

 

 

 

 

 

Name:

ROCH DOLIVEUX

 

Name:

MICHAEL HOWERTON

 

 

 

 

 

Title:

CHAIRMAN OF THE EXECUTIVE COMMITTEE

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

 

 

 

 

 

 

 

By:

ROBERT J. TRAINOR

 

 

 

 

 

 

 

 

Name:

ROBERT J. TRAINOR

 

 

 

 

 

 

 

 

Title:

SENIOR VICE PRESIDENT AND GENERAL COUNSEL

 

 

 

 

124

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PATENT RIGHTS AND TRADEMARKS

 

Schedule 1 Part 1: UCB In-Licences

 

1                                          [***]   [Confidential Treatment
Required]

 

 

125

--------------------------------------------------------------------------------


 

Schedule 1 Part 2: ImClone In-Licences

 

1                                          [***]   [Confidential Treatment
Required]

 

 

126

--------------------------------------------------------------------------------


 

Schedule 1 Part 3: UCB Patent Rights and UCB Company Marks

 

UCB CORE PATENT RIGHTS

 

[***]   [Confidential Treatment Required]

 

 

127

--------------------------------------------------------------------------------


 

UCB PATENT RIGHTS

 

[***]   [Confidential Treatment Required]

 

 

128

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

129

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

130

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

131

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

132

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

133

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

134

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

135

--------------------------------------------------------------------------------


 

[***]   [Confidential Treatment Required]

 

 

136

--------------------------------------------------------------------------------


 

UCB COMPANY MARKS

 

The UCB Company Marks are the word mark “UCB” and the corporate logo set out
below.

 

[g183482kg07i001.jpg]

 

137

--------------------------------------------------------------------------------


 

Schedule 1 Part 4: ImClone Patent Rights and ImClone Company Marks

 

IMCLONE CORE PATENT RIGHTS

 

[***]   [Confidential Treatment Required]

 

[***]   [Confidential Treatment Required]

 

138

--------------------------------------------------------------------------------


 

IMCLONE PATENT RIGHTS

 

[***]   [Confidential Treatment Required]

 

139

--------------------------------------------------------------------------------


 

IMCLONE COMPANY MARKS

 

The ImClone Company Marks are the word mark “IMCLONE SYSTEMS” and the corporate
logo set out below.

 

[g183482kg07i002.jpg]

 

140

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FINANCIAL PLANNING, ACCOUNTING AND REPORTING

 

[***]   [Confidential Treatment Required]

 

141

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

OUTLINE FOR THE DEVELOPMENT PLAN

 

[***]   [Confidential Treatment Required]

 

142

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

EXISTING SUPPLY AGREEMENTS

 

[***]   [Confidential Treatment Required]

 

143

--------------------------------------------------------------------------------